
	

114 HR 5 PCS: Student Success Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 147114th CONGRESS
		1st Session
		H. R. 5
		IN THE SENATE OF THE UNITED STATES
		July 13, 2015Received; read twice and placed on the calendarAN ACT
		To support State and local accountability for public education, protect State and local authority,
			 inform parents of the performance of their children's schools, and for
			 other purposes. 
	
	
 1.Short titleThis Act may be cited as the Student Success Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Transition.
				Sec. 5. Effective dates.
				Sec. 6. Authorization of appropriations.
				Sec. 7. Sense of the Congress.
				Title I—Aid to local educational agencies
				Subtitle A—In general
				Sec. 101. Title heading.
				Sec. 102. Statement of purpose.
				Sec. 103. Flexibility to use Federal funds.
				Sec. 104. School improvement.
				Sec. 105. Direct student services.
				Sec. 106. State administration.
				Subtitle B—Improving the academic achievement of the disadvantaged
				Sec. 111. Part A headings.
				Sec. 112. State plans.
				Sec. 113. Local educational agency plans.
				Sec. 114. Eligible school attendance areas.
				Sec. 115. Schoolwide programs.
				Sec. 116. Targeted assistance schools.
				Sec. 117. Academic assessment and local educational agency and school improvement; school support
			 and recognition.
				Sec. 118. Parental involvement.
				Sec. 119. Qualifications for paraprofessionals.
				Sec. 120. Participation of children enrolled in private schools.
				Sec. 121. Fiscal requirements.
				Sec. 122. Coordination requirements.
				Sec. 123. Grants for the outlying areas and the Secretary of the Interior.
				Sec. 124. Allocations to States.
				Sec. 125. Basic grants to local educational agencies.
				Sec. 126. Targeted grants to local educational agencies.
				Sec. 127. Adequacy of funding to local educational agencies in fiscal years after fiscal year 2001.
				Sec. 128. Education finance incentive grant program.
				Sec. 129. Carryover and waiver.
				Sec. 130. Title I portability.
				Subtitle C—Additional Aid to States and School Districts
				Sec. 131. Additional aid.
				Subtitle D—National assessment
				Sec. 141. National assessment of title I.
				Subtitle E—Title I general provisions
				Sec. 151. General provisions for title I.
				Title II—Teacher Preparation and Effectiveness
				Sec. 201. Teacher preparation and effectiveness.
				Sec. 202. Conforming repeals.
				Title III—Parental Engagement and Local Flexibility
				Sec. 301. Parental engagement and local flexibility.
				Title IV—Impact Aid
				Sec. 401. Purpose.
				Sec. 402. Payments relating to Federal acquisition of real property.
				Sec. 403. Payments for eligible federally connected children.
				Sec. 404. Policies and procedures relating to children residing on Indian lands.
				Sec. 405. Application for payments under sections 8002 and 8003.
				Sec. 406. Construction.
				Sec. 407. Facilities.
				Sec. 408. State consideration of payments providing State aid.
				Sec. 409. Federal administration.
				Sec. 410. Administrative hearings and judicial review.
				Sec. 411. Definitions.
				Sec. 412. Authorization of appropriations.
				Sec. 413. Conforming amendments.
				Title V—The Federal Government’s Trust Responsibility to American Indian, Alaska Native, and Native
			 Hawaiian Education
				Sec. 501. The Federal Government’s Trust Responsibility to American Indian, Alaska Native, and
			 Native Hawaiian Education.
				Title VI—General provisions for the Act
				Sec. 601. General provisions for the Act.
				Sec. 602. Repeal.
				Sec. 603. Other laws.
				Sec. 604. Amendment to IDEA.
				Title VII—Homeless Education
				Sec. 701. Statement of policy.
				Sec. 702. Grants for State and local activities for the education of homeless children and youths.
				Sec. 703. Local educational agency subgrants for the education of homeless children and youths.
				Sec. 704. Secretarial responsibilities.
				Sec. 705. Definitions.
				Sec. 706. Authorization of appropriations.
				Title VIII—Miscellaneous provisions
				Sec. 801. Findings; Sense of the Congress.
				Sec. 802. Preventing improper use of taxpayer funds.
				Sec. 803. Accountability to taxpayers through monitoring and oversight.
				Sec. 804. Prohibition of using education funds for excess payments to certain retirement or pension
			 systems.
				Sec. 805. Sense of Congress on the free exercise of religion.
				Title IX—Schools of the Future Act
				Sec. 901. Short title.
				Sec. 902. Findings.
				Sec. 903. Program authorized.
				Sec. 904. Application.
				Sec. 905. Application review and award basis.
				Sec. 906. Use of funds.
				Sec. 907. Data collection and evaluation.
				Sec. 908. Definitions.
			
 3.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
 4.TransitionUnless otherwise provided in this Act, any person or agency that was awarded a grant under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) prior to the date of the enactment of this Act shall continue to receive funds in accordance with the terms of such award, except that funds for such award may not continue more than one year after the date of the enactment of this Act.
		5.Effective dates
 (a)In generalExcept as otherwise provided in this Act, this Act, and the amendments made by this Act, shall be effective upon the date of the enactment of this Act.
 (b)Noncompetitive programsWith respect to noncompetitive programs under which any funds are allotted by the Secretary of Education to recipients on the basis of a formula, this Act, and the amendments made by this Act, shall take effect on October 1, 2015.
 (c)Competitive programsWith respect to programs that are conducted by the Secretary on a competitive basis, this Act, and the amendments made by this Act, shall take effect with respect to appropriations for use under those programs for fiscal year 2016.
 (d)Impact AidWith respect to title IV of the Act (20 U.S.C. 7701 et seq.) (Impact Aid), this Act, and the amendments made by this Act, shall take effect with respect to appropriations for use under that title for fiscal year 2016.
 6.Authorization of appropriationsThe Act (20 U.S.C. 6301 et seq.) is amended by inserting after section 2 the following:  3.Authorizations of appropriations (a)Title I (1)Part AThere are authorized to be appropriated to carry out part A of title I $16,245,163,000 for each of fiscal years 2016 through 2019.
 (2)Part BThere are authorized to be appropriated to carry out part B of title I $710,000 for each of fiscal years 2016 through 2019.
 (b)Title IIThere are authorized to be appropriated to carry out title II $2,788,356,000 for each of fiscal years 2016 through 2021.
					(c)Title III
						(1)Part A
 (A)Subpart 1There are authorized to be appropriated to carry out subpart 1 of part A of title III $300,000,000 for each of fiscal years 2016 through 2019.
 (B)Subpart 2There are authorized to be appropriated to carry out subpart 2 of part A of title III $91,647,000 for each of fiscal years 2016 through 2019.
 (C)Subpart 3There are authorized to be appropriated to carry out subpart 3 of part A of title III $25,000,000 for each of fiscal years 2016 through 2019.
 (2)Part BThere are authorized to be appropriated to carry out part B of title III $2,302,287,000 for each of fiscal years 2016 through 2019.
						(d)Title IV
 (1)Payments for Federal acquisition of real propertyFor the purpose of making payments under section 4002, there are authorized to be appropriated $66,813,000 for each of fiscal years 2016 through 2019.
 (2)Basic payments; payments for heavily impacted local educational agenciesFor the purpose of making payments under section 4003(b), there are authorized to be appropriated $1,151,233,000 for each of fiscal years 2016 through 2019.
 (3)Payments for children with disabilitiesFor the purpose of making payments under section 4003(d), there are authorized to be appropriated $48,316,000 for each of fiscal years 2016 through 2019.
 (4)ConstructionFor the purpose of carrying out section 4007, there are authorized to be appropriated $17,406,000 for each of fiscal years 2016 through 2019.
 (5)Facilities maintenanceFor the purpose of carrying out section 4008, there are authorized to be appropriated $4,835,000 for each of fiscal years 2016 through 2019..
		7.Sense of the Congress
 (a)FindingsThe Congress finds as follows: (1)The Elementary and Secondary Education Act prohibits the Federal Government from mandating, directing, or controlling a State, local educational agency, or school’s curriculum, program of instruction, or allocation of State and local resources, and from mandating a State or any subdivision thereof to spend any funds or incur any costs not paid for under such Act.
 (2)The Elementary and Secondary Education Act prohibits the Federal Government from funding the development, pilot testing, field testing, implementation, administration, or distribution of any federally sponsored national test in reading, mathematics, or any other subject, unless specifically and explicitly authorized by law.
 (3)The Secretary of Education, through 3 separate initiatives, has created a system of waivers and grants that influence, incentivize, and coerce State educational agencies into implementing common national elementary and secondary standards and assessments endorsed by the Secretary.
 (4)The Race to the Top Fund encouraged and incentivized States to adopt Common Core State Standards developed by the National Governor’s Association Center for Best Practices and the Council of Chief State School Officers.
 (5)The Race to the Top Assessment grants awarded to the Partnership for the Assessment of Readiness for College and Careers (PARCC) and SMARTER Balanced Assessment Consortium (SMARTER Balance) initiated the development of Common Core State Standards aligned assessments that will, in turn, inform and ultimately influence kindergarten through 12th-grade curriculum and instructional materials.
 (6)The conditional Elementary and Secondary Education Act flexibility waiver authority employed by the Department of Education coerced States into accepting Common Core State Standards and aligned assessments.
 (b)Sense of the CongressIt is the sense of the Congress that States and local educational agencies retain the rights and responsibilities of determining educational curriculum, programs of instruction, and assessments for elementary and secondary education.
			IAid to local educational agencies
			AIn general
 101.Title headingThe title heading for title I (20 U.S.C. 6301 et seq.) is amended to read as follows:  IAid to local educational agencies. 102.Statement of purposeSection 1001 (20 U.S.C. 6301) is amended to read as follows:
					
 1001.Statement of purposeThe purpose of this title is to provide all children the opportunity to graduate high school prepared for postsecondary education or the workforce. This purpose can be accomplished by—
 (1)meeting the educational needs of low-achieving children in our Nation’s highest-poverty schools, English learners, migratory children, children with disabilities, Indian children, and neglected or delinquent children;
 (2)closing the achievement gap between high- and low-performing children, especially the achievement gaps between minority and nonminority students, and between disadvantaged children and their more advantaged peers;
 (3)affording parents substantial and meaningful opportunities to participate in the education of their children; and
 (4)challenging States and local educational agencies to embrace meaningful, evidence-based education reform, while encouraging state and local innovation..
 103.Flexibility to use Federal fundsSection 1002 (20 U.S.C. 6302) is amended to read as follows:  1002.Flexibility to use Federal funds (a)Alternative uses of Federal funds for State educational agencies (1)In generalSubject to subsections (c) and (d) and notwithstanding any other provision of law, a State educational agency may use the applicable funding that the agency receives for a fiscal year to carry out any State activity authorized or required under one or more of the following provisions:
 (A)Section 1003. (B)Section 1004.
 (C)Subpart 2 of part A of title I. (D)Subpart 3 of part A of title I.
 (E)Subpart 4 of part A of title I. (2)NotificationNot later than June 1 of each year, a State educational agency shall notify the Secretary of the State educational agency’s intention to use the applicable funding for any of the alternative uses under paragraph (1).
								(3)Applicable funding defined
 (A)In generalExcept as provided in subparagraph (B), in this subsection, the term applicable funding means funds provided to carry out State activities under one or more of the following provisions: (i)Section 1003.
 (ii)Section 1004. (iii)Subpart 2 of part A of title I.
 (iv)Subpart 3 of part A of title I. (v)Subpart 4 of part A of title I.
 (B)LimitationIn this subsection, the term applicable funding does not include funds provided under any of the provisions listed in subparagraph (A) that State educational agencies are required by this Act—
 (i)to reserve, allocate, or spend for required activities; (ii)to allocate, allot, or award to local educational agencies or other entities eligible to receive such funds; or
 (iii)to use for technical assistance or monitoring. (4)DisbursementThe Secretary shall disburse the applicable funding to State educational agencies for alternative uses under paragraph (1) for a fiscal year at the same time as the Secretary disburses the applicable funding to State educational agencies that do not intend to use the applicable funding for such alternative uses for the fiscal year.
								(b)Alternative uses of Federal funds for local educational agencies
 (1)In generalSubject to subsections (c) and (d) and notwithstanding any other provision of law, a local educational agency may use the applicable funding that the agency receives for a fiscal year to carry out any local activity authorized or required under one or more of the following provisions:
 (A)Section 1003. (B)Subpart 1 of part A of title I.
 (C)Subpart 2 of part A of title I. (D)Subpart 3 of part A of title I.
 (E)Subpart 4 of part A of title I. (2)NotificationA local educational agency shall notify the State educational agency of the local educational agency’s intention to use the applicable funding for any of the alternative uses under paragraph (1) by a date that is established by the State educational agency for the notification.
								(3)Applicable funding defined
 (A)In generalExcept as provided in subparagraph (B), in this subsection, the term applicable funding means funds provided to carry out local activities under one or more of the following provisions: (i)Subpart 2 of part A of title I.
 (ii)Subpart 3 of part A of title I. (iii)Subpart 4 of part A of title I.
 (B)LimitationIn this subsection, the term applicable funding does not include funds provided under any of the provisions listed in subparagraph (A) that local educational agencies are required by this Act—
 (i)to reserve, allocate, or spend for required activities; (ii)to allocate, allot, or award to entities eligible to receive such funds; or
 (iii)to use for technical assistance or monitoring. (4)DisbursementEach State educational agency that receives applicable funding for a fiscal year shall disburse the applicable funding to local educational agencies for alternative uses under paragraph (1) for the fiscal year at the same time as the State educational agency disburses the applicable funding to local educational agencies that do not intend to use the applicable funding for such alternative uses for the fiscal year.
 (c)Rule for administrative costsA State educational agency or a local educational agency shall only use applicable funding (as defined in subsection (a)(3) or (b)(3), respectively) for administrative costs incurred in carrying out a provision listed in subsection (a)(1) or (b)(1), respectively, to the extent that the agency, in the absence of this section, could have used funds for administrative costs with respect to a program listed in subsection (a)(3) or (b)(3), respectively.
 (d)Rule of constructionNothing in this section shall be construed to relieve a State educational agency or local educational agency of any requirements relating to—
 (1)use of Federal funds to supplement, not supplant, non-Federal funds; (2)comparability of services;
 (3)equitable participation of private school students and teachers; (4)applicable civil rights requirements;
 (5)section 1113; or (6)section 1111..
 104.School improvementSection 1003 (20 U.S.C. 6303) is amended— (1)in subsection (a)—
 (A)by striking 2 percent and inserting 7 percent; and (B)by striking subpart 2 of part A and all that follows through sections 1116 and 1117, and inserting chapter B of subpart 1 of part A for each fiscal year to carry out subsection (b),;
 (2)in subsection (b)— (A)in paragraph (1), by striking for schools identified for school improvement, corrective action, and restructuring, for activities under section 1116(b) and inserting to carry out the State’s system of school improvement under section 1111(b)(3)(B)(iii); and
 (B)in paragraph (2), by striking or educational service agencies and inserting , educational service agencies, or non-profit or for-profit external providers with expertise in using evidence-based or other effective strategies to improve student achievement;
 (3)in subsection (c)— (A)in paragraph (1), by inserting and at the end;
 (B)in paragraph (2), by striking need for such funds; and and inserting commitment to using such funds to improve such schools.; and (C)by striking paragraph (3);
 (4)in subsection (d)(1), by striking subpart 2 of part A; and inserting chapter B of subpart 1 of part A;; (5)in subsection (e)—
 (A)by striking in any fiscal year and inserting in fiscal year 2016 and each subsequent fiscal year; (B)by striking subpart 2 and inserting chapter B of subpart 1 of part A; and
 (C)by striking such subpart and inserting such chapter; (6)in subsection (f), by striking and the percentage of students from each school from families with incomes below the poverty line; and
 (7)by striking subsection (g). 105.Direct student servicesThe Act (20 U.S.C. 6301 et seq.) is amended by inserting after section 1003 the following:
					
						1003A.Direct student services
 (a)State reservationEach State shall reserve 3 percent of the amount the State receives under chapter B of subpart 1 of part A for each fiscal year to carry out this section. Of such reserved funds, the State educational agency may use up to 1 percent to administer direct student services.
 (b)Direct student servicesFrom the amount available after the application of subsection (a), each State shall award grants in accordance with this section to local educational agencies to support direct student services.
 (c)AwardsThe State educational agency shall award grants to geographically diverse local educational agencies including suburban, rural, and urban local educational agencies. If there are not enough funds to award all applicants in a sufficient size and scope to run an effective direct student services program, the State shall prioritize awards to local educational agencies with the greatest number of students with disabilities, neglected, delinquent, migrant students, English learners, at-risk students, and Native Americans, to increase academic achievement of such students.
 (d)Local use of fundsA local educational agency receiving an award under this section— (1)shall use up to 1 percent of each award for outreach and communication to parents about their options and to register students for direct student services;
 (2)may use not more than 2 percent of each award for administrative costs related to direct student services; and
 (3)shall use the remainder of the award to pay the transportation required to provide public school choice or the hourly rate for high-quality academic tutoring services, as determined by a provider on the State-approved list required under subsection (f)(2).
 (e)ApplicationA local educational agency desiring to receive an award under subsection (b) shall submit an application describing how the local educational agency will—
 (1)provide adequate outreach to ensure parents can exercise a meaningful choice of direct student services for their child’s education;
 (2)ensure parents have adequate time and information to make a meaningful choice prior to enrolling their child in a direct student service;
 (3)ensure sufficient availability of seats in the public schools the local educational agency will make available for public school choice options;
 (4)determine the requirements or criteria for student eligibility for direct student services; (5)select a variety of providers of high-quality academic tutoring from the State-approved list required under subsection (f)(2) and ensure fair negotiations in selecting such providers of high-quality academic tutoring, including online, on campus, and other models of tutoring which provide meaningful choices to parents to find the best service for their child; and
 (6)develop an estimated per pupil expenditure available for eligible students to use toward high-quality academic tutoring which shall allow for an adequate level of services to increase academic achievement from a variety of high-quality academic tutoring providers.
 (f)Providers and schoolsThe State— (1)shall ensure that each local educational agency receiving an award to provide public school choice can provide a sufficient number of options to provide a meaningful choice for parents;
 (2)shall compile a list of State-approved high-quality academic tutoring providers that includes online, on campus, and other models of tutoring; and
 (3)shall ensure that each local educational agency receiving an award will provide an adequate number of high-quality academic tutoring options to ensure parents have a meaningful choice of services..
 106.State administrationSection 1004 (20 U.S.C. 6304) is amended to read as follows:  1004.State administration (a)In generalExcept as provided in subsection (b), to carry out administrative duties assigned under subparts 1, 2, and 3 of part A of this title, each State may reserve the greater of—
 (1)1 percent of the amounts received under such subparts; or (2)$400,000 ($50,000 in the case of each outlying area).
 (b)ExceptionIf the sum of the amounts reserved under subparts 1, 2, and 3 of part A of this title is equal to or greater than $14,000,000,000, then the reservation described in subsection (a)(1) shall not exceed 1 percent of the amount the State would receive if $14,000,000,000 were allocated among the States for subparts 1, 2, and 3 of part A of this title..
				BImproving the academic achievement of the disadvantaged
				111.Part A headings
 (a)Part headingThe part heading for part A of title I (20 U.S.C. 6311 et seq.) is amended to read as follows:  AImproving the academic achievement of the disadvantaged. (b)Subpart 1 headingThe Act is amended by striking the subpart heading for subpart 1 of part A of title I (20 U.S.C. 6311 et seq.) and inserting the following:
						
							1Improving basic programs operated by local educational agencies
								ABasic program requirements.
 (c)Subpart 2 headingThe Act is amended by striking the subpart heading for subpart 2 of part A of title I (20 U.S.C. 6331 et seq.) and inserting the following:
						
							BAllocations .
 112.State plansSection 1111 (20 U.S.C. 6311) is amended to read as follows:  1111.State plans (a)Filing for grants (1)In generalFor any State desiring to receive a grant under this subpart, the State educational agency file with the Secretary a plan, developed by the State educational agency, in consultation with local educational agencies, teachers, school leaders, public charter school representatives, specialized instructional support personnel, other appropriate school personnel, parents, private sector employers, entrepreneurs, and representatives of Indian tribes located in the State, that satisfies the requirements of this section and that is coordinated with other programs under this Act, the Individuals with Disabilities Education Act, the Carl D. Perkins Career and Technical Education Act of 2006, the Head Start Act, the Adult Education and Family Literacy Act, and the McKinney-Vento Homeless Assistance Act.
 (2)Consolidated planA State plan submitted under paragraph (1) may be submitted as part of a consolidated plan under section 6302.
								(b)Academic standards, academic assessments, and State accountability
								(1)Academic standards
 (A)In generalEach State plan shall demonstrate that the State has adopted academic content standards and academic achievement standards aligned with such content standards that comply with the requirements of this paragraph.
 (B)SubjectsThe State shall have such academic standards for mathematics, reading or language arts, and science, and may have such standards for any other subject determined by the State.
 (C)RequirementsThe standards described in subparagraph (A) shall— (i)apply to all public schools and public school students in the State; and
 (ii)with respect to academic achievement standards, include the same knowledge, skills, and levels of achievement expected of all public school students in the State.
 (D)Alternate academic achievement standardsNotwithstanding any other provision of this paragraph, a State retains the right, through a documented and validated standards-setting process, to adopt alternate academic achievement standards for students with the most significant cognitive disabilities, if—
 (i)the determination about whether the achievement of an individual student should be measured against such standards is made separately for each student; and
 (ii)such standards— (I)are aligned with the State academic standards required under subparagraph (A);
 (II)promote access to the general curriculum; and (III)reflect professional judgment as to the highest possible standards achievable by such students.
 (E)English language proficiency standardsEach State plan shall describe how the State educational agency will establish English language proficiency standards that are—
 (i)derived from the four recognized domains of speaking, listening, reading, and writing; and (ii)aligned with the State’s academic content standards in reading or language arts under subparagraph (A).
										(2)Academic assessments
 (A)In generalEach State plan shall demonstrate that the State educational agency, in consultation with local educational agencies, has implemented a set of high-quality student academic assessments in mathematics, reading or language arts, and science. The State retains the right to implement such assessments in any other subject chosen by the State.
 (B)RequirementsSuch assessments shall— (i)in the case of mathematics and reading or language arts, be used in determining the performance of each local educational agency and public school in the State in accordance with the State’s accountability system under paragraph (3);
 (ii)be the same academic assessments used to measure the academic achievement of all public school students in the State;
 (iii)be aligned with the State’s academic standards and provide coherent and timely information about student attainment of such standards;
 (iv)be used for purposes for which such assessments are valid and reliable, be of adequate technical quality for each purpose required under this Act, and be consistent with relevant, nationally recognized professional and technical standards;
										(v)
 (I)in the case of mathematics and reading or language arts, be administered in each of grades 3 through 8 and at least once in grades 9 through 12;
 (II)in the case of science, be administered not less than one time during— (aa)grades 3 through 5;
 (bb)grades 6 through 9; and (cc)grades 10 through 12; and
 (III)in the case of any other subject chosen by the State, be administered at the discretion of the State;
 (vi)measure individual student academic proficiency and, at the State’s discretion, growth; (vii)at the State’s discretion—
 (I)be administered through a single annual summative assessment; or (II)be administered through multiple assessments during the course of the academic year that result in a single summative score that provides valid, reliable, and transparent information on student achievement;
 (viii)include measures that assess higher-order thinking skills and understanding; (ix)provide for—
 (I)the participation in such assessments of all students; (II)the reasonable adaptations and accommodations for students with disabilities necessary to measure the academic achievement of such students relative to the State’s academic standards; and
 (III)the inclusion of English learners, who shall be assessed in a valid and reliable manner and provided reasonable accommodations, including, to the extent practicable, assessments in the language and form most likely to yield accurate and reliable information on what such students know and can do in academic content areas, until such students have achieved English language proficiency, as assessed by the State under subparagraph (D);
 (x)notwithstanding clause (ix)(III), provide for the assessment of reading or language arts in English for English learners who have attended school in the United States (not including Puerto Rico) for 3 or more consecutive school years, except that a local educational agency may, on a case-by-case basis, provide for the assessment of reading or language arts for each such student in a language other than English for a period not to exceed 2 additional consecutive years if the assessment would be more likely to yield accurate and reliable information on what such student knows and can do, provided that such student has not yet reached a level of English language proficiency sufficient to yield valid and reliable information on what such student knows and can do on reading or language arts assessments written in English;
 (xi)produce individual student interpretive, descriptive, and diagnostic reports regarding achievement on such assessments that allow parents, teachers, and school leaders to understand and address the specific academic needs of students, and that are provided to parents, teachers, and school leaders, as soon as is practicable after the assessment is given, in an understandable and uniform format, and to the extent practicable, in a language that parents can understand;
 (xii)enable results to be disaggregated within each State, local educational agency, and school by gender, by each major racial and ethnic group, by English language proficiency status, by migrant status, by status as a student with a disability, by status as a student with a parent who is an active duty member of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code), by status as a student in foster care, and by economically disadvantaged status, except that, in the case of a local educational agency or a school, such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student;
 (xiii)be administered to not less than 95 percent of all students, and not less than 95 percent of each subgroup of students described in paragraph (3)(B)(ii)(II), except that States shall allow the parent of a student to opt such student out of the assessments required under this paragraph for any reason and shall not include such students in calculating the participation rate under this clause; and
 (xiv)where practicable, be developed using the principles of universal design for learning as defined in section 103(24) of the Higher Education Act of 1965 (20 U.S.C. 1003(24)).
 (C)Alternate assessmentsA State may provide for alternate assessments aligned with the alternate academic standards adopted in accordance with paragraph (1)(D), for students with the most significant cognitive disabilities, if the State—
 (i)establishes and monitors implementation of clear and appropriate guidelines for individualized education program teams (as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act) to apply when determining, on an annual and subject-by-subject basis, when a child’s significant cognitive disability justifies assessment based on alternate achievement standards;
 (ii)ensures that the parents of such students are clearly informed, as part of the process for developing the Individualized Education Program (as defined in section 614(d)(1)(A) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(1)(A)), that—
 (I)their child’s academic achievement will be measured against such alternate standards; and (II)whether participation in such assessments precludes the student from completing the requirements for a regular high school diploma as defined in section 6101(36)(A);
 (iii)ensures that students with the most significant cognitive disabilities who take an alternate assessment based on alternate academic achievement standards are not precluded from attempting to complete the requirements for a regular secondary school diploma, as determined by the State;
 (iv)demonstrates that such students are, to the extent practicable, included in the general curriculum and that such alternate assessments are aligned with such curriculum;
 (v)develops, disseminates information about, and promotes the use of appropriate accommodations to increase the number of students with disabilities who are tested against academic achievement standards for the grade in which a student is enrolled; and
 (vi)ensures that regular and special education teachers and other appropriate staff know how to administer the alternate assessments, including making appropriate use of accommodations for students with disabilities.
										(D)Assessments of English language proficiency
 (i)In generalEach State plan shall demonstrate that local educational agencies in the State will provide for an annual assessment of English proficiency of all English learners in the schools served by the State educational agency.
 (ii)AlignmentThe assessments described in clause (i) shall be aligned with the State’s English language proficiency standards described in paragraph (1)(E).
 (E)Language assessmentsEach State plan shall identify the languages other than English that are present in the participating student population and indicate the languages for which yearly student academic assessments are not available and are needed. The State shall make every effort to develop such assessments and may request assistance from the Secretary if linguistically accessible academic assessment measures are needed. Upon request, the Secretary shall assist with the identification of appropriate academic assessment measures in the needed languages, but shall not mandate a specific academic assessment or mode of instruction.
 (F)Adaptive assessmentsA State retains the right to develop and administer computer adaptive assessments as the assessments required under subparagraph (A). If a State develops and administers a computer adaptive assessment for such purposes, the assessment shall meet the requirements of this paragraph, except as follows:
 (i)Notwithstanding subparagraph (B)(iii), the assessment— (I)shall measure, at a minimum, each student’s academic proficiency against the State’s academic standards for the student’s grade level and growth toward such standards; and
 (II)if the State chooses, may be used to measure the student’s level of academic proficiency and growth using assessment items above or below the student’s grade level, including for use as part of a State’s accountability system under paragraph (3).
 (ii)Subparagraph (B)(ii) shall not be interpreted to require that all students taking the computer adaptive assessment be administered the same assessment items.
 (G)Locally designed assessment systemNothing in this paragraph shall be construed to prohibit a local educational agency from administering its own assessments in lieu of the State-designed academic assessment system under this paragraph, if—
 (i)the local educational agency obtains approval from the State to administer a locally designed academic assessment system;
 (ii)such assessments provide data that is comparable among all local educational agencies within the State; and
 (iii)the locally designed academic assessment system meets the requirements for the assessments under subparagraph (B), except the requirement under clause (ii) of such subparagraph.
										(3)State accountability systems
 (A)In generalEach State plan shall demonstrate that the State has developed and is implementing a single, statewide accountability system to ensure that all public school students graduate from high school prepared for postsecondary education or the workforce without the need for remediation.
 (B)ElementsEach State accountability system described in subparagraph (A) shall at a minimum— (i)annually measure the academic achievement of all public school students in the State against the State’s mathematics and reading or language arts academic standards adopted under paragraph (1), which may include measures of student growth toward such standards, using the mathematics and reading or language arts assessments described in paragraph (2)(B) and other valid and reliable academic indicators related to student achievement as identified by the State;
 (ii)annually evaluate and identify the academic performance of each public school in the State based on—
 (I)student academic achievement as measured in accordance with clause (i); (II)the overall performance, and achievement gaps as compared to all students in the school, for economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, and English learners, except that disaggregation of data under this subclause shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student; and
 (III)other measures of school success; and (iii)include a system for school improvement for low-performing public schools receiving funds under this subpart that—
 (I)implements interventions in such schools that are designed to address such schools’ weaknesses; and (II)is implemented by local educational agencies serving such schools.
 (C)ProhibitionNothing in this section shall be construed to permit the Secretary to establish any criteria that specifies, defines, or prescribes any aspect of a State’s accountability system developed and implemented in accordance with this paragraph.
 (D)Accountability for charter schoolsThe accountability provisions under this Act shall be overseen for charter schools in accordance with State charter school law.
 (E)Recently arrived English learnersA State may delay inclusion of the academic achievement of English learners for purposes of the evaluation and identification described in subparagraph (B)(ii) if such students have attended schools in the 50 states or the District of Columbia for less than two years (in the case of mathematics) and less than three years (in the case of reading or language arts), except that if the State uses growth calculations as described in clause (i) of such subparagraph in such evaluation and identification, the State shall include such students in such calculations.
 (4)RequirementsEach State plan shall describe— (A)how the State educational agency will assist each local educational agency and each public school affected by the State plan to comply with the requirements of this subpart, including how the State educational agency will work with local educational agencies to provide technical assistance; and
 (B)how the State educational agency will ensure that the results of the State assessments described in paragraph (2), the other indicators selected by the State under paragraph (3)(B)(i), and the school evaluations described in paragraph (3)(B)(ii), will be promptly provided to local educational agencies, schools, teachers, and parents in a manner that is clear and easy to understand, but not later than before the beginning of the school year following the school year in which such assessments, other indicators, or evaluations are taken or completed.
 (5)Timeline for implementationEach State plan shall describe the process by which the State will adopt and implement the State academic standards, assessments, and accountability system required under this section within 2 years of enactment of the Student Success Act.
 (6)Existing standardsNothing in this subpart shall prohibit a State from revising, consistent with this section, any standard adopted under this section before or after the date of the enactment of the Student Success Act.
 (7)Existing State lawNothing in this section shall be construed to alter any State law or regulation granting parents authority over schools that repeatedly failed to make adequate yearly progress under this section, as in effect on the day before the date of the enactment of the Student Success Act.
 (c)Other provisions To support teaching and learningEach State plan shall contain assurances that— (1)the State will notify local educational agencies, schools, teachers, parents, and the public of the academic standards, academic assessments, and State accountability system developed and implemented under this section;
 (2)the State will participate in biennial State academic assessments of 4th and 8th grade reading and mathematics under the National Assessment of Educational Progress carried out under section 303(b)(2) of the National Assessment of Educational Progress Authorization Act if the Secretary pays the costs of administering such assessments;
 (3)the State educational agency will notify local educational agencies and the public of the authority to operate schoolwide programs;
 (4)the State educational agency will provide the least restrictive and burdensome regulations for local educational agencies and individual schools participating in a program assisted under this subpart;
 (5)the State educational agency will encourage schools to consolidate funds from other Federal, State, and local sources for schoolwide reform in schoolwide programs under section 1114;
 (6)the State educational agency will modify or eliminate State fiscal and accounting barriers so that schools can easily consolidate funds from other Federal, State, and local sources for schoolwide programs under section 1114; and
 (7)the State educational agency will inform local educational agencies in the State of the local educational agency’s authority to transfer funds under section 1002 and to obtain waivers under section 6401.
 (d)Parental involvementEach State plan shall describe how the State educational agency will support the collection and dissemination to local educational agencies and schools of effective parental involvement practices. Such practices shall—
 (1)be based on the most current research that meets the highest professional and technical standards on effective parental involvement that fosters achievement to high standards for all children;
 (2)be geared toward lowering barriers to greater participation by parents in school planning, review, and improvement; and
 (3)be coordinated with programs funded under subpart 3 of part A of title III. (e)Peer review and secretarial approval (1)EstablishmentNotwithstanding section 6543, the Secretary shall—
 (A)establish a peer-review process to assist in the review of State plans; and (B)appoint individuals to the peer-review process who are representative of parents, teachers, State educational agencies, local educational agencies, and private sector employers (including representatives of entrepreneurial ventures), and who are familiar with educational standards, assessments, accountability, the needs of low-performing schools, and other educational needs of students, and ensure that 65 percent of such appointees are practitioners and 10 percent are representatives of private sector employers.
 (2)ApprovalThe Secretary shall— (A)approve a State plan within 120 days of its submission;
 (B)disapprove of the State plan only if the Secretary demonstrates how the State plan fails to meet the requirements of this section and immediately notifies the State of such determination and the reasons for such determination;
 (C)not decline to approve a State's plan before— (i)offering the State an opportunity to revise its plan;
 (ii)providing technical assistance in order to assist the State to meet the requirements of this section; and
 (iii)providing a hearing; and (D)have the authority to disapprove a State plan for not meeting the requirements of this subpart, but shall not have the authority to require a State, as a condition of approval of the State plan, to include in, or delete from, such plan one or more specific elements of the State's academic standards or State accountability system, or to use specific academic assessments or other indicators.
 (3)State revisionsA State plan shall be revised by the State educational agency if it is necessary to satisfy the requirements of this section.
 (4)Public reviewAll communications, feedback, and notifications under this subsection shall be conducted in a manner that is immediately made available to the public through the website of the Department, including—
 (A)peer review guidance; (B)the names of the peer reviewers;
 (C)State plans submitted or resubmitted by a State, including the current approved plans; (D)peer review notes;
 (E)State plan determinations by the Secretary, including approvals or disapprovals, and any deviations from the peer reviewers’ recommendations with an explanation of the deviation; and
 (F)hearings. (5)ProhibitionThe Secretary, and the Secretary’s staff, may not attempt to participate in, or influence, the peer review process. No Federal employee may participate in, or attempt to influence the peer review process, except to respond to questions of a technical nature, which shall be publicly reported.
 (6)Rule of constructionA State plan shall be presumed approved upon submission unless the Secretary finds that the plan does not meet one of the required elements, but in no case shall a deficiency be found due to the content of the material submitted.
								(f)Duration of the plan
 (1)In generalEach State plan shall— (A)remain in effect for the duration of the State’s participation under this subpart; and
 (B)be periodically reviewed and revised as necessary by the State educational agency to reflect changes in the State’s strategies and programs under this subpart.
 (2)Additional informationIf a State makes significant changes to its State plan, such as the adoption of new State academic standards or new academic assessments, or adopts a new State accountability system, such information shall be submitted to the Secretary under subsection (e)(2) for approval.
 (g)Failure To meet requirementsIf a State fails to meet any of the requirements of this section then the Secretary shall withhold funds for State administration under this subpart until the Secretary determines that the State has fulfilled those requirements.
							(h)Reports
								(1)Annual State report card
 (A)In generalA State that receives assistance under this subpart shall prepare and disseminate an annual State report card. Such dissemination shall include, at a minimum, publicly posting the report card on the home page of the State educational agency’s website.
 (B)ImplementationThe State report card shall be— (i)concise; and
 (ii)presented in an understandable and uniform format that is developed in consultation with parents and, to the extent practicable, provided in a language that parents can understand.
 (C)Required informationThe State shall include in its annual State report card information on— (i)the performance of students, in the aggregate and disaggregated by the categories of students described in subsection (b)(2)(B)(xii) (except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student), on the State academic assessments described in subsection (b)(2);
 (ii)the participation rate on such assessments, in the aggregate and disaggregated in accordance with clause (i);
 (iii)the performance of students, in the aggregate and disaggregated in accordance with clause (i), on other academic indicators described in subsection (b)(3)(B)(i);
 (iv)the number, percentage, and disability category of students with significant cognitive disabilities participating in the alternate assessments described in subsection (b)(2)(C) (except that such reporting shall not be required in a case in which the results would reveal personally identifiable information about an individual student);
 (v)for each public high school in the State, in the aggregate and disaggregated in accordance with clause (i)—
 (I)the four-year adjusted cohort graduation rate, and (II)if applicable, the extended-year adjusted cohort graduation rate, reported separately for students graduating in 5 years or less, students graduating in 6 years or less, and students graduating in 7 or more years;
 (vi)each public school’s evaluation results as determined in accordance with subsection (b)(3)(B)(ii); (vii)the acquisition of English proficiency by English learners;
 (viii)if appropriate, as determined by the State, the number and percentage of teachers in each category established under section 2123(1), except that such information shall not reveal personally identifiable information about an individual teacher; and
 (ix)the results of the assessments described in subsection (c)(2). (D)Optional informationThe State may include in its annual State report card such other information as the State believes will best provide parents, students, and other members of the public with information regarding the progress of each of the State’s public elementary schools and public secondary schools, such as the number of students enrolled in each public secondary school in the State attaining career and technical proficiencies, as defined in section 113(b)(2)(A) of the Carl D. Perkins Career and Technical Education Act of 2006, and reported by the State in a manner consistent with section 113(c) of such Act.
 (E)DataAll personal, private student data shall be prohibited from use beyond assessing student performance as provided for in subparagraph (C). The State’s annual report shall only use such data as sufficient to yield statistically reliable information, and does not reveal personally identifiable information about individual students.
									(2)Annual local educational agency report cards
 (A)In generalA local educational agency that receives assistance under this subpart shall prepare and disseminate an annual local educational agency report card.
 (B)Minimum requirementsThe State educational agency shall ensure that each local educational agency collects appropriate data and includes in the local educational agency’s annual report the information described in paragraph (1)(C) as applied to the local educational agency and each school served by the local educational agency, and—
 (i)in the case of a local educational agency, information that shows how students served by the local educational agency achieved on the statewide academic assessment and other academic indicators adopted in accordance with subsection (b)(3)(B)(i) compared to students in the State as a whole; and
 (ii)in the case of a school, the school’s evaluation under subsection (b)(3)(B)(ii). (C)Other informationA local educational agency may include in its annual local educational agency report card any other appropriate information, whether or not such information is included in the annual State report card.
 (D)DataA local educational agency or school shall only include in its annual local educational agency report card data that are sufficient to yield statistically reliable information, as determined by the State, and that do not reveal personally identifiable information about an individual student.
 (E)Public disseminationThe local educational agency shall publicly disseminate the information described in this paragraph to all schools served by the local educational agency and to all parents of students attending those schools in an understandable and uniform format, and, to the extent practicable, in a language that parents can understand, and make the information widely available through public means, such as posting on the Internet, distribution to the media, and distribution through public agencies, except that if a local educational agency issues a report card for all students, the local educational agency may include the information under this section as part of such report.
 (3)Preexisting report cardsA State educational agency or local educational agency may use public report cards on the performance of students, schools, local educational agencies, or the State, that were in effect prior to the enactment of the Student Success Act for the purpose of this subsection, so long as any such report card is modified, as may be needed, to contain the information required by this subsection, and protects the privacy of individual students.
								(4)Parents right-to-know
 (A)Achievement informationAt the beginning of each school year, a school that receives funds under this subpart shall provide to each individual parent information on the level of achievement of the parent’s child in each of the State academic assessments and other academic indicators adopted in accordance with this subpart.
 (B)FormatThe notice and information provided to parents under this paragraph shall be in an understandable and uniform format and, to the extent practicable, provided in a language that the parents can understand.
 (i)PrivacyInformation collected under this section shall be collected and disseminated in a manner that protects the privacy of individuals consistent with section 444 of the General Education Provisions Act and this Act.
 (j)Voluntary partnershipsA State retains the right to enter into a voluntary partnership with another State to develop and implement the academic standards and assessments required under this section, except that the Secretary shall not, either directly or indirectly, attempt to influence, incentivize, or coerce State—
 (1)adoption of the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or assessments tied to such standards; or
 (2)participation in any such partnerships. (k)ConstructionNothing in this part shall be construed to prescribe the use of the academic assessments described in this part for student promotion or graduation purposes.
 (l)Special rule with respect To bureau-Funded schoolsIn determining the assessments to be used by each school operated or funded by the Bureau of Indian Education receiving funds under this subpart, the following shall apply:
 (1)Each such school that is accredited by the State in which it is operating shall use the assessments and other academic indicators the State has developed and implemented to meet the requirements of this section, or such other appropriate assessment and academic indicators as approved by the Secretary of the Interior.
 (2)Each such school that is accredited by a regional accrediting organization shall adopt an appropriate assessment and other academic indicators, in consultation with and with the approval of, the Secretary of the Interior and consistent with assessments and academic indicators adopted by other schools in the same State or region, that meet the requirements of this section.
 (3)Each such school that is accredited by a tribal accrediting agency or tribal division of education shall use an assessment and other academic indicators developed by such agency or division, except that the Secretary of the Interior shall ensure that such assessment and academic indicators meet the requirements of this section..
 113.Local educational agency plansSection 1112 (20 U.S.C. 6312) is amended to read as follows:  1112.Local educational agency plans (a)Plans Required (1)SubgrantsA local educational agency may receive a subgrant under this subpart for any fiscal year only if such agency has on file with the State educational agency a plan, approved by the State educational agency, that is coordinated with other programs under this Act, the Individuals with Disabilities Education Act, the Carl D. Perkins Career and Technical Education Act of 2006, the McKinney-Vento Homeless Assistance Act, and other Acts, as appropriate.
 (2)Consolidated applicationThe plan may be submitted as part of a consolidated application under section 6305. (b)Plan provisionsEach local educational agency plan shall describe—
 (1)how the local educational agency will monitor, in addition to the State assessments described in section 1111(b)(2), students’ progress in meeting the State’s academic standards;
 (2)how the local educational agency will identify quickly and effectively those students who may be at risk of failing to meet the State’s academic standards;
 (3)how the local educational agency will provide additional educational assistance to individual students in need of additional help in meeting the State’s academic standards;
 (4)how the local educational agency will implement the school improvement system described in section 1111(b)(3)(B)(iii) for any of the agency’s schools identified under such section;
 (5)how the local educational agency will coordinate programs under this subpart with other programs under this Act and other Acts, as appropriate;
 (6)the poverty criteria that will be used to select school attendance areas under section 1113; (7)how teachers, in consultation with parents, administrators, and specialized instructional support personnel, in targeted assistance schools under section 1115, will identify the eligible children most in need of services under this subpart;
 (8)in general, the nature of the programs to be conducted by the local educational agency’s schools under sections 1114 and 1115, and, where appropriate, educational services outside such schools for children living in local institutions for neglected and delinquent children, and for neglected and delinquent children in community day school programs;
 (9)how the local educational agency will ensure that migratory children who are eligible to receive services under this subpart are selected to receive such services on the same basis as other children who are selected to receive services under this subpart;
 (10)the services the local educational agency will provide homeless children, including services provided with funds reserved under section 1113(c)(3)(A);
 (11)the strategy the local educational agency will use to implement effective parental involvement under section 1118;
 (12)if appropriate, how the local educational agency will use funds under this subpart to support preschool programs for children, particularly children participating in a Head Start program, which services may be provided directly by the local educational agency or through a subcontract with the local Head Start agency designated by the Secretary of Health and Human Services under section 641 of the Head Start Act, or another comparable early childhood development program;
 (13)how the local educational agency, through incentives for voluntary transfers, the provision of professional development, recruitment programs, incentive pay, performance pay, or other effective strategies, will address disparities in the rates of low-income and minority students and other students being taught by ineffective teachers;
 (14)if appropriate, how the local educational agency will use funds under this subpart to support programs that coordinate and integrate—
 (A)career and technical education aligned with State technical standards that promote skills attainment important to in-demand occupations or industries in the State and the State’s academic standards under section 1111(b)(1); and
 (B)work-based learning opportunities that provide students in-depth interaction with industry professionals for the purposes of gaining experience and, if appropriate, academic credit;
 (15)if appropriate, how the local educational agency will use funds under this subpart to support dual enrollment programs, early college high schools, and Advanced Placement or International Baccalaureate programs;
 (16)if appropriate, how the local educational agency will use funds under this subpart to train school counselors to effectively provide students relevant information regarding their individual career and postsecondary education goals; and
 (17)if appropriate, how the local educational agency will use funds under this subpart to support activities that coordinate and integrate before-school and after-school programs, and summer school programs.
 (c)AssurancesEach local educational agency plan shall provide assurances that the local educational agency will— (1)participate, if selected, in biennial State academic assessments of 4th and 8th grade reading and mathematics under the National Assessment of Educational Progress carried out under section 303(b)(2) of the National Assessment of Educational Progress Authorization Act;
 (2)inform schools of schoolwide program authority and the ability to consolidate funds from Federal, State, and local sources;
 (3)provide technical assistance to schoolwide programs; (4)provide services to eligible children attending private elementary and secondary schools in accordance with section 1120, and timely and meaningful consultation with private school officials or representatives regarding such services;
 (5)in the case of a local educational agency that chooses to use funds under this subpart to provide early childhood development services to low-income children below the age of compulsory school attendance, ensure that such services comply with the performance standards established under section 641A(a) of the Head Start Act;
 (6)inform eligible schools of the local educational agency’s authority to request waivers on the school’s behalf under title VI; and
 (7)ensure that the results of the academic assessments required under section 1111(b)(2) will be provided to parents and teachers as soon as is practicably possible after the test is taken, in an understandable and uniform format and, to the extent practicable, provided in a language that the parents can understand.
 (d)Special ruleIn carrying out subsection (c)(5), the Secretary shall— (1)consult with the Secretary of Health and Human Services and shall establish procedures (taking into consideration existing State and local laws, and local teacher contracts) to assist local educational agencies to comply with such subparagraph; and
 (2)disseminate to local educational agencies the education performance standards in effect under section 641A(a) of the Head Start Act, and such agencies affected by such subsection shall plan for the implementation of such subsection (taking into consideration existing State and local laws, and local teacher contracts).
								(e)Plan development and duration
 (1)ConsultationEach local educational agency plan shall be developed in consultation with teachers, school leaders, public charter school representatives, administrators, and other appropriate school personnel, and with parents of children in schools served under this subpart.
 (2)DurationEach such plan shall be submitted for the first year for which this part is in effect following the date of the enactment of this Act and shall remain in effect for the duration of the agency’s participation under this subpart.
 (3)ReviewEach local educational agency shall periodically review and, as necessary, revise its plan. (f)State approval (1)In generalEach local educational agency plan shall be filed according to a schedule established by the State educational agency.
 (2)ApprovalThe State educational agency shall approve a local educational agency’s plan only if the State educational agency determines that the local educational agency’s plan—
 (A)enables schools served under this subpart to substantially help children served under this subpart to meet the State’s academic standards described in section 1111(b)(1); and
 (B)meets the requirements of this section. (3)ReviewThe State educational agency shall review the local educational agency’s plan to determine if such agency’s activities are in accordance with section 1118.
								(g)Parental notification
 (1)In generalEach local educational agency using funds under this subpart and subpart 4 to provide a language instruction educational program shall, not later than 30 days after the beginning of the school year, inform parents of an English learner identified for participation, or participating in, such a program of—
 (A)the reasons for the identification of their child as an English learner and in need of placement in a language instruction educational program;
 (B)the child’s level of English proficiency, how such level was assessed, and the status of the child’s academic achievement;
 (C)the methods of instruction used in the program in which their child is, or will be participating, and the methods of instruction used in other available programs, including how such programs differ in content, instructional goals, and the use of English and a native language in instruction;
 (D)how the program in which their child is, or will be participating, will meet the educational strengths and needs of their child;
 (E)how such program will specifically help their child learn English, and meet age-appropriate academic achievement standards for grade promotion and graduation;
 (F)the specific exit requirements for the program, including the expected rate of transition from such program into classrooms that are not tailored for English learners, and the expected rate of graduation from high school for such program if funds under this subpart are used for children in secondary schools;
 (G)in the case of a child with a disability, how such program meets the objectives of the individualized education program of the child; and
 (H)information pertaining to parental rights that includes written guidance— (i)detailing—
 (I)the right that parents have to have their child immediately removed from such program upon their request; and
 (II)the options that parents have to decline to enroll their child in such program or to choose another program or method of instruction, if available; and
 (ii)assisting parents in selecting among various programs and methods of instruction, if more than one program or method is offered by the eligible entity.
 (2)NoticeThe notice and information provided in paragraph (1) to parents of a child identified for participation in a language instruction educational program for English learners shall be in an understandable and uniform format and, to the extent practicable, provided in a language that the parents can understand.
 (3)Special rule applicable during the school yearFor those children who have not been identified as English learners prior to the beginning of the school year the local educational agency shall notify parents within the first 2 weeks of the child being placed in a language instruction educational program consistent with paragraphs (1) and (2).
 (4)Parental participationEach local educational agency receiving funds under this subpart shall implement an effective means of outreach to parents of English learners to inform the parents regarding how the parents can be involved in the education of their children, and be active participants in assisting their children to attain English proficiency, achieve at high levels in core academic subjects, and meet the State’s academic standards expected of all students, including holding, and sending notice of opportunities for, regular meetings for the purpose of formulating and responding to recommendations from parents of students assisted under this subpart.
 (5)Basis for admission or exclusionA student shall not be admitted to, or excluded from, any federally assisted education program on the basis of a surname or language-minority status..
 114.Eligible school attendance areasSection 1113 (20 U.S.C. 6313) is amended— (1)by striking part each place it appears and inserting subpart; and
 (2)in subsection (c)(4)— (A)by striking subpart 2 and inserting chapter B; and
 (B)by striking school improvement, corrective action, and restructuring under section 1116(b) and inserting school improvement under section 1111(b)(3)(B)(iii). 115.Schoolwide programsSection 1114 (20 U.S.C. 6314) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking part and inserting subpart; and (ii)by striking in which through such families;
 (B)in paragraph (2)— (i)in subparagraph (A)(i), by striking part and inserting subpart; and
 (ii)in subparagraph (B)— (I)by striking children with limited English proficiency and inserting English learners; and
 (II)by striking part and inserting subpart; (C)in paragraph (3)(B), by striking maintenance of effort, after private school children,; and
 (D)by striking paragraph (4); (2)in subsection (b)—
 (A)in paragraph (1)— (i)in subparagraph (A)—
 (I)by striking (including and all that follows through 1309(2)); and (II)by striking content standards and the State student academic achievement standards and inserting standards;
 (ii)in subparagraph (B)— (I)in clause (i), by striking proficient and all that follows through section 1111(b)(1)(D) and inserting academic standards described in section 1111(b)(1);
 (II)in clause (ii), in the matter preceding subclause (I), by striking based on scientifically based research and inserting evidence-based; (III)in clause (iii)—
 (aa)in subclause (I)— (AA)by striking student academic achievement standards and inserting academic standards; and
 (BB)by striking schoolwide program, and all that follows through technical education programs; and and inserting schoolwide programs; and; and (bb)in subclause (II), by striking and;
 (IV)in clause (iv)— (aa)by striking the State and local improvement plans and inserting school improvement strategies; and
 (bb)by striking the period and inserting ; and; and (V)by adding at the end the following new clause:
									
 (v)may be delivered by nonprofit or for-profit external providers with expertise in using evidence-based or other effective strategies to improve student achievement.;
 (iii)in subparagraph (C), by striking highly qualified and inserting effective; (iv)in subparagraph (D)—
 (I)by striking In accordance with section 1119 and subsection (a)(4), high-quality and inserting High-quality; (II)by striking pupil services and inserting specialized instructional support services; and
 (III)by striking student academic achievement and inserting academic; (v)in subparagraph (E), by striking high-quality highly qualified and inserting effective;
 (vi)in subparagraph (G), by striking , such as Head Start, Even Start, Early Reading First, or a State-run preschool program,; (vii)in subparagraph (H), by striking section 1111(b)(3) and inserting section 1111(b)(2);
 (viii)in subparagraph (I), by striking proficient or advanced levels of academic achievement standards and inserting State academic standards; and (ix)in subparagraph (J), by striking vocational and inserting career; and
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)in the matter preceding clause (i)— (aa)by striking first develop and all that follows through 2001) and inserting have in place; and
 (bb)by striking and its school support team or other technical assistance provider under section 1117; (II)in clause (ii), by striking part and inserting subpart; and
 (III)in clause (iv), by striking section 1111(b)(3) and inserting section 1111(b)(2); and (ii)in subparagraph (B)—
 (I)in clause (i)— (aa)in subclause (I), by striking , after considering the recommendation of the technical assistance providers under section 1117,; and
 (bb)in subclause (II), by striking No Child Left Behind Act of 2001 and inserting Student Success Act; (II)in clause (ii)—
 (aa)by striking (including administrators of programs described in other parts of this title); and (bb)by striking pupil services and inserting specialized instructional support services;
 (III)in clause (iii), by striking part and inserting subpart; and (IV)in clause (v), by striking Reading First, Early Reading First, Even Start,; and
 (3)in subsection (c)— (A)by striking part and inserting subpart; and
 (B)by striking 6, and all that follows through the period at the end and inserting 6.. 116.Targeted assistance schoolsSection 1115 (20 U.S.C. 6315) is amended—
 (1)in subsection (a)— (A)by striking are ineligible for a schoolwide program under section 1114, or that;
 (B)by striking operate such and inserting operate; and (C)by striking part and inserting subpart;
 (2)in subsection (b)— (A)in paragraph (1)(B), by striking challenging student academic achievement and inserting academic;
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking limited English proficient children and inserting English learners; and (II)by striking part each place it appears and inserting subpart;
 (ii)in subparagraph (B)— (I)in the heading, by striking , Even Start, or Early Reading First;
 (II)by striking , Even Start, or Early Reading First; and (III)by striking part and inserting subpart;
 (iii)in subparagraph (C)— (I)by amending the heading to read as follows: Subpart 3 children.—;
 (II)by striking part C and inserting subpart 3; and (III)by striking part and inserting subpart; and
 (iv)in subparagraphs (D) and (E), by striking part each place it appears and inserting subpart; and (C)in paragraph (3), by striking part and inserting subpart;
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A)— (I)by striking part and inserting subpart; and
 (II)by striking challenging student academic achievement and inserting academic; (ii)in subparagraph (A)—
 (I)by striking part and inserting subpart; and (II)by striking challenging student academic achievement and inserting academic;
 (iii)in subparagraph (B), by striking part and inserting subpart; (iv)in subparagraph (C)—
 (I)in the matter preceding clause (i), by striking based on scientifically based research and inserting evidence-based; and (II)in clause (iii), by striking part and inserting subpart;
 (v)in subparagraph (D), by striking such as Head Start, Even Start, Early Reading First or State-run preschool programs; (vi)in subparagraph (E), by striking highly qualified and inserting effective;
 (vii)in subparagraph (F)— (I)by striking in accordance with subsection (e)(3) and section 1119,;
 (II)by striking part and inserting subpart; and (III)by striking pupil services personnel and inserting specialized instructional support personnel; and
 (viii)in subparagraph (H), by striking vocational and inserting career; and (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking proficient and advanced levels of achievement and inserting academic standards; (ii)in subparagraph (A), by striking part and inserting subpart; and
 (iii)in subparagraph (B), by striking challenging student academic achievement and inserting academic; (4)in subsection (d), in the matter preceding paragraph (1), by striking part each place it appears and inserting subpart;
 (5)in subsection (e)— (A)in paragraph (2)(B)—
 (i)in the matter preceding clause (i), by striking part and inserting subpart; and (ii)in clause (iii), by striking pupil services and inserting specialized instructional support services; and
 (B)by striking paragraph (3); and (6)by adding at the end the following new subsection:
						
 (f)Delivery of servicesThe elements of a targeted assistance program under this section may be delivered by nonprofit or for-profit external providers with expertise in using evidence-based or other effective strategies to improve student achievement..
					117.Academic assessment and local educational agency and school improvement; school support and
 recognitionThe Act is amended by repealing sections 1116 and 1117 (20 U.S.C. 6316; 6317). 118.Parental involvementSection 1118 (20 U.S.C. 6318) is amended—
 (1)by striking part each place such term appears and inserting subpart; (2)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (A), by striking , and and all that follows through 1116; and
 (ii)in subparagraph (D), by striking , such as and all that follows through preschool programs; and (B)in paragraph (3)(A), by striking subpart 2 of this part each place it appears and inserting chapter B of this subpart;
 (3)by amending subsection (c)(4)(B) to read as follows:  (B)a description and explanation of the curriculum in use at the school and the forms of academic assessment used to measure student progress; and;
 (4)in subsection (d)(1), by striking student academic achievement and inserting academic; (5)in subsection (e)—
 (A)in paragraph (1), by striking State’s academic content standards and State student academic achievement standards and inserting State’s academic standards; (B)in paragraph (3)—
 (i)by striking pupil services personnel, and inserting specialized instructional support personnel,; and (ii)by striking principals, and inserting school leaders,; and
 (C)in paragraph (4), by striking Head Start, Reading First, Early Reading First, Even Start, the Home Instruction Programs for Preschool Youngsters, the Parents as Teachers Program, and public preschool and other and inserting other Federal, State, and local; and
 (6)by amending subsection (g) to read as follows:  (g)Family engagement in education programsIn a State operating a program under subpart 3 of part A of title III, each local educational agency or school that receives assistance under this subpart shall inform such parents and organizations of the existence of such programs..
 119.Qualifications for paraprofessionalsSection 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319) is amended— (1)by striking subsections (a), (b), (d), (i), (j), (k), and (l);
 (2)by redesignating subsection (c) as subsection (a); (3)by redesignating subsections (e) through (h) as subsections (b) through (e), respectively;
 (4)in subsection (a), as redesignated by paragraph (2), by striking hired after the date of enactment of the No Child Left Behind Act of 2001 and; (5)in subsection (b), as redesignated by paragraph (3), by striking Subsections (c) and (d) and inserting Subsection (a); and
 (6)in the section heading, by striking teachers and. 120.Participation of children enrolled in private schoolsSection 1120 (20 U.S.C. 6320) is amended to read as follows:
					
						1120.Participation of children enrolled in private schools
							(a)General requirement
 (1)In generalTo the extent consistent with the number of eligible children identified under section 1115(b) in the school district served by a local educational agency who are enrolled in private elementary schools and secondary schools, a local educational agency shall—
 (A)after timely and meaningful consultation with appropriate private school officials or representatives, provide such service, on an equitable basis and individually or in combination, as requested by the officials or representatives to best meet the needs of such children, special educational services, instructional services (including evaluations to determine students’ progress in their academic needs), counseling, mentoring, one-on-one tutoring, or other benefits under this subpart (such as dual enrollment, educational radio and television, computer equipment and materials, other technology, and mobile educational services and equipment) that address their needs; and
 (B)ensure that teachers and families of the children participate, on an equitable basis, in services and activities developed pursuant to this subpart.
 (2)Secular, neutral, nonideologicalSuch educational services or other benefits, including materials and equipment, shall be secular, neutral, and nonideological.
								(3)Equity
 (A)In generalEducational services and other benefits for such private school children shall be equitable in comparison to services and other benefits for public school children participating under this subpart, and shall be provided in a timely manner.
 (B)OmbudsmanTo help ensure such equity for such private school children, teachers, and other educational personnel, the State educational agency involved shall designate an ombudsman to monitor and enforce the requirements of this subpart.
									(4)Expenditures
 (A)In generalExpenditures for educational services and other benefits to eligible private school children shall be equal to the expenditures for participating public school children, taking into account the number, and educational needs, of the children to be served. The share of funds shall be determined based on the total allocation received by the local educational agency prior to any allowable expenditures authorized under this title.
 (B)Obligation of fundsFunds allocated to a local educational agency for educational services and other benefits to eligible private school children shall—
 (i)be obligated in the fiscal year for which the funds are received by the agency; and (ii)with respect to any such funds that cannot be so obligated, be used to serve such children in the following fiscal year.
 (C)Notice of allocationEach State educational agency shall— (i)determine, in a timely manner, the proportion of funds to be allocated to each local educational agency in the State for educational services and other benefits under this subpart to eligible private school children; and
 (ii)provide notice, simultaneously, to each such local educational agency and the appropriate private school officials or their representatives in the State of such allocation of funds.
 (5)Provision of servicesThe local educational agency or, in a case described in subsection (b)(6)(C), the State educational agency involved, may provide services under this section directly or through contracts with public or private agencies, organizations, and institutions.
								(b)Consultation
 (1)In generalTo ensure timely and meaningful consultation, a local educational agency shall consult with appropriate private school officials or representatives during the design and development of such agency’s programs under this subpart in order to reach an agreement between the agency and the officials or representatives about equitable and effective programs for eligible private school children, the results of which shall be transmitted to the designated ombudsmen under section 1120(a)(3)(B). Such process shall include consultation on issues such as—
 (A)how the children’s needs will be identified; (B)what services will be offered;
 (C)how, where, and by whom the services will be provided; (D)how the services will be academically assessed and how the results of that assessment will be used to improve those services;
 (E)the size and scope of the equitable services to be provided to the eligible private school children, and the proportion of funds that is allocated under subsection (a)(4)(A) for such services, how that proportion of funds is determined under such subsection, and an itemization of the costs of the services to be provided;
 (F)the method or sources of data that are used under subsection (c) and section 1113(c)(1) to determine the number of children from low-income families in participating school attendance areas who attend private schools;
 (G)how and when the agency will make decisions about the delivery of services to such children, including a thorough consideration and analysis of the views of the private school officials or representatives on the provision of services through a contract with potential third-party providers;
 (H)how, if the agency disagrees with the views of the private school officials or representatives on the provision of services through a contract, the local educational agency will provide in writing to such private school officials an analysis of the reasons why the local educational agency has chosen not to use a contractor;
 (I)whether the agency will provide services under this section directly or through contracts with public and private agencies, organizations, and institutions;
 (J)whether to provide equitable services to eligible private school children— (i)by creating a pool or pools of funds with all of the funds allocated under subsection (a)(4) based on all the children from low-income families who attend private schools in a participating school attendance area of the agency from which the local educational agency will provide such services to all such children; or
 (ii)by providing such services to eligible children in each private school in the agency’s participating school attendance area with the proportion of funds allocated under subsection (a)(4) based on the number of children from low-income families who attend such school;
 (K)at what time and where services will be provided; and (L)whether to consolidate and use funds under this subpart to provide schoolwide programs for a private school.
 (2)DisagreementIf a local educational agency disagrees with the views of private school officials or representatives with respect to an issue described in paragraph (1), the local educational agency shall provide in writing to such private school officials an analysis of the reasons why the local educational agency has chosen not to adopt the course of action requested by such officials.
 (3)TimingSuch consultation shall include meetings of agency and private school officials or representatives and shall occur before the local educational agency makes any decision that affects the opportunities of eligible private school children to participate in programs under this subpart. Such meetings shall continue throughout implementation and assessment of services provided under this section.
 (4)DiscussionSuch consultation shall include a discussion of service delivery mechanisms a local educational agency can use to provide equitable services to eligible private school children.
 (5)DocumentationEach local educational agency shall maintain in the agency’s records and provide to the State educational agency involved a written affirmation signed by officials or representatives of each participating private school that the meaningful consultation required by this section has occurred. The written affirmation shall provide the option for private school officials or representatives to indicate that timely and meaningful consultation has not occurred or that the program design is not equitable with respect to eligible private school children. If such officials or representatives do not provide such affirmation within a reasonable period of time, the local educational agency shall forward the documentation that such consultation has, or attempts at such consultation have, taken place to the State educational agency.
								(6)Compliance
 (A)In generalA private school official shall have the right to file a complaint with the State educational agency that the local educational agency did not engage in consultation that was meaningful and timely, did not give due consideration to the views of the private school official, or did not treat the private school or its students equitably as required by this section.
 (B)ProcedureIf the private school official wishes to file a complaint, the official shall provide the basis of the noncompliance with this section by the local educational agency to the State educational agency, and the local educational agency shall forward the appropriate documentation to the State educational agency.
 (C)State educational agenciesA State educational agency shall provide services under this section directly or through contracts with public or private agencies, organizations, and institutions, if—
 (i)the appropriate private school officials or their representatives have— (I)requested that the State educational agency provide such services directly; and
 (II)demonstrated that the local educational agency involved has not met the requirements of this section; or
 (ii)in a case in which— (I)a local educational agency has more than 10,000 children from low-income families who attend private elementary schools or secondary schools in a participating school attendance area of the agency that are not being served by the agency’s program under this section; or
 (II)90 percent of the eligible private school students in a participating school attendance area of the agency are not being served by the agency’s program under this section.
											(c)Allocation for equitable service to private school students
 (1)CalculationA local educational agency shall have the final authority, consistent with this section, to calculate the number of children, ages 5 through 17, who are from low-income families and attend private schools by—
 (A)using the same measure of low income used to count public school children; (B)using the results of a survey that, to the extent possible, protects the identity of families of private school students, and allowing such survey results to be extrapolated if complete actual data are unavailable;
 (C)applying the low-income percentage of each participating public school attendance area, determined pursuant to this section, to the number of private school children who reside in that school attendance area; or
 (D)using an equated measure of low income correlated with the measure of low income used to count public school children.
 (2)Complaint processAny dispute regarding low-income data for private school students shall be subject to the complaint process authorized in section 6503.
								(d)Public control of funds
 (1)In generalThe control of funds provided under this subpart, and title to materials, equipment, and property purchased with such funds, shall be in a public agency, and a public agency shall administer such funds, materials, equipment, and property.
								(2)Provision of services
 (A)ProviderThe provision of services under this section shall be provided— (i)by employees of a public agency; or
 (ii)through a contract by such public agency with an individual, association, agency, or organization. (B)RequirementIn the provision of such services, such employee, individual, association, agency, or organization shall be independent of such private school and of any religious organization, and such employment or contract shall be under the control and supervision of such public agency.
 (e)Standards for a bypassIf a local educational agency is prohibited by law from providing for the participation in programs on an equitable basis of eligible children enrolled in private elementary schools and secondary schools, or if the Secretary determines that a local educational agency has substantially failed or is unwilling to provide for such participation, as required by this section, the Secretary shall—
 (1)waive the requirements of this section for such local educational agency; (2)arrange for the provision of services to such children through arrangements that shall be subject to the requirements of this section and sections 6503 and 6504; and
 (3)in making the determination under this subsection, consider one or more factors, including the quality, size, scope, and location of the program and the opportunity of eligible children to participate..
 121.Fiscal requirementsSection 1120A (20 U.S.C. 6321) is amended— (1)by striking part each place it appears and inserting subpart; and
 (2)by striking subsection (a) and redesignating subsections (b), (c), and (d) as subsections (a), (b), and (c), respectively.
 122.Coordination requirementsSection 1120B (20 U.S.C. 6322) is amended— (1)by striking part each place it appears and inserting subpart;
 (2)in subsection (a)— (A)by striking such as the Early Reading First program; and
 (B)by adding at the end the following new sentence: Each local educational agency shall develop agreements with such Head Start agencies and other entities to carry out such activities.; and
 (3)in subsection (b)— (A)in the matter preceding paragraph (1), by striking , such as the Early Reading First program,;
 (B)in paragraphs (1) through (3), by striking such as the Early Reading First program each place it appears; (C)in paragraph (4), by striking Early Reading First program staff,; and
 (D)in paragraph (5), by striking and entities carrying out Early Reading First programs. 123.Grants for the outlying areas and the Secretary of the InteriorSection 1121 (20 U.S.C. 6331) is amended—
 (1)in subsection (a), by striking appropriated for payments to States for any fiscal year under section 1002(a) and 1125A(f) and inserting reserved for this chapter under section 1122(a); (2)in subsection (b)—
 (A)in paragraph (2), by striking the No Child Left Behind Act of 2001 and inserting the Student Success Act; and (B)in paragraph (3)—
 (i)in subparagraph (B), by striking basis, and all that follows through the period at the end and inserting basis.; (ii)in subparagraph (C)(ii), by striking challenging State academic content standards and inserting State academic standards; and
 (iii)by striking subparagraph (D); and (3)in subsection (d)(2), by striking part and inserting subpart.
 124.Allocations to StatesSection 1122 (20 U.S.C. 6332) is amended— (1)by amending subsection (a) to read as follows:
						
							(a)Reservation
 (1)In generalFrom the amounts appropriated under section 3(a)(1), the Secretary shall reserve 91.44 percent of such amounts to carry out this chapter.
 (2)Allocation formulaOf the amount reserved under paragraph (1) for each of fiscal years 2016 to 2019 (referred to in this subsection as the current fiscal year)—
 (A)an amount equal to the amount made available to carry out section 1124 for fiscal year 2001 shall be used to carry out section 1124;
 (B)an amount equal to the amount made available to carry out section 1124A for fiscal year 2001 shall be used to carry out section 1124A; and
 (C)an amount equal to 100 percent of the amount, if any, by which the total amount made available to carry out this chapter for the fiscal year for which the determination is made exceeds the total amount available to carry out sections 1124 and 1124A for fiscal year 2001 shall be used to carry out sections 1125 and 1125A and such amount shall be divided equally between sections 1125 and 1125A.;
 (2)in subsection (b)(1), by striking subpart and inserting chapter; (3)in subsection (c)(3), by striking part and inserting subpart; and
 (4)in subsection (d)(1), by striking subpart and inserting chapter. 125.Basic grants to local educational agenciesSection 1124 (20 U.S.C. 6333) is amended—
 (1)in subsection (a)— (A)in paragraph (3)—
 (i)in subparagraph (B), by striking subpart and inserting chapter; and (ii)in subparagraph (C)(i), by striking subpart and inserting chapter; and
 (B)in paragraph (4)(C), by striking subpart each place it appears and inserting chapter; and (2)in subsection (c)—
 (A)in paragraph (1)(B), by striking subpart 1 of part D and inserting chapter A of subpart 3; and (B)in paragraph (2), by striking part and inserting subpart.
 126.Targeted grants to local educational agenciesSection 1125 (20 U.S.C. 6335) is amended— (1)in subsection (c)(2)—
 (A)in subparagraph (B)— (i)in clause (i), by striking 15.58 and inserting 15.59;
 (ii)in clause (ii)— (I)by striking 15.58 and inserting 15.59; and
 (II)by striking 22.11 and inserting 22.12; (iii)in clause (iii)—
 (I)by striking 22.11 and inserting 22.12; and (II)by striking 30.16 and inserting 30.17;
 (iv)in clause (iv)— (I)by striking 30.16 and inserting 30.17; and
 (II)by striking 38.24 and inserting 38.25; and (v)in clause (v), by striking 38.24 and inserting 38.25;
 (B)in subparagraph (C)— (i)in clause (i), by striking 691 and inserting 692;
 (ii)in clause (ii)— (I)by striking 692 and inserting 693; and
 (II)by striking 2,262 and inserting 2,263; (iii)in clause (iii)—
 (I)by striking 2,263 and inserting 2,264; and (II)by striking 7,851 and inserting 7,852;
 (iv)in clause (iv)— (I)by striking 7,852 and inserting 7,853; and
 (II)by striking 35,514 and inserting 35,515; and (v)in clause (v), by striking 35,514 and inserting 35,515; and
 (2)by adding at the end the following:  (f)Application (1)In GeneralThe percentage and number ranges described in subparagraphs (B) and (C) of subsection (c)(2) shall be applied with respect to fiscal years 2016, 2017, 2018, 2019, 2020, and 2021 as such percentages and numbers were in effect on the day before the date of the enactment of the Student Success Act.
 (2)Secretary’s CertificationFor fiscal year 2022 and each subsequent fiscal year, the percentage and number ranges described in subparagraphs (B) and (C) of subsection (c)(2) shall be applied as such percentages and numbers were in effect on the day before the date of the enactment of the Student Success Act unless the Secretary certifies that amendments made to such percentages and numbers by the Student Success Act will not result in harm to any school district..
 127.Adequacy of funding to local educational agencies in fiscal years after fiscal year 2001Section 1125AA (20 U.S.C. 6336) is amended to read as follows:  1125AA.Adequacy of funding to local educational agencies in fiscal years after fiscal year 2001 (a)Limitation of allocationPursuant to section 1122, the total amount allocated in any fiscal year after fiscal year 2001 for programs and activities under this subpart shall not exceed the amount allocated in fiscal year 2001 for such programs and activities unless the amount available for targeted grants to local educational agencies under section 1125 in the applicable fiscal year meets the requirements of section 1122(a).
 (b)FindingsCongress makes the following findings: (1)The formulas for distributing Targeted and Education Finance Incentive grants use two weighting systems, one based on the percentage of the aged 5-17 population in a local educational agency that is eligible to receive funds under this title (percentage weighting), and another based on the absolute number of such students (number weighting). Whichever of these weighting systems results in the highest total weighted formula student count for a local educational agency is the weighting system used for that agency in the final allocation of Targeted and Education Finance Incentive Grant funds.
 (2)The Congressional Research Service has said the number weighting alternative is generally more favorable to large local educational agencies with much larger counts of eligible children, but not necessarily higher concentrations, weighted at the highest point in the scale than smaller local educational agencies with smaller counts, but higher concentrations, of eligible children.
 (3)The current percentage and number weighting scales are based on the most current data available in 2001 on the distribution of eligible children across local educational agencies.
 (4)Prior to the date of the enactment of the Student Success Act, Congress expects updated data to be available, which will provide Congress an opportunity to update these scales based on such data.
 (5)When these scales are updated, Congress has a further obligation to evaluate the use of percentage and number weighting to ensure the most equitable distribution of Targeted and Education Finance Incentive Grant funds to local educational agencies..
 128.Education finance incentive grant programSection 1125A (20 U.S.C. 6337) is amended— (1)by striking part each place it appears and inserting subpart;
 (2)in subsection (b)(1)— (A)in subparagraph (A), by striking appropriated pursuant to subsection (f) and inserting made available for any fiscal year to carry out this section; and
 (B)in subparagraph (B)(i), by striking total appropriations and inserting the total amount reserved under section 1122(a) to carry out this section; (3)by striking subsections (a), (e), and (f) and redesignating subsections (b), (c), (d), and (g) as subsections (a), (b), (c), and (d), respectively;
 (4)in subsection (b), as so redesignated, by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively;
 (5)in subsection (c), as so redesignated— (A)in paragraph (1)(B)—
 (i)in clause (ii)— (I)in subclause (I), by striking 15.58 and inserting 15.59;
 (II)in subclause (II)— (aa)by striking “15.58” and inserting “15.59”; and
 (bb)by striking “22.11” and inserting “22.12”; (III)in subclause (III)—
 (aa)by striking “22.11” and inserting “22.12”; and (bb)by striking “30.16” and inserting “30.17”;
 (IV)in subclause (IV)— (aa)by striking “30.16” and inserting “30.17”; and
 (bb)by striking “38.24” and inserting “38.25”; and (V)in subclause (V), by striking “38.24” and inserting “38.25”; and
 (ii)in clause (iii)— (I)in subclause (I), by striking “691” and inserting “692”;
 (II)in subclause (II)— (aa)by striking “692” and inserting “693”; and
 (bb)by striking “2,262” and inserting “2,263”; (III)in subclause (III)—
 (aa)by striking “2,263” and inserting “2,264”; and (bb)by striking “7,851” and inserting “7,852”;
 (IV)in subclause (IV)— (aa)by striking “7,852” and inserting “7,853”; and
 (bb)by striking “35,514” and inserting “35,515”; and (V)in subclause (V), by striking “35,514” and inserting “35,515”;
 (B)in paragraph (2)(B)— (i)in clause (ii)—
 (I)in subclause (I), by striking “15.58” and inserting “15.59”; (II)in subclause (II)—
 (aa)by striking “15.58” and inserting “15.59”; and (bb)by striking “22.11” and inserting “22.12”;
 (III)in subclause (III)— (aa)by striking “22.11” and inserting “22.12”; and
 (bb)by striking “30.16” and inserting “30.17”; (IV)in subclause (IV)—
 (aa)by striking “30.16” and inserting “30.17”; and (bb)by striking “38.24” and inserting “38.25”; and
 (V)in subclause (V), by striking “38.24” and inserting “38.25”; and (ii)in clause (iii)—
 (I)in subclause (I), by striking “691” and inserting “692”; (II)in subclause (II)—
 (aa)by striking “692” and inserting “693”; and (bb)by striking “2,262” and inserting “2,263”;
 (III)in subclause (III)— (aa)by striking “2,263” and inserting “2,264”; and
 (bb)by striking “7,851” and inserting “7,852”; (IV)in subclause (IV)—
 (aa)by striking “7,852” and inserting “7,853”; and (bb)by striking “35,514” and inserting “35,515”; and
 (V)in subclause (V), by striking “35,514” and inserting “35,515”; and (C)in paragraph (3)(B)—
 (i)in clause (ii)— (I)in subclause (I), by striking “15.58” and inserting “15.59”;
 (II)in subclause (II)— (aa)by striking “15.58” and inserting “15.59”; and
 (bb)by striking “22.11” and inserting “22.12”; (III)in subclause (III)—
 (aa)by striking “22.11” and inserting “22.12”; and (bb)by striking “30.16” and inserting “30.17”;
 (IV)in subclause (IV)— (aa)by striking “30.16” and inserting “30.17”; and
 (bb)by striking “38.24” and inserting “38.25”; and (V)in subclause (V), by striking “38.24” and inserting “38.25”; and
 (ii)in clause (iii)— (I)in subclause (I), by striking “691” and inserting “692”;
 (II)in subclause (II)— (aa)by striking “692” and inserting “693”; and
 (bb)by striking “2,262” and inserting “2,263”; (III)in subclause (III)—
 (aa)by striking “2,263” and inserting “2,264”; and (bb)by striking “7,851” and inserting “7,852”;
 (IV)in subclause (IV)— (aa)by striking “7,852” and inserting “7,853”; and
 (bb)by striking “35,514” and inserting “35,515”; and (V)in subclause (V), by striking “35,514” and inserting “35,515”; and
 (6)by adding at the end the following new subsection:  (e)Application (1)In generalThe percentage and number ranges described in clauses (ii) and (iii) of paragraph (1)(B), clauses (ii) and (iii) of paragraph (2)(B), and clauses (ii) and (iii) of paragraph (3)(B) shall be applied with respect to fiscal years 2016, 2017, 2018, 2019, 2020, and 2021 as such percentages and numbers were in effect on the day before the date of the enactment of the Student Success Act.
 (2)Secretary’s CertificationFor fiscal year 2022 and each subsequent fiscal year, the percentage and number ranges described in clauses (ii) and (iii) of paragraph (1)(B), clauses (ii) and (iii) of paragraph (2)(B), and clauses (ii) and (iii) of paragraph (3)(B) shall be applied as such percentages and numbers were in effect on the day before the date of the enactment of the Student Success Act unless the Secretary certifies that amendments made to such percentages and numbers by the Student Success Act will not result in harm to any school district..
 129.Carryover and waiverSection 1127 (20 U.S.C. 6339) is amended by striking subpart each place it appears and inserting chapter. 130.Title I portabilityChapter B of subpart 1 of part A of title I (20 U.S.C. 6331 et seq.) is amended by adding at the end the following new section:
					
						1128.Title I funds follow the low-income child State option
 (a)In generalNotwithstanding any other provision of law and to the extent permitted under State law, a State educational agency may allocate grant funds under this chapter among the local educational agencies in the State based on the number of eligible children enrolled in the public schools served by each local educational agency.
							(b)Eligible child
 (1)DefinitionIn this section, the term eligible child means a child aged 5 to 17, inclusive, from a family with an income below the poverty level on the basis of the most recent satisfactory data published by the Department of Commerce.
 (2)Criteria of povertyIn determining the families with incomes below the poverty level for the purposes of this section, a State educational agency shall use the criteria of poverty used by the Census Bureau in compiling the most recent decennial census, as the criteria have been updated by increases in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics.
								(c)Student enrollment in public schools
 (1)Identification of eligible childrenOn an annual basis, on a date to be determined by the State educational agency, each local educational agency that receives grant funding in accordance with subsection (a) shall inform the State educational agency of the number of eligible children enrolled in public schools served by the local educational agency.
 (2)Allocation to local educational agenciesBased on the identification of eligible children in paragraph (1), the State educational agency shall provide to a local educational agency an amount equal to the sum of the amount available for each eligible child in the State multiplied by the number of eligible children identified by the local educational agency under paragraph (1).
 (3)Distribution to schoolsEach local educational agency that receives funds under paragraph (2) shall distribute such funds to the public schools served by the local educational agency—
 (A)based on the number of eligible children enrolled in such schools; and (B)in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of pupils participating in programs under this subpart, and not to supplant such funds..
				CAdditional Aid to States and School Districts
				131.Additional aid
 (a)In generalTitle I (20 U.S.C. 6301 et seq.), as amended by the preceding provisions of this Act, is further amended—
 (1)by striking parts B through D and F through H; and (2)by inserting after subpart 1 of part A the following:
							
								2Education of Migratory Children
 1131.Program purposesThe purposes of this subpart are as follows: (1)To assist States in supporting high-quality and comprehensive educational programs and services during the school year, and as applicable, during summer or intercession periods, that address the unique educational needs of migratory children.
 (2)To ensure that migratory children who move among the States, not be penalized in any manner by disparities among the States in curriculum, graduation requirements, and State academic standards.
 (3)To help such children succeed in school, meet the State academic standards that all children are expected to meet, and graduate from high school prepared for postsecondary education and the workforce without the need for remediation.
 (4)To help such children overcome educational disruption, cultural and language barriers, social isolation, various health-related problems, and other factors that inhibit the ability of such children to succeed in school.
 (5)To help such children benefit from State and local systemic reforms. 1132.Program authorized (a)In GeneralFrom the amounts appropriated under section 3(a)(1), the Secretary shall reserve 2.45 percent to carry out this subpart.
 (b)Grants awardedFrom the amounts reserved under subsection (a) and not reserved under section 1138(c), the Secretary shall make allotments for the fiscal year to State educational agencies, or consortia of such agencies, to establish or improve, directly or through local operating agencies, programs of education for migratory children in accordance with this subpart.
										1133.State allocations
 (a)State allocationsExcept as provided in subsection (c), each State (other than the Commonwealth of Puerto Rico) is entitled to receive under this subpart an amount equal to the product of—
 (1)the sum of— (A)the average number of identified eligible full-time equivalent migratory children aged 3 through 21 residing in the State, based on data for the preceding 3 years; and
 (B)the number of identified eligible migratory children, aged 3 through 21, who received services under this subpart in summer or intersession programs provided by the State during the previous year; multiplied by
 (2)40 percent of the average per-pupil expenditure in the State, except that the amount determined under this paragraph shall not be less than 32 percent, nor more than 48 percent, of the average per-pupil expenditure in the United States.
 (b)Hold harmlessNotwithstanding subsection (a), for each of fiscal years 2016 through 2018, no State shall receive less than 90 percent of the State’s allocation under this section for the previous year.
 (c)Allocation to Puerto RicoFor each fiscal year, the grant which the Commonwealth of Puerto Rico shall be eligible to receive under this subpart shall be the amount determined by multiplying the number of children who would be counted under subsection (a)(1) if such subsection applied to the Commonwealth of Puerto Rico by the product of—
 (1)the percentage that the average per-pupil expenditure in the Commonwealth of Puerto Rico is of the lowest average per-pupil expenditure of any of the 50 States, except that the percentage calculated under this subparagraph shall not be less than 85 percent; and
 (2)32 percent of the average per-pupil expenditure in the United States. (d)Ratable reductions; reallocations (1)In general (A)Ratable ReductionsIf, after the Secretary reserves funds under section 1138(c), the amount appropriated to carry out this subpart for any fiscal year is insufficient to pay in full the amounts for which all States are eligible, the Secretary shall ratably reduce each such amount.
 (B)ReallocationIf additional funds become available for making such payments for any fiscal year, the Secretary shall allocate such funds to States in amounts that the Secretary determines will best carry out the purpose of this subpart.
												(2)Special rule
 (A)Further reductionsThe Secretary shall further reduce the amount of any grant to a State under this subpart for any fiscal year if the Secretary determines, based on available information on the numbers and needs of migratory children in the State and the program proposed by the State to address such needs, that such amount exceeds the amount required under section 1134.
 (B)ReallocationThe Secretary shall reallocate such excess funds to other States whose grants under this subpart would otherwise be insufficient to provide an appropriate level of services to migratory children, in such amounts as the Secretary determines are appropriate.
												(e)Consortium arrangements
 (1)In generalIn the case of a State that receives a grant of $1,000,000 or less under this section, the Secretary shall consult with the State educational agency to determine whether consortium arrangements with another State or other appropriate entity would result in delivery of services in a more effective and efficient manner.
 (2)ProposalsAny State, regardless of the amount of such State’s allocation, may submit a consortium arrangement to the Secretary for approval.
 (3)ApprovalThe Secretary shall approve a consortium arrangement under paragraph (1) or (2) if the proposal demonstrates that the arrangement will—
 (A)reduce administrative costs or program function costs for State programs; and (B)make more funds available for direct services to add substantially to the educational achievement of children to be served under this subpart.
 (f)Determining numbers of eligible childrenIn order to determine the identified number of migratory children residing in each State for purposes of this section, the Secretary shall—
 (1)use the most recent information that most accurately reflects the actual number of migratory children;
 (2)develop and implement a procedure for monitoring the accuracy of such information; (3)develop and implement a procedure for more accurately reflecting cost factors for different types of summer and intersession program designs;
 (4)adjust the full-time equivalent number of migratory children who reside in each State to take into account—
 (A)the unique needs of those children participating in evidence-based or other effective special programs provided under this subpart that operate during the summer and intersession periods; and
 (B)the additional costs of operating such programs; and (5)conduct an analysis of the options for adjusting the formula so as to better direct services to migratory children, including the most at-risk migratory children.
 (g)Nonparticipating statesIn the case of a State desiring to receive an allocation under this subpart for a fiscal year that did not receive an allocation for the previous fiscal year or that has been participating for less than 3 consecutive years, the Secretary shall calculate the State’s number of identified migratory children aged 3 through 21 for purposes of subsection (a)(1)(A) by using the most recent data available that identifies the migratory children residing in the State until data is available to calculate the 3-year average number of such children in accordance with such subsection.
										1134.State applications; services
 (a)Application requiredAny State desiring to receive a grant under this subpart for any fiscal year shall submit an application to the Secretary at such time and in such manner as the Secretary may require.
 (b)Program informationEach such application shall include— (1)a description of how, in planning, implementing, and evaluating programs and projects assisted under this subpart, the State and its local operating agencies will ensure that the unique educational needs of migratory children, including preschool migratory children, are identified and addressed through—
 (A)the full range of services that are available for migratory children from appropriate local, State, and Federal educational programs;
 (B)joint planning among local, State, and Federal educational programs serving migratory children, including language instruction educational programs under chapter A of subpart 4; and
 (C)the integration of services available under this subpart with services provided by those other programs;
 (2)a description of the steps the State is taking to provide all migratory students with the opportunity to meet the same State academic standards that all children are expected to meet;
 (3)a description of how the State will use funds received under this subpart to promote interstate and intrastate coordination of services for migratory children, including how the State will provide for educational continuity through the timely transfer of pertinent school records, including information on health, when children move from one school to another, whether or not such a move occurs during the regular school year;
 (4)a description of the State’s priorities for the use of funds received under this subpart, and how such priorities relate to the State’s assessment of needs for services in the State;
 (5)a description of how the State will determine the amount of any subgrants the State will award to local operating agencies, taking into account the numbers and needs of migratory children, the requirements of subsection (d), and the availability of funds from other Federal, State, and local programs; and
 (6)a description of how the State will encourage programs and projects assisted under this subpart to offer family literacy services if the programs and projects serve a substantial number of migratory children whose parents do not have a regular high school diploma or its recognized equivalent or who have low levels of literacy.
 (c)AssurancesEach such application shall also include assurances that— (1)funds received under this subpart will be used only—
 (A)for programs and projects, including the acquisition of equipment, in accordance with section 1136; and
 (B)to coordinate such programs and projects with similar programs and projects within the State and in other States, as well as with other Federal programs that can benefit migratory children and their families;
 (2)such programs and projects will be carried out in a manner consistent with the objectives of section 1114, subsections (b) and (d) of section 1115, subsections (b) and (c) of section 1120A, and part C;
 (3)in the planning and operation of programs and projects at both the State and local agency operating level, there is consultation with parents of migratory children for programs of not less than one school year in duration, and that all such programs and projects are carried out—
 (A)in a manner that provides for the same parental involvement as is required for programs and projects under section 1118, unless extraordinary circumstances make such provision impractical; and
 (B)in a format and language understandable to the parents; (4)in planning and carrying out such programs and projects, there has been, and will be, adequate provision for addressing the unmet education needs of preschool migratory children;
 (5)the effectiveness of such programs and projects will be determined, where feasible, using the same approaches and standards that will be used to assess the performance of students, schools, and local educational agencies under subpart 1;
 (6)to the extent feasible, such programs and projects will provide for— (A)advocacy and outreach activities for migratory children and their families, including informing such children and families of, or helping such children and families gain access to, other education, health, nutrition, and social services;
 (B)professional development programs, including mentoring, for teachers and other program personnel; (C)high-quality, evidence-based family literacy programs;
 (D)the integration of information technology into educational and related programs; and (E)programs to facilitate the transition of secondary school students to postsecondary education or employment without the need for remediation; and
 (7)the State will assist the Secretary in determining the number of migratory children under paragraph (1) of section 1133(a).
 (d)Priority for servicesIn providing services with funds received under this subpart, each recipient of such funds shall give priority to migratory children who are failing, or most at risk of failing, to meet the State’s academic standards under section 1111(b)(1).
 (e)Continuation of servicesNotwithstanding any other provision of this subpart— (1)a child who ceases to be a migratory child during a school term shall be eligible for services until the end of such term;
 (2)a child who is no longer a migratory child may continue to receive services for one additional school year, but only if comparable services are not available through other programs; and
 (3)secondary school students who were eligible for services in secondary school may continue to be served through credit accrual programs until graduation.
 1135.Secretarial approval; peer reviewThe Secretary shall approve each State application that meets the requirements of this subpart, and may review any such application using a peer review process.
									1136.Comprehensive needs assessment and service-delivery plan; authorized activities
										(a)Comprehensive plan
 (1)In generalEach State that receives assistance under this subpart shall ensure that the State and its local operating agencies identify and address the unique educational needs of migratory children in accordance with a comprehensive State plan that—
 (A)is integrated with other programs under this Act or other Acts, as appropriate; (B)may be submitted as a part of a consolidated application under section 6302, if—
 (i)the unique needs of migratory children are specifically addressed in the comprehensive State plan; (ii)the comprehensive State plan is developed in collaboration with parents of migratory children; and
 (iii)the comprehensive State plan is not used to supplant State efforts regarding, or administrative funding for, this subpart;
 (C)provides that migratory children will have an opportunity to meet the same State academic standards under section 1111(b)(1) that all children are expected to meet;
 (D)specifies measurable program goals and outcomes; (E)encompasses the full range of services that are available for migratory children from appropriate local, State, and Federal educational programs;
 (F)is the product of joint planning among such local, State, and Federal programs, including programs under subpart 1, early childhood programs, and language instruction educational programs under chapter A of subpart 4; and
 (G)provides for the integration of services available under this subpart with services provided by such other programs.
 (2)Duration of the planEach such comprehensive State plan shall— (A)remain in effect for the duration of the State’s participation under this subpart; and
 (B)be periodically reviewed and revised by the State, as necessary, to reflect changes in the State’s strategies and programs under this subpart.
												(b)Authorized activities
 (1)FlexibilityIn implementing the comprehensive plan described in subsection (a), each State educational agency, where applicable through its local educational agencies, retains the flexibility to determine the activities to be provided with funds made available under this subpart, except that such funds first shall be used to meet the identified needs of migratory children that result from their migratory lifestyle, and to permit these children to participate effectively in school.
 (2)Unaddressed needsFunds provided under this subpart shall be used to address the needs of migratory children that are not addressed by services available from other Federal or non-Federal programs, except that migratory children who are eligible to receive services under subpart 1 may receive those services through funds provided under that subpart, or through funds under this subpart that remain after the agency addresses the needs described in paragraph (1).
 (3)ConstructionNothing in this subpart shall be construed to prohibit a local educational agency from serving migratory children simultaneously with students with similar educational needs in the same educational settings, where appropriate.
 1137.BypassThe Secretary may use all or part of any State’s allocation under this subpart to make arrangements with any public or private agency to carry out the purpose of this subpart in such State if the Secretary determines that—
 (1)the State is unable or unwilling to conduct educational programs for migratory children; (2)such arrangements would result in more efficient and economic administration of such programs; or
 (3)such arrangements would add substantially to the educational achievement of such children. 1138.Coordination of migratory education activities (a)Improvement of coordination (1)In generalThe Secretary, in consultation with the States, may make grants to, or enter into contracts with, State educational agencies, local educational agencies, institutions of higher education, and other public and private entities to improve the interstate and intrastate coordination among such agencies’ educational programs, including through the establishment or improvement of programs for credit accrual and exchange, available to migratory students.
 (2)DurationGrants or contracts under this subsection may be awarded for not more than 5 years. (b)Student records (1)AssistanceThe Secretary shall assist States in developing and maintaining an effective system for the electronic transfer of student records and in determining the number of migratory children in each State.
											(2)Information system
 (A)In generalThe Secretary, in consultation with the States, shall ensure the linkage of migratory student record systems for the purpose of electronically exchanging, among the States, health and educational information regarding all migratory students. The Secretary shall ensure such linkage occurs in a cost-effective manner, utilizing systems used by the States prior to, or developed after, the date of the enactment of this Act. The Secretary shall determine the minimum data elements that each State receiving funds under this subpart shall collect and maintain. Such minimum data elements may include—
 (i)immunization records and other health information; (ii)elementary and secondary academic history (including partial credit), credit accrual, and results from State assessments required under section 1111(b)(2);
 (iii)other academic information essential to ensuring that migratory children achieve to the States’s academic standards; and
 (iv)eligibility for services under the Individuals with Disabilities Education Act. (B)The Secretary shall consult with States before updating the data elements that each State receiving funds under this subpart shall be required to collect for purposes of electronic transfer of migratory student information and the requirements that States shall meet for immediate electronic access to such information.
 (3)No cost for certain transfersA State educational agency or local educational agency receiving assistance under this subpart shall make student records available to another State educational agency or local educational agency that requests the records at no cost to the requesting agency, if the request is made in order to meet the needs of a migratory child.
											(4)Report to congress
 (A)In generalNot later than April 30, 2016, the Secretary shall report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives the Secretary’s findings and recommendations regarding the maintenance and transfer of health and educational information for migratory students by the States.
 (B)Required contentsThe Secretary shall include in such report— (i)a review of the progress of States in developing and linking electronic records transfer systems;
 (ii)recommendations for maintaining such systems; and (iii)recommendations for improving the continuity of services provided for migratory students.
 (c)Availability of fundsThe Secretary shall reserve not more than $10,000,000 of the amount reserved under section 1132 to carry out this section for each fiscal year.
 (d)Data collectionThe Secretary shall direct the National Center for Education Statistics to collect data on migratory children.
 1139.DefinitionsAs used in this subpart: (1)Local operating agencyThe term local operating agency means—
 (A)a local educational agency to which a State educational agency makes a subgrant under this subpart; (B)a public or private agency with which a State educational agency or the Secretary makes an arrangement to carry out a project under this subpart; or
 (C)a State educational agency, if the State educational agency operates the State’s migratory education program or projects directly.
 (2)Migratory childThe term migratory child means a child who is, or whose parent or spouse is, a migratory agricultural worker, including a migratory dairy worker, or a migratory fisher, and who, in the preceding 36 months, in order to obtain, or accompany such parent or spouse, in order to obtain, temporary or seasonal employment in agricultural or fishing work—
 (A)has moved from one school district to another; (B)in a State that is comprised of a single school district, has moved from one administrative area to another within such district; or
 (C)resides in a school district of more than 15,000 square miles, and migrates a distance of 20 miles or more to a temporary residence to engage in a fishing activity.
											3Prevention and Intervention Programs for Children and Youth Who Are Neglected, Delinquent, or
			 At-Risk
									1141.Purpose and program authorization
 (a)PurposeIt is the purpose of this subpart— (1)to improve educational services for children and youth in local and State institutions for neglected or delinquent children and youth so that such children and youth have the opportunity to meet the same State academic standards that all children in the State are expected to meet;
 (2)to provide such children and youth with the services needed to make a successful transition from institutionalization to further schooling or employment; and
 (3)to prevent at-risk youth from dropping out of school, and to provide dropouts, and children and youth returning from correctional facilities or institutions for neglected or delinquent children and youth, with a support system to ensure their continued education.
 (b)Program authorizedFrom amounts appropriated under section 3(a)(1), the Secretary shall reserve 0.31 of one percent to carry out this subpart.
 (c)Grants awardedFrom the amounts reserved under subsection (b) and not reserved under section 1004 and section 1159, the Secretary shall make grants to State educational agencies that have plans submitted under section 1154 approved to enable such agencies to award subgrants to State agencies and local educational agencies to establish or improve programs of education for neglected, delinquent, or at-risk children and youth.
										1142.Payments for programs under this subpart
 (a)Agency subgrantsBased on the allocation amount computed under section 1152, the Secretary shall allocate to each State educational agency an amount necessary to make subgrants to State agencies under chapter A.
 (b)Local subgrantsEach State shall retain, for the purpose of carrying out chapter B, funds generated throughout the State under subpart 1 of this part based on children and youth residing in local correctional facilities, or attending community day programs for delinquent children and youth.
										AState Agency Programs
 1151.EligibilityA State agency is eligible for assistance under this chapter if such State agency is responsible for providing free public education for children and youth—
 (1)in institutions for neglected or delinquent children and youth; (2)attending community day programs for neglected or delinquent children and youth; or
 (3)in adult correctional institutions. 1152.Allocation of funds (a)Subgrants to state agencies (1)In generalEach State agency described in section 1151 (other than an agency in the Commonwealth of Puerto Rico) is eligible to receive a subgrant under this chapter, for each fiscal year, in an amount equal to the product of—
 (A)the number of neglected or delinquent children and youth described in section 1151 who— (i)are enrolled for at least 15 hours per week in education programs in adult correctional institutions; and
 (ii)are enrolled for at least 20 hours per week— (I)in education programs in institutions for neglected or delinquent children and youth; or
 (II)in community day programs for neglected or delinquent children and youth; and (B)40 percent of the average per-pupil expenditure in the State, except that the amount determined under this subparagraph shall not be less than 32 percent, nor more than 48 percent, of the average per-pupil expenditure in the United States.
 (2)Special ruleThe number of neglected or delinquent children and youth determined under paragraph (1) shall— (A)be determined by the State agency by a deadline set by the Secretary, except that no State agency shall be required to determine the number of such children and youth on a specific date set by the Secretary; and
 (B)be adjusted, as the Secretary determines is appropriate, to reflect the relative length of such agency’s annual programs.
													(b)Subgrants to state agencies in Puerto Rico
 (1)In generalFor each fiscal year, the amount of the subgrant which a State agency in the Commonwealth of Puerto Rico shall be eligible to receive under this chapter shall be the amount determined by multiplying the number of children counted under subsection (a)(1)(A) for the Commonwealth of Puerto Rico by the product of—
 (A)the percentage which the average per-pupil expenditure in the Commonwealth of Puerto Rico is of the lowest average per-pupil expenditure of any of the 50 States; and
 (B)32 percent of the average per-pupil expenditure in the United States. (2)Minimum percentageThe percentage in paragraph (1)(A) shall not be less than 85 percent.
 (c)Ratable reductions in case of insufficient AppropriationsIf the amount reserved for any fiscal year for subgrants under subsections (a) and (b) is insufficient to pay the full amount for which all State agencies are eligible under such subsections, the Secretary shall ratably reduce each such amount.
 1153.State reallocation of fundsIf a State educational agency determines that a State agency does not need the full amount of the subgrant for which such State agency is eligible under this chapter for any fiscal year, the State educational agency may reallocate the amount that will not be needed to other eligible State agencies that need additional funds to carry out the purpose of this chapter, in such amounts as the State educational agency shall determine.
										1154.State plan and State agency applications
											(a)State plan
 (1)In generalEach State educational agency that desires to receive a grant under this chapter shall submit, for approval by the Secretary, a plan—
 (A)for meeting the educational needs of neglected, delinquent, and at-risk children and youth; (B)for assisting in the transition of children and youth from correctional facilities to locally operated programs; and
 (C)that is integrated with other programs under this Act or other Acts, as appropriate. (2)ContentsEach such State plan shall—
 (A)describe how the State will assess the effectiveness of the program in improving the academic, career, and technical skills of children in the program;
 (B)provide that, to the extent feasible, such children will have the same opportunities to achieve as such children would have if such children were in the schools of local educational agencies in the State;
 (C)describe how the State will place a priority for such children to obtain a regular high school diploma, to the extent feasible; and
 (D)contain an assurance that the State educational agency will— (i)ensure that programs assisted under this chapter will be carried out in accordance with the State plan described in this subsection;
 (ii)carry out the evaluation requirements of section 1171; and (iii)ensure that the State agencies receiving subgrants under this chapter comply with all applicable statutory and regulatory requirements.
 (3)Duration of the planEach such State plan shall— (A)remain in effect for the duration of the State’s participation under this chapter; and
 (B)be periodically reviewed and revised by the State, as necessary, to reflect changes in the State’s strategies and programs under this chapter.
													(b)Secretarial approval and peer review
 (1)Secretarial approvalThe Secretary shall approve each State plan that meets the requirements of this chapter. (2)Peer reviewThe Secretary may review any State plan with the assistance and advice of individuals with relevant expertise.
 (c)State agency applicationsAny State agency that desires to receive funds to carry out a program under this chapter shall submit an application to the State educational agency that—
 (1)describes the procedures to be used, consistent with the State plan under section 1111, to assess the educational needs of the children to be served under this chapter;
 (2)provide an assurance that in making services available to children and youth in adult correctional institutions, priority will be given to such children and youth who are likely to complete incarceration within a 2-year period;
 (3)describes the program, including a budget for the first year of the program, with annual updates to be provided to the State educational agency;
 (4)describes how the program will meet the goals and objectives of the State plan; (5)describes how the State agency will consult with experts and provide the necessary training for appropriate staff, to ensure that the planning and operation of institution-wide projects under section 1156 are of high quality;
 (6)describes how the programs will be coordinated with other appropriate State and Federal programs, such as programs under title I of Public Law 105–220, career and technical education programs, State and local dropout prevention programs, and special education programs;
 (7)describes how the State agency will encourage correctional facilities receiving funds under this chapter to coordinate with local educational agencies or alternative education programs attended by incarcerated children and youth prior to and after their incarceration to ensure that student assessments and appropriate academic records are shared jointly between the correctional facility and the local educational agency or alternative education program;
 (8)describes how appropriate professional development will be provided to teachers and other staff; (9)designates an individual in each affected correctional facility or institution for neglected or delinquent children and youth to be responsible for issues relating to the transition of such children and youth from such facility or institution to locally operated programs;
 (10)describes how the State agency will endeavor to coordinate with businesses for training and mentoring for participating children and youth;
 (11)provides an assurance that the State agency will assist in locating alternative programs through which students can continue their education if the students are not returning to school after leaving the correctional facility or institution for neglected or delinquent children and youth;
 (12)provides assurances that the State agency will work with parents to secure parents’ assistance in improving the educational achievement of their children and youth, and preventing their children’s and youth’s further involvement in delinquent activities;
 (13)provides an assurance that the State agency will work with children and youth with disabilities in order to meet an existing individualized education program and an assurance that the agency will notify the child’s or youth’s local school if the child or youth—
 (A)is identified as in need of special education services while the child or youth is in the correctional facility or institution for neglected or delinquent children and youth; and
 (B)intends to return to the local school; (14)provides an assurance that the State agency will work with children and youth who dropped out of school before entering the correctional facility or institution for neglected or delinquent children and youth to encourage the children and youth to reenter school and obtain a regular high school diploma once the term of the incarceration is completed, or provide the child or youth with the skills necessary to gain employment, continue the education of the child or youth, or obtain a regular high school diploma or its recognized equivalent if the child or youth does not intend to return to school;
 (15)provides an assurance that effective teachers and other qualified staff are trained to work with children and youth with disabilities and other students with special needs taking into consideration the unique needs of such students;
 (16)describes any additional services to be provided to children and youth, such as career counseling, distance education, and assistance in securing student loans and grants; and
 (17)provides an assurance that the program under this chapter will be coordinated with any programs operated under the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) or other comparable programs, if applicable.
												1155.Use of funds
											(a)Uses
 (1)In generalA State agency shall use funds received under this chapter only for programs and projects that— (A)are consistent with the State plan under section 1154(a); and
 (B)concentrate on providing participants with the knowledge and skills needed to make a successful transition to secondary school completion, career and technical education, further education, or employment without the need for remediation.
 (2)Programs and projectsSuch programs and projects— (A)may include the acquisition of equipment;
 (B)shall be designed to support educational services that— (i)except for institution-wide projects under section 1156, are provided to children and youth identified by the State agency as failing, or most at-risk of failing, to meet the State’s academic standards;
 (ii)supplement and improve the quality of the educational services provided to such children and youth by the State agency; and
 (iii)afford such children and youth an opportunity to meet State academic standards; and (C)shall be carried out in a manner consistent with section 1120A and part C (as applied to programs and projects under this chapter).
 (b)Supplement, not supplantA program under this chapter that supplements the number of hours of instruction students receive from State and local sources shall be considered to comply with the supplement, not supplant requirement of section 1120A (as applied to this chapter) without regard to the subject areas in which instruction is given during those hours.
 1156.Institution-wide projectsA State agency that provides free public education for children and youth in an institution for neglected or delinquent children and youth (other than an adult correctional institution) or attending a community day program for such children and youth may use funds received under this chapter to serve all children in, and upgrade the entire educational effort of, that institution or program if the State agency has developed, and the State educational agency has approved, a comprehensive plan for that institution or program that—
 (1)provides for a comprehensive assessment of the educational needs of all children and youth in the institution or program serving juveniles;
 (2)provides for a comprehensive assessment of the educational needs of youth aged 20 and younger in adult facilities who are expected to complete incarceration within a 2-year period;
 (3)describes the steps the State agency has taken, or will take, to provide all children and youth under age 21 with the opportunity to meet State academic standards in order to improve the likelihood that the children and youth will complete secondary school, obtain a regular high school diploma or its recognized equivalent, or find employment after leaving the institution;
 (4)describes the instructional program, specialized instructional support services, and procedures that will be used to meet the needs described in paragraph (1), including, to the extent feasible, the provision of mentors for the children and youth described in paragraph (1);
 (5)specifically describes how such funds will be used; (6)describes the measures and procedures that will be used to assess and improve student achievement;
 (7)describes how the agency has planned, and will implement and evaluate, the institution-wide or program-wide project in consultation with personnel providing direct instructional services and support services in institutions or community day programs for neglected or delinquent children and youth, and with personnel from the State educational agency; and
 (8)includes an assurance that the State agency has provided for appropriate training for teachers and other instructional and administrative personnel to enable such teachers and personnel to carry out the project effectively.
 1157.Three-year programs or projectsIf a State agency operates a program or project under this chapter in which individual children or youth are likely to participate for more than one year, the State educational agency may approve the State agency’s application for a subgrant under this chapter for a period of not more than 3 years.
										1158.Transition services
 (a)Transition servicesEach State agency shall reserve not less than 15 percent and not more than 30 percent of the amount such agency receives under this chapter for any fiscal year to support—
 (1)projects that facilitate the transition of children and youth from State-operated institutions to schools served by local educational agencies; or
 (2)the successful re-entry of youth offenders, who are age 20 or younger and have received a regular high school diploma or its recognized equivalent, into postsecondary education, or career and technical training programs, through strategies designed to expose the youth to, and prepare the youth for, postsecondary education, or career and technical training programs, such as—
 (A)preplacement programs that allow adjudicated or incarcerated youth to audit or attend courses on college, university, or community college campuses, or through programs provided in institutional settings;
 (B)worksite schools, in which institutions of higher education and private or public employers partner to create programs to help students make a successful transition to postsecondary education and employment; and
 (C)essential support services to ensure the success of the youth, such as— (i)personal, career and technical, and academic counseling;
 (ii)placement services designed to place the youth in a university, college, or junior college program; (iii)information concerning, and assistance in obtaining, available student financial aid;
 (iv)counseling services; and (v)job placement services.
 (b)Conduct of projectsA project supported under this section may be conducted directly by the State agency, or through a contract or other arrangement with one or more local educational agencies, other public agencies, or private organizations.
 (c)Rule of constructionNothing in this section shall be construed to prohibit a school that receives funds under subsection (a) from serving neglected and delinquent children and youth simultaneously with students with similar educational needs, in the same educational settings where appropriate.
 1159.Technical assistanceThe Secretary shall reserve not more than 1 percent of the amount reserved under section 1141 to provide technical assistance to and support State agency programs assisted under this chapter.
										BLocal Agency Programs
 1161.PurposeThe purpose of this chapter is to support the operation of local educational agency programs that involve collaboration with locally operated correctional facilities—
 (1)to carry out high quality education programs to prepare children and youth for secondary school completion, training, employment, or further education;
 (2)to provide activities to facilitate the transition of such children and youth from the correctional program to further education or employment; and
 (3)to operate programs in local schools for children and youth returning from correctional facilities, and programs which may serve at-risk children and youth.
											1162.Programs operated by local educational agencies
 (a)Local subgrantsWith funds made available under section 1142(b), the State educational agency shall award subgrants to local educational agencies with high numbers or percentages of children and youth residing in locally operated (including county operated) correctional facilities for children and youth (including facilities involved in community day programs).
 (b)Special ruleA local educational agency that serves a school operated by a correctional facility is not required to operate a program of support for children and youth returning from such school to a school that is not operated by a correctional agency but served by such local educational agency, if more than 30 percent of the children and youth attending the school operated by the correctional facility will reside outside the boundaries served by the local educational agency after leaving such facility.
 (c)NotificationA State educational agency shall notify local educational agencies within the State of the eligibility of such agencies to receive a subgrant under this chapter.
 (d)Transitional and academic servicesTransitional and supportive programs operated in local educational agencies under this chapter shall be designed primarily to meet the transitional and academic needs of students returning to local educational agencies or alternative education programs from correctional facilities. Services to students at-risk of dropping out of school shall not have a negative impact on meeting the transitional and academic needs of the students returning from correctional facilities.
 1163.Local educational agency applicationsEach local educational agency desiring assistance under this chapter shall submit an application to the State educational agency that contains such information as the State educational agency may require. Each such application shall include—
 (1)a description of the program to be assisted; (2)a description of formal agreements, regarding the program to be assisted, between—
 (A)the local educational agency; and (B)correctional facilities and alternative school programs serving children and youth involved with the juvenile justice system;
 (3)as appropriate, a description of how participating schools will coordinate with facilities working with delinquent children and youth to ensure that such children and youth are participating in an education program comparable to one operating in the local school such youth would attend;
 (4)a description of the program operated by participating schools for children and youth returning from correctional facilities and, as appropriate, the types of services that such schools will provide such children and youth and other at-risk children and youth;
 (5)a description of the characteristics (including learning difficulties, substance abuse problems, and other needs) of the children and youth who will be returning from correctional facilities and, as appropriate, other at-risk children and youth expected to be served by the program, and a description of how the school will coordinate existing educational programs to meet the unique educational needs of such children and youth;
 (6)as appropriate, a description of how schools will coordinate with existing social, health, and other services to meet the needs of students returning from correctional facilities and at-risk children or youth, including prenatal health care and nutrition services related to the health of the parent and the child or youth, parenting and child development classes, child care, targeted reentry and outreach programs, referrals to community resources, and scheduling flexibility;
 (7)as appropriate, a description of any partnerships with local businesses to develop training, curriculum-based youth entrepreneurship education, and mentoring services for participating students;
 (8)as appropriate, a description of how the program will involve parents in efforts to improve the educational achievement of their children, assist in dropout prevention activities, and prevent the involvement of their children in delinquent activities;
 (9)a description of how the program under this chapter will be coordinated with other Federal, State, and local programs, such as programs under title I of Public Law 105–220 and career and technical education programs serving at-risk children and youth;
 (10)a description of how the program will be coordinated with programs operated under the Juvenile Justice and Delinquency Prevention Act of 1974 and other comparable programs, if applicable;
 (11)as appropriate, a description of how schools will work with probation officers to assist in meeting the needs of children and youth returning from correctional facilities;
 (12)a description of the efforts participating schools will make to ensure correctional facilities working with children and youth are aware of a child’s or youth’s existing individualized education program; and
 (13)as appropriate, a description of the steps participating schools will take to find alternative placements for children and youth interested in continuing their education but unable to participate in a traditional public school program.
											1164.Uses of funds
 (a)In GeneralFunds provided to local educational agencies under this chapter may be used, as appropriate, for— (1)programs that serve children and youth returning to local schools from correctional facilities, to assist in the transition of such children and youth to the school environment and help them remain in school in order to complete their education;
 (2)dropout prevention programs which serve at-risk children and youth; (3)the coordination of health and social services for such individuals if there is a likelihood that the provision of such services, including day care, drug and alcohol counseling, and mental health services, will improve the likelihood such individuals will complete their education;
 (4)special programs to meet the unique academic needs of participating children and youth, including career and technical education, special education, career counseling, curriculum-based youth entrepreneurship education, and assistance in securing student loans or grants for postsecondary education; and
 (5)programs providing mentoring and peer mediation. (b)Contracts and grantsA local educational agency may use a grant received under this chapter to carry out the activities described under paragraphs (1) through (5) of subsection (a) directly or through grants, contracts, or cooperative agreements.
 1165.Program requirements for correctional facilities receiving funds under this sectionEach correctional facility entering into an agreement with a local educational agency under section 1163(2) to provide services to children and youth under this chapter shall—
 (1)where feasible, ensure that educational programs in the correctional facility are coordinated with the student’s home school, particularly with respect to a student with an individualized education program under part B of the Individuals with Disabilities Education Act;
 (2)if the child or youth is identified as in need of special education services while in the correctional facility, notify the local school of the child or youth of such need;
 (3)where feasible, provide transition assistance to help the child or youth stay in school, including coordination of services for the family, counseling, assistance in accessing drug and alcohol abuse prevention programs, tutoring, and family counseling;
 (4)provide support programs that encourage children and youth who have dropped out of school to re-enter school and obtain a regular high school diploma once their term at the correctional facility has been completed, or provide such children and youth with the skills necessary to gain employment or seek a regular high school diploma or its recognized equivalent;
 (5)work to ensure that the correctional facility is staffed with effective teachers and other qualified staff who are trained to work with children and youth with disabilities taking into consideration the unique needs of such children and youth;
 (6)ensure that educational programs in the correctional facility are related to assisting students to meet the States’s academic standards;
 (7)to the extent possible, use technology to assist in coordinating educational programs between the correctional facility and the community school;
 (8)where feasible, involve parents in efforts to improve the educational achievement of their children and prevent the further involvement of such children in delinquent activities;
 (9)coordinate funds received under this chapter with other local, State, and Federal funds available to provide services to participating children and youth, such as funds made available under title I of Public Law 105–220, and career and technical education funds;
 (10)coordinate programs operated under this chapter with activities funded under the Juvenile Justice and Delinquency Prevention Act of 1974 and other comparable programs, if applicable;
 (11)if appropriate, work with local businesses to develop training, curriculum-based youth entrepreneurship education, and mentoring programs for children and youth; and
 (12)consult with the local educational agency for a period jointly determined necessary by the correctional facility and local educational agency upon discharge from that facility to coordinate educational services so as to minimize disruption to the child’s or youth’s achievement.
 1166.AccountabilityThe State educational agency— (1)may require correctional facilities or institutions for neglected or delinquent children and youth to demonstrate, after receiving assistance under this chapter for 3 years, that there has been an increase in the number of children and youth returning to school, obtaining a regular high school diploma or its recognized equivalent, or obtaining employment after such children and youth are released; and
 (2)may reduce or terminate funding for projects under this chapter if a local educational agency does not show progress in the number of children and youth obtaining a regular high school diploma or its recognized equivalent.
											CGeneral Provisions
										1171.Program evaluations
 (a)Scope of evaluationEach State agency or local educational agency that conducts a program under chapter A or B shall evaluate the program, disaggregating data on participation by gender, race, ethnicity, and age, while protecting individual student privacy, not less than once every 3 years, to determine the program’s impact on the ability of participants—
 (1)to maintain and improve educational achievement; (2)to accrue school credits that meet State requirements for grade promotion and high school graduation;
 (3)to make the transition to a regular program or other education program operated by a local educational agency;
 (4)to complete high school (or high school equivalency requirements) and obtain employment after leaving the correctional facility or institution for neglected or delinquent children and youth; and
 (5)as appropriate, to participate in postsecondary education and job training programs. (b)ExceptionThe disaggregation required under subsection (a) shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student.
 (c)Evaluation measuresIn conducting each evaluation under subsection (a), a State agency or local educational agency shall use multiple and appropriate measures of student progress.
 (d)Evaluation resultsEach State agency and local educational agency shall— (1)submit evaluation results to the State educational agency and the Secretary; and
 (2)use the results of evaluations under this section to plan and improve subsequent programs for participating children and youth.
 1172.DefinitionsIn this subpart: (1)Adult correctional institutionThe term adult correctional institution means a facility in which persons (including persons under 21 years of age) are confined as a result of a conviction for a criminal offense.
 (2)At-riskThe term at-risk, when used with respect to a child, youth, or student, means a school-aged individual who— (A)is at-risk of academic failure; and
 (B)has a drug or alcohol problem, is pregnant or is a parent, has come into contact with the juvenile justice system in the past, is at least 1 year behind the expected grade level for the age of the individual, is an English learner, is a gang member, has dropped out of school in the past, or has a high absenteeism rate at school.
 (3)Community day programThe term community day program means a regular program of instruction provided by a State agency at a community day school operated specifically for neglected or delinquent children and youth.
 (4)Institution for neglected or delinquent children and youthThe term institution for neglected or delinquent children and youth means— (A)a public or private residential facility, other than a foster home, that is operated for the care of children who have been committed to the institution or voluntarily placed in the institution under applicable State law, due to abandonment, neglect, or death of their parents or guardians; or
 (B)a public or private residential facility for the care of children who have been adjudicated to be delinquent or in need of supervision.
												4English Language Acquisition, Language Enhancement, and Academic Achievement
 1181.PurposesThe purposes of this subpart are— (1)to help ensure that English learners, including immigrant children and youth, attain English proficiency and develop high levels of academic achievement in English;
 (2)to assist all English learners, including immigrant children and youth, to achieve at high levels so that those children can meet the same State academic standards that all children are expected to meet, consistent with section 1111(b)(1);
 (3)to assist State educational agencies, local educational agencies, and schools in establishing, implementing, and sustaining high-quality, flexible, evidence-based language instruction educational programs designed to assist in teaching English learners, including immigrant children and youth;
 (4)to assist State educational agencies and local educational agencies to develop and enhance their capacity to provide high-quality, evidence-based instructional programs designed to prepare English learners, including immigrant children and youth, to enter all-English instruction settings; and
 (5)to promote parental and community participation in language instruction educational programs for the parents and communities of English learners.
										AGrants and Subgrants for English Language Acquisition and Language Enhancement
										1191.Formula grants to States
 (a)In generalIn the case of each State educational agency having a plan approved by the Secretary for a fiscal year under section 1192, the Secretary shall reserve 4.6 percent of funds appropriated under section 3(a)(1) to make a grant for the year to the agency for the purposes specified in subsection (b). The grant shall consist of the allotment determined for the State educational agency under subsection (c).
											(b)Use of funds
 (1)Subgrants to eligible entitiesThe Secretary may make a grant under subsection (a) only if the State educational agency involved agrees to expend at least 95 percent of the State educational agency’s allotment under subsection (c) for a fiscal year—
 (A)to award subgrants, from allocations under section 1193, to eligible entities to carry out the activities described in section 1194 (other than subsection (e)); and
 (B)to award subgrants under section 1193(d)(1) to eligible entities that are described in that section to carry out the activities described in section 1194(e).
 (2)State activitiesSubject to paragraph (3), each State educational agency receiving a grant under subsection (a) may reserve not more than 5 percent of the agency’s allotment under subsection (c) to carry out the following activities:
 (A)Professional development activities, and other activities, which may include assisting personnel in—
 (i)meeting State and local certification and licensing requirements for teaching English learners; and (ii)improving teacher skills in meeting the diverse needs of English learners, including in how to implement evidence-based programs and curricula on teaching English learners.
 (B)Planning, evaluation, administration, and interagency coordination related to the subgrants referred to in paragraph (1).
 (C)Providing technical assistance and other forms of assistance to eligible entities that are receiving subgrants from a State educational agency under this chapter, including assistance in—
 (i)identifying and implementing evidence-based language instruction educational programs and curricula for teaching English learners;
 (ii)helping English learners meet the same State academic standards that all children are expected to meet;
 (iii)identifying or developing, and implementing, measures of English proficiency; and (iv)strengthening and increasing parent, family, and community engagement.
 (D)Providing recognition, which may include providing financial awards, to subgrantees that have significantly improved the achievement and progress of English learners in—
 (i)reaching English language proficiency, based on the State’s English language proficiency assessment under section 1111(b)(2)(D); and
 (ii)meeting the State academic standards under section 1111(b)(1). (3)Administrative expensesFrom the amount reserved under paragraph (2), a State educational agency may use not more than 40 percent of such amount or $175,000, whichever is greater, for the planning and administrative costs of carrying out paragraphs (1) and (2).
												(c)Reservations and allotments
 (1)ReservationsFrom the amount reserved under section 1191(a) for each fiscal year, the Secretary shall reserve— (A)0.5 percent of such amount for payments to outlying areas, to be allotted in accordance with their respective needs for assistance under this chapter, as determined by the Secretary, for activities, approved by the Secretary, consistent with this chapter; and
 (B)6.5 percent of such amount for national activities under sections 1211 and 1222, except that not more than $2,000,000 of such amount may be reserved for the National Clearinghouse for English Language Acquisition and Language Instruction Educational Programs described in section 1222.
													(2)State allotments
 (A)In generalExcept as provided in subparagraph (B), from the amount reserved under section 1191(a) for each fiscal year that remains after making the reservations under paragraph (1), the Secretary shall allot to each State educational agency having a plan approved under section 1192(c)—
 (i)an amount that bears the same relationship to 80 percent of the remainder as the number of English learners in the State bears to the number of such children in all States, as determined by data available from the American Community Survey conducted by the Department of Commerce or State-reported data; and
 (ii)an amount that bears the same relationship to 20 percent of the remainder as the number of immigrant children and youth in the State bears to the number of such children and youth in all States, as determined based only on data available from the American Community Survey conducted by the Department of Commerce.
 (B)Minimum allotmentsNo State educational agency shall receive an allotment under this paragraph that is less than $500,000.
 (C)ReallotmentIf any State educational agency described in subparagraph (A) does not submit a plan to the Secretary for a fiscal year, or submits a plan (or any amendment to a plan) that the Secretary, after reasonable notice and opportunity for a hearing, determines does not satisfy the requirements of this chapter, the Secretary shall reallot any portion of such allotment to the remaining State educational agencies in accordance with subparagraph (A).
 (D)Special rule for Puerto RicoThe total amount allotted to Puerto Rico for any fiscal year under subparagraph (A) shall not exceed 0.5 percent of the total amount allotted to all States for that fiscal year.
 (3)Use of data for determinationsIn making State allotments under paragraph (2) for each fiscal year, the Secretary shall determine the number of English learners in a State and in all States, using the most accurate, up-to-date data, which shall be—
 (A)data from the American Community Survey conducted by the Department of Commerce, which may be multiyear estimates;
 (B)the number of students being assessed for English language proficiency, based on the State’s English language proficiency assessment under section 1111(b)(2)(D), which may be multiyear estimates; or
 (C)a combination of data available under subparagraphs (A) and (B). 1192.State educational agency plans (a)Filing for subgrantsEach State educational agency desiring a grant under this chapter shall submit a plan to the Secretary at such time and in such manner as the Secretary may require.
 (b)ContentsEach plan submitted under subsection (a) shall— (1)describe the process that the agency will use in awarding subgrants to eligible entities under section 1193(d)(1);
 (2)provide an assurance that— (A)the agency will ensure that eligible entities receiving a subgrant under this chapter comply with the requirement in section 1111(b)(2)(B)(x) to annually assess in English learners who have been in the United States for 3 or more consecutive years;
 (B)the agency will ensure that eligible entities receiving a subgrant under this chapter annually assess the English proficiency of all English learners participating in a program funded under this chapter, consistent with section 1111(b)(2)(D);
 (C)in awarding subgrants under section 1193, the agency will address the needs of school systems of all sizes and in all geographic areas, including school systems with rural and urban schools;
 (D)subgrants to eligible entities under section 1193(d)(1) will be of sufficient size and scope to allow such entities to carry out high-quality, evidence-based language instruction educational programs for English learners;
 (E)the agency will require an eligible entity receiving a subgrant under this chapter to use the subgrant in ways that will build such recipient’s capacity to continue to offer high-quality evidence-based language instruction educational programs that assist English learners in meeting State academic standards;
 (F)the agency will monitor the eligible entity receiving a subgrant under this chapter for compliance with applicable Federal fiscal requirements; and
 (G)the plan has been developed in consultation with local educational agencies, teachers, administrators of programs implemented under this chapter, parents, and other relevant stakeholders;
 (3)describe how the agency will coordinate its programs and activities under this chapter with other programs and activities under this Act and other Acts, as appropriate;
 (4)describe how eligible entities in the State will be given the flexibility to teach English learners—
 (A)using a high-quality, evidence-based language instruction curriculum for teaching English learners; and
 (B)in the manner the eligible entities determine to be the most effective; and (5)describe how the agency will assist eligible entities in increasing the number of English learners who acquire English proficiency.
 (c)ApprovalThe Secretary, after using a peer review process, shall approve a plan submitted under subsection (a) if the plan meets the requirements of this section.
											(d)Duration of plan
 (1)In generalEach plan submitted by a State educational agency and approved under subsection (c) shall— (A)remain in effect for the duration of the agency’s participation under this chapter; and
 (B)be periodically reviewed and revised by the agency, as necessary, to reflect changes to the agency’s strategies and programs carried out under this subpart.
													(2)Additional information
 (A)AmendmentsIf the State educational agency amends the plan, the agency shall submit such amendment to the Secretary.
 (B)ApprovalThe Secretary shall approve such amendment to an approved plan, unless the Secretary determines that the amendment will result in the agency not meeting the requirements, or fulfilling the purposes, of this subpart.
 (e)Consolidated planA plan submitted under subsection (a) may be submitted as part of a consolidated plan under section 6302.
 (f)Secretary assistanceThe Secretary shall provide technical assistance, if requested by the State, in the development of English proficiency standards and assessments.
											1193.Within-State allocations
 (a)In generalAfter making the reservation required under subsection (d)(1), each State educational agency receiving a grant under section 1191(c)(2) shall award subgrants for a fiscal year by allocating in a timely manner to each eligible entity in the State having a plan approved under section 1195 an amount that bears the same relationship to the amount received under the grant and remaining after making such reservation as the population of English learners in schools served by the eligible entity bears to the population of English learners in schools served by all eligible entities in the State.
 (b)LimitationA State educational agency shall not award a subgrant from an allocation made under subsection (a) if the amount of such subgrant would be less than $10,000.
 (c)ReallocationWhenever a State educational agency determines that an amount from an allocation made to an eligible entity under subsection (a) for a fiscal year will not be used by the entity for the purpose for which the allocation was made, the agency shall, in accordance with such rules as it determines to be appropriate, reallocate such amount, consistent with such subsection, to other eligible entities in the State that the agency determines will use the amount to carry out that purpose.
 (d)Required reservationA State educational agency receiving a grant under this chapter for a fiscal year— (1)shall reserve not more than 15 percent of the agency’s allotment under section 1191(c)(2) to award subgrants to eligible entities in the State that have experienced a significant increase, as compared to the average of the 2 preceding fiscal years, in the percentage or number of immigrant children and youth, who have enrolled, during the fiscal year preceding the fiscal year for which the subgrant is made, in public and nonpublic elementary schools and secondary schools in the geographic areas under the jurisdiction of, or served by, such entities; and
 (2)in awarding subgrants under paragraph (1)— (A)shall equally consider eligible entities that satisfy the requirement of such paragraph but have limited or no experience in serving immigrant children and youth; and
 (B)shall consider the quality of each local plan under section 1195 and ensure that each subgrant is of sufficient size and scope to meet the purposes of this subpart.
													1194.Subgrants to eligible entities
 (a)Purposes of subgrantsA State educational agency may make a subgrant to an eligible entity from funds received by the agency under this chapter only if the entity agrees to expend the funds to improve the education of English learners, by assisting the children to learn English and meet State academic standards. In carrying out activities with such funds, the eligible entity shall use evidence-based approaches and methodologies for teaching English learners and immigrant children and youth for the following purposes:
 (1)Developing and implementing new language instruction educational programs and academic content instruction programs for English learners and immigrant children and youth, including programs of early childhood education, elementary school programs, and secondary school programs.
 (2)Carrying out highly focused, innovative, locally designed, evidence-based activities to expand or enhance existing language instruction educational programs and academic content instruction programs for English learners and immigrant children and youth.
 (3)Implementing, within an individual school, schoolwide programs for restructuring, reforming, and upgrading all relevant programs, activities, and operations relating to language instruction educational programs and academic content instruction for English learners and immigrant children and youth.
 (4)Implementing, within the entire jurisdiction of a local educational agency, agencywide programs for restructuring, reforming, and upgrading all relevant programs, activities, and operations relating to language instruction educational programs and academic content instruction for English learners and immigrant children and youth.
 (b)Administrative expensesEach eligible entity receiving funds under section 1193(a) for a fiscal year shall use not more than 2 percent of such funds for the cost of administering this chapter.
 (c)Required subgrantee activitiesAn eligible entity receiving funds under section 1193(a) shall use the funds— (1)to increase the English language proficiency of English learners by providing high-quality, evidence-based language instruction educational programs that meet the needs of English learners and have demonstrated success in increasing—
 (A)English language proficiency; and (B)student academic achievement;
 (2)to provide high-quality, evidence-based professional development to classroom teachers (including teachers in classroom settings that are not the settings of language instruction educational programs), school leaders, administrators, and other school or community-based organization personnel, that is—
 (A)designed to improve the instruction and assessment of English learners; (B)designed to enhance the ability of teachers and school leaders to understand and implement curricula, assessment practices and measures, and instruction strategies for English learners;
 (C)evidence-based in increasing children’s English language proficiency or substantially increasing the subject matter knowledge, teaching knowledge, and teaching skills of teachers; and
 (D)of sufficient intensity and duration (which shall not include activities such as one-day or short-term workshops and conferences) to have a positive and lasting impact on the teachers’ performance in the classroom, except that this subparagraph shall not apply to an activity that is one component of a long-term, comprehensive professional development plan established by a teacher and the teacher’s supervisor based on an assessment of the needs of the teacher, the supervisor, the students of the teacher, and any local educational agency employing the teacher, as appropriate; and
 (3)to provide and implement other evidence-based activities and strategies that enhance or supplement language instruction educational programs for English learners, including parental and community engagement activities and strategies that serve to coordinate and align related programs.
 (d)Authorized subgrantee activitiesSubject to subsection (c), an eligible entity receiving funds under section 1193(a) may use the funds to achieve one of the purposes described in subsection (a) by undertaking one or more of the following activities:
 (1)Upgrading program objectives and effective instruction strategies. (2)Improving the instruction program for English learners by identifying, acquiring, and upgrading curricula, instruction materials, educational software, and assessment procedures.
 (3)Providing to English learners— (A)tutorials and academic or career education for English learners; and
 (B)intensified instruction. (4)Developing and implementing elementary school or secondary school language instruction educational programs that are coordinated with other relevant programs and services.
 (5)Improving the English language proficiency and academic achievement of English learners. (6)Providing community participation programs, family literacy services, and parent outreach and training activities to English learners and their families—
 (A)to improve the English language skills of English learners; and (B)to assist parents in helping their children to improve their academic achievement and becoming active participants in the education of their children.
 (7)Improving the instruction of English learners by providing for— (A)the acquisition or development of educational technology or instructional materials;
 (B)access to, and participation in, electronic networks for materials, training, and communication; and
 (C)incorporation of the resources described in subparagraphs (A) and (B) into curricula and programs, such as those funded under this chapter.
 (8)Carrying out other activities that are consistent with the purposes of this section. (e)Activities by agencies experiencing substantial increases in immigrant children and youth (1)In generalAn eligible entity receiving funds under section 1193(d)(1) shall use the funds to pay for activities that provide enhanced instructional opportunities for immigrant children and youth, which may include—
 (A)family literacy, parent outreach, and training activities designed to assist parents to become active participants in the education of their children;
 (B)support for personnel, including paraprofessionals who have been specifically trained, or are being trained, to provide services to immigrant children and youth;
 (C)provision of tutorials, mentoring, and academic or career counseling for immigrant children and youth;
 (D)identification, development, and acquisition of curricular materials, educational software, and technologies to be used in the program carried out with awarded funds;
 (E)basic instruction services that are directly attributable to the presence in the local educational agency involved of immigrant children and youth, including the payment of costs of providing additional classroom supplies, costs of transportation, or such other costs as are directly attributable to such additional basic instruction services;
 (F)other instruction services that are designed to assist immigrant children and youth to achieve in elementary schools and secondary schools in the United States, such as programs of introduction to the educational system and civics education; and
 (G)activities, coordinated with community-based organizations, institutions of higher education, private sector entities, or other entities with expertise in working with immigrants, to assist parents of immigrant children and youth by offering comprehensive community services.
 (2)Duration of subgrantsThe duration of a subgrant made by a State educational agency under section 1193(d)(1) shall be determined by the agency in its discretion.
												(f)Selection of method of instruction
 (1)In generalTo receive a subgrant from a State educational agency under this chapter, an eligible entity shall select one or more methods or forms of instruction to be used in the programs and activities undertaken by the entity to assist English learners to attain English language proficiency and meet State academic standards.
 (2)ConsistencySuch selection shall be consistent with sections 1204 through 1206. (g)Supplement, not supplantFederal funds made available under this chapter shall be used so as to supplement the level of Federal, State, and local public funds that, in the absence of such availability, would have been expended for programs for English learners and immigrant children and youth and in no case to supplant such Federal, State, and local public funds.
											1195.Local plans
 (a)Filing for subgrantsEach eligible entity desiring a subgrant from the State educational agency under section 1193 shall submit a plan to the State educational agency at such time, in such manner, and containing such information as the State educational agency may require.
 (b)ContentsEach plan submitted under subsection (a) shall— (1)describe the evidence-based programs and activities proposed to be developed, implemented, and administered under the subgrant that will help English learners increase their English language proficiency and meet the State academic standards;
 (2)describe how the eligible entity will hold elementary schools and secondary schools receiving funds under this chapter accountable for annually assessing the English language proficiency of all children participating under this subpart, consistent with section 1111(b);
 (3)describe how the eligible entity will promote parent and community engagement in the education of English learners;
 (4)contain an assurance that the eligible entity consulted with teachers, researchers, school administrators, parents and community members, public or private organizations, and institutions of higher education, in developing and implementing such plan;
 (5)describe how language instruction educational programs carried out under the subgrant will ensure that English learners being served by the programs develop English language proficiency; and
 (6)contain assurances that— (A)each local educational agency that is included in the eligible entity is complying with section 1112(g) prior to, and throughout, each school year; and
 (B)the eligible entity is not in violation of any State law, including State constitutional law, regarding the education of English learners, consistent with sections 1205 and 1206.
 (c)Teacher English fluencyEach eligible entity receiving a subgrant under section 1193 shall include in its plan a certification that all teachers in any language instruction educational program for English learners that is, or will be, funded under this subpart are fluent in English and any other language used for instruction, including having written and oral communications skills.
											BAdministration
										1201.Reporting
 (a)In generalEach eligible entity that receives a subgrant from a State educational agency under chapter A shall provide such agency, at the conclusion of every second fiscal year during which the subgrant is received, with a report, in a form prescribed by the agency, on the activities conducted and students served under this subpart that includes—
 (1)a description of the programs and activities conducted by the entity with funds received under chapter A during the two immediately preceding fiscal years, including how such programs and activities supplemented programs funded primarily with State or local funds;
 (2)a description of the progress made by English learners in learning the English language and in meeting State academic standards;
 (3)the number and percentage of English learners in the programs and activities attaining English language proficiency based on the State English language proficiency standards established under section 1111(b)(1)(E) by the end of each school year, as determined by the State’s English language proficiency assessment under section 1111(b)(2)(D);
 (4)the number of English learners who exit the language instruction educational programs based on their attainment of English language proficiency and transitioned to classrooms not tailored for English learners;
 (5)a description of the progress made by English learners in meeting the State academic standards for each of the 2 years after such children are no longer receiving services under this subpart;
 (6)the number and percentage of English learners who have not attained English language proficiency within five years of initial classification as an English learner and first enrollment in the local educational agency; and
 (7)any such other information as the State educational agency may require. (b)Use of reportA report provided by an eligible entity under subsection (a) shall be used by the entity and the State educational agency—
 (1)to determine the effectiveness of programs and activities in assisting children who are English learners—
 (A)to attain English language proficiency; and (B)to make progress in meeting State academic standards under section 1111(b)(1); and
 (2)upon determining the effectiveness of programs and activities based on the criteria in paragraph (1), to decide how to improve programs.
												1202.Annual report
 (a)StatesBased upon the reports provided to a State educational agency under section 1201, each such agency that receives a grant under this subpart shall prepare and submit annually to the Secretary a report on programs and activities carried out by the State educational agency under this subpart and the effectiveness of such programs and activities in improving the education provided to English learners.
 (b)SecretaryAnnually, the Secretary shall prepare and submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report—
 (1)on programs and activities carried out to serve English learners under this subpart, and the effectiveness of such programs and activities in improving the academic achievement and English language proficiency of English learners;
 (2)on the types of language instruction educational programs used by local educational agencies or eligible entities receiving funding under this subpart to teach English learners;
 (3)containing a critical synthesis of data reported by eligible entities to States under section 1201(a);
 (4)containing a description of technical assistance and other assistance provided by State educational agencies under section 1191(b)(2)(C);
 (5)containing an estimate of the number of effective teachers working in language instruction educational programs and educating English learners, and an estimate of the number of such teachers that will be needed for the succeeding 5 fiscal years;
 (6)containing the number of programs or activities, if any, that were terminated because the entities carrying out the programs or activities were not able to reach program goals;
 (7)containing the number of English learners served by eligible entities receiving funding under this subpart who were transitioned out of language instruction educational programs funded under this subpart into classrooms where instruction is not tailored for English learners; and
 (8)containing other information gathered from other reports submitted to the Secretary under this subpart when applicable.
 1203.Coordination with related programsIn order to maximize Federal efforts aimed at serving the educational needs of English learners, the Secretary shall coordinate and ensure close cooperation with other entities carrying out programs serving language-minority and English learners that are administered by the Department and other agencies. The Secretary shall report to the Congress on parallel Federal programs in other agencies and departments.
 1204.Rules of constructionNothing in this subpart shall be construed— (1)to prohibit a local educational agency from serving English learners simultaneously with children with similar educational needs, in the same educational settings where appropriate;
 (2)to require a State or a local educational agency to establish, continue, or eliminate any particular type of instructional program for English learners; or
 (3)to limit the preservation or use of Native American languages. 1205.Legal authority under State lawNothing in this subpart shall be construed to negate or supersede State law, or the legal authority under State law of any State agency, State entity, or State public official, over programs that are under the jurisdiction of the State agency, entity, or official.
 1206.Civil rightsNothing in this subpart shall be construed in a manner inconsistent with any Federal law guaranteeing a civil right.
 1207.ProhibitionIn carrying out this subpart, the Secretary shall neither mandate nor preclude the use of a particular curricular or pedagogical approach to educating English learners.
 1208.Programs for Native Americans and Puerto RicoNotwithstanding any other provision of this subpart, programs authorized under this subpart that serve Native American (including Native American Pacific Islander) children and children in the Commonwealth of Puerto Rico may include programs of instruction, teacher training, curriculum development, evaluation, and assessment designed for Native American children learning and studying Native American languages and children of limited Spanish proficiency, except that an outcome of programs serving such children shall be increased English proficiency among such children.
										CNational Activities
 1211.National professional development projectThe Secretary shall use funds made available under section 1191(c)(1)(B) to award grants on a competitive basis, for a period of not more than 5 years, to institutions of higher education or public or private organizations with relevant experience and capacity (in consortia with State educational agencies or local educational agencies) to provide for professional development activities that will improve classroom instruction for English learners and assist educational personnel working with such children to meet high professional standards, including standards for certification and licensure as teachers who work in language instruction educational programs or serve English learners. Grants awarded under this subsection may be used—
 (1)for preservice, evidence-based professional development programs that will assist local schools and institutions of higher education to upgrade the qualifications and skills of educational personnel who are not certified or licensed, especially educational paraprofessionals;
 (2)for the development of curricula or other instructional strategies appropriate to the needs of the consortia participants involved;
 (3)to support strategies that strengthen and increase parent and community member engagement in the education of English learners; and
 (4)to share and disseminate evidence-based practices in the instruction of English learners and in increasing their student achievement.
											DGeneral Provisions
 1221.DefinitionsExcept as otherwise provided, in this subpart: (1)ChildThe term child means any individual aged 3 through 21.
 (2)Community-based organizationThe term community-based organization means a private nonprofit organization of demonstrated effectiveness, Indian tribe, or tribally sanctioned educational authority, that is representative of a community or significant segments of a community and that provides educational or related services to individuals in the community. Such term includes a Native Hawaiian or Native American Pacific Islander native language educational organization.
 (3)Eligible entityThe term eligible entity means— (A)one or more local educational agencies; or
 (B)one or more local educational agencies, in consortia (or collaboration) with an institution of higher education, community-based organization, or State educational agency.
 (4)Immigrant children and youthThe term immigrant children and youth means individuals who— (A)are age 3 through 21;
 (B)were not born in any State; and (C)have not been attending one or more schools in any one or more States for more than 3 full academic years.
 (5)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Native village or Regional Corporation or Village Corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act, that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
 (6)Language instruction educational programThe term language instruction educational program means an instruction course— (A)in which an English learner is placed for the purpose of developing and attaining English language proficiency, while meeting State academic standards, as required by section 1111(b)(1); and
 (B)that may make instructional use of both English and a child’s native language to enable the child to develop and attain English language proficiency, and may include the participation of English language proficient children if such course is designed to enable all participating children to become proficient in English and a second language.
 (7)Native languageThe term native language, when used with reference to English learner, means— (A)the language normally used by such individual; or
 (B)in the case of a child or youth, the language normally used by the parents of the child or youth. (8)ParaprofessionalThe term paraprofessional means an individual who is employed in a preschool, elementary school, or secondary school under the supervision of a certified or licensed teacher, including individuals employed in language instruction educational programs, special education, and migratory education.
 (9)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 1222.National clearinghouse (a)In generalThe Secretary shall establish and support the operation of a National Clearinghouse for English Language Acquisition and Language Instruction Educational Programs, which shall collect, analyze, synthesize, and disseminate information about language instruction educational programs for English learners, and related programs. The National Clearinghouse shall—
 (1)be administered as an adjunct clearinghouse of the Educational Resources Information Center Clearinghouses system supported by the Institute of Education Sciences;
 (2)coordinate activities with Federal data and information clearinghouses and entities operating Federal dissemination networks and systems;
 (3)develop a system for improving the operation and effectiveness of federally funded language instruction educational programs;
 (4)collect and disseminate information on— (A)educational research and processes related to the education of English learners; and
 (B)accountability systems that monitor the academic progress of English learners in language instruction educational programs, including information on academic content and English language proficiency assessments for language instruction educational programs; and
 (5)publish, on an annual basis, a list of grant recipients under this subpart. (b)ConstructionNothing in this section shall authorize the Secretary to hire new personnel to execute subsection (a).
 1223.RegulationsIn developing regulations under this subpart, the Secretary shall consult with State educational agencies and local educational agencies, organizations representing English learners, and organizations representing teachers and other personnel involved in the education of English learners.
										5Rural Education Achievement Program
 1230.PurposeIt is the purpose of this subpart to address the unique needs of rural school districts that frequently—
 (1)lack the personnel and resources needed to compete effectively for Federal competitive grants; and (2)receive formula grant allocations in amounts too small to be effective in meeting their intended purposes.
										ASmall, Rural School Achievement Program
										1231.Grant program authorized
 (a)In generalFrom amounts appropriated under section 3(a)(1) for a fiscal year, the Secretary shall reserve 0.6 of one percent to award grants to eligible local educational agencies to enable the local educational agencies to carry out activities authorized under any of the following provisions:
 (1)Part A of title I. (2)Title II.
 (3)Title III. (b)Allocation (1)In generalExcept as provided in paragraph (3), the Secretary shall award a grant under subsection (a) to a local educational agency eligible under subsection (d) for a fiscal year in an amount equal to the initial amount determined under paragraph (2) for the fiscal year minus the total amount received by the agency in subpart 2 of part A of title II for the preceding fiscal year.
 (2)Determination of initial amountThe initial amount referred to in paragraph (1) is equal to $100 multiplied by the total number of students in excess of 50 students, in average daily attendance at the schools served by the local educational agency, plus $20,000, except that the initial amount may not exceed $60,000.
												(3)Ratable adjustment
 (A)In generalIf the amount made available to carry out this section for any fiscal year is not sufficient to pay in full the amounts that local educational agencies are eligible to receive under paragraph (1) for such year, the Secretary shall ratably reduce such amounts for such year.
 (B)Additional amountsIf additional funds become available for making payments under paragraph (1) for such fiscal year, payments that were reduced under subparagraph (A) shall be increased on the same basis as such payments were reduced.
 (c)DisbursementThe Secretary shall disburse the funds awarded to a local educational agency under this section for a fiscal year not later than July 1 of that fiscal year.
											(d)Eligibility
 (1)In generalA local educational agency shall be eligible to use the applicable funding in accordance with subsection (a) if—
													(A)
														(i)
 (I)the total number of students in average daily attendance at all of the schools served by the local educational agency is fewer than 600; or
 (II)each county in which a school served by the local educational agency is located has a total population density of fewer than 10 persons per square mile; and
 (ii)all of the schools served by the local educational agency are designated with a school locale code of 41, 42, or 43, as determined by the Secretary; or
 (B)the agency meets the criteria established in subparagraph (A)(i) and the Secretary, in accordance with paragraph (2), grants the local educational agency’s request to waive the criteria described in subparagraph (A)(ii).
 (2)CertificationThe Secretary shall determine whether to waive the criteria described in paragraph (1)(A)(ii) based on a demonstration by the local educational agency, and concurrence by the State educational agency, that the local educational agency is located in an area defined as rural by a governmental agency of the State.
 (3)Hold harmlessFor a local educational agency that is not eligible under this chapter but met the eligibility requirements under this subsection as it was in effect prior to the date of the enactment of the Student Success Act, the agency shall receive—
 (A)for fiscal year 2016, 75 percent of the amount such agency received for fiscal year 2013; (B)for fiscal year 2017, 50 percent of the amount such agency received for fiscal year 2013; and
 (C)for fiscal year 2018, 25 percent of the amount such agency received for fiscal year 2013. (e)Special eligibility ruleA local educational agency that receives a grant under this chapter for a fiscal year is not eligible to receive funds for such fiscal year under chapter B.
											BRural and Low-Income School Program
										1235.Program authorized
											(a)Grants to states
 (1)In generalFrom amounts appropriated under section 3(a)(1) for a fiscal year, the Secretary shall reserve 0.6 of one percent for this chapter for a fiscal year that are not reserved under subsection (c) to award grants (from allotments made under paragraph (2)) for the fiscal year to State educational agencies that have applications submitted under section 1237 approved to enable the State educational agencies to award grants to eligible local educational agencies for local authorized activities described in section 1236(a).
 (2)AllotmentFrom amounts described in paragraph (1) for a fiscal year, the Secretary shall allot to each State educational agency for that fiscal year an amount that bears the same ratio to those amounts as the number of students in average daily attendance served by eligible local educational agencies in the State for that fiscal year bears to the number of all such students served by eligible local educational agencies in all States for that fiscal year.
												(3)Specially qualified agencies
 (A)Eligibility and ApplicationIf a State educational agency elects not to participate in the program under this subpart or does not have an application submitted under section 1237 approved, a specially qualified agency in such State desiring a grant under this subpart may submit an application under such section directly to the Secretary to receive an award under this subpart.
 (B)Direct awardsThe Secretary may award, on a competitive basis or by formula, the amount the State educational agency is eligible to receive under paragraph (2) directly to a specially qualified agency in the State that has submitted an application in accordance with subparagraph (A) and obtained approval of the application.
 (C)Specially qualified agency definedIn this subpart, the term specially qualified agency means an eligible local educational agency served by a State educational agency that does not participate in a program under this subpart in a fiscal year, that may apply directly to the Secretary for a grant in such year under this subsection.
													(b)Local awards
 (1)EligibilityA local educational agency shall be eligible to receive a grant under this subpart if— (A)20 percent or more of the children ages 5 through 17 years served by the local educational agency are from families with incomes below the poverty line; and
 (B)all of the schools served by the agency are designated with a school locale code of 32, 33, 41, 42, 43, as determined by the Secretary.
 (2)Award basisA State educational agency shall award grants to eligible local educational agencies— (A)on a competitive basis;
 (B)according to a formula based on the number of students in average daily attendance served by the eligible local educational agencies or schools in the State; or
 (C)according to an alternative formula, if, prior to awarding the grants, the State educational agency demonstrates, to the satisfaction of the Secretary, that the alternative formula enables the State educational agency to allot the grant funds in a manner that serves equal or greater concentrations of children from families with incomes below the poverty line, relative to the concentrations that would be served if the State educational agency used the formula described in subparagraph (B).
 (c)ReservationsFrom amounts reserved under section 1235(a)(1) for this chapter for a fiscal year, the Secretary shall reserve—
 (1)one-half of 1 percent to make awards to elementary schools or secondary schools operated or supported by the Bureau of Indian Education, to carry out the activities authorized under this chapter; and
 (2)one-half of 1 percent to make awards to the outlying areas in accordance with their respective needs, to carry out the activities authorized under this chapter.
												1236.Uses of funds
 (a)Local awardsGrant funds awarded to local educational agencies under this chapter shall be used for activities authorized under any of the following:
 (1)Part A of title I. (2)Title II.
 (3)Title III. (b)Administrative costsA State educational agency receiving a grant under this chapter may not use more than 5 percent of the amount of the grant for State administrative costs and to provide technical assistance to eligible local educational agencies.
											1237.Applications
 (a)In generalEach State educational agency or specially qualified agency desiring to receive a grant under this chapter shall submit an application to the Secretary at such time and in such manner as the Secretary may require.
 (b)ContentsEach application submitted under subsection (a) shall include— (1)a description of how the State educational agency or specially qualified agency will ensure eligible local educational agencies receiving a grant under this chapter will use such funds to help students meet the State academic standards under section 1111(b)(1);
 (2)if the State educational agency or specially qualified agency will competitively award grants to eligible local educational agencies, as described in section 1235(b)(2)(A), the application under the section shall include—
 (A)the methods and criteria the State educational agency or specially qualified agency will use for reviewing applications and awarding funds to local educational agencies on a competitive basis; and
 (B)how the State educational agency or specially qualified agency will notify eligible local educational agencies of the grant competition; and
 (3)a description of how the State educational agency or specially qualified agency will provide technical assistance to eligible local educational agencies to help such agencies implement the activities described in section 1236(a).
 1238.AccountabilityEach State educational agency or specially qualified agency that receives a grant under this chapter shall prepare and submit an annual report to the Secretary. The report shall describe—
 (1)the methods and criteria the State educational agency or specially qualified agency used to award grants to eligible local educational agencies, and to provide assistance to schools, under this chapter;
 (2)how local educational agencies and schools used funds provided under this chapter; and (3)the degree to which progress has been made toward having all students meet the State academic standards under section 1111(b)(1).
											1239.Choice of participation
 (a)In generalIf a local educational agency is eligible for funding under chapters A and B of this subpart, such local educational agency may receive funds under either chapter A or chapter B for a fiscal year, but may not receive funds under both chapters.
 (b)NotificationA local educational agency eligible for both chapters A and B of this subpart shall notify the Secretary and the State educational agency under which of such chapters such local educational agency intends to receive funds for a fiscal year by a date that is established by the Secretary for the notification.
											CGeneral Provisions
										1241.Annual average daily attendance determination
 (a)Census determinationEach local educational agency desiring a grant under section 1231 and each local educational agency or specially qualified agency desiring a grant under chapter B shall—
 (1)not later than December 1 of each year, conduct a census to determine the number of students in average daily attendance in kindergarten through grade 12 at the schools served by the agency; and
 (2)not later than March 1 of each year, submit the number described in paragraph (1) to the Secretary (and to the State educational agency, in the case of a local educational agency seeking a grant under subpart 2).
 (b)PenaltyIf the Secretary determines that a local educational agency or specially qualified agency has knowingly submitted false information under subsection (a) for the purpose of gaining additional funds under section 1231 or chapter B, then the agency shall be fined an amount equal to twice the difference between the amount the agency received under this section and the correct amount the agency would have received under section 1231 or chapter B if the agency had submitted accurate information under subsection (a).
 1242.Supplement, not supplantFunds made available under chapter A or chapter B shall be used to supplement, and not supplant, any other Federal, State, or local education funds.
 1243.Rule of constructionNothing in this subpart shall be construed to prohibit a local educational agency that enters into cooperative arrangements with other local educational agencies for the provision of special, compensatory, or other education services, pursuant to State law or a written agreement, from entering into similar arrangements for the use, or the coordination of the use, of the funds made available under this subpart..
 (b)StrikeThe Act is amended by striking title VII (20 U.S.C. 7401 et seq.). DNational assessment 141.National assessment of title I (a)In generalPart E of title I (20 U.S.C. 6491 et seq.) is redesignated as part B of title I.
 (b)RepealsSections 1502 and 1504 (20 U.S.C. 6492; 6494) are repealed. (c)RedesignationsSections 1501 and 1503 (20 U.S.C. 6491; 6493) are redesignated as sections 1301 and 1302, respectively.
 (d)Amendments to section 1301Section 1301 (20 U.S.C. 6491), as so redesignated, is amended— (1)in subsection (a)—
 (A)in paragraph (1), by inserting , acting through the Director of the Institute of Education Sciences (in this section and section 1302 referred to as the Director),  after The Secretary;
 (B)in paragraph (2)— (i)by striking Secretary and inserting Director;
 (ii)in subparagraph (A), by striking reaching the proficient level and all that follows and inserting graduating high school prepared for postsecondary education or the workforce.; (iii)in subparagraph (B), by striking reach the proficient and all that follows and inserting meet State academic standards.;
 (iv)by striking subparagraphs (D) and (G) and redesignating subparagraphs (E), (F), and (H) through (O) as subparagraphs (D) through (M), respectively;
 (v)in subparagraph (D)(v) (as so redesignated), by striking help schools in which and all that follows and inserting address disparities in the percentages of effective teachers teaching in low-income schools.; (vi)in subparagraph (G) (as so redesignated)—
 (I)by striking section 1116 and inserting section 1111(b)(3)(B)(iii); and (II)by striking , including the following and all that follows and inserting a period;
 (vii)in subparagraph (I) (as so redesignated), by striking qualifications and inserting effectiveness; (viii)in subparagraph (J) (as so redesignated), by striking , including funds under section 1002,;
 (ix)in subparagraph (L) (as so redesignated), by striking section 1111(b)(2)(C)(v)(II) and inserting section 1111(b)(3)(B)(ii)(II); and (x)in subparagraph (M) (as so redesignated), by striking Secretary and inserting Director;
 (C)in paragraph (3), by striking Secretary and inserting Director; (D)in paragraph (4), by striking Secretary and inserting Director;
 (E)in paragraph (5), by striking Secretary and inserting Director; and (F)in paragraph (6)—
 (i)by striking No Child Left Behind Act of 2001 each place it appears and inserting Student Success Act; and (ii)by striking Secretary each place it appears and inserting Director;
 (2)in subsection (b), by striking Secretary each place it appears and inserting Director; (3)in subsection (c)—
 (A)in paragraph (1)— (i)by striking Secretary and inserting Director; and
 (ii)by striking part A and inserting subpart 1 of part A; (B)in paragraph (2)—
 (i)by striking Secretary and inserting Director; (ii)in subparagraph (B), by striking challenging academic achievement standards and inserting State academic standards;
 (iii)in subparagraph (E), by striking effects of the availability and all that follows and inserting extent to which actions authorized under section 1111(b)(3)(B)(iii) improve the academic achievement of disadvantaged students and low-performing schools.; and
 (iv)in subparagraph (F), by striking Secretary and inserting Director; and (C)in paragraph (3)—
 (i)by striking Secretary and inserting Director; and (ii)by striking subparagraph (C) and inserting the following:
									
 (C)analyzes varying models or strategies for delivering school services, including schoolwide and targeted services.; and
 (4)in subsection (d), by striking Secretary each place it appears and inserting Director. (e)Amendments to section 1302Section 1302 (20 U.S.C. 6493), as so redesignated, is amended—
 (1)in subsection (a)— (A)by striking Secretary and inserting Director; and
 (B)by striking and for making decisions about the promotion and graduation of students; (2)in subsection (b)—
 (A)by striking Secretary the first place it appears and inserting Director; (B)by striking process, and inserting process consistent with section 1111(e)(1),; and
 (C)by striking Assistant Secretary of Educational Research and Improvement and inserting Director; (3)in subsection (d)—
 (A)in paragraph (1)— (i)in subparagraph (A), by striking to the State-defined level of proficiency and inserting toward meeting the State academic standards; and
 (ii)in subparagraph (C), by striking pupil-services and inserting specialized instructional support services; (B)in paragraph (3), by striking limited and nonlimited English proficient students and inserting English learners and non-English learners; and
 (C)in paragraph (6), by striking Secretary and inserting Director; and (4)in subsection (f)—
 (A)by striking Secretary and inserting Director; and (B)by striking authorized to be appropriated for this part and inserting appropriated under section 3(a)(2).
							ETitle I general provisions
 151.General provisions for title IPart I of title I (20 U.S.C. 6571 et seq.)— (1)is transferred to appear after part B (as redesignated); and
 (2)is amended to read as follows:  CGeneral Provisions 1401.Federal regulations (a)In GeneralThe Secretary may, in accordance with subsections (b) through (d), issue such regulations as are necessary to reasonably ensure there is compliance with this title.
									(b)Negotiated Rulemaking Process
 (1)In generalBefore publishing in the Federal Register proposed regulations to carry out this title, the Secretary shall obtain the advice and recommendations of representatives of Federal, State, and local administrators, parents, teachers, and members of local school boards and other organizations involved with the implementation and operation of programs under this title, including those representatives and members nominated by local and national stakeholder representatives.
 (2)Meetings and electronic exchangeSuch advice and recommendations may be obtained through such mechanisms as regional meetings and electronic exchanges of information. Such regional meetings and electronic exchanges of information shall be public and notice of such meetings and exchanges shall be provided to interested stakeholders.
 (3)Proposed regulationsAfter obtaining such advice and recommendations, and before publishing proposed regulations, the Secretary shall—
 (A)establish a negotiated rulemaking process; (B)select individuals to participate in such process from among individuals or groups that provided advice and recommendations, including representation from all geographic regions of the United States, in such numbers as will provide an equitable balance between representatives of parents and students and representatives of educators and education officials; and
 (C)prepare a draft of proposed policy options that shall be provided to the individuals selected by the Secretary under subparagraph (B) not less than 15 days before the first meeting under such process.
 (c)Proposed RulemakingIf the Secretary determines that a negotiated rulemaking process is unnecessary or the individuals selected to participate in the process under paragraph (3)(B) fail to reach unanimous agreement, the Secretary may propose regulations under the following procedure:
 (1)Not less than 30 days prior to beginning a rulemaking process, the Secretary shall provide to Congress, including the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, notice that shall include—
 (A)a copy of the proposed regulations; (B)the need to issue regulations;
 (C)the anticipated burden, including the time, cost, and paperwork burden, the regulations will have on State educational agencies, local educational agencies, schools, and other entities that may be impacted by the regulations; and
 (D)any regulations that will be repealed when the new regulations are issued. (2)30 days after giving notice of the proposed rule to Congress, the Secretary may proceed with the rulemaking process after all comments received from the Congress have been addressed and publishing how such comments are addressed with the proposed rule.
 (3)The comment and review period for any proposed regulation shall be 90 days unless an emergency requires a shorter period, in which case such period shall be not less than 45 days and the Secretary shall—
 (A)designate the proposed regulation as an emergency with an explanation of the emergency in the notice and report to Congress under paragraph (1); and
 (B)publish the length of the comment and review period in such notice and in the Federal Register. (4)No regulation shall be made final after the comment and review period until the Secretary has published in the Federal Register an independent assessment (which shall include a representative sampling of local educational agencies based on local educational agency enrollment, urban, suburban, or rural character, and other factors impacted by the proposed regulation) of—
 (A)the burden, including the time, cost, and paperwork burden, the regulation will impose on State educational agencies, local educational agencies, schools and other entities that may be impacted by the regulation;
 (B)an explanation of how the entities described in subparagraph (A) may cover the cost of the burden assessed under subparagraph (A); and
 (C)the proposed regulation, which thoroughly addresses, based on the comments received during the comment and review period under paragraph (3), whether the rule is financially, operationally, and educationally viable at the local level.
 (d)LimitationRegulations to carry out this title may not require local programs to follow a particular instructional model, such as the provision of services outside the regular classroom or school program.
									1402.Agreements and records
 (a)AgreementsIn the case in which a negotiated rule making process is established under subsection (b) of section 1401, all published proposed regulations shall conform to agreements that result from the rulemaking described in section 1401 unless the Secretary reopens the negotiated rulemaking process.
 (b)RecordsThe Secretary shall ensure that an accurate and reliable record of agreements reached during the negotiations process is maintained.
									1403.State administration
									(a)Rulemaking
 (1)In generalEach State that receives funds under this title shall— (A)ensure that any State rules, regulations, and policies relating to this title conform to the purposes of this title and provide any such proposed rules, regulations, and policies to the committee of practitioners created under subsection (b) for review and comment;
 (B)minimize such rules, regulations, and policies to which the State’s local educational agencies and schools are subject;
 (C)eliminate or modify State and local fiscal accounting requirements in order to facilitate the ability of schools to consolidate funds under schoolwide programs;
 (D)identify any such rule, regulation, or policy as a State-imposed requirement; and (E) (i)identify any duplicative or contrasting requirements between the State and Federal rules or regulations;
 (ii)eliminate the rules and regulations that are duplicative of Federal requirements; and (iii)report any conflicting requirements to the Secretary and determine which Federal or State rule or regulation shall be followed.
 (2)Support and facilitationState rules, regulations, and policies under this title shall support and facilitate local educational agency and school-level systemic reform designed to enable all children to meet the State academic standards.
										(b)Committee of Practitioners
 (1)In generalEach State educational agency that receives funds under this title shall create a State committee of practitioners to advise the State in carrying out its responsibilities under this title.
 (2)MembershipEach such committee shall include— (A)as a majority of its members, representatives from local educational agencies;
 (B)administrators, including the administrators of programs described in other parts of this title; (C)teachers from public charter schools, traditional public schools, and career and technical educators;
 (D)parents; (E)members of local school boards;
 (F)representatives of public charter school authorizers; (G)public charter school leaders;
 (H)representatives of private school children; and (I)specialized instructional support personnel.
 (3)DutiesThe duties of such committee shall include a review, before publication, of any proposed or final State rule or regulation pursuant to this title. In an emergency situation where such rule or regulation must be issued within a very limited time to assist local educational agencies with the operation of the program under this title, the State educational agency may issue a regulation without prior consultation, but shall immediately thereafter convene the State committee of practitioners to review the emergency regulation before issuance in final form.
 1404.Rule of construction on equalized spendingNothing in this title shall be construed to mandate or prohibit equalized spending per pupil for a State, local educational agency, or school.
 1405.Rule of construction for collective bargainingNothing in this title shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to school or local educational agency employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employers and their employees..
					IITeacher Preparation and Effectiveness
			201.Teacher preparation and effectiveness
 (a)HeadingThe title heading for title II (20 U.S.C. 6601 et seq.) is amended to read as follows:  IITeacher Preparation and Effectiveness. (b)Part APart A of title II (20 U.S.C. 6601 et seq.) is amended to read as follows:
					
						ASupporting Effective Instruction
 2101.PurposeThe purpose of this part is to provide grants to State educational agencies and subgrants to local educational agencies to—
 (1)increase student achievement consistent with State academic standards under section 1111(b)(1); (2)improve teacher and school leader effectiveness in classrooms and schools, respectively;
 (3)provide evidence-based, job-embedded, continuous professional development; and (4)if a State educational agency or local educational agency so chooses, develop and implement teacher evaluation systems that use, in part, student achievement data to determine teacher effectiveness.
								1Grants to States
								2111.Allotments to States
 (a)In generalOf the amounts appropriated under section 3(b), the Secretary shall reserve 75 percent to make grants to States with applications approved under section 2112 to pay for the Federal share of the cost of carrying out the activities specified in section 2113. Each grant shall consist of the allotment determined for a State under subsection (b).
									(b)Determination of allotments
 (1)Reservation of fundsOf the amount reserved under subsection (a) for a fiscal year, the Secretary shall reserve— (A)not more than 1 percent to carry out national activities under section 2132;
 (B)one-half of 1 percent for allotments to outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purpose of this part; and
 (C)one-half of 1 percent for the Secretary of the Interior for programs under this part in schools operated or funded by the Bureau of Indian Education.
											(2)State allotments
 (A)In generalSubject to subparagraph (B), from the funds reserved under subsection (a) for any fiscal year and not reserved under paragraph (1), the Secretary shall allot to each State the sum of—
 (i)an amount that bears the same relationship to 50 percent of the funds as the number of individuals age 5 through 17 in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined; and
 (ii)an amount that bears the same relationship to 50 percent of the funds as the number of individuals age 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined.
 (B)Small State MinimumNo State receiving an allotment under subparagraph (A) may receive less than one-half of 1 percent of the total amount of funds allotted under such subparagraph for a fiscal year.
											(C)Applicability
 (i)In generalSubparagraph (A) shall not apply with respect to a fiscal year unless the Secretary certifies in writing to Congress for that fiscal year that the amount of funds allotted under subparagraph (A) to local educational agencies that serve a high percentage of students from families with incomes below the poverty line is not less than the amount allotted to such local educational agencies for fiscal year 2015.
 (ii)Special ruleFor a fiscal year for which subparagraph (A) does not apply, the Secretary shall allocate to each State the funds described in subparagraph (A) according to the formula set forth in subsection (b)(2)(B)(i) of this section as in effect on the day before the date of the enactment of the Student Success Act.
 (c)ReallotmentIf a State does not apply for an allotment under this section for any fiscal year or only a portion of the State’s allotment is allotted under subsection (b)(2), the Secretary shall reallot the State’s entire allotment or the remaining portion of its allotment, as the case may be, to the remaining States in accordance with subsection (b).
									2112.State application
 (a)In generalFor a State to be eligible to receive a grant under this subpart, the State educational agency shall submit an application to the Secretary at such time and in such a manner as the Secretary may reasonably require, which shall include the following:
 (1)A description of how the State educational agency will meet the requirements of this subpart. (2)A description of how the State educational agency will use a grant received under section 2111, including the grant funds the State will reserve for State-level activities under section 2113(a)(2).
 (3)A description of how the State educational agency will facilitate the sharing of evidence-based and other effective strategies among local educational agencies.
 (4)A description of how, and under what timeline, the State educational agency will allocate subgrants under subpart 2 to local educational agencies.
 (5)If applicable, a description of how the State educational agency will work with local educational agencies in the State to develop or implement a teacher or school leader evaluation system.
 (6)An assurance that the State educational agency will comply with section 6501 (regarding participation by private school children and teachers).
 (7)A description of how the State will establish, implement, or improve policies and procedures on background checks for school employees and contractors who have direct unsupervised access to students, which may be conducted and administered by the State or local educational agencies, including by—
 (A)expanding the registries or repositories searched when conducting background checks, including— (i)the State criminal registry or repository of the State in which the school employee resides;
 (ii)the State-based child abuse and neglect registries and databases of the State in which the school employee resides;
 (iii)the Federal Bureau of Investigation fingerprint check using the Integrated Automated Fingerprint Identification System;
 (iv)the National Sex Offender Registry established under the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.); and
 (v)the National Crime Information Center; (B)establishing, implementing, or improving policies and procedures that prohibit employing as a school employee an individual who—
 (i)refuses to consent to a background check; (ii)makes false statements in connection with a background check;
 (iii)has been convicted of a felony, consisting of— (I)homicide;
 (II)child abuse or neglect; (III)a crime against children, including child pornography;
 (IV)domestic violence; (V)a crime involving rape or sexual assault;
 (VI)kidnaping; (VII)arson; or
 (VIII)physical assault, battery, or a drug-related offense, committed on or after the date that is 5 years before the date of the individual’s criminal background check;
 (iv)has been convicted of any other crimes, as determined by the State; or (v)is registered or required to be registered on a State sex offender registry or the National Sex Offender Registry established under the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.);
 (C)establishing, implementing, or improving policies and procedures for States, local educational agencies, or schools to provide the results of background checks to—
 (i)individuals subject to the background checks in a statement that indicates whether the individual is ineligible for such employment due to the background check and includes information related to each disqualifying crime;
 (ii)the employer in a statement that indicates whether a school employee is eligible or ineligible for employment, without revealing any disqualifying crime or other related information regarding the individual;
 (iii)another employer in the same State or another State, as permitted under State law, without revealing any disqualifying crime or other related information regarding the individual; and
 (iv)another local educational agency in the same State or another State that is considering such school employee for employment, as permitted under State law, without revealing any disqualifying crime or other related information regarding the individual; and
 (D)developing, implementing, or improving mechanisms to assist local educational agencies and schools in effectively recognizing and quickly responding to incidents of child abuse by school employees.
 (8)A description of any subjects the State has identified as being workforce critical subjects pursuant to section 2234(6).
 (b)Deemed approvalAn application submitted by a State educational agency under subsection (a) shall be deemed to be approved by the Secretary unless the Secretary makes a written determination, prior to the expiration of the 120-day period beginning on the date on which the Secretary received the application, that the application is not in compliance with this subpart.
 (c)DisapprovalThe Secretary shall not finally disapprove an application, except after giving the State educational agency notice and an opportunity for a hearing.
 (d)NotificationIf the Secretary finds that an application is not in compliance, in whole or in part, with this subpart, the Secretary shall—
 (1)give the State educational agency notice and an opportunity for a hearing; and (2)notify the State educational agency of the finding of noncompliance and, in such notification, shall—
 (A)cite the specific provisions in the application that are not in compliance; and (B)request additional information, only as to the noncompliant provisions, needed to make the application compliant.
 (e)ResponseIf a State educational agency responds to a notification from the Secretary under subsection (d)(2) during the 45-day period beginning on the date on which the agency received the notification, and resubmits the application with the requested information described in subsection (d)(2)(B), the Secretary shall approve or disapprove such application prior to the later of—
 (1)the expiration of the 45-day period beginning on the date on which the application is resubmitted; or
 (2)the expiration of the 120-day period described in subsection (b). (f)Failure To respondIf a State educational agency does not respond to a notification from the Secretary under subsection (d)(2) during the 45-day period beginning on the date on which the agency received the notification, such application shall be deemed to be disapproved.
									2113.State use of funds
 (a)In generalA State educational agency that receives a grant under section 2111 shall— (1)reserve 95 percent of the grant funds to make subgrants to local educational agencies under subpart 2; and
 (2)use the remainder of the funds, after reserving funds under paragraph (1), for the State activities described in subsection (b), except that the State may reserve not more than 1 percent of the grant funds for planning and administration related to carrying out activities described in subsection (b).
 (b)State-Level activitiesA State educational agency that receives a grant under section 2111— (1)shall use the amount described in subsection (a)(2) to fulfill the State educational agency’s responsibilities with respect to the proper and efficient administration of the subgrant program carried out under this part; and
 (2)may use the amount described in subsection (a)(2) to— (A)provide training and technical assistance to local educational agencies on—
 (i)in the case of a State educational agency not implementing a statewide teacher evaluation system— (I)the development and implementation of a teacher evaluation system; and
 (II)training school leaders in using such evaluation system; or (ii)in the case of a State educational agency implementing a statewide teacher evaluation system, implementing such evaluation system;
 (B)disseminate and share evidence-based and other effective practices, including practices consistent with the principles of effectiveness described in section 2222(b), related to teacher and school leader effectiveness and professional development;
 (C)provide professional development for teachers, school leaders, and if appropriate, specialized instructional support personnel in the State consistent with section 2123(6);
 (D)provide training and technical assistance to local educational agencies on— (i)in the case of a State educational agency not implementing a statewide school leader evaluation system, the development and implementation of a school leader evaluation system; and
 (ii)in the case of a State educational agency implementing a statewide school leader evaluation system, implementing such evaluation system;
 (E)develop and implement policies in the State to address any teacher workforce shortages in high-need subjects, including in science, technology, engineering, math, computer science, and foreign languages; and
 (F)support State or local pay for success initiatives that meet the purposes of this part. 2Subgrants to local educational agencies 2121.Allocations to local educational agencies (a)In generalEach State receiving a grant under section 2111 shall use the funds reserved under section 2113(a)(1) to award subgrants to local educational agencies under this section.
 (b)Allocation of fundsFrom the funds reserved by a State under section 2113(a)(1), the State educational agency shall allocate to each local educational agency in the State the sum of—
 (1)an amount that bears the same relationship to 50 percent of the funds as the number of individuals age 5 through 17 in the geographic area served by the local educational agency, as determined by the State on the basis of the most recent satisfactory data, bears to the number of those individuals in the geographic areas served by all the local educational agencies in the State, as so determined; and
 (2)an amount that bears the same relationship to 50 percent of the funds as the number of individuals age 5 through 17 from families with incomes below the poverty line in the geographic area served by the local educational agency, as determined by the State on the basis of the most recent satisfactory data, bears to the number of those individuals in the geographic areas served by all the local educational agencies in the State, as so determined.
 2122.Local applicationsTo be eligible to receive a subgrant under this subpart, a local educational agency shall submit an application to the State educational agency involved at such time, in such a manner, and containing such information as the State educational agency may reasonably require that, at a minimum, shall include the following:
 (1)A description of— (A)how the local educational agency will meet the requirements of this subpart;
 (B)how the activities to be carried out by the local educational agency under this subpart will be evidence-based, improve student academic achievement, and improve teacher and school leader effectiveness; and
 (C)if applicable, how, the local educational agency will work with parents, teachers, school leaders, and other staff of the schools served by the local educational agency in developing and implementing a teacher evaluation system.
 (2)If applicable, a description of how the local educational agency will develop and implement a teacher or school leader evaluation system.
 (3)An assurance that the local educational agency will comply with section 6501 (regarding participation by private school children and teachers).
 2123.Local use of fundsA local educational agency receiving a subgrant under this subpart may use such funds for— (1)the development and implementation of a teacher evaluation system, administered through school leaders based on input from stakeholders listed in subparagraph (E), that may—
 (A)use student achievement data derived from a variety of sources as a significant factor in determining a teacher’s evaluation, with the weight given to such data defined by the local educational agency;
 (B)use multiple measures of evaluation for evaluating teachers; (C)have more than 2 categories for rating the performance of teachers;
 (D)be used to make personnel decisions, as determined by the local educational agency; and (E)be based on input from parents, school leaders, teachers, and other staff of schools served by the local educational agency;
 (2)in the case of a local educational agency located in a State implementing a statewide teacher evaluation system, implementing such evaluation system;
 (3)the training of school leaders or other individuals for the purpose of evaluating teachers or school leaders under a teacher or school leader evaluation system, as appropriate;
 (4)in the case of a local educational agency located in a State implementing a statewide school leader evaluation system, to implement such evaluation system;
 (5)in the case of a local educational agency located in a State not implementing a statewide school leader evaluation system, the development and implementation of a school leader evaluation system;
 (6)professional development for teachers, school leaders, and if appropriate, specialized instructional support personnel that is evidence-based, job-embedded, and continuous, such as—
 (A)subject-based professional development for teachers, including for teachers of civic education, arts education, and computer science and other science, technology, engineering, and mathematics subjects;
 (B)professional development aligned with the State’s academic standards; (C)professional development to assist teachers in meeting the needs of students with different learning styles, particularly students with disabilities, English learners, and gifted and talented students;
 (D)professional development for teachers or school leaders identified as in need of additional support through data provided by a teacher or school leader evaluation system, as appropriate;
 (E)professional development based on the current science of learning, which includes research on positive brain change and cognitive skill development;
 (F)professional development for school leaders, including evidence-based mentorship programs for such leaders;
 (G)professional development on integrated, interdisciplinary, and project-based teaching strategies, including for career and technical education teachers and teachers of computer science and other science, technology (including education about the harms of copyright piracy), engineering, and mathematics subjects;
 (H)professional development on teaching dual credit, dual enrollment, Advanced Placement, or International Baccalaureate postsecondary-level courses to secondary school students;
 (I)professional development for teachers, principals and other school administrators in early elementary grades that includes specialized knowledge about child development and learning, developmentally-appropriate curricula and teaching practices, meaningful family engagement and collaboration with early care and education programs;
 (J)professional development, including through joint professional development opportunities, for early childhood educators, teachers, principals, specialized instructional support personnel, and other school leaders;
 (K)training on child development, improving instruction, and closing achievement gaps; or (L)professional development on restorative justice and conflict resolution;
 (7)partnering with a public or private organization or a consortium of such organizations to develop and implement a teacher evaluation system described in subparagraph (A) or (B) of paragraph (1), or to administer professional development, as appropriate;
 (8)any activities authorized under section 2222(a); (9)class size reduction, except that the local educational agency may use not more than 10 percent of such funds for this purpose; or
 (10)carrying out activities related to pay for success initiatives that meet the purposes of this part. 3General provisions 2131.Reporting Requirements (a)Local educational agenciesEach local educational agency receiving a subgrant under subpart 2 shall submit to the State educational agency involved, on an annual basis until the last year in which the local educational agency receives such subgrant funds, a report on—
 (1)how the local educational agency is meeting the purposes of this part described in section 2101; (2)how the local educational agency is using such subgrant funds;
 (3)in the case of a local educational agency implementing a teacher or school leader evaluation system, the results of such evaluation system, except that such report shall not reveal personally identifiable information about an individual teacher or school leader; and
 (4)any such other information as the State educational agency may require, as long as student and teacher privacy is maintained.
 (b)State educational agenciesEach State educational agency receiving a grant under subpart 1 shall submit to the Secretary a report, on an annual basis until the last year in which the State educational agency receives such grant funds, on—
 (1)how the State educational agency is meeting the purposes of this part described in section 2101; and
 (2)how the State educational agency is using such grant funds. 2132.National activitiesFrom the funds reserved by the Secretary under section 2111(b)(1)(A), the Secretary shall, directly or through grants and contracts—
 (1)provide technical assistance to States and local educational agencies in carrying out activities under this part; and
 (2)acting through the Institute of Education Sciences, conduct national evaluations of activities carried out by State educational agencies and local educational agencies under this part.
 2133.State definedIn this part, the term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 2134.Employee transfersA local educational agency or State educational agency shall be ineligible for funds under this Act if such agency knowingly facilitates the transfer of any employee if the agency knows, or has probable cause to believe, that the employee engaged in sexual misconduct with a student..
 (c)Part BPart B of title II (20 U.S.C. 6661 et seq.) is amended to read as follows:  BTeacher and School Leader Flexible Grant 2201.PurposeThe purpose of this part is to improve student academic achievement by—
 (1)supporting all State educational agencies, local educational agencies, schools, teachers, and school leaders to pursue innovative and evidence-based practices to help all students meet the State’s academic standards; and
 (2)increasing the number of teachers and school leaders who are effective in increasing student academic achievement.
								1Formula grants to States
								2211.State Allotments
 (a)ReservationsFrom the amount appropriated under section 3(b) for any fiscal year, the Secretary— (1)shall reserve 25 percent to award grants to States under this subpart; and
 (2)of the amount reserved under paragraph (1), shall reserve— (A)not more than 1 percent for national activities described in section 2233;
 (B)one-half of 1 percent for allotments to outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purpose of this part; and
 (C)one-half of 1 percent for the Secretary of the Interior for programs under this part in schools operated or funded by the Bureau of Indian Education.
											(b)State allotments
 (1)In generalFrom the total amount reserved under subsection (a)(1) for each fiscal year and not reserved under subparagraphs (A) through (C) of subsection (a)(2), the Secretary shall allot, and make available in accordance with this section, to each State an amount that bears the same ratio to such sums as the school-age population of the State bears to the school-age population of all States.
 (2)Small State minimumNo State receiving an allotment under paragraph (1) may receive less than one-half of 1 percent of the total amount allotted under such paragraph. (3)ReallotmentIf a State does not receive an allotment under this subpart for a fiscal year, the Secretary shall reallot the amount of the State’s allotment to the remaining States in accordance with this section.
 (c)State applicationIn order to receive an allotment under this section for any fiscal year, a State shall submit an application to the Secretary, at such time and in such manner as the Secretary may reasonably require. Such application shall—
 (1)designate the State educational agency as the agency responsible for the administration and supervision of programs assisted under this part;
 (2)describe how the State educational agency will use funds received under this section for State level activities described in subsection (d)(3);
 (3)describe the procedures and criteria the State educational agency will use for reviewing applications and awarding subgrants in a timely manner to eligible entities under section 2221 on a competitive basis;
 (4)describe how the State educational agency will ensure that subgrants made under section 2221 are of sufficient size and scope to support effective programs that will help increase academic achievement in the classroom and are consistent with the purposes of this part;
 (5)describe the steps the State educational agency will take to ensure that eligible entities use subgrants received under section 2221 to carry out programs that implement effective strategies, including by providing ongoing technical assistance and training, and disseminating evidence-based and other effective strategies to such eligible entities;
 (6)describe how programs under this part will be coordinated with other programs under this Act; and (7)include an assurance that, other than providing technical and advisory assistance and monitoring compliance with this part, the State educational agency has not exercised, and will not exercise, any influence in the decisionmaking processes of eligible entities as to the expenditure of funds made pursuant to an application submitted under section 2221(b).
										(d)State use of funds
 (1)In generalEach State that receives an allotment under this section shall reserve not less than 92 percent of the amount allotted to such State under subsection (b), for each fiscal year, for subgrants to eligible entities under subpart 2.
 (2)State administrationA State educational agency may reserve not more than 1 percent of the amount made available to the State under subsection (b) for the administrative costs of carrying out such State educational agency’s responsibilities under this subpart.
										(3)State-level activities
 (A)Innovative Teacher and School Leader ActivitiesA State educational agency shall reserve not more than 4 percent of the amount made available to the State under subsection (b) to carry out, solely, or in partnership with State agencies of higher education, 1 or more of the following activities:
 (i)Reforming teacher and school leader certification, recertification, licensing, and tenure systems to ensure that such systems are rigorous and that—
 (I)each teacher has the subject matter knowledge and teaching skills necessary to help students meet the State’s academic standards; and
 (II)school leaders have the instructional leadership skills to help teachers instruct and students learn.
 (ii)Improving the quality of teacher preparation programs within the State, including through the use of appropriate student achievement data and other factors to evaluate the quality of teacher preparation programs within the State.
 (iii)Carrying out programs that establish, expand, or improve alternative routes for State certification or licensure of teachers and school leaders, including such programs for—
 (I)mid-career professionals from other occupations, including computer science and other science, technology, engineering, and math fields;
 (II)former military personnel; and (III)recent graduates of an institution of higher education, with a record of academic distinction, who demonstrate the potential to become effective teachers or school leaders.
 (iv)Developing, or assisting eligible entities in developing— (I)performance-based pay systems for teachers and school leaders;
 (II)strategies that provide differential, incentive, or bonus pay for teachers and school leaders; or (III)teacher and school leader advancement initiatives that promote professional growth and emphasize multiple career paths and pay differentiation.
 (v)Developing, or assisting eligible entities in developing, new, evidence-based teacher and school leader induction and mentoring programs that are designed to—
 (I)improve instruction and student academic achievement; and (II)increase the retention of effective teachers and school leaders.
 (vi)Providing professional development for teachers and school leaders that is focused on improving teaching and student academic achievement, including for students with different learning styles, particularly students with disabilities, English learners, gifted and talented students, and other special populations.
 (vii)Providing training and technical assistance to eligible entities that receive a subgrant under section 2221.
 (viii)Other activities identified by the State educational agency that meet the purposes of this part, including those activities authorized under subparagraph (B).
 (ix)Supporting State or local pay for success initiatives that meet the purposes of this part. (B)Teacher or School Leader Preparation Academies (i)In generalIn the case of a State in which teacher or school leader preparation academies are allowable under State law, a State educational agency may reserve not more than 3 percent of the amount made available to the State under subsection (b) to support the establishment or expansion of one or more teacher or school leader preparation academies and, subject to the limitation under clause (iii), to support State authorizers for such academies.
 (ii)Matching requirementA State educational agency shall not provide funds under this subparagraph to support the establishment or expansion of a teacher or school leader preparation academy unless the academy agrees to provide, either directly or through private contributions, non-Federal matching funds equal to not less than 10 percent of the amount of the funds the academy will receive under this subparagraph.
 (iii)Funding for State authorizersNot more than 5 percent of funds provided to a teacher or school leader preparation academy under this subparagraph may be used to support activities of State authorizers for such academy.
												2212.Approval and Disapproval of State Applications
 (a)Deemed approvalAn application submitted by a State pursuant to section 2211(c) shall be deemed to be approved by the Secretary unless the Secretary makes a written determination, prior to the expiration of the 120-day period beginning on the date on which the Secretary received the application, that the application is not in compliance with section 2211(c).
									(b)Disapproval Process
 (1)In GeneralThe Secretary shall not finally disapprove an application submitted under section 2211(c), except after giving the State educational agency notice and an opportunity for a hearing. (2)NotificationIf the Secretary finds that an application is not in compliance, in whole or in part, with section 2211(c) the Secretary shall—
 (A)give the State educational agency notice and an opportunity for a hearing; and (B)notify the State educational agency of the finding of noncompliance and, in such notification, shall—
 (i)cite the specific provisions in the application that are not in compliance; and (ii)request additional information, only as to the noncompliant provisions, needed to make the application compliant.
 (3)ResponseIf a State educational agency responds to a notification from the Secretary under paragraph (2)(B) during the 45-day period beginning on the date on which the State educational agency received the notification, and resubmits the application with the requested information described in paragraph (2)(B)(ii), the Secretary shall approve or disapprove such application prior to the later of—
 (A)the expiration of the 45-day period beginning on the date on which the application is resubmitted; or
 (B)the expiration of the 120-day period described in subsection (a). (4)Failure to respondIf the State educational agency does not respond to a notification from the Secretary under paragraph (2)(B) during the 45-day period beginning on the date on which the State educational agency received the notification, such application shall be deemed to be disapproved.
										2Local competitive grant program
								2221.Local competitive grant program
 (a)In generalA State that receives an allotment under section 2211(b) for a fiscal year shall use the amount reserved under section 2211(d)(1) to award subgrants, on a competitive basis, to eligible entities in accordance with this section to enable such entities to carry out the programs and activities described in section 2222.
									(b)Application
 (1)In generalTo be eligible to receive a subgrant under this section, an eligible entity shall submit an application to the State educational agency at such time, in such manner, and including such information as the State educational agency may reasonably require.
 (2)ContentsEach application submitted under paragraph (1) shall include— (A)a description of the programs and activities to be funded and how they are consistent with the purposes of this part; and
 (B)an assurance that the eligible entity will comply with section 6501 (regarding participation by private school children and teachers).
 (c)Peer reviewIn reviewing applications under this section, a State educational agency shall use a peer review process or other methods of assuring the quality of such applications but the review shall only judge the likelihood of the activity to increase student academic achievement. The reviewers shall not make a determination based on the policy of the proposed activity.
 (d)Geographic diversityA State educational agency shall distribute funds under this section equitably among geographic areas within the State, including rural, suburban, and urban communities.
 (e)Duration of awardsA State educational agency may award subgrants under this section for a period of not more than 5 years.
 (f)MatchingAn eligible entity receiving a subgrant under this section shall provide, either directly or through private contributions, non-Federal matching funds equal to not less than 10 percent of the amount of the subgrant.
									2222.Local authorized activities
 (a)In GeneralEach eligible entity receiving a subgrant under section 2221 shall use such subgrant funds to develop, implement, and evaluate comprehensive programs and activities, that are in accordance with the purpose of this part and—
 (1)are consistent with the principles of effectiveness described in subsection (b); and (2)may include, among other programs and activities—
 (A)developing and implementing initiatives to assist in recruiting, hiring, and retaining highly effective teachers and school leaders, including initiatives that provide—
 (i)differential, incentive, or bonus pay for teachers and school leaders; (ii)performance-based pay systems for teachers and school leaders;
 (iii)teacher and school leader advancement initiatives that promote professional growth and emphasize multiple career paths and pay differentiation;
 (iv)new teacher and school leader induction and mentoring programs that are designed to improve instruction, student academic achievement, and to increase teacher and school leader retention; and
 (v)teacher residency programs, and school leader residency programs, designed to develop and support new teachers or new school leaders, respectively;
 (B)supporting the establishment or expansion of teacher or school leader preparation academies under section 2211(d)(3)(B);
 (C)recruiting qualified individuals from other fields, including individuals from computer science and other science, technology, engineering, and math fields, mid-career professionals from other occupations, and former military personnel;
 (D)establishing, improving, or expanding model instructional programs to ensure that all children meet the State’s academic standards;
 (E)providing evidence-based, job embedded, continuous professional development for teachers and school leaders focused on improving teaching and student academic achievement;
 (F)implementing programs based on the current science of learning, which includes research on positive brain change and cognitive skill development;
 (G)recruiting and training teachers to teach dual credit, dual enrollment, Advanced Placement, or International Baccalaureate postsecondary-level courses to secondary school students;
 (H)other activities and programs identified as necessary by the local educational agency that meet the purpose of this part; and
 (I)carrying out activities related to pay for success initiatives that meet the purposes of this part. (b)Principles of effectivenessFor a program or activity developed pursuant to this section to meet the principles of effectiveness, such program or activity shall—
 (1)be based upon an assessment of objective data regarding the need for programs and activities in the elementary schools and secondary schools served to increase the number of teachers and school leaders who are effective in improving student academic achievement;
 (2)reflect evidence-based research, or in the absence of a strong research base, reflect effective strategies in the field, that provide evidence that the program or activity will improve student academic achievement; and
 (3)include meaningful and ongoing consultation with, and input from, teachers, school leaders, and parents, in the development of the application and administration of the program or activity.
										3General provisions
								2231.Periodic evaluation
 (a)In generalEach eligible entity and each teacher or school leader preparation academy that receives funds under this part shall undergo a periodic evaluation by the State educational agency involved to assess such entity’s or such academy’s progress toward achieving the purposes of this part.
 (b)Use of resultsThe results of an evaluation described in subsection (a) of an eligible entity or academy shall be— (1)used to refine, improve, and strengthen such eligible entity or such academy, respectively; and
 (2)made available to the public upon request, with public notice of such availability provided. 2232.Reporting requirements (a)Eligible entities and academiesEach eligible entity and each teacher or school leader preparation academy that receives funds from a State educational agency under this part shall prepare and submit annually to such State educational agency a report that includes—
 (1)a description of the progress of the eligible entity or teacher or school leader preparation academy, respectively, in meeting the purposes of this part;
 (2)a description of the programs and activities conducted by the eligible entity or teacher or school leader preparation academy, respectively, with funds received under this part;
 (3)how the eligible entity or teacher or school leader preparation academy, respectively, is using such funds; and
 (4)any such other information as the State educational agency may reasonably require. (b)State educational agenciesEach State educational agency that receives a grant under this part shall prepare and submit, annually, to the Secretary a report that includes—
 (1)a description of the programs and activities conducted by the State educational agency with grant funds received under this part;
 (2)a description of the progress of the State educational agency in meeting the purposes of this part described in section 2201;
 (3)how the State educational agency is using grant funds received under this part; (4)the methods and criteria the State educational agency used to award subgrants in a timely manner to eligible entities under section 2221 and, if applicable, funds in a timely manner to teacher or school leader academies under section 2211(d)(3)(B); and
 (5)the results of the periodic evaluations conducted under section 2231. 2233.National activitiesFrom the funds reserved by the Secretary under section 2211(a)(2)(A), the Secretary shall, directly or through grants and contracts—
 (1)provide technical assistance to States and eligible entities in carrying out activities under this part; and
 (2)acting through the Institute of Education Sciences, conduct national evaluations of activities carried out by States and eligible entities under this part.
 2234.DefinitionsIn this part: (1)Eligible entityThe term eligible entity means—
 (A)a local educational agency or consortium of local educational agencies; (B)an institution of higher education or consortium of such institutions in partnership with a local educational agency or consortium of local educational agencies;
 (C)a for-profit organization, a nonprofit organization, or a consortium of for-profit or nonprofit organizations in partnership with a local educational agency or consortium of local educational agencies; or
 (D)a consortium of the entities described in subparagraphs (B) and (C). (2)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.
 (3)State authorizerThe term State authorizer means an entity designated by the Governor of a State to authorize teacher or school leader preparation academies within the State that—
 (A)enters into an agreement with a teacher or school leader preparation academy that— (i)specifies the goals expected of the academy, which, at a minimum, include the goals described in paragraph (4); and
 (ii)does not reauthorize the academy if such goals are not met; (B)may be a nonprofit organization, a State educational agency, or other public entity, or consortium of such entities (including a consortium of State educational agencies); and
 (C)has a timely and efficient approval process to approve or disapprove a teacher or school leader preparation academy.
 (4)Teacher or school leader preparation academyThe term teacher or school leader preparation academy means a public or private entity, or a nonprofit or for-profit organization, which may be an institution of higher education or an organization affiliated with an institution of higher education, that will prepare teachers or school leaders to serve in schools, and that—
 (A)enters into an agreement with a State authorizer that specifies the goals expected of the academy, including—
 (i)a requirement that prospective teachers or school leaders who are enrolled in a teacher or school leader preparation academy receive a significant part of their training through clinical preparation that partners the prospective candidate with an effective teacher or school leader, respectively, with a demonstrated record of increasing or producing high student achievement, while also receiving concurrent instruction from the academy in the content area (or areas) in which the prospective teacher or school leader will become certified or licensed;
 (ii)the number of effective teachers or school leaders, respectively, who will demonstrate success in increasing or producing high student achievement that the academy will produce; and
 (iii)a requirement that a teacher or school leader preparation academy will only award a certificate of completion after the graduate demonstrates that the graduate is an effective teacher or school leader, respectively, with a demonstrated record of increasing or producing high student achievement, except that an academy may award a provisional certificate for the period necessary to allow the graduate to demonstrate such effectiveness;
 (B)does not have restrictions on the methods the academy will use to train prospective teacher or school leader candidates, including—
 (i)obligating (or prohibiting) the academy’s faculty to hold advanced degrees or conduct academic research;
 (ii)restrictions related to the academy's physical infrastructure; (iii)restrictions related to the number of course credits required as part of the program of study;
 (iv)restrictions related to the undergraduate coursework completed by teachers teaching or working on alternative certificates, licenses, or credentials, as long as such teachers have successfully passed all relevant State-approved content area examinations; or
 (v)restrictions related to obtaining accreditation from an accrediting body for purposes of becoming an academy;
 (C)limits admission to its program to prospective teacher or school leader candidates who demonstrate strong potential to improve student achievement, based on a rigorous selection process that reviews a candidate’s prior academic achievement or record of professional accomplishment; and
 (D)results in a certificate of completion that the State may recognize as at least the equivalent of a master’s degree in education for the purposes of hiring, retention, compensation, and promotion in the State.
 (5)Teacher residency programThe term teacher residency program means a school-based teacher preparation program in which a prospective teacher— (A)for one academic year, teaches alongside an effective teacher, as determined by a teacher evaluation system implemented under part A, who is the teacher of record;
 (B)receives concurrent instruction during the year described in subparagraph (A) from the partner institution (as defined in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021)), which courses may be taught by local educational agency personnel or residency program faculty, in the teaching of the content area in which the teacher will become certified or licensed; and
 (C)acquires effective teaching skills. (6)Workforce critical subjectThe term workforce critical subject means an academic subject of urgent importance to the current and future workforce needs of the State, including science, technology, engineering, math, and any other subject that has been identified by the State, in consultation with employer, workforce, community, educator, parent and professional stakeholders..
 (d)Part CPart C of title II (20 U.S.C. 6671 et seq.) is amended— (1)by striking subparts 1 through 4;
 (2)by striking the heading relating to subpart 5; (3)by striking sections 2361 and 2368;
 (4)in section 2362, by striking principals and inserting school leaders; (5)in section 2363(6)(A), by striking principal and inserting school leader;
 (6)in section 2366(b), by striking ate law and inserting (3) A State law; (7)by redesignating section 2362 as section 2361;
 (8)by redesignating sections 2364 through 2367 as sections 2362 through 2365, respectively; and (9)by redesignating section 2363 as section 2366 and transferring such section to appear after section 2365 (as so redesignated).
 (e)Part DPart D of title II (20 U.S.C. 6751 et seq.) is amended to read as follows:  DGeneral Provisions 2401.Inclusion of charter schoolsIn this title, the term local educational agency includes a charter school (as defined in section 6101) that, in the absence of this section, would not have received funds under this title.
 2402.Parents’ Right to KnowAt the beginning of each school year, a local educational agency that receives funds under this title shall notify the parents of each student attending any school receiving funds under this title that the parents may request, and the agency will provide the parents on request (and in a timely manner), information regarding the professional qualifications of the student’s classroom teachers any assessments mandated by the State educational agency or local educational agency for the student for that school year, and any local educational agency policy regarding student participation in such assessments.
 2403.Supplement, not supplantFunds received under this title shall be used to supplement, and not supplant, non-Federal funds that would otherwise be used for activities authorized under this title..
				202.Conforming repeals
 (a)Conforming repealsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by repealing sections 201 through 204.
 (b)Effective dateThe repeals made by subsection (a) shall take effect October 1, 2015. IIIParental Engagement and Local Flexibility 301.Parental engagement and local flexibilityTitle III (20 U.S.C. 6801 et seq.) is amended to read as follows:
				
					IIIParental Engagement and Local Flexibility
						AParental Engagement
							1Charter School Program
								3101.Sense of Congress; Purpose
									(a)Sense of Congress
 (1)FindingsThe Congress finds the following: (A)The number of public charter schools has dramatically increased in recent years. Between the 2008–2009 school year and the 2013–2014 school year, there was a 77 percent increase in the number of students attending public charter schools and a 39 percent increase in the number of schools.
 (B)Charter schools serve a very diverse population of students. Nationally, 57 percent of students enrolled in charter schools are minority students, while only 39 percent of students in non-charter public schools are minority students.
 (C)For the 2014–2015 school year, there are more than 6700 public charter schools serving about 2.9 million students. This represents a 4 percent growth in the number of open charter schools, and a 14 percent increase in student enrollment from the 2013–2014 school year.
 (D)There are more than one million student names on charter school waiting lists. (E)Charter schools are open in areas where students need better education options, including areas that serve economically disadvantaged kids. Almost 50 percent of the students attending charter schools qualify for free or reduced priced lunch, a slightly larger percentage than non-charter public schools.
 (F)Charter schools serve students in all areas, from urban cities to rural towns through traditional brick and mortar schools, blended learning models, and online programs, giving parents across the Nation options to find the best learning environment for their children.
 (G)Charter schools give parents the opportunity to find the right place for their child to learn. Whether they are looking for digital learning, Montessori, or a more structured environment, charter schools provide a variety of education options for families.
 (H)Charter schools have strong accountability to parents and the community because they have to meet the same State academic accountability requirements as all other public schools, satisfy the terms of their charter with their authorizing authority, and satisfy parents who have selected the school for their children.
 (2)Sense of CongressIt is the sense of the Congress that charter schools are a critical part of our education system in this Nation and the Congress believes we must support opening more quality charter schools to help students succeed in their future.
 (b)PurposeIt is the purpose of this subpart to— (1)improve the United States education system and education opportunities for all Americans by supporting innovation in public education in public school settings that prepare students to compete and contribute to the global economy and a stronger America;
 (2)provide financial assistance for the planning, program design, and initial implementation of charter schools;
 (3)expand the number of high-quality charter schools available to students across the Nation; (4)evaluate the impact of such schools on student achievement, families, and communities, and share best practices between charter schools and other public schools;
 (5)encourage States to provide support to charter schools for facilities financing in an amount more nearly commensurate to the amount the States have typically provided for traditional public schools;
 (6)improve student services to increase opportunities for students with disabilities, English learners, and other traditionally underserved students to attend charter schools and meet challenging State academic achievement standards;
 (7)support efforts to strengthen the charter school authorizing process to improve performance management, including transparency, oversight, monitoring, and evaluation of such schools; and
 (8)support quality accountability and transparency in the operational performance of all authorized public chartering agencies, which include State educational agencies, local educational agencies, and other authorizing entities.
										3102.Program authorized
 (a)In generalThis subpart authorizes the Secretary to carry out a charter school program that supports charter schools that serve elementary school and secondary school students by—
 (1)supporting the startup of charter schools, and the replication and expansion of high-quality charter schools;
 (2)assisting charter schools in accessing credit to acquire and renovate facilities for school use; and
 (3)carrying out national activities to support— (A)charter school development;
 (B)the dissemination of best practices of charter schools for all schools; (C)the evaluation of the impact of the program on schools participating in the program; and
 (D)stronger charter school authorizing. (b)Funding AllotmentFrom the amount made available under section 3(c)(1)(A) for a fiscal year, the Secretary shall—
 (1)reserve 12.5 percent to support charter school facilities assistance under section 3104; (2)reserve not more than 10 percent to carry out national activities under section 3105; and
 (3)use the remaining amount after the Secretary reserves funds under paragraphs (1) and (2) to carry out section 3103.
 (c)Prior grants and subgrantsThe recipient of a grant or subgrant under this subpart or subpart 2, as such subpart was in effect on the day before the date of the enactment of the Student Success Act, shall continue to receive funds in accordance with the terms and conditions of such grant or subgrant.
 (d)GAO reportNot later than 3 years after the date of the enactment of the Student Success Act, the Comptroller General of the United States shall submit a report to the Secretary and Congress that—
 (1)examines whether the funds authorized to be reserved by State entities for administrative costs under section 3103(b)(1)(C) is appropriate; and
 (2)if such reservation of funds is determined not to be appropriate, makes recommendations on the appropriate reservation of funding for such administrative costs.
										3103.Grants to support high-quality charter schools
 (a)In generalFrom the amount reserved under section 3102(b)(3), the Secretary shall award grants to State entities having applications approved pursuant to subsection (f) to enable such entities to—
 (1)award subgrants to eligible applicants for opening and preparing to operate— (A)new charter schools;
 (B)replicated, high-quality charter school models; or (C)expanded, high-quality charter schools; and
 (2)provide technical assistance to eligible applicants and authorized public chartering agencies in carrying out the activities described in paragraph (1) and work with authorized public chartering agencies in the State to improve authorizing quality.
										(b)State uses of funds
 (1)In generalA State entity receiving a grant under this section shall— (A)use not less than 90 percent of the grant funds to award subgrants to eligible applicants, in accordance with the quality charter school program described in the State entity’s application approved pursuant to subsection (f), for the purposes described in subparagraphs (A) through (C) of subsection (a)(1);
 (B)reserve not less than 7 percent of such funds to carry out the activities described in subsection (a)(2); and
 (C)reserve not more than 3 percent of such funds for administrative costs which may include technical assistance.
 (2)Contracts and grantsA State entity may use a grant received under this section to carry out the activities described in subparagraphs (A) and (B) of paragraph (1) directly or through grants, contracts, or cooperative agreements.
 (3)Rule of constructionNothing in this Act shall prohibit the Secretary from awarding grants to States that use a weighted lottery to give slightly better chances for admission to all, or a subset of, educationally disadvantaged students if—
 (A)the use of weighted lotteries in favor of such students is not prohibited by State law, and such State law is consistent with laws described in section 6101(3)(G); and
 (B)such weighted lotteries are not used for the purpose of creating schools exclusively to serve a particular subset of students.
											(c)Program periods; peer review; grant number and amount; diversity of projects; waivers
										(1)Program periods
 (A)GrantsA grant awarded by the Secretary to a State entity under this section shall be for a period of not more than 5 years.
 (B)SubgrantsA subgrant awarded by a State entity under this section shall be for a period of not more than 5 years, of which an eligible applicant may use not more than 18 months for planning and program design.
 (2)Peer ReviewThe Secretary, and each State entity receiving a grant under this section, shall use a peer review process to review applications for assistance under this section.
 (3)Grant awardsThe Secretary shall— (A)for each fiscal year for which funds are appropriated under section 3(c)(1)(A)—
 (i)award not less than 3 grants under this section; (ii)wholly fund each grant awarded under this section, without making continuation awards; and
 (iii)fully obligate the funds appropriated for the purpose of awarding grants under this section in the fiscal year for which such grants are awarded; and
 (B)prior to the start of the final year of the grant period of each grant awarded under this section to a State entity, review whether the State entity is using the grant funds for the agreed upon uses of funds and whether the full amount of the grant will be needed for the remainder of the grant period and may, as determined necessary based on that review, terminate or reduce the amount of the grant and reallocate the remaining grant funds to other State entities during the succeeding grant competition under this section.
 (4)Diversity of ProjectsEach State entity receiving a grant under this section shall award subgrants under this section in a manner that, to the extent possible, ensures that such subgrants—
 (A)are distributed throughout different areas, including urban, suburban, and rural areas; and (B)will assist charter schools representing a variety of educational approaches.
 (5)WaiversThe Secretary may waive any statutory or regulatory requirement over which the Secretary exercises administrative authority, except for any such requirement relating to the elements of a charter school described in section 6101(3), if—
 (A)the waiver is requested in an approved application under this section; and (B)the Secretary determines that granting such a waiver will promote the purposes of this subpart.
											(d)Limitations
 (1)GrantsThe Secretary shall not award a grant to a State entity under this section in a case in which such award would result in more than 1 grant awarded under this section being carried out in a State at the same time.
 (2)SubgrantsAn eligible applicant may not receive more than 1 subgrant under this section per individual charter school for a 5-year period, unless the eligible applicant demonstrates to the State entity not less than 3 years of improved educational results in the areas described in subparagraphs (A) and (D) of section 3110(7) for students enrolled in such charter school.
 (e)ApplicationsA State entity desiring to receive a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. The application shall include the following:
 (1)Description of ProgramA description of the State entity’s objectives under this section and how the objectives of the State entity’s quality charter school program will be carried out, including a description—
 (A)of how the State entity— (i)will support the opening of new charter schools, replicated, high-quality charter school models, or expanded, high-quality charter schools, and a description of the proposed number of each type of charter school or model, if applicable, to be opened under the State entity’s program;
 (ii)will inform eligible charter schools, developers, and authorized public chartering agencies of the availability of funds under the program;
 (iii)will work with eligible applicants to ensure that the eligible applicants access all Federal funds that they are eligible to receive, and help the charter schools supported by the applicants and the students attending the charter schools—
 (I)participate in the Federal programs in which the schools and students are eligible to participate; (II)receive the commensurate share of Federal funds the schools and students are eligible to receive under such programs; and
 (III)meet the needs of students served under such programs, including students with disabilities and English learners;
 (iv)will have clear plans and procedures to assist students enrolled in a charter school that closes or loses its charter to attend other high-quality schools;
 (v)in the case in which the State entity is not a State educational agency— (I)will work with the State educational agency and the charter schools in the State to maximize charter school participation in Federal and State programs for charter schools; and
 (II)will work with the State educational agency to adequately operate the State entity’s program under this section, where applicable;
 (vi)will ensure each eligible applicant that receives a subgrant under the State entity’s program to open and prepare to operate a new charter school, a replicated, high-quality charter school model, or an expanded, high-quality charter school—
 (I)will ensure such school or model meets the requirements under section 6101(3); and (II)is prepared to continue to operate such school or model, in a manner consistent with the eligible applicant’s application, after the subgrant funds have expired;
 (vii)will support charter schools in local educational agencies with large numbers of schools identified by the State for improvement, including supporting the use of charter schools to improve, or in turning around, struggling schools;
 (viii)will work with charter schools to promote inclusion of all students, including eliminating any barriers to enrollment for foster youth or unaccompanied homeless youth, and support all students once they are enrolled to promote retention including through the use of fair disciplinary practice;
 (ix)will work with charter schools on recruitment practices, including efforts to engage groups that may otherwise have limited opportunities to participate in charter schools, and to ensure such schools do not have in effect policies or procedures that may create barriers to enrollment of students, including educationally disadvantaged students, and are in compliance with all Federal and State laws on enrollment practices;
 (x)will share best and promising practices between charter schools and other public schools, including, where appropriate, instruction and professional development in science, technology, engineering, and math education, including computer science, and other subjects;
 (xi)will ensure the charter schools receiving funds under the State entity’s program meet the educational needs of their students, including students with disabilities and English learners;
 (xii)will support efforts to increase quality initiatives, including meeting the quality authorizing elements described in paragraph (2)(E);
 (xiii)in the case of a State entity not described in clause (xiv), will provide oversight of authorizing activity, including how the State will help ensure better authorizing, such as by establishing authorizing standards that may include approving, actively monitoring, and re-approving or revoking the authority of an authorized public chartering agency based on the performance of the charter schools authorized by such agency in the areas of student achievement, student safety, financial and operational management, and compliance with all applicable statutes and regulations;
 (xiv)in the case of a State entity defined in subsection (i)(4), will work with the State to support the State’s system of assistance and oversight of authorized public chartering agencies for authorizing activity described in clause (xiii); and
 (xv)will work with eligible applicants receiving a subgrant under the State entity’s program to support the opening of charter schools or charter school models described in clause (i) that are secondary schools;
 (B)of the extent to which the State entity— (i)is able to meet and carry out the priorities listed in subsection (f)(2);
 (ii)is working to develop or strengthen a cohesive statewide system to support the opening of new charter schools, replicated, high-quality charter school models, or expanded, high-quality charter schools; and
 (iii)is working to develop or strengthen a cohesive strategy to encourage collaboration between charter schools and local educational agencies on the sharing of best practices;
 (C)of how the State entity will carry out the subgrant competition, including— (i)a description of the application each eligible applicant desiring to receive a subgrant will submit, including—
 (I)a description of the roles and responsibilities of the eligible applicant, partner organizations, and management organizations, including the administrative and contractual roles and responsibilities;
 (II)a description of the quality controls agreed to between the eligible applicant and the authorized public chartering agency involved, such as a contract or performance agreement, how a school’s performance in the State’s academic accountability system will be one of the most important factors for renewal or revocation of the school’s charter, and how the State entity and the authorized public chartering agency involved will reserve the right to revoke or not renew a school’s charter based on financial, structural, or operational factors involving the management of the school;
 (III)a description of how the eligible applicant will solicit and consider input from parents and other members of the community on the implementation and operation of each charter school that will receive funds under the State entity’s program; and
 (IV)a description of the planned activities and expenditures for the subgrant funds for purposes of opening and preparing to operate a new charter school, a replicated, high-quality charter school model, or an expanded, high-quality charter school, and how the school or model will maintain financial sustainability after the end of the subgrant period; and
 (ii)a description of how the State entity will review applications; (D)in the case of a State entity that partners with an outside organization to carry out the State entity’s quality charter school program, in whole or in part, of the roles and responsibilities of this partner;
 (E)of how the State entity will help the charter schools receiving funds under the State entity’s program consider the transportation needs of the schools’ students; and
 (F)of how the State entity will support diverse charter school models, including models that serve rural communities.
 (2)AssurancesAssurances, including a description of how the assurances will be met, that— (A)each charter school receiving funds under the State entity’s program will have a high degree of autonomy over budget and operations;
 (B)the State entity will support charter schools in meeting the educational needs of their students as described in paragraph (1)(A)(xi);
 (C)the State entity will ensure that the authorized public chartering agency of any charter school that receives funds under the State entity’s program—
 (i)adequately monitors each such charter school in recruiting, enrolling, and meeting the needs of all students, including students with disabilities and English learners; and
 (ii)ensures that each such charter school solicits and considers input from parents and other members of the community on the implementation and operation of the school;
 (D)the State entity will provide adequate technical assistance to eligible applicants to— (i)meet the objectives described in clauses (viii) and (ix) of paragraph (1)(A) and subparagraph (B) of this paragraph; and
 (ii)recruit, enroll, and retain traditionally underserved students, including students with disabilities and English learners, at rates similar to traditional public schools;
 (E)the State entity will promote quality authorizing, such as through providing technical assistance and supporting all authorized public chartering agencies in the State to improve the oversight of their charter schools, including by—
 (i)assessing annual performance data of the schools, including, as appropriate, graduation rates, student academic growth, and rates of student attrition;
 (ii)reviewing the schools’ independent, annual audits of financial statements conducted in accordance with generally accepted accounting principles, and ensuring any such audits are publically reported; and
 (iii)holding charter schools accountable to the academic, financial, and operational quality controls agreed to between the charter school and the authorized public chartering agency involved, such as through renewal, non-renewal, or revocation of the school’s charter;
 (F)the State entity will work to ensure that charter schools are included with the traditional public schools in decisionmaking about the public school system in the State; and
 (G)The State entity will ensure that each charter school receiving funds under the State entity’s program makes publicly available, consistent with the dissemination requirements of the annual State report card, information to help parents make informed decisions about the education options available to their children, including information for each school on—
 (i)the educational program; (ii)student support services;
 (iii)annual performance and enrollment data, disaggregated by the groups of students described in section 1111(b)(3)(B)(ii)(II), except that such disaggregation shall not be required in a case in which the number of students in a group is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student; and
 (iv)any other information the State requires all other public schools to report for purposes of section 1111(h)(1)(D).
 (3)Requests for waiversA request and justification for waivers of any Federal statutory or regulatory provisions that the State entity believes are necessary for the successful operation of the charter schools that will receive funds under the State entity’s program under this section or, in the case of a State entity defined in subsection (i)(4), a description of how the State entity will work with the State to request such necessary waivers, where applicable, and a description of any State or local rules, generally applicable to public schools, that will be waived, or otherwise not apply to such schools.
										(f)Selection criteria; priority
 (1)Selection criteriaThe Secretary shall award grants to State entities under this section on the basis of the quality of the applications submitted under subsection (e), after taking into consideration—
 (A)the degree of flexibility afforded by the State’s public charter school law and how the State entity will work to maximize the flexibility provided to charter schools under the law;
 (B)the ambitiousness of the State entity’s objectives for the quality charter school program carried out under this section;
 (C)the quality of the strategy for assessing achievement of those objectives; (D)the likelihood that the eligible applicants receiving subgrants under the program will meet those objectives and improve educational results for students;
 (E)the State entity’s plan to— (i)adequately monitor the eligible applicants receiving subgrants under the State entity’s program;
 (ii)work with the authorized public chartering agencies involved to avoid duplication of work for the charter schools and authorized public chartering agencies; and
 (iii)provide adequate technical assistance and support for— (I)the charter schools receiving funds under the State entity’s program; and
 (II)quality authorizing efforts in the State; and (F)the State entity’s plan to solicit and consider input from parents and other members of the community on the implementation and operation of the charter schools in the State.
 (2)PriorityIn awarding grants under this section, the Secretary shall give priority to State entities to the extent that they meet the following criteria:
 (A)The State entity is located in a State— (i)that allows at least one entity that is not a local educational agency to be an authorized public chartering agency for developers seeking to open a charter school in the State; or
 (ii)in which local educational agencies are the only authorized public chartering agencies and that has an appeals process for the denial of an application for a charter school;
 (B)The State entity is located in a State that does not impose any limitation on the number or percentage of charter schools that may exist or the number or percentage of students that may attend charter schools in the State.
 (C)The State entity is located in a State that ensures equitable financing, as compared to traditional public schools, for charter schools and students in a prompt manner.
 (D)The State entity is located in a State that uses best practices from charter schools to help improve struggling schools and local educational agencies.
 (E)The State entity partners with an organization that has a demonstrated record of success in developing management organizations to support the development of charter schools in the State.
 (F)The State entity supports charter schools that support at-risk students through activities such as dropout prevention, dropout recovery, or comprehensive career counseling practices.
 (G)The State entity authorizes all charter schools in the State to serve as school food authorities. (H)The State entity has taken steps to ensure that all authorizing public chartering agencies implement best practices for charter school authorizing.
 (I)The State entity is able to demonstrate that its State provides charter schools one or more of the following:
 (i)Funding for facilities. (ii)Assistance with the acquisition of facilities.
 (iii)Access to public facilities. (iv)The right of first refusal to purchase public school buildings.
 (v)Low or no cost leasing privileges. (g)Local uses of fundsAn eligible applicant receiving a subgrant under this section shall use such funds to carry out activities related to opening and preparing to operate a new charter school, a replicated, high-quality charter school model, or an expanded, high-quality charter school, such as—
 (1)preparing teachers and school leaders, including through professional development; (2)acquiring equipment, educational materials, and supplies; and
 (3)carrying out necessary renovations and minor facilities repairs (excluding construction). (h)Reporting requirementsEach State entity receiving a grant under this section shall submit to the Secretary, at the end of the third year of the 5-year grant period and at the end of such grant period, a report on—
 (1)the number of students served by each subgrant awarded under this section and, if applicable, how many new students were served during each year of the subgrant period;
 (2)the progress the State entity made toward meeting the priorities described in subsection (f)(2), as applicable;
 (3)how the State entity met the objectives of the quality charter school program described in the State entity’s application under subsection (e), including how the State entity met the objective of sharing best and promising practices described in subsection (e)(1)(A)(x) in areas such as instruction, professional development, curricula development, and operations between charter schools and other public schools, and the extent to which, if known, such practices were adopted and implemented by such other public schools;
 (4)how the State entity complied with, and ensured that eligible applicants complied with, the assurances described in the State entity’s application;
 (5)how the State entity worked with authorized public chartering agencies, including how the agencies worked with the management company or leadership of the schools that received subgrants under this section;
 (6)the number of subgrants awarded under this section to carry out each of the following: (A)the opening of new charter schools;
 (B)the opening of replicated, high-quality charter school models; and (C)the opening of expanded, high-quality charter schools; and
 (7)how the State entity has worked with charter schools receiving funds under the State entity’s program to foster community involvement in the planning for and opening of such schools.
 (i)State entity definedFor purposes of this section, the term State entity means— (1)a State educational agency;
 (2)a State charter school board; (3)a Governor of a State; or
 (4)a charter school support organization. 3104.Facilities Financing Assistance (a)Grants to eligible entities (1)In generalFrom the amount reserved under section 3102(b)(1), the Secretary shall not use less than 50 percent to award grants to eligible entities that have the highest-quality applications approved under subsection (d), after considering the diversity of such applications, to demonstrate innovative methods of assisting charter schools to address the cost of acquiring, constructing, and renovating facilities by enhancing the availability of loans or bond financing.
 (2)Eligible entity definedFor purposes of this section, the term eligible entity means— (A)a public entity, such as a State or local governmental entity;
 (B)a private nonprofit entity; or (C)a consortium of entities described in subparagraphs (A) and (B).
 (b)Grantee SelectionThe Secretary shall evaluate each application submitted under subsection (d), and shall determine whether the application is sufficient to merit approval.
 (c)Grant CharacteristicsGrants under subsection (a) shall be of a sufficient size, scope, and quality so as to ensure an effective demonstration of an innovative means of enhancing credit for the financing of charter school acquisition, construction, or renovation.
									(d)Applications
 (1)In generalTo receive a grant under subsection (a), an eligible entity shall submit to the Secretary an application in such form as the Secretary may reasonably require.
 (2)ContentsAn application submitted under paragraph (1) shall contain— (A)a statement identifying the activities proposed to be undertaken with funds received under subsection (a), including how the eligible entity will determine which charter schools will receive assistance, and how much and what types of assistance charter schools will receive;
 (B)a description of the involvement of charter schools in the application’s development and the design of the proposed activities;
 (C)a description of the eligible entity’s expertise in capital market financing; (D)a description of how the proposed activities will leverage the maximum amount of private-sector financing capital relative to the amount of public funding used and otherwise enhance credit available to charter schools, including how the eligible entity will offer a combination of rates and terms more favorable than the rates and terms that a charter school could receive without assistance from the eligible entity under subsection (a);
 (E)a description of how the eligible entity possesses sufficient expertise in education to evaluate the likelihood of success of a charter school program for which facilities financing is sought; and
 (F)in the case of an application submitted by a State governmental entity, a description of the actions that the entity has taken, or will take, to ensure that charter schools within the State receive the funding the charter schools need to have adequate facilities.
 (e)Charter school objectivesAn eligible entity receiving a grant under subsection (a) shall use the funds deposited in the reserve account established under subsection (f) to assist one or more charter schools to access private sector capital to accomplish one or more of the following objectives:
 (1)The acquisition (by purchase, lease, donation, or otherwise) of an interest (including an interest held by a third party for the benefit of a charter school) in improved or unimproved real property that is necessary to commence or continue the operation of a charter school.
 (2)The construction of new facilities, or the renovation, repair, or alteration of existing facilities, necessary to commence or continue the operation of a charter school.
 (3)The predevelopment costs required to assess sites for purposes of paragraph (1) or (2) and which are necessary to commence or continue the operation of a charter school.
										(f)Reserve account
 (1)Use of fundsTo assist charter schools to accomplish the objectives described in subsection (e), an eligible entity receiving a grant under subsection (a) shall, in accordance with State and local law, directly or indirectly, alone or in collaboration with others, deposit the funds received under subsection (a) (other than funds used for administrative costs in accordance with subsection (g)) in a reserve account established and maintained by the eligible entity for this purpose. Amounts deposited in such account shall be used by the eligible entity for one or more of the following purposes:
 (A)Guaranteeing, insuring, and reinsuring bonds, notes, evidences of debt, loans, and interests therein, the proceeds of which are used for an objective described in subsection (e).
 (B)Guaranteeing and insuring leases of personal and real property for an objective described in subsection (e).
 (C)Facilitating financing by identifying potential lending sources, encouraging private lending, and other similar activities that directly promote lending to, or for the benefit of, charter schools.
 (D)Facilitating the issuance of bonds by charter schools, or by other public entities for the benefit of charter schools, by providing technical, administrative, and other appropriate assistance (including the recruitment of bond counsel, underwriters, and potential investors and the consolidation of multiple charter school projects within a single bond issue).
 (2)InvestmentFunds received under subsection (a) and deposited in the reserve account established under paragraph (1) shall be invested in obligations issued or guaranteed by the United States or a State, or in other similarly low-risk securities.
 (3)Reinvestment of EarningsAny earnings on funds received under subsection (a) shall be deposited in the reserve account established under paragraph (1) and used in accordance with such paragraph.
 (g)Limitation on administrative costsAn eligible entity may use not more than 2.5 percent of the funds received under subsection (a) for the administrative costs of carrying out its responsibilities under this section (excluding subsection (k)).
									(h)Audits and reports
 (1)Financial Record Maintenance and AuditThe financial records of each eligible entity receiving a grant under subsection (a) shall be maintained in accordance with generally accepted accounting principles and shall be subject to an annual audit by an independent public accountant.
										(2)Reports
 (A)Grantee annual reportsEach eligible entity receiving a grant under subsection (a) annually shall submit to the Secretary a report of its operations and activities under this section (excluding subsection (k)).
 (B)ContentsEach annual report submitted under subparagraph (A) shall include— (i)a copy of the most recent financial statements, and any accompanying opinion on such statements, prepared by the independent public accountant reviewing the financial records of the eligible entity;
 (ii)a copy of any report made on an audit of the financial records of the eligible entity that was conducted under paragraph (1) during the reporting period;
 (iii)an evaluation by the eligible entity of the effectiveness of its use of the Federal funds provided under subsection (a) in leveraging private funds;
 (iv)a listing and description of the charter schools served during the reporting period, including the amount of funds used by each school, the type of project facilitated by the grant, and the type of assistance provided to the charter schools;
 (v)a description of the activities carried out by the eligible entity to assist charter schools in meeting the objectives set forth in subsection (e); and
 (vi)a description of the characteristics of lenders and other financial institutions participating in the activities undertaken by the eligible entity under this section (excluding subsection (k)) during the reporting period.
 (C)Secretarial reportThe Secretary shall review the reports submitted under subparagraph (A) and shall provide a comprehensive annual report to Congress on the activities conducted under this section (excluding subsection (k)).
 (i)No full faith and credit for grantee obligationNo financial obligation of an eligible entity entered into pursuant to this section (such as an obligation under a guarantee, bond, note, evidence of debt, or loan) shall be an obligation of, or guaranteed in any respect by, the United States. The full faith and credit of the United States is not pledged to the payment of funds which may be required to be paid under any obligation made by an eligible entity pursuant to any provision of this section.
									(j)Recovery of funds
 (1)In GeneralThe Secretary, in accordance with chapter 37 of title 31, United States Code, shall collect— (A)all of the funds in a reserve account established by an eligible entity under subsection (f)(1) if the Secretary determines, not earlier than 2 years after the date on which the eligible entity first received funds under subsection (a), that the eligible entity has failed to make substantial progress in carrying out the purposes described in subsection (f)(1); or
 (B)all or a portion of the funds in a reserve account established by an eligible entity under subsection (f)(1) if the Secretary determines that the eligible entity has permanently ceased to use all or a portion of the funds in such account to accomplish any purpose described in subsection (f)(1).
 (2)Exercise of AuthorityThe Secretary shall not exercise the authority provided in paragraph (1) to collect from any eligible entity any funds that are being properly used to achieve one or more of the purposes described in subsection (f)(1).
 (3) ProceduresThe provisions of sections 451, 452, and 458 of the General Education Provisions Act (20 U.S.C. 124, 1234a, 1234g) shall apply to the recovery of funds under paragraph (1).
 (4)ConstructionThis subsection shall not be construed to impair or affect the authority of the Secretary to recover funds under part D of the General Education Provisions Act (20 U.S.C. 1234 et seq.).
										(k)Per-Pupil facilities aid program
 (1)Definition of per-pupil facilities aid programIn this subsection, the term per-pupil facilities aid program means a program in which a State makes payments, on a per-pupil basis, to charter schools to provide the schools with financing—
 (A)that is dedicated solely for funding charter school facilities; or (B)a portion of which is dedicated for funding charter school facilities.
											(2)Grants
 (A)In generalFrom the amount under section 3102(b)(1) remaining after the Secretary makes grants under subsection (a), the Secretary shall make grants, on a competitive basis, to States to pay for the Federal share of the cost of establishing or enhancing, and administering per-pupil facilities aid programs.
 (B)PeriodThe Secretary shall award grants under this subsection for periods of not more than 5 years. (C)Federal shareThe Federal share of the cost described in subparagraph (A) for a per-pupil facilities aid program shall be not more than—
 (i)90 percent of the cost, for the first fiscal year for which the program receives assistance under this subsection;
 (ii)80 percent in the second such year; (iii)60 percent in the third such year;
 (iv)40 percent in the fourth such year; and (v)20 percent in the fifth such year.
 (D)State shareA State receiving a grant under this subsection may partner with 1 or more organizations to provide up to 50 percent of the State share of the cost of establishing or enhancing, and administering the per-pupil facilities aid program.
 (E)Multiple grantsA State may receive more than 1 grant under this subsection, so long as the amount of such funds provided to charter schools increases with each successive grant.
											(3)Use of funds
 (A)In generalA State that receives a grant under this subsection shall use the funds made available through the grant to establish or enhance, and administer, a per-pupil facilities aid program for charter schools in the State of the applicant.
 (B)Evaluations; technical assistance; disseminationFrom the amount made available to a State through a grant under this subsection for a fiscal year, the State may reserve not more than 5 percent to carry out evaluations, to provide technical assistance, and to disseminate information.
 (C)Supplement, not supplantFunds made available under this subsection shall be used to supplement, and not supplant, State and local public funds expended to provide per pupil facilities aid programs, operations financing programs, or other programs, for charter schools.
											(4)Requirements
 (A)Voluntary participationNo State may be required to participate in a program carried out under this subsection. (B)State law (i)In generalExcept as provided in clause (ii), to be eligible to receive a grant under this subsection, a State shall establish or enhance, and administer, a per-pupil facilities aid program for charter schools in the State, that—
 (I)is specified in State law; and (II)provides annual financing, on a per-pupil basis, for charter school facilities.
 (ii)Special RuleNotwithstanding clause (i), a State that is required under State law to provide its charter schools with access to adequate facility space, but which does not have a per-pupil facilities aid program for charter schools specified in State law, may be eligible to receive a grant under this subsection if the State agrees to use the funds to develop a per-pupil facilities aid program consistent with the requirements of this subsection.
 (5)ApplicationsTo be eligible to receive a grant under this subsection, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
										3105.National Activities
 (a)In generalOf the amount reserved under section 3102(b)(2), the Secretary shall— (1)use not less than 75 percent of such amount to award grants in accordance with subsection (b); and
 (2)use not more than 25 percent of such amount to— (A)provide technical assistance to State entities in awarding subgrants under section 3103, and eligible entities and States receiving grants under section 3104;
 (B)disseminate best practices; and (C)evaluate the impact of the charter school program, including the impact on student achievement, carried out under this subpart.
											(b) Grants
 (1)In generalThe Secretary shall make grants, on a competitive basis, to eligible applicants for the purpose of carrying out the activities described in section 3102(a)(1), subparagraphs (A) through (C) of section 3103(a)(1), and section 3103(g).
 (2)Terms and conditionsExcept as otherwise provided in this subsection, grants awarded under this subsection shall have the same terms and conditions as grants awarded to State entities under section 3103.
 (3)Charter management organizationsThe Secretary shall— (A)of the amount described in subsection (a)(1), use not less than 75 percent to make grants, on a competitive basis, to eligible applicants described in paragraph (4)(B); and
 (B)notwithstanding paragraphs (1)(A) and (2) of section 3103(f)— (i)award grants to eligible applicants on the basis of the quality of the applications submitted under this subsection; and
 (ii)in awarding grants to eligible applicants described in paragraph (4)(B) of this subsection, take into consideration whether such an eligible applicant—
 (I)demonstrates a high proportion of high-quality charter schools within the network of the eligible applicant;
 (II)demonstrates success in serving students who are educationally disadvantaged; (III)does not have a significant proportion of charter schools that have been closed, had their charter revoked for compliance issues, or had their affiliation with such eligible applicant revoked;
 (IV)has sufficient procedures in effect to ensure timely closure of low-performing or financially mismanaged charter schools and clear plans and procedures in effect for the students in such schools to attend other high-quality schools; and
 (V)demonstrates success in working with schools identified for improvement by the State. (4)Eligible applicant definedFor purposes of this subsection, the term eligible applicant means an eligible applicant (as defined in section 3110) that—
 (A)desires to open a charter school in— (i)a State that did not apply for a grant under section 3103; or
 (ii)a State that did not receive a grant under section 3103; or (B)is a charter management organization.
 (c)Contracts and grantsThe Secretary may carry out any of the activities described in this section directly or through grants, contracts, or cooperative agreements.
									3106.Federal formula allocation during first year and for successive enrollment expansions
 (a)In GeneralFor purposes of the allocation to schools by the States or their agencies of funds under part A of title I, and any other Federal funds which the Secretary allocates to States on a formula basis, the Secretary and each State educational agency shall take such measures as are necessary to ensure that every charter school receives the Federal funding for which the charter school is eligible not later than 5 months after the charter school first opens, notwithstanding the fact that the identity and characteristics of the students enrolling in that charter school are not fully and completely determined until that charter school actually opens. The measures similarly shall ensure that every charter school expanding its enrollment in any subsequent year of operation receives the Federal funding for which the charter school is eligible not later than 5 months after such expansion.
									(b)Adjustment and Late Openings
 (1)In generalThe measures described in subsection (a) shall include provision for appropriate adjustments, through recovery of funds or reduction of payments for the succeeding year, in cases where payments made to a charter school on the basis of estimated or projected enrollment data exceed the amounts that the school is eligible to receive on the basis of actual or final enrollment data.
 (2)RuleFor charter schools that first open after November 1 of any academic year, the State, in accordance with guidance provided by the Secretary and applicable Federal statutes and regulations, shall ensure that such charter schools that are eligible for the funds described in subsection (a) for such academic year have a full and fair opportunity to receive those funds during the charter schools' first year of operation.
 3107.Solicitation of input from charter school operatorsTo the extent practicable, the Secretary shall ensure that administrators, teachers, and other individuals directly involved in the operation of charter schools are consulted in the development of any rules or regulations required to implement this subpart, as well as in the development of any rules or regulations relevant to charter schools that are required to implement part A of title I, the Individuals with Disabilities Education Act, or any other program administered by the Secretary that provides education funds to charter schools or regulates the activities of charter schools.
 3108.Records transferState educational agencies and local educational agencies, as quickly as possible and to the extent practicable, shall ensure that a student's records and, if applicable, a student's individualized education program as defined in section 602(14) of the Individuals with Disabilities Education Act, are transferred to a charter school upon the transfer of the student to the charter school, and to another public school upon the transfer of the student from a charter school to another public school, in accordance with applicable State law.
 3109.Paperwork reductionTo the extent practicable, the Secretary and each authorized public chartering agency shall ensure that implementation of this subpart results in a minimum of paperwork for any eligible applicant or charter school.
 3110.DefinitionsIn this subpart: (1)Charter management organizationThe term charter management organization means a nonprofit organization that manages a network of charter schools linked by centralized support, operations, and oversight.
 (2)Charter school support organizationThe term charter school support organization means a nonprofit, nongovernmental entity that is not an authorized public chartering agency, which provides on a statewide basis—
 (A)assistance to developers during the planning, program design, and initial implementation of a charter school; and
 (B)technical assistance to charter schools to operate such schools. (3)DeveloperThe term developer means an individual or group of individuals (including a public or private nonprofit organization), which may include teachers, administrators and other school staff, parents, or other members of the local community in which a charter school project will be carried out.
 (4)Eligible applicantThe term eligible applicant means a developer that has— (A)applied to an authorized public chartering authority to operate a charter school; and
 (B)provided adequate and timely notice to that authority. (5)Authorized public chartering agencyThe term authorized public chartering agency means a State educational agency, local educational agency, or other public entity that has the authority pursuant to State law and approved by the Secretary to authorize or approve a charter school.
 (6)Expanded, high-quality charter schoolThe term expanded, high-quality charter school means a high-quality charter school that has either significantly increased its enrollment or added one or more grades to its school.
 (7)High-quality charter schoolThe term high-quality charter school means a charter school that— (A)shows evidence of strong academic results, which may include strong academic growth as determined by a State;
 (B)has no significant issues in the areas of student safety, operational and financial management, or statutory or regulatory compliance;
 (C)has demonstrated success in significantly increasing student academic achievement, including graduation rates where applicable, consistent with the requirements under title I, for all students served by the charter school; and
 (D)has demonstrated success in increasing student academic achievement, including graduation rates where applicable, for the groups of students described in section 1111(b)(3)(B)(ii)(II), except that such demonstration is not required in a case in which the number of students in a group is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student.
 (8)Replicated, high-quality charter school modelThe term replicated, high-quality charter school model means a high-quality charter school that has opened a new campus under an existing charter or an additional charter if required or permitted by State law.
									2Magnet School Assistance
 3121.PurposeThe purpose of this subpart is to assist in the desegregation of schools served by local educational agencies by providing financial assistance to eligible local educational agencies for—
 (1)the elimination, reduction, or prevention of minority group isolation in elementary schools and secondary schools with substantial proportions of minority students, which shall include assisting in the efforts of the United States to achieve voluntary desegregation in public schools;
 (2)the development and implementation of magnet school programs that will assist local educational agencies in achieving systemic reforms and providing all students the opportunity to meet State academic standards;
 (3)the development and design of innovative educational methods and practices that promote diversity and increase choices in public elementary schools and public secondary schools and public educational programs;
 (4)courses of instruction within magnet schools that will substantially strengthen the knowledge of academic subjects and the attainment of tangible and marketable career, technical, and professional skills of students attending such schools;
 (5)improving the ability of local educational agencies, including through professional development, to continue operating magnet schools at a high performance level after Federal funding for the magnet schools is terminated; and
 (6)ensuring that students enrolled in the magnet school programs have equitable access to a quality education that will enable the students to succeed academically and continue with postsecondary education or employment.
 3122.DefinitionFor the purpose of this subpart, the term magnet school means a public elementary school, public secondary school, public elementary education center, or public secondary education center that offers a special curriculum capable of attracting substantial numbers of students of different racial backgrounds.
 3123.Program authorizedFrom the amount appropriated under section 3(c)(1)(B), the Secretary, in accordance with this subpart, is authorized to award grants to eligible local educational agencies, and consortia of such agencies where appropriate, to carry out the purpose of this subpart for magnet schools that are—
 (1)part of an approved desegregation plan; and (2)designed to bring students from different social, economic, ethnic, and racial backgrounds together.
 3124.EligibilityA local educational agency, or consortium of such agencies where appropriate, is eligible to receive a grant under this subpart to carry out the purpose of this subpart if such agency or consortium—
 (1)is implementing a plan undertaken pursuant to a final order issued by a court of the United States, or a court of any State, or any other State agency or official of competent jurisdiction, that requires the desegregation of minority-group-segregated children or faculty in the elementary schools and secondary schools of such agency; or
 (2)without having been required to do so, has adopted and is implementing, or will, if a grant is awarded to such local educational agency, or consortium of such agencies, under this subpart, adopt and implement a plan that has been approved by the Secretary as adequate under title VI of the Civil Rights Act of 1964 for the desegregation of minority-group-segregated children or faculty in such schools.
									3125.Applications and requirements
 (a)ApplicationsAn eligible local educational agency, or consortium of such agencies, desiring to receive a grant under this subpart shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require.
 (b)Information and assurancesEach application submitted under subsection (a) shall include— (1)a description of—
 (A)how a grant awarded under this subpart will be used to promote desegregation, including how the proposed magnet school programs will increase interaction among students of different social, economic, ethnic, and racial backgrounds;
 (B)the manner and extent to which the magnet school program will increase student academic achievement in the instructional area or areas offered by the school;
 (C)how the applicant will continue the magnet school program after assistance under this subpart is no longer available, and, if applicable, an explanation of why magnet schools established or supported by the applicant with grant funds under this subpart cannot be continued without the use of grant funds under this subpart;
 (D)how grant funds under this subpart will be used— (i)to improve student academic achievement for all students attending the magnet school programs; and
 (ii)to implement services and activities that are consistent with other programs under this Act, and other Acts, as appropriate; and
 (E)the criteria to be used in selecting students to attend the proposed magnet school program; and (2)assurances that the applicant will—
 (A)use grant funds under this subpart for the purposes specified in section 3121; (B)employ effective teachers in the courses of instruction assisted under this subpart;
 (C)not engage in discrimination based on race, religion, color, national origin, sex, or disability in—
 (i)the hiring, promotion, or assignment of employees of the applicant or other personnel for whom the applicant has any administrative responsibility;
 (ii)the assignment of students to schools, or to courses of instruction within the schools, of such applicant, except to carry out the approved plan; and
 (iii)designing or operating extracurricular activities for students; (D)carry out a quality education program that will encourage greater parental decisionmaking and involvement; and
 (E)give students residing in the local attendance area of the proposed magnet school program equitable consideration for placement in the program, consistent with desegregation guidelines and the capacity of the applicant to accommodate the students.
 (c)Special ruleNo grant shall be awarded under this subpart unless the Assistant Secretary of Education for Civil Rights determines that the assurances described in subsection (b)(2)(C) will be met.
 3126.PriorityIn awarding grants under this subpart, the Secretary shall give priority to applicants that— (1)demonstrate the greatest need for assistance, based on the expense or difficulty of effectively carrying out approved desegregation plans and the magnet school program for which the grant is sought;
 (2)propose to carry out new magnet school programs, or significantly revise existing magnet school programs;
 (3)propose to select students to attend magnet school programs by methods such as lottery, rather than through academic examination; and
 (4)propose to serve the entire student population of a school. 3127.Use of funds (a)In generalGrant funds made available under this subpart may be used by an eligible local educational agency, or consortium of such agencies—
 (1)for planning and promotional activities directly related to the development, expansion, continuation, or enhancement of academic programs and services offered at magnet schools;
 (2)for the acquisition of books, materials, and equipment, including computers and the maintenance and operation of materials, equipment, and computers, necessary to conduct programs in magnet schools;
 (3)for the compensation, or subsidization of the compensation, of elementary school and secondary school teachers, and instructional staff where applicable, who are necessary to conduct programs in magnet schools;
 (4)with respect to a magnet school program offered to less than the entire student population of a school, for instructional activities that—
 (A)are designed to make available the special curriculum that is offered by the magnet school program to students who are enrolled in the school but who are not enrolled in the magnet school program; and
 (B)further the purpose of this subpart; (5)for activities, which may include professional development, that will build the recipient’s capacity to operate magnet school programs once the grant period has ended;
 (6)to enable the local educational agency, or consortium of such agencies, to have more flexibility in the administration of a magnet school program in order to serve students attending a school who are not enrolled in a magnet school program; and
 (7)to enable the local educational agency, or consortium of such agencies, to have flexibility in designing magnet schools for students in all grades.
 (b)Special ruleGrant funds under this subpart may be used for activities described in paragraphs (2) and (3) of subsection (a) only if the activities are directly related to improving student academic achievement based on the State’s academic standards or directly related to improving student reading skills or knowledge of mathematics, science, history, geography, English, foreign languages, art, or music, or to improving career, technical, and professional skills.
									3128.Limitations
 (a)Duration of awardsA grant under this subpart shall be awarded for a period that shall not exceed 3 fiscal years. (b)Limitation on planning fundsA local educational agency, or consortium of such agencies, may expend for planning (professional development shall not be considered to be planning for purposes of this subsection) not more than 50 percent of the grant funds received under this subpart for the first year of the program and not more than 15 percent of such funds for each of the second and third such years.
 (c)AmountNo local educational agency, or consortium of such agencies, awarded a grant under this subpart shall receive more than $4,000,000 under this subpart for any 1 fiscal year.
 (d)TimingTo the extent practicable, the Secretary shall award grants for any fiscal year under this subpart not later than July 1 of the applicable fiscal year.
									3129.Evaluations
 (a)ReservationThe Secretary may reserve not more than 2 percent of the funds appropriated under section 3(c)(1)(B) for any fiscal year to carry out evaluations, provide technical assistance, and carry out dissemination projects with respect to magnet school programs assisted under this subpart.
 (b)ContentsEach evaluation described in subsection (a), at a minimum, shall address— (1)how and the extent to which magnet school programs lead to educational quality and academic improvement;
 (2)the extent to which magnet school programs enhance student access to a quality education; (3)the extent to which magnet school programs lead to the elimination, reduction, or prevention of minority group isolation in elementary schools and secondary schools with substantial proportions of minority students; and
 (4)the extent to which magnet school programs differ from other school programs in terms of the organizational characteristics and resource allocations of such magnet school programs.
 (c)DisseminationThe Secretary shall collect and disseminate to the general public information on successful magnet school programs.
 3130. ReservationIn any fiscal year for which the amount appropriated under section 3(c)(1)(B) exceeds $75,000,000, the Secretary shall give priority in using such amounts in excess of $75,000,000 to awarding grants to local educational agencies or consortia of such agencies that did not receive a grant under this subpart in the preceding fiscal year.
								3Family Engagement in Education Programs
 3141.PurposesThe purposes of this subpart are the following: (1)To provide financial support to organizations to provide technical assistance and training to State and local educational agencies in the implementation and enhancement of systemic and effective family engagement policies, programs, and activities that lead to improvements in student development and academic achievement.
 (2)To assist State educational agencies, local educational agencies, community-based organizations, schools, and educators in strengthening partnerships among parents, teachers, school leaders, administrators, and other school personnel in meeting the educational needs of children and fostering greater parental engagement.
 (3)To support State educational agencies, local educational agencies, schools, educators, and parents in developing and strengthening the relationship between parents and their children’s school in order to further the developmental progress of children.
 (4)To coordinate activities funded under this subpart with parent involvement initiatives funded under section 1118 and other provisions of this Act.
 (5)To assist the Secretary, State educational agencies, and local educational agencies in the coordination and integration of Federal, State, and local services and programs to engage families in education.
									3142.Grants authorized
 (a)Statewide family engagement centersFrom the amount appropriated under section 3(c)(1)(C), the Secretary is authorized to award grants for each fiscal year to statewide organizations (or consortia of such organizations), to establish Statewide Family Engagement Centers that provide comprehensive training and technical assistance to State educational agencies, local educational agencies, schools identified by State educational agencies and local educational agencies, organizations that support family-school partnerships, and other organizations that carry out, or carry out directly, parent education and family engagement in education programs.
 (b)Minimum awardIn awarding grants under this section, the Secretary shall, to the extent practicable, ensure that a grant is awarded for a Statewide Family Engagement Center in an amount not less than $500,000.
									3143.Applications
 (a)SubmissionsEach statewide organization, or a consortium of such organizations, that desires a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and including the information described in subsection (b).
 (b)ContentsEach application submitted under subsection (a) shall include, at a minimum, the following: (1)A description of the applicant’s approach to family engagement in education.
 (2)A description of the support that the Statewide Family Engagement Center that will be operated by the applicant will have from the State educational agency and any partner organization outlining the commitment to work with the center.
 (3)A description of the applicant’s plan for building a statewide infrastructure for family engagement in education, that includes—
 (A)management and governance; (B)statewide leadership; or
 (C)systemic services for family engagement in education. (4)A description of the applicant’s demonstrated experience in providing training, information, and support to State educational agencies, local educational agencies, schools, educators, parents, and organizations on family engagement in education policies and practices that are effective for parents (including low-income parents) and families, English learners, minorities, parents of students with disabilities, parents of homeless students, foster parents and students, and parents of migratory students, including evaluation results, reporting, or other data exhibiting such demonstrated experience.
 (5)A description of the steps the applicant will take to target services to low-income students and parents.
 (6)An assurance that the applicant will— (A)establish a special advisory committee, the membership of which includes—
 (i)parents, who shall constitute a majority of the members of the special advisory committee; (ii)representatives of education professionals with expertise in improving services for disadvantaged children;
 (iii)representatives of local elementary schools and secondary schools, including students; (iv)representatives of the business community; and
 (v)representatives of State educational agencies and local educational agencies; (B)use not less than 65 percent of the funds received under this subpart in each fiscal year to serve local educational agencies, schools, and community-based organizations that serve high concentrations of disadvantaged students, including English learners, minorities, parents of students with disabilities, parents of homeless students, foster parents and students, and parents of migratory students;
 (C)operate a Statewide Family Engagement Center of sufficient size, scope, and quality to ensure that the Center is adequate to serve the State educational agency, local educational agencies, and community-based organizations;
 (D)ensure that the Center will retain staff with the requisite training and experience to serve parents in the State;
 (E)serve urban, suburban, and rural local educational agencies and schools; (F)work with—
 (i)other Statewide Family Engagement Centers assisted under this subpart; and (ii)parent training and information centers and community parent resource centers assisted under sections 671 and 672 of the Individuals with Disabilities Education Act;
 (G)use not less than 30 percent of the funds received under this subpart for each fiscal year to establish or expand technical assistance for evidence-based parent education programs;
 (H)provide assistance to State educational agencies and local educational agencies and community-based organizations that support family members in supporting student academic achievement;
 (I)work with State educational agencies, local educational agencies, schools, educators, and parents to determine parental needs and the best means for delivery of services to address such needs;
 (J)conduct sufficient outreach to assist parents, including parents who the applicant may have a difficult time engaging with a school or local educational agency; and
 (K)conduct outreach to low-income students and parents, including low-income students and parents who are not proficient in English.
 (7)An assurance that the applicant will conduct training programs in the community to improve adult literacy, including financial literacy.
										3144.Uses of funds
 (a)In generalGrantees shall use grant funds received under this subpart, based on the needs determined under section 3143(b)(6)(I), to provide training and technical assistance to State educational agencies, local educational agencies, and organizations that support family-school partnerships, and activities, services, and training for local educational agencies, school leaders, educators, and parents—
 (1)to assist parents in participating effectively in their children’s education and to help their children meet State standards, such as assisting parents—
 (A)to engage in activities that will improve student academic achievement, including understanding how they can support learning in the classroom with activities at home and in afterschool and extracurricular programs;
 (B)to communicate effectively with their children, teachers, school leaders, counselors, administrators, and other school personnel;
 (C)to become active participants in the development, implementation, and review of school-parent compacts, family engagement in education policies, and school planning and improvement;
 (D)to participate in the design and provision of assistance to students who are not making academic progress;
 (E)to participate in State and local decisionmaking; (F)to train other parents; and
 (G)to help the parents learn and use technology (including education about the harms of copyright piracy), applied in their children's education;
 (2)to develop and implement, in partnership with the State educational agency, statewide family engagement in education policy and systemic initiatives that will provide for a continuum of services to remove barriers for family engagement in education and support school reform efforts; and
 (3)to develop and implement parental involvement policies under this Act. (b)Matching funds for grant renewalFor each fiscal year after the first fiscal year for which an organization or consortium receives assistance under this section, the organization or consortium shall demonstrate in the application that a portion of the services provided by the organization or consortium is supported through non-Federal contributions, which may be in cash or in-kind.
 (c)Technical assistanceThe Secretary shall reserve not more than 2 percent of the funds appropriated under section 3(c)(1)(C) to carry out this subpart to provide technical assistance, by competitive grant or contract, for the establishment, development, and coordination of Statewide Family Engagement Centers.
 (d)Rule of constructionNothing in this section shall be construed to prohibit a Statewide Family Engagement Center from— (1)having its employees or agents meet with a parent at a site that is not on school grounds; or
 (2)working with another agency that serves children. (e)Parental rightsNotwithstanding any other provision of this section—
 (1)no person (including a parent who educates a child at home, a public school parent, or a private school parent) shall be required to participate in any program of parent education or developmental screening under this section; and
 (2)no program or center assisted under this section shall take any action that infringes in any manner on the right of a parent to direct the education of their children.
 3145.Family engagement in Indian schoolsThe Secretary of the Interior, in consultation with the Secretary of Education, shall establish, or enter into contracts and cooperative agreements with local Indian nonprofit parent organizations to establish and operate Family Engagement Centers.
								BLocal Academic Flexible Grant
 3201.PurposeThe purpose of this part is to— (1)provide local educational agencies with the opportunity to access funds to support the initiatives important to their schools and students to improve academic achievement and student engagement, including protecting student safety; and
 (2)provide nonprofit and for-profit entities the opportunity to work with students to improve academic achievement and student engagement, including student safety.
								3202.Allotments to States
 (a)ReservationsFrom the funds appropriated under section 3(c)(2) for any fiscal year, the Secretary shall reserve— (1)not more than one-half of 1 percent for national activities to provide technical assistance to eligible entities in carrying out programs under this part; and
 (2)not more than one-half of 1 percent for payments to the outlying areas and the Bureau of Indian Education, to be allotted in accordance with their respective needs for assistance under this part, as determined by the Secretary, to enable the outlying areas and the Bureau to carry out the purpose of this part.
									(b)State allotments
 (1)DeterminationFrom the funds appropriated under section 3(c)(2) for any fiscal year and remaining after the Secretary makes reservations under subsection (a), the Secretary shall allot to each State for the fiscal year an amount that bears the same relationship to the remainder as the amount the State received under chapter B of subpart 1 of part A of title I for the preceding fiscal year bears to the amount all States received under that chapter for the preceding fiscal year, except that no State shall receive less than an amount equal to one-half of 1 percent of the total amount made available to all States under this subsection.
 (2)Reallotment of unused fundsIf a State does not receive an allotment under this part for a fiscal year, the Secretary shall reallot the amount of the State's allotment to the remaining States in accordance with this section.
									(c)State use of funds
 (1)In generalEach State that receives an allotment under this part shall reserve not less than 75 percent of the amount allotted to the State under subsection (b) for each fiscal year for awards to eligible entities under section 3204.
 (2)Awards to nongovernmental entities to improve student academic achievementEach State that receives an allotment under subsection (b) for each fiscal year shall reserve not less than 8 percent of the amount allotted to the State for awards to nongovernmental entities under section 3205.
 (3)State activities and State administrationA State educational agency may reserve not more than 17 percent of the amount allotted to the State under subsection (b) for each fiscal year for the following:
 (A)Not more than 5 percent of such amount for each fiscal year for— (i)the administrative costs of carrying out its responsibilities under this part;
 (ii)monitoring and evaluation of programs and activities assisted under this part; (iii)providing training and technical assistance under this part;
 (iv)statewide academic focused programs; or (v)sharing evidence-based and other effective strategies with eligible entities.
 (B)To do one or more of the following: (i)To pay the costs of developing the State assessments and standards required under section 1111(b), which may include the costs of working, at the sole discretion of the State, in voluntary partnerships with other States to develop such assessments and standards.
 (ii)If the State has developed the assessments and standards required under section 1111(b), to administer those assessments or carry out other activities related to ensuring that the State’s schools and local educational agencies are helping students meet the State’s academic standards under such section.
 (iii)To conduct an audit of State assessments and report, in a publicly available format, the findings of such audit, which may include assessment purposes, costs, schedule of administration and dissemination of results, description of alignment with the State’s academic standards, and description of policies for inclusion of all students.
 (iv)To develop and implement a plan to improve the State assessment system, which may include efforts, if appropriate as determined by the State—
 (I)to reduce the number of assessments administered; (II)to provide professional development on assessment and data literacy;
 (III)to ensure the quality, validity, and reliability of assessments; or (IV)to improve the use of assessments by decreasing the time between administering assessments and releasing assessment data.
 (C)Not more than 5 percent of such amount for each fiscal year for awarding blended learning projects under paragraph (4).
 (D)Awarding grants for the creation and distribution of open access textbooks and open educational resources.
										(4)Blended learning projects
 (A)In generalFrom the amount of funds a State educational agency reserves under subsection (c)(3) for each fiscal year to carry out this paragraph, the State educational agency shall award grants on a competitive basis to eligible entities in the State to carry out blended learning projects described in this paragraph.
 (B)Geographic diversityIn awarding grants under this paragraph, a State educational agency shall distribute funds equitably among geographic areas of the State, including rural and urban communities.
 (C)ApplicationAn eligible entity desiring to receive a grant under this paragraph shall submit an application to the State educational agency at such time and in such manner as the agency may require, and which describes—
 (i)the blended learning project to be carried out by the eligible entity, including the design of the instructional model to be carried out by the eligible entity and how such eligible entity will use funds provided under this paragraph to carry out the project;
 (ii)in the case of an eligible entity described in subclause (I), (II), or (IV) of subparagraph (F)(ii), the schools that will participate in the project;
 (iii)the expected impact on student academic achievement; (iv)how the eligible entity will ensure sufficient information technology is available to carry out the project;
 (v)how the eligible entity will ensure sufficient digital instructional resources are available to students participating in the project;
 (vi)the ongoing professional development to be provided for teachers, school leaders, and other personnel carrying out the project;
 (vii)the State policies and procedures for which the eligible entity requests waivers from the State to carry out the project, which may include requests for the waivers described in section 3203(a)(11)(B);
 (viii)as appropriate, how the eligible entity will use the blended learning project to improve instruction and access to the curriculum for diverse groups of students, including students with disabilities and students who are limited English proficient;
 (ix)how the eligible entity will evaluate the project in terms of student academic achievement and publicly report the results of such evaluation; and
 (x)how the eligible entity will sustain the project beyond the grant period. (D)Uses of fundsAn eligible entity receiving a grant under this paragraph shall use such grant to carry out a blended learning project, which shall include at least 1 of the following activities:
 (i)Planning activities, which may include development of new instructional models (including blended learning technology software and platforms), the purchase of digital instructional resources, initial professional development activities, and one-time information technology purchases, except that such expenditures may not include expenditures related to significant construction or renovation of facilities.
 (ii)Ongoing professional development for teachers, school leaders, or other personnel involved in the project that is designed to support the implementation and academic success of the project.
 (E)Non-Federal matchA State educational agency that carries out a grant program under this paragraph shall provide non-Federal matching funds equal to not less than 10 percent of the grant funds awarded by the State educational agency to eligible entities under this paragraph.
 (F)DefinitionsIn this paragraph: (i)Blended learning projectThe term blended learning project means a formal education program—
 (I)that includes an element of online learning, and instructional time in a supervised location away from home;
 (II)that includes an element of student control over time, path, or pace; and (III)in which the elements are connected to provide an integrated learning experience.
 (ii)Eligible entityThe term eligible entity means a— (I)local educational agency;
 (II)educational service agency; (III)charter school; or
 (IV)consortium of the entities described in subclause (I), (II), or (III), which may be in partnership with a for-profit or nonprofit entity.
												3203.State application
 (a)In generalIn order to receive an allotment under section 3202 for any fiscal year, a State educational agency shall submit to the Secretary, at such time as the Secretary may require, an application that—
 (1)describes how the State educational agency will use funds reserved for State-level activities, including how, if any, of the funds will be used to support student safety;
 (2)describes the procedures and criteria the State educational agency will use for reviewing applications and awarding funds to eligible entities on a competitive basis, which shall include reviewing how the proposed project will help increase student academic achievement and student engagement;
 (3)describes how the State educational agency will ensure that awards made under this part are— (A)of sufficient size and scope to support high-quality, effective programs that are consistent with the purpose of this part; and
 (B)in amounts that are consistent with section 3204(f); (4)describes the steps the State educational agency will take to ensure that programs implement effective strategies, including providing ongoing technical assistance and training, and dissemination of evidence-based and other effective strategies;
 (5)describes how the State educational agency will consider students across all grades when making these awards;
 (6)an assurance that, other than providing technical and advisory assistance and monitoring compliance with this part, the State educational agency has not exercised and will not exercise any influence in the decisionmaking process of eligible entities as to the expenditure of funds received by the eligible entities under this part;
 (7)describes how programs under this part will be coordinated with programs under this Act, and other programs as appropriate;
 (8)contains an assurance that the State educational agency— (A)will make awards for programs for a period of not more than 5 years; and
 (B)will require each eligible entity seeking such an award to submit a plan describing how the project to be funded through the award will continue after funding under this part ends, if applicable;
 (9)contains an assurance that funds appropriated to carry out this part will be used to supplement, and not supplant, State and local public funds expended to provide programs and activities authorized under this part and other similar programs;
 (10)an assurance that the State will support projects from each of the categories listed in section 3204(b)(1)(D) in awarding subgrants to local educational agencies; and
 (11)in the case of a State that will carry out a program to award grants under section 3202(c)(4), a description of the program, which shall include—
 (A)the criteria the State will use to award grants under such section to eligible entities to carry out blended learning projects;
 (B)the State policies and procedures to be waived by the State, consistent with Federal law, for such eligible entities to carry out such projects, which may include waivers with respect to—
 (i)restrictions on class sizes; (ii)restrictions on licensing or credentialing of personnel supervising student work in such projects;
 (iii)restrictions on the use of State funding for instructional materials for the purchase of digital instructional resources;
 (iv)restrictions on advancing students based on demonstrated mastery of learning outcomes, rather than seat-time requirements; and
 (v)restrictions on secondary school students in the State enrolling in online coursework; (C)how the State will inform eligible entities of the availability of the waivers described in subparagraph (B); and
 (D)how the State will provide the non-Federal match required under section 3202(c)(4)(E). (b)Deemed approvalAn application submitted by a State educational agency pursuant to subsection (a) shall be deemed to be approved by the Secretary unless the Secretary makes a written determination, prior to the expiration of the 120-day period beginning on the date on which the Secretary received the application, that the application is not in compliance with this part.
 (c)DisapprovalThe Secretary shall not finally disapprove the application, except after giving the State educational agency notice and an opportunity for a hearing.
 (d)NotificationIf the Secretary finds that the application is not in compliance, in whole or in part, with this part, the Secretary shall—
 (1)give the State educational agency notice and an opportunity for a hearing; and (2)notify the State educational agency of the finding of noncompliance, and, in such notification, shall—
 (A)cite the specific provisions in the application that are not in compliance; and (B)request additional information, only as to the noncompliant provisions, needed to make the application compliant.
 (e)ResponseIf the State educational agency responds to the Secretary's notification described in subsection (d)(2) during the 45-day period beginning on the date on which the agency received the notification, and resubmits the application with the requested information described in subsection (d)(2)(B), the Secretary shall approve or disapprove such application prior to the later of—
 (1)the expiration of the 45-day period beginning on the date on which the application is resubmitted; or
 (2)the expiration of the 120-day period described in subsection (b). (f)Failure To respondIf the State educational agency does not respond to the Secretary's notification described in subsection (d)(2) during the 45-day period beginning on the date on which the agency received the notification, such application shall be deemed to be disapproved.
 (g)Rule of ConstructionAn application submitted by a State educational agency pursuant to subsection (a) shall not be approved or disapproved based upon the activities for which the agency may make funds available to eligible entities under section 3204 if the agency’s use of funds is consistent with section 3204(b).
								3204.Local competitive grant program
 (a)In generalA State that receives funds under this part for a fiscal year shall provide the amount made available under section 3202(c)(1) to eligible entities in accordance with this section.
								(b)Use of funds
 (1)In generalAn eligible entity that receives an award under this part shall use the funds for activities that— (A)are evidence-based;
 (B)will improve student academic achievement and student engagement; (C)are allowable under State law; and
 (D)focus on one or more projects from the following three categories: (i)Supplemental student support activities such as before, after, or summer school activities, tutoring, and expanded learning time, but not including athletics or in-school learning activities.
 (ii)Activities designed to support students, such as academic subject specific programs including computer science and other science, technology (including education about the harms of copyright piracy), engineering, and mathematics programs, arts education, civic education, and adjunct teacher, extended-learning-time, and dual enrollment programs, and parent engagement, but not including activities to—
 (I)support smaller class sizes or construction; or (II)provide compensation or benefits to teachers, school leaders, other school officials, or local educational agency staff.
 (iii)Accountability-based programs and activities that are designed to enhance school safety, which may include research-based bullying prevention, cyberbullying prevention, disruption of recruitment activity by groups or individuals involved in violent extremism, and gang prevention programs, as well as intervention programs regarding bullying.
 (2)Streamlining assessment systemsAn eligible entity that receives an award under this part may use such funds— (A)to conduct an audit of the local assessments administered by the local educational agency and report, in a publicly available format, the findings of such audit, which may include such findings as described under section 3202(c)(3)(B)(iii); and
 (B)to develop and implement a plan, in collaboration with local stakeholders, which may include efforts, if appropriate as determined by the eligible entity, as described under section 3202(c)(3)(B)(iv).
 (3)Participation of children enrolled in private schoolsAn eligible entity that receives an award under this part shall ensure compliance with section 6501 (relating to participation of children enrolled in private schools).
									(c)Application
 (1)In generalTo be eligible to receive an award under this part, an eligible entity shall submit an application to the State educational agency at such time, in such manner, and including such information as the State educational agency may reasonably require, including the contents required by paragraph (2).
 (2)ContentsEach application submitted under paragraph (1) shall include— (A)a description of the activities to be funded and how they are consistent with subsection (b), including any activities that will increase student safety;
 (B)an assurance that funds under this part will be used to increase the level of State, local, and other non-Federal funds that would, in the absence of funds under this part, be made available for programs and activities authorized under this part, and in no case supplant State, local, or non-Federal funds;
 (C)an assurance that the community will be given notice of an intent to submit an application with an opportunity for comment, and that the application will be available for public review after submission of the application; and
 (D)an assurance that students who benefit from any activity funded under this part shall continue to maintain enrollment in a public elementary or secondary school.
 (d)ReviewIn reviewing local applications under this section, a State educational agency shall use a peer review process or other methods of assuring the quality of such applications but the review shall be limited to the likelihood that the project will increase student academic achievement and student engagement.
 (e)Geographic diversityA State educational agency shall distribute funds under this part equitably among geographic areas within the State, including rural, suburban, and urban communities.
 (f)AwardA grant shall be awarded to all eligible entities that submit an application that meets the requirements of this section in an amount that is not less than $10,000, but there shall be only one annual award granted to any one local educational agency, but such award may be for multiple projects or programs with the local educational agency.
 (g)Duration of awardsGrants under this part may be awarded for a period of not more than 5 years. (h)Eligible entity definedIn this section, the term eligible entity means—
 (1)a local educational agency in partnership with a community-based organization, institution of higher education, business entity, or nongovernmental entity;
 (2)a consortium of local educational agencies working in partnership with a community-based organization, institution of higher education, business entity, or nongovernmental entity;
 (3)a community-based organization or institution of higher education in partnership with a local educational agency and, if applicable, a business entity or nongovernmental entity; or
 (4)a business entity in partnership with a local educational agency and, if applicable, a community-based organization, institution of higher education, or nongovernmental entity.
									3205.Awards to nongovernmental entities to improve academic achievement
 (a)In generalFrom the amount reserved under section 3202(c)(2), a State educational agency shall award grants to nongovernmental entities, including public or private organizations, community-based or faith-based organizations, institutions of higher education, and business entities for a program or project to increase the academic achievement and student engagement of public school students attending public elementary or secondary schools (or both) in compliance with the requirements in this section. Subject to the availability of funds, the State educational agency shall award a grant to each eligible applicant that meets the requirements in a sufficient size and scope to support the program.
 (b)ApplicationThe State educational agency shall require an application that includes the following information: (1)A description of the program or project the applicant will use the funds to support.
 (2)A description of how the applicant is using or will use other State, local, or private funding to support the program or project.
 (3)A description of how the program or project will help increase student academic achievement and student engagement, including the evidence to support this claim.
 (4)A description of the student population the program or project is targeting to impact, and if the program will prioritize students in high-need local educational agencies.
 (5)A description of how the applicant will conduct sufficient outreach to ensure students can participate in the program or project.
 (6)A description of any partnerships the applicant has entered into with local educational agencies or other entities the applicant will work with, if applicable.
 (7)A description of how the applicant will work to share evidence-based and other effective strategies from the program or project with local educational agencies and other entities working with students to increase academic achievement.
 (8)An assurance that students who benefit from any program or project funded under this section shall continue to maintain enrollment in a public elementary or secondary school.
 (c)Matching contributionAn eligible applicant receiving a grant under this section shall provide, either directly or through private contributions, non-Federal matching funds equal to not less than 50 percent of the amount of the grant.
 (d)ReviewThe State educational agency shall review the application to ensure that— (1)the applicant is an eligible applicant;
 (2)the application clearly describes the required elements in subsection (b); (3)the entity meets the matching requirement described in subsection (c); and
 (4)the program is allowable and complies with Federal, State, and local laws. (e)Distribution of fundsIf the application requests exceed the funds available, the State educational agency shall prioritize projects that support students in high-need local educational agencies and ensure geographic diversity, including serving rural, suburban, and urban areas.
 (f)Administrative costsNot more than 1 percent of a grant awarded under this section may be used for administrative costs. 3206.ReportEach recipient of a grant under section 3204 or 3205 shall report to the State educational agency on—
 (1)the success of the program in reaching the goals of the program; (2)a description of the students served by the program and how the students’ academic achievement improved; and
 (3)the results of any evaluation conducted on the success of the program.. IVImpact Aid 401.PurposeSection 8001 (20 U.S.C. 7701) is amended by striking challenging State standards and inserting State academic standards.
 402.Payments relating to Federal acquisition of real propertySection 8002 (20 U.S.C. 7702) is amended— (1)in subsection (a)(1)(C), by amending the matter preceding clause (i) to read as follows:
					
 (C)had an assessed value according to original records (including facsimiles or other reproductions of those records) documenting the assessed value of such property (determined as of the time or times when so acquired) prepared by the local officials referred to in subsection (b)(3) or, when such original records are not available due to unintentional destruction (such as natural disaster, fire, flooding, pest infestation, or deterioration due to age), other records, including Federal agency records, local historical records, or other records that the Secretary determines to be appropriate and reliable, aggregating 10 percent or more of the assessed value of—;
 (2)in subsection (b)(1)(B), by striking section 8014(a) and inserting section 3(d)(1); (3)by amending subsection (f) to read as follows:
					
 (f)Special RuleBeginning with fiscal year 2014, a local educational agency shall be deemed to meet the requirements of subsection (a)(1)(C) if records to determine eligibility under such subsection were destroyed prior to fiscal year 2000 and the agency received funds under subsection (b) in the previous year.;
 (4)by amending subsection (g) to read as follows:  (g)Former districts (1)ConsolidationsFor fiscal year 2006 and each succeeding fiscal year, if a local educational agency described in subsection (b) is formed at any time after 1938 by the consolidation of 2 or more former school districts, the local educational agency may elect to have the Secretary determine its eligibility for any fiscal year on the basis of 1 or more of those former districts, as designated by the local educational agency.
 (2)Eligible Local Educational AgenciesA local educational agency referred to in subsection (a) is— (A)any local educational agency that, for fiscal year 1994 or any preceding fiscal year, applied, and was determined to be eligible under, section 2(c) of the Act of September 30, 1950 (Public Law 874, 81st Congress) as that section was in effect for that fiscal year; or
 (B)a local educational agency formed by the consolidation of 2 or more districts, at least 1 of which was eligible for assistance under this section for the fiscal year preceding the year of the consolidation, if—
 (i)for fiscal years 2006 through 2015 the local educational agency notified the Secretary not later than 30 days after the date of the enactment of this Act; and
 (ii)for fiscal year 2016 the local educational agency includes the designation in its application under section 8005 or any timely amendment to such application.
 (3)AmountA local educational agency eligible under subsection (b) shall receive a foundation payment as provided for under subparagraphs (A) and (B) of subsection (h)(1), except that the foundation payment shall be calculated based on the most recent payment received by the local educational based on its former common status.;
 (5)in subsection (h)— (A)in paragraph (2)—
 (i)in subparagraph (C)(ii), by striking section 8014(a) and inserting section 3(d)(1); and (ii)in subparagraph (D), by striking section 8014(a) and inserting section 3(d)(1); and
 (B)in paragraph (4), by striking Impact Aid Improvement Act of 2012 and inserting Student Success Act; (6)by repealing subsections (k) and (m);
 (7)by redesignating subsection (l) as subsection (j); (8)by amending subsection (j) (as so redesignated) by striking (h)(4)(B) and inserting (h)(2); and
 (9)by redesignating subsection (n) as subsection (k). 403.Payments for eligible federally connected children (a)Computation of paymentSection 8003(a) (20 U.S.C. 7703(a)) is amended—
 (1)in the matter preceding subparagraph (A) of paragraph (1), by inserting after schools of such agency the following: (including those children enrolled in such agency as a result of the open enrollment policy of the State in which the agency is located, but not including children who are enrolled in a distance education program at such agency and who are not residing within the geographic boundaries of such agency); and
 (2)in paragraph (5)(A), by striking 1984 and all that follows through situated and inserting 1984, or under lease of off-base property under subchapter IV of chapter 169 of title 10, United States Code, to be children described under paragraph (1)(B) if the property described is within the fenced security perimeter of the military facility or attached to and under any type of force protection agreement with the military installation upon which such housing is situated.
 (b)Basic support payments for heavily impacted local educational agenciesSection 8003(b) (20 U.S.C. 7703(b)) is amended— (1)by striking section 8014(b) each place it appears and inserting section 3(d)(2);
 (2)in paragraph (1), by repealing subparagraph (E); (3)in paragraph (2)—
 (A)in subparagraph (B)— (i)by striking continuing in the heading;
 (ii)by amending clause (i) to read as follows:  (i)In generalA heavily impacted local educational agency is eligible to receive a basic support payment under subparagraph (A) with respect to a number of children determined under subsection (a)(1) if the agency—
 (I)is a local educational agency— (aa)whose boundaries are the same as a Federal military installation or an island property designated by the Secretary of the Interior to be property that is held in trust by the Federal Government; and
 (bb)that has no taxing authority; (II)is a local educational agency that—
 (aa)has an enrollment of children described in subsection (a)(1) that constitutes a percentage of the total student enrollment of the agency that is not less than 45 percent;
 (bb)has a per-pupil expenditure that is less than— (AA)for an agency that has a total student enrollment of 500 or more students, 125 percent of the average per-pupil expenditure of the State in which the agency is located; or
 (BB)for any agency that has a total student enrollment less than 500, 150 percent of the average per-pupil expenditure of the State in which the agency is located or the average per-pupil expenditure of 3 or more comparable local educational agencies in the State in which the agency is located; and
 (cc)is an agency that has a tax rate for general fund purposes that is not less than 95 percent of the average tax rate for general fund purposes of comparable local educational agencies in the State;
 (III)is a local educational agency that— (aa)has an enrollment of children described in subsection (a)(1) that constitutes a percentage of the total student enrollment of the agency that is not less than 20 percent;
 (bb)for the 3 fiscal years preceding the fiscal year for which the determination is made, the average enrollment of children who are not described in subsection (a)(1) and who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act constitutes a percentage of the total student enrollment of the agency that is not less than 65 percent; and
 (cc)has a tax rate for general fund purposes which is not less than 125 percent of the average tax rate for general fund purposes for comparable local educational agencies in the State;
 (IV)is a local educational agency that has a total student enrollment of not less than 25,000 students, of which—
 (aa)not less than 50 percent are children described in subsection (a)(1); and (bb)not less than 5,500 of such children are children described in subparagraphs (A) and (B) of subsection (a)(1); or
 (V)is a local educational agency that— (aa)has an enrollment of children described in subsection (a)(1) including, for purposes of determining eligibility, those children described in subparagraphs (F) and (G) of such subsection, that is not less than 35 percent of the total student enrollment of the agency; and
 (bb)was eligible to receive assistance under subparagraph (A) for fiscal year 2001.; and (iii)in clause (ii)—
 (I)by striking A heavily and inserting the following:  (I)In generalSubject to subclause (II), a heavily; and
 (II)by adding at the end the following:  (II)Loss of eligibility due to falling below 95 percent of the average tax rate for general fund purposesIn a case of a heavily impacted local educational agency that is eligible to receive a basic support payment under subparagraph (A), but that has had, for 2 consecutive fiscal years, a tax rate for general fund purposes that falls below 95 percent of the average tax rate for general fund purposes of comparable local educational agencies in the State, such agency shall be determined to be ineligible under clause (i) and ineligible to receive a basic support payment under subparagraph (A) for each fiscal year succeeding such 2 consecutive fiscal years for which the agency has such a tax rate for general fund purposes, and until the fiscal year for which the agency resumes such eligibility in accordance with clause (iii).; 
 (B)by striking subparagraph (C); (C)by redesignating subparagraphs (D) through (H) as subparagraphs (C) through (G), respectively;
 (D)in subparagraph (C) (as so redesignated)— (i)in the heading, by striking regular;
 (ii)by striking Except as provided in subparagraph (E) and inserting Except as provided in subparagraph (D); (iii)by amending subclause (I) of clause (ii) to read as follows:
								
 (I) (aa)For a local educational agency with respect to which 35 percent or more of the total student enrollment of the schools of the agency are children described in subparagraph (D) or (E) (or a combination thereof) of subsection (a)(1), and that has an enrollment of children described in subparagraph (A), (B), or (C) of such subsection equal to at least 10 percent of the agency’s total enrollment, the Secretary shall calculate the weighted student units of those children described in subparagraph (D) or (E) of such subsection by multiplying the number of such children by a factor of 0.55.
 (bb)Notwithstanding subitem (aa), a local educational agency that received a payment under this paragraph for fiscal year 2013 shall not be required to have an enrollment of children described in subparagraph (A), (B), or (C) of subsection (a)(1) equal to at least 10 percent of the agency’s total enrollment.; and
 (iv)by amending subclause (III) of clause (ii) by striking (B)(i)(II)(aa) and inserting subparagraph (B)(i)(I); (E)in subparagraph (D)(i)(II) (as so redesignated), by striking 6,000 and inserting 5,500;
 (F)in subparagraph (E) (as so redesignated)— (i)by striking Secretary and all that follows through shall use and inserting Secretary shall use;
 (ii)by striking ; and and inserting a period; and (iii)by striking clause (ii);
 (G)in subparagraph (F) (as so redesignated), by striking subparagraph (C)(i)(II)(bb) and inserting subparagraph (B)(i)(II)(bb)(BB); and (H)in subparagraph (G) (as so redesignated)—
 (i)in clause (i)— (I)by striking subparagraph (B), (C), (D), or (E) and inserting subparagraph (B), (C), or (D);
 (II)by striking by reason of and inserting due to; (III)by inserting after clause (iii) the following , or as the direct result of base realignment and closure or modularization as determined by the Secretary of Defense and force structure change or force relocation; and
 (IV)by inserting before the period, the following: or during such time as activities associated with base closure and realignment, modularization, force structure change, or force relocation are ongoing; and
 (ii)in clause (ii), by striking (D) or (E) each place it appears and inserting (C) or (D); (4)in paragraph (3)—
 (A)in subparagraph (B)— (i)by amending clause (iii) to read as follows:
								
 (iii)In the case of a local educational agency providing a free public education to students enrolled in kindergarten through grade 12, but which enrolls students described in subparagraphs (A), (B), and (D) of subsection (a)(1) only in grades 9 through 12, and which received a final payment in fiscal year 2009 calculated under this paragraph (as this paragraph was in effect on the day before the date of the enactment of the Student Success Act) for students in grades 9 through 12, the Secretary shall, in calculating the agency’s payment, consider only that portion of such agency’s total enrollment of students in grades 9 through 12 when calculating the percentage under clause (i)(I) and only that portion of the total current expenditures attributed to the operation of grades 9 through 12 in such agency when calculating the percentage under clause (i)(II).; and
 (ii)by adding at the end the following:  (v)In the case of a local educational agency that is providing a program of distance education to children not residing within the geographic boundaries of the agency, the Secretary shall—
 (I)for purposes of the calculation under clause (i)(I), disregard such children from the total number of children in average daily attendance at the schools served by such agency; and
 (II)for purposes of the calculation under clause (i)(II), disregard any funds received for such children from the total current expenditures for such agency.;
 (B)in subparagraph (C), by striking subparagraph (D) or (E) of paragraph (2), as the case may be and inserting paragraph (2)(D); (C)by amending subparagraph (D) to read as follows:
							
 (D)Ratable distributionFor any fiscal year described in subparagraph (A) for which the sums available exceed the amount required to pay each local educational agency 100 percent of its threshold payment, the Secretary shall distribute the excess sums to each eligible local educational agency that has not received its full amount computed under paragraph (1) or (2) (as the case may be) by multiplying—
 (i)a percentage, the denominator of which is the difference between the full amount computed under paragraph (1) or (2) (as the case may be) for all local educational agencies and the amount of the threshold payment (as calculated under subparagraphs (B) and (C)) of all local educational agencies, and the numerator of which is the aggregate of the excess sums, by
 (ii)the difference between the full amount computed under paragraph (1) or (2) (as the case may be) for the agency and the amount of the threshold payment as calculated under subparagraphs (B) and (C) of the agency.; and
 (D)by inserting at the end the following new subparagraphs:  (E)Insufficient paymentsFor each fiscal year described in subparagraph (A) for which the sums appropriated under section 3(d)(2) are insufficient to pay each local educational agency all of the local educational agency’s threshold payment described in subparagraph (D), the Secretary shall ratably reduce the payment to each local educational agency under this paragraph.
 (F)IncreasesIf the sums appropriated under section 3(d)(2) are sufficient to increase the threshold payment above the 100 percent threshold payment described in subparagraph (D), then the Secretary shall increase payments on the same basis as such payments were reduced, except no local educational agency may receive a payment amount greater than 100 percent of the maximum payment calculated under this subsection.; and
 (5)in paragraph (4)— (A)in subparagraph (A), by striking through (D) and inserting and (C); and
 (B)in subparagraph (B), by striking subparagraph (D) or (E) and inserting subparagraph (C) or (D). (c)Prior year dataParagraph (2) of section 8003(c) (20 U.S.C. 7703(c)) is amended to read as follows:
					
 (2)ExceptionCalculation of payments for a local educational agency shall be based on data from the fiscal year for which the agency is making an application for payment if such agency—
 (A)is newly established by a State, for the first year of operation of such agency only; (B)was eligible to receive a payment under this section for the previous fiscal year and has had an overall increase in enrollment (as determined by the Secretary in consultation with the Secretary of Defense, the Secretary of the Interior, or the heads of other Federal agencies)—
 (i)of not less than 10 percent, or 100 students, of children described in— (I)subparagraph (A), (B), (C), or (D) of subsection (a)(1); or
 (II)subparagraphs (F) and (G) of subsection (a)(1), but only to the extent such children are civilian dependents of employees of the Department of Defense or the Department of the Interior; and
 (ii)that is the direct result of closure or realignment of military installations under the base closure process or the relocation of members of the Armed Forces and civilian employees of the Department of Defense as part of the force structure changes or movements of units or personnel between military installations or because of actions initiated by the Secretary of the Interior or the head of another Federal agency; or
 (C)was eligible to receive a payment under this section for the previous fiscal year and has had an increase in enrollment (as determined by the Secretary)—
 (i)of not less than 10 percent of children described in subsection (a)(1) or not less than 100 of such children; and
 (ii)that is the direct result of the closure of a local educational agency that received a payment under subsection (b)(1) or (b)(2) in the previous fiscal year..
 (d)Children with disabilitiesSection 8003(d)(1) (20 U.S.C. 7703(d)) is amended by striking section 8014(c) and inserting section 3(d)(3). (e)Hold harmlessSection 8003(e) (20 U.S.C. 7703(e)) is amended to read as follows:
					
 (e)Hold harmlessThe maximum amount that a local educational agency is eligible to receive, as calculated under paragraph (1)(C), (2)(C), or (2)(D) of subsection (b), shall not be less than 90 percent of the calculated maximum amount that was used to determine the local educational agency’s payment for subsection (b)(1) or (b)(2) in the previous fiscal year for a period not to exceed 3 consecutive fiscal years, if such agency meets the eligibility requirements of paragraph (1)(B) or (2)(B) of subsection (b)..
 (f)Maintenance of effortSection 8003 (20 U.S.C. 7703) is amended by striking subsection (g). 404.Policies and procedures relating to children residing on Indian landsSection 8004(e)(9) is amended by striking Bureau of Indian Affairs both places such term appears and inserting Bureau of Indian Education.
 405.Application for payments under sections 8002 and 8003Section 8005(b) (20 U.S.C. 7705(b)) is amended in the matter preceding paragraph (1) by striking and shall contain such information,. 406.ConstructionSection 8007 (20 U.S.C. 7707) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking section 8014(e) and inserting section 3(d)(4);
 (B)in paragraph (2), by adding at the end the following:  (C)The agency is eligible under section 4003(b)(2) or is receiving basic support payments under circumstances described in section 4003(b)(2)(B)(ii).; and
 (C)in paragraph (3), by striking section 8014(e) each place it appears and inserting section 3(d)(4); and (2)in subsection (b)—
 (A)in paragraph (1), by striking section 8014(e) and inserting section 3(d)(4); (B)in paragraph (3)—
 (i)in subparagraph (C)(i)(I), by adding at the end the following:  (cc)At least 10 percent of the property in the agency is exempt from State and local taxation under Federal law.; and
 (ii)by adding at the end the following:  (F)Limitations on eligibility requirementsThe Secretary shall not limit eligibility—
 (i)under subparagraph (C)(i)(I)(aa), to those local educational agencies in which the number of children determined under section 4003(a)(1)(C) for each such agency for the preceding school year constituted more than 40 percent of the total student enrollment in the schools of each such agency during the preceding school year; and
 (ii)under subparagraph (C)(i)(I)(cc), to those local educational agencies in which more than 10 percent of the property in each such agency is exempt from State and local taxation under Federal law.; and 
 (C)in paragraph (6)— (i)in the matter preceding subparagraph (A), by striking in such manner, and accompanied by such information and inserting and in such manner; and
 (ii)by striking subparagraph (F). 407.FacilitiesSection 8008 (20 U.S.C. 7708) is amended in subsection (a), by striking section 8014(f) and inserting section 3(d)(5).
 408.State consideration of payments providing State aidSection 8009(c)(1)(B) (20 U.S.C. 7709(c)(1)(B)) is amended by striking and contain the information. 409.Federal administrationSection 8010(d)(2) (20 U.S.C. 7710(d)(2)) is amended, by striking section 8014 and inserting section 3(d).
 410.Administrative hearings and judicial reviewSection 8011(a) (20 U.S.C. 7711(a)) is amended by striking or under the Act and all that follows through 1994). 411.DefinitionsSection 8013 (20 U.S.C. 7713) is amended—
 (1)in paragraph (1), by striking and Marine Corps and inserting Marine Corps, and Coast Guard; (2)in paragraph (4), by striking and title VI;
 (3)in paragraph (5)(A)(iii)— (A)in subclause (II), by striking Stewart B. McKinney Homeless Assistance Act and inserting McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411); and
 (B)in subclause (III), by inserting before the semicolon (25 U.S.C. 4101 et seq.); and (4)in paragraph (8)(A), by striking and verified by and inserting , and verified by,.
 412.Authorization of appropriationsSection 8014 (20 U.S.C. 7801) is repealed. 413.Conforming amendments (a)Impact Aid Improvement Act of 2012Section 563(c) of National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1748; 20 U.S.C. 6301 note) (also known as the Impact Aid Improvement Act of 2012), as amended by section 563 of division A of Public Law 113–291, is amended—
 (1)by striking paragraphs (1) and (4); and (2)by redesignating paragraphs (2) and (3), as paragraphs (1) and (2), respectively.
					(b)Repeals
 (1)Title IVTitle IV (20 U.S.C. 7101 et seq.), as amended by section 601(b)(2) of this Act, is repealed. (2)PL 113–76Section 309 of division H of the Consolidated Appropriations Act, 2014 (Public Law 113–76; 20 U.S.C. 7702 note) is repealed.
 (c)Transfer and redesignationTitle VIII (20 U.S.C. 7701 et seq.), as amended by this title, is redesignated as title IV (20 U.S.C. 7101 et seq.), and transferred and inserted after title III (as amended by this Act).
 (d)Title VIII referencesThe Act (20 U.S.C. 6301 et seq.), as amended by this Act, is amended— (1)by redesignating sections 8001 through 8005 as sections 4001 through 4005, respectively;
 (2)by redesignating sections 8007 through 8013 as sections 4007 through 4013, respectively; (3)by striking section 8002 each place it appears and inserting section 4002;
 (4)by striking section 8002(b) each place it appears and inserting section 4002(b); (5)by striking section 8003 each place it appears and inserting section 4003, respectively;
 (6)by striking section 8003(a) each place it appears and inserting section 4003(a); (7)by striking section 8003(a)(1) each place it appears and inserting section 4003(a)(1);
 (8)by striking section 8003(a)(1)(C) each place it appears and inserting section 4003(a)(1)(C); (9)by striking section 8002(a)(2) each place it appears and inserting section 4002(a)(2);
 (10)by striking section 8003(b) each place it appears and inserting section 4003(b); (11)by striking section 8003(b)(1) each place it appears and inserting section 4003(b)(1);
 (12)in section 4002(b)(1)(C) (as so redesignated), by striking section 8003(b)(1)(C) and inserting section 4003(b)(1)(C); (13)in section 4002(k)(1) (as so redesignated), by striking section 8013(5)(C)(iii) and inserting section 4013(5)(C)(iii);
 (14)in section 4005 (as so redesignated)— (A)in the section heading, by striking 8002 and 8003 and inserting 4002 and 4003;
 (B)by striking or 8003 each place it appears and inserting or 4003; (C)in subsection (b)(2), by striking section 8004 and inserting section 4004; and
 (D)in subsection (d)(2), by striking section 8003(e) and inserting section 4003(e); (15)in the second subclause (II) of section 4007(a)(3)(A)(i) (as so redesignated), by striking section 8008(a) and inserting section 4008(a);
 (16)in section 4007(a)(4) (as so redesignated), by striking section 8013(3) and inserting section 4013(3); (17)in section 4009 (as so redesignated)—
 (A)in subsection (b)(1)— (i)by striking or 8003(b) and inserting or 4003(b);
 (ii)by striking section 8003(a)(2)(B) and inserting section 4003(a)(2)(B); and (iii)by striking section 8003(b)(2) each place it appears and inserting section 4003(b)(2); and
 (B)by striking section 8011(a) each place it appears and inserting section 4011(a); and (18)in section 4010(c)(2)(D) (as so redesignated) by striking section 8009(b) and inserting section 4009(b).
					VThe Federal Government’s Trust Responsibility to American Indian, Alaska Native, and Native
			 Hawaiian Education
			501.The Federal Government’s Trust Responsibility to American Indian, Alaska Native, and Native
 Hawaiian EducationTitle V of the Act (20 U.S.C. 7201 et seq.) is amended to read as follows:  VThe Federal Government’s Trust Responsibility to American Indian, Alaska Native, and Native Hawaiian Education AIndian Education 5101.Statement of policyIt is the policy of the United States to fulfill the Federal Government’s unique and continuing trust relationship with, and responsibility to, the Indian people for the education of Indian children. The Federal Government will continue to work with local educational agencies, Indian tribes and organizations, postsecondary institutions, and other entities toward the goal of ensuring that programs that serve Indian children are of the highest quality and provide for not only the basic elementary and secondary educational needs, but also the unique educational and culturally related academic needs of these children. It is further the policy of the United States to ensure that Indian children do not attend school in buildings that are dilapidated or deteriorating, which may negatively affect the academic success of such children.
 5102.PurposeIt is the purpose of this part to support the efforts of local educational agencies, Indian tribes and organizations, postsecondary institutions, and other entities—
 (1)to meet the unique educational and culturally related academic needs of American Indian and Alaska Native students, so that such students can meet State student academic achievement standards;
 (2)to ensure that Indian and Alaskan Native students gain knowledge and understanding of Native communities, languages, tribal histories, traditions, and cultures; and
 (3)to ensure that school leaders, teachers, and other staff who serve Indian and Alaska Native students have the ability to provide culturally appropriate and effective instruction to such students.
								1Formula Grants to Local Educational Agencies
 5111.PurposeIt is the purpose of this subpart to support the efforts of local educational agencies, Indian tribes and organizations, and other entities to improve the academic achievement of American Indian and Alaska Native students by providing for their unique cultural, language, and educational needs and ensuring that they are prepared to meet State academic standards.
								5112.Grants to local educational agencies and tribes
 (a)In generalIn accordance with this section and section 5113, the Secretary may make grants from allocations made under section 5113, to—
 (1)local educational agencies; (2)Indian tribes;
 (3)Indian organizations; and (4)Alaska Native Organizations.
										(b)Local educational agencies
 (1)Enrollment requirementsA local educational agency shall be eligible for a grant under this subpart for any fiscal year if the number of Indian children eligible under section 5117 who were enrolled in the schools of the agency, and to whom the agency provided free public education, during the preceding fiscal year—
 (A)was at least 10; or (B)constituted not less than 25 percent of the total number of individuals enrolled in the schools of such agency.
 (2)ExclusionThe requirement of paragraph (1) shall not apply in Alaska, California, or Oklahoma, or with respect to any local educational agency located on, or in proximity to, an Indian reservation.
										(c)Indian tribes, Indian organizations, Alaska native organizations, and consortia
 (1)In generalIf a local educational agency that is otherwise eligible for a grant under this subpart does not establish a committee under section 5114(c)(5) for such grant, an Indian tribe, Indian organization, Alaska Native Organization, or consortium of such entities that represents not less than one-third of the eligible Indian or Alaska Native children who are served by such local educational agency may apply for such grant.
										(2)Special rule
 (A)In generalThe Secretary shall treat each Indian tribe, Indian organization, Alaska Native Organization, or consortium of such entities applying for a grant pursuant to paragraph (1) as if such applicant were a local educational agency for purposes of this subpart.
 (B)ExceptionsNotwithstanding subparagraph (A), such Indian tribe, Indian organization, Alaska Native Organization, or consortium of such entities shall not be subject to the requirements of section 5114(c)(5) or 5119.
 (3)EligibilityIf more than 1 applicant qualifies to apply for a grant under paragraph (1), the entity that represents the most eligible Indian and Alaska Native children who are served by the local educational agency shall be eligible to receive the grant or the applicants may apply in consortium and jointly operate a program.
										(d)Indian and Alaska native community-Based organizations
 (1)In generalIf no local educational agency pursuant to subsection (b), and no Indian tribe, tribal organization, Alaska Native Organization, or consortium pursuant to subsection (c), applies for a grant under this subpart, Indian and Alaska Native community-based organizations serving the community of the local educational agency may apply for the grant.
 (2)Applicability of special ruleThe Secretary shall apply the special rule in subsection (c)(2) to a community-based organization applying or receiving a grant under paragraph (1) in the same manner as such rule applies to an Indian tribe, Indian organization, Alaska Native Organization, or consortium.
 (3)Definition of Indian and Alaska native community-based organizationsIn this subsection, the term Indian and Alaska Native community-based organizations means any organizations that— (A)are composed primarily of the family members of Indian or Alaska Native students, Indian or Alaska Native community members, tribal government education officials, and tribal members from a specific community;
 (B)assist in the social, cultural, and educational development of Indians or Alaska Natives in such community;
 (C)meet the unique cultural, language, and academic needs of Indian or Alaska Native students; and (D)demonstrate organizational and administrative capacity to effectively manage the grant.
											5113.Amount of grants
									(a)Amount of grant awards
 (1)In generalExcept as provided in subsection (b) and paragraph (2), the Secretary shall allocate to each local educational agency that has an approved application under this subpart an amount equal to the product of—
 (A)the number of Indian children who are eligible under section 5117 and served by such agency; and (B)the greater of—
 (i)the average per pupil expenditure of the State in which such agency is located; or (ii)80 percent of the average per pupil expenditure of all the States.
 (2)ReductionThe Secretary shall reduce the amount of each allocation otherwise determined under this section in accordance with subsection (e).
										(b)Minimum grant
 (1)In generalNotwithstanding subsection (e), an entity that is eligible for a grant under section 5112, and a school that is operated or supported by the Bureau of Indian Education that is eligible for a grant under subsection (d), that submits an application that is approved by the Secretary, shall, subject to appropriations, receive a grant under this subpart in an amount that is not less than $3,000.
 (2)ConsortiaLocal educational agencies may form a consortium for the purpose of obtaining grants under this subpart.
 (3)IncreaseThe Secretary may increase the minimum grant under paragraph (1) to not more than $4,000 for all grantees if the Secretary determines such increase is necessary to ensure the quality of the programs provided.
 (c)DefinitionFor the purpose of this section, the term average per pupil expenditure, used with respect to a State, means an amount equal to— (1)the sum of the aggregate current expenditures of all the local educational agencies in the State, plus any direct current expenditures by the State for the operation of such agencies, without regard to the sources of funds from which such local or State expenditures were made, during the second fiscal year preceding the fiscal year for which the computation is made; divided by
 (2)the aggregate number of children who were included in average daily attendance for whom such agencies provided free public education during such preceding fiscal year.
										(d)Schools operated or supported by the bureau of Indian education
 (1)In generalSubject to subsection (e), in addition to the grants awarded under subsection (a), the Secretary shall allocate to the Secretary of the Interior an amount equal to the product of—
 (A)the total number of Indian children enrolled in schools that are operated by— (i)the Bureau of Indian Education; or
 (ii)an Indian tribe, or an organization controlled or sanctioned by an Indian tribal government, for the children of that tribe under a contract with, or grant from, the Department of the Interior under the Indian Self-Determination Act or the Tribally Controlled Schools Act of 1988; and
 (B)the greater of— (i)the average per pupil expenditure of the State in which the school is located; or
 (ii)80 percent of the average per pupil expenditure of all the States. (2)Special ruleAny school described in paragraph (1)(A) that wishes to receive an allocation under this subpart shall submit an application in accordance with section 5114, and shall otherwise be treated as a local educational agency for the purpose of this subpart, except that such school shall not be subject to section 5114(c)(5) or section 5119.
 (e)Ratable reductionsIf the sums appropriated for any fiscal year to carry out this subpart are insufficient to pay in full the amounts determined for local educational agencies under subsection (a)(1) and for the Secretary of the Interior under subsection (d), each of those amounts shall be ratably reduced.
									5114.Applications
 (a)Application requiredEach local educational agency that desires to receive a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (b)Comprehensive program requiredEach application submitted under subsection (a) shall include a description of a comprehensive program for meeting the needs of Indian and Alaska Native children served by the local educational agency, including the language and cultural needs of the children, that—
 (1)describes how the comprehensive program will offer programs and activities to meet the culturally related academic needs of American Indian and Alaska Native students;
										(2)
 (A)is consistent with the State, tribal, and local plans submitted under other provisions of this Act; and
 (B)includes academic content and student academic achievement goals for such children, and benchmarks for attaining such goals, that are based on State academic content and student academic achievement standards adopted under title I for all children;
 (3)explains how the local educational agency will use the funds made available under this subpart to supplement other Federal, State, and local programs that serve such students;
 (4)demonstrates how funds made available under this subpart will be used for activities described in section 5115;
 (5)describes the professional development opportunities that will be provided, as needed, to ensure that—
 (A)teachers and other school professionals who are new to the Indian or Alaska Native community are prepared to work with Indian and Alaska Native children;
 (B)all teachers who will be involved in programs assisted under this subpart have been properly trained to carry out such programs; and
 (C)those family members of Indian and Alaska Native children and representatives of tribes who are on the committee described in (c)(5) will participate in the planning of professional development materials;
 (6)describes how the local educational agency— (A)will periodically assess the progress of all Indian children enrolled in the schools of the local educational agency, including Indian children who do not participate in programs assisted under this subpart, in meeting the goals described in paragraph (2);
 (B)will provide the results of each assessment referred to in subparagraph (A) to— (i)the committee described in subsection (c)(5);
 (ii)the community served by the local educational agency; and (iii)the tribes whose children are served by the local educational agency; and
 (C)is responding to findings of any previous assessments that are similar to the assessments described in subparagraph (A); and
 (7)explicitly delineates— (A)a formal, collaborative process that the local educational agency used to directly involve tribes, Indian organizations, or Alaska Native Organizations in the development of the comprehensive programs and the results of such process; and
 (B)how the local educational agency plans to ensure that tribes, Indian organizations, or Alaska Native Organizations will play an active, meaningful, and ongoing role in the functioning of the comprehensive programs.
 (c)AssurancesEach application submitted under subsection (a) shall include assurances that— (1)the local educational agency will use funds received under this subpart only to supplement the funds that, in the absence of the Federal funds made available under this subpart, such agency would make available for services described in this subsection, and not to supplant such funds;
 (2)the local educational agency will use funds received under this subpart only for activities described and authorized under this subpart;
 (3)the local educational agency will prepare and submit to the Secretary such reports, in such form and containing such information, as the Secretary may require to—
 (A)carry out the functions of the Secretary under this subpart; (B)determine the extent to which activities carried out with funds provided to the local educational agency under this subpart are effective in improving the educational achievement of Indian and Alaska Native students served by such agency; and
 (C)determine the extent to which such activities address the unique cultural, language, and educational needs of Indian students;
 (4)the program for which assistance is sought— (A)is based on a comprehensive local assessment and prioritization of the unique educational and culturally related academic needs of the American Indian and Alaska Native students for whom the local educational agency is providing an education;
 (B)will use the best available talents and resources, including individuals from the Indian or Alaska Native community; and
 (C)was developed by such agency in open consultation with the families of Indian or Alaska Native children, Indian or Alaska Native teachers, Indian or Alaska Native students from secondary schools, and representatives of tribes, Indian organizations, or Alaska Native Organizations in the community including through public hearings held by such agency to provide to the individuals described in this subparagraph a full opportunity to understand the program and to offer recommendations regarding the program;
 (5)the local educational agency developed the program with the participation and written approval of a committee—
 (A)that is composed of, and selected by— (i)family members of Indian and Alaska Native children that are attending the local educational agency’s schools;
 (ii)teachers in the schools; and (iii)Indian and Alaska Native students attending secondary schools of the agency;
 (B)a majority of whose members are family members of Indian and Alaska Native children that are attending the local educational agency’s schools;
 (C)that has set forth such policies and procedures, including policies and procedures relating to the hiring of personnel, as will ensure that the program for which assistance is sought will be operated and evaluated in consultation with, and with the involvement of, parents of the children, and representatives of the area, to be served;
 (D)with respect to an application describing a schoolwide program in accordance with section 5115(c), that has—
 (i)reviewed in a timely fashion the program; (ii)determined that the program will not diminish the availability of culturally related activities for American Indian and Alaska Native students; and
 (iii)will directly enhance the educational experience of American Indian and Alaska Native students; and (E)that has adopted reasonable bylaws for the conduct of the activities of the committee and abides by such bylaws; and
 (6)the local educational agency conducted adequate outreach to family members to meet the requirements under subsection (c)(5).
										5115.Authorized services and activities
 (a)General requirementsEach local educational agency that receives a grant under this subpart shall use the grant funds, in a manner consistent with the purpose specified in section 5111, for services and activities that—
 (1)are designed to carry out the comprehensive program of the local educational agency for Indian students, and described in the application of the local educational agency submitted to the Secretary under section 5114(a) solely for the services and activities described in such application;
 (2)are designed with special regard for the language and cultural needs of the Indian students; and (3)supplement and enrich the regular school program of such agency.
 (b)Particular activitiesThe services and activities referred to in subsection (a) may include— (1)activities that support Native American language immersion programs and Native American language restoration programs, which may be taught by traditional leaders;
 (2)culturally related activities that support the program described in the application submitted by the local educational agency;
 (3)early childhood and family programs that emphasize school readiness; (4)enrichment programs that focus on problem solving and cognitive skills development and directly support the attainment of challenging State academic content and student academic achievement standards;
 (5)integrated educational services in combination with other programs including programs that enhance student achievement by promoting increased involvement of parents and families in school activities;
 (6)career preparation activities to enable Indian students to participate in programs such as the programs supported by the Carl D. Perkins Career and Technical Education Improvement Act of 2006, including programs for tech-prep education, mentoring, and apprenticeship;
 (7)activities to educate individuals so as to prevent violence, suicide, and substance abuse; (8)the acquisition of equipment, but only if the acquisition of the equipment is essential to achieve the purpose described in section 5111;
 (9)activities that promote the incorporation of culturally responsive teaching and learning strategies into the educational program of the local educational agency;
 (10)activities that incorporate culturally and linguistically relevant curriculum content into classroom instruction that is responsive to the unique learning styles of Indian and Alaska Native children and ensures that children are better able to meet State standards;
 (11)family literacy services; (12)activities that recognize and support the unique cultural and educational needs of Indian children, and incorporate appropriately qualified tribal elders and seniors;
 (13)dropout prevention strategies for Indian and Alaska Native students; and (14)strategies to meet the educational needs of at-risk Indian students in correctional facilities, including such strategies that support Indian and Alaska Native students who are transitioning from such facilities to schools served by local educational agencies.
 (c)Schoolwide programsNotwithstanding any other provision of law, a local educational agency may use funds made available to such agency under this subpart to support a schoolwide program under section 1114 if—
 (1)the committee established pursuant to section 5114(c)(5) approves the use of the funds for the schoolwide program;
 (2)the schoolwide program is consistent with the purpose described in section 5111; and (3)the local educational agency identifies in its application how the use of such funds in a schoolwide program will produce benefits to the American Indian and Alaska Native students that would not be achieved if the funds were not used in a schoolwide program.
 (d)Limitation on administrative costsNot more than 5 percent of the funds provided to a grantee under this subpart for any fiscal year may be used for administrative purposes.
 (e)Limitation on the use of fundsFunds provided to a grantee under this subpart may not be used for long-distance travel expenses for training activities available locally or regionally.
									5116.Integration of services authorized
 (a)PlanAn entity receiving funds under this subpart may submit a plan to the Secretary for the integration of education and related services provided to Indian students.
 (b)Consolidation of programsUpon the receipt of an acceptable plan under subsection (a), the Secretary, in cooperation with each Federal agency providing grants for the provision of education and related services to the entity, shall authorize the entity to consolidate, in accordance with such plan, the federally funded education and related services programs of the entity and the Federal programs, or portions of the programs, serving Indian students in a manner that integrates the program services involved into a single, coordinated, comprehensive program and reduces administrative costs by consolidating administrative functions.
 (c)Programs affectedThe funds that may be consolidated in a demonstration project under any such plan referred to in subsection (a) shall include funds for any Federal program exclusively serving Indian children, or the funds reserved under any Federal program to exclusively serve Indian children, under which the entity is eligible for receipt of funds under a statutory or administrative formula for the purposes of providing education and related services that would be used to serve Indian students.
 (d)Plan requirementsFor a plan to be acceptable pursuant to subsection (b), the plan shall— (1)identify the programs or funding sources to be consolidated;
 (2)be consistent with the objectives of this section concerning authorizing the services to be integrated in a demonstration project;
 (3)describe a comprehensive strategy that identifies the full range of potential educational opportunities and related services to be provided to assist Indian students to achieve the objectives set forth in this subpart;
 (4)describe the way in which services are to be integrated and delivered and the results expected from the plan;
 (5)identify the projected expenditures under the plan in a single budget; (6)identify the State, tribal, or local agency or agencies to be involved in the delivery of the services integrated under the plan;
 (7)identify any statutory provisions, regulations, policies, or procedures that the entity believes need to be waived in order to implement the plan;
 (8)set forth measures for academic content and student academic achievement goals designed to be met within a specific period of time; and
 (9)be approved by a committee formed in accordance with section 5114(c)(5), if such a committee exists.
 (e)Plan reviewUpon receipt of the plan from an eligible entity, the Secretary shall consult with the Secretary of each Federal department providing funds to be used to implement the plan, and with the entity submitting the plan. The parties so consulting shall identify any waivers of statutory requirements or of Federal departmental regulations, policies, or procedures necessary to enable the entity to implement the plan. Notwithstanding any other provision of law, the Secretary of the affected department shall have the authority to waive any regulation, policy, or procedure promulgated by that department that has been so identified by the entity or department, unless the Secretary of the affected department determines that such a waiver is inconsistent with the objectives of this subpart or those provisions of the statute from which the program involved derives authority that are specifically applicable to Indian students.
 (f)Plan ApprovalWithin 90 days after the receipt of an entity’s plan by the Secretary, the Secretary shall inform the entity, in writing, of the Secretary’s approval or disapproval of the plan. If the plan is disapproved, the entity shall be informed, in writing, of the reasons for the disapproval and shall be given an opportunity to amend the plan or to petition the Secretary to reconsider such disapproval.
 (g)Responsibilities of Department of EducationNot later than 180 days after the date of the enactment of the Student Success Act, the Secretary of Education, the Secretary of the Interior, the Secretary of the Department of Health and Human Services, and the head of any other Federal department or agency identified by the Secretary of Education, shall enter into an interdepartmental memorandum of agreement providing for the implementation and coordination of the demonstration projects authorized under this section. The lead agency head for a demonstration project under this section shall be—
 (1)the Secretary of the Interior, in the case of an entity meeting the definition of a contract or grant school under title XI of the Education Amendments of 1978; or
 (2)the Secretary of Education, in the case of any other entity. (h)Responsibilities of lead agencyThe responsibilities of the lead agency shall include—
 (1)the use of a single report format related to the plan for the individual project, which shall be used by an eligible entity to report on the activities undertaken under the project;
 (2)the use of a single report format related to the projected expenditures for the individual project which shall be used by an eligible entity to report on all project expenditures;
 (3)the development of a single system of Federal oversight for the project, which shall be implemented by the lead agency; and
 (4)the provision of technical assistance to an eligible entity appropriate to the project, except that an eligible entity shall have the authority to accept or reject the plan for providing such technical assistance and the technical assistance provider.
 (i)Report requirementsA single report format shall be developed by the Secretary, consistent with the requirements of this section. Such report format shall require that reports described in subsection (h), together with records maintained on the consolidated program at the local level, shall contain such information as will allow a determination that the eligible entity has complied with the requirements incorporated in its approved plan, including making a demonstration of student academic achievement, and will provide assurances to each Secretary that the eligible entity has complied with all directly applicable statutory requirements and with those directly applicable regulatory requirements that have not been waived.
 (j)No reduction in amountsIn no case shall the amount of Federal funds available to an eligible entity involved in any demonstration project be reduced as a result of the enactment of this section.
 (k)Interagency fund transfers authorizedThe Secretary is authorized to take such action as may be necessary to provide for an interagency transfer of funds otherwise available to an eligible entity in order to further the objectives of this section.
									(l)Administration of funds
 (1)In generalProgram funds for the consolidated programs shall be administered in such a manner as to allow for a determination that funds from a specific program are spent on allowable activities authorized under such program, except that the eligible entity shall determine the proportion of the funds granted that shall be allocated to such program.
 (2)Separate records not requiredNothing in this section shall be construed as requiring the eligible entity to maintain separate records tracing any services or activities conducted under the approved plan to the individual programs under which funds were authorized for the services or activities, nor shall the eligible entity be required to allocate expenditures among such individual programs.
 (m)OverageThe eligible entity may commingle all administrative funds from the consolidated programs and shall be entitled to the full amount of such funds (under each program’s or agency’s regulations). The overage (defined as the difference between the amount of the commingled funds and the actual administrative cost of the programs) shall be considered to be properly spent for Federal audit purposes, if the overage is used for the purposes provided for under this section.
 (n)Fiscal accountabilityNothing in this part shall be construed so as to interfere with the ability of the Secretary or the lead agency to fulfill the responsibilities for the safeguarding of Federal funds pursuant to chapter 75 of title 31, United States Code.
									(o)Report on statutory obstacles to program integration
 (1)Preliminary reportNot later than 2 years after the date of the enactment of the Student Success Act, the Secretary of Education shall submit a preliminary report to the Committee on Education and the Workforce and the Committee on Natural Resources of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Indian Affairs of the Senate on the status of the implementation of the demonstration projects authorized under this section.
 (2)Final reportNot later than 5 years after the date of the enactment of the Student Success Act, the Secretary of Education shall submit a report to the Committee on Education and the Workforce and the Committee on Natural Resources of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Indian Affairs of the Senate on the results of the implementation of the demonstration projects authorized under this section. Such report shall identify statutory barriers to the ability of participants to integrate more effectively their education and related services to Indian students in a manner consistent with the objectives of this section.
 (p)DefinitionsFor the purposes of this section, the term Secretary means— (1)the Secretary of the Interior, in the case of an entity meeting the definition of a contract or grant school under title XI of the Education Amendments of 1978; or
 (2)the Secretary of Education, in the case of any other entity. 5117.Student eligibility forms (a)In generalThe Secretary shall require that, as part of an application for a grant under this subpart, each applicant shall maintain a file, with respect to each Indian child for whom the local educational agency provides a free public education, that contains a form that sets forth information establishing the status of the child as an Indian child eligible for assistance under this subpart, and that otherwise meets the requirements of subsection (b).
 (b)FormsThe form described in subsection (a) shall include— (1)either—
											(A)
 (i)the name of the tribe or band of Indians (as defined in section 5151) with respect to which the child claims membership;
 (ii)the enrollment or membership number establishing the membership of the child (if readily available); and
 (iii)the name and address of the organization that maintains updated and accurate membership data for such tribe or band of Indians; or
 (B)the name, the enrollment or membership number (if readily available), and the name and address of the organization responsible for maintaining updated and accurate membership data, of any parent or grandparent of the child from whom the child claims eligibility under this subpart, if the child is not a member of the tribe or band of Indians (as so defined);
 (2)a statement of whether the tribe or band of Indians (as so defined), with respect to which the child, or parent or grandparent of the child, claims membership, is federally recognized;
 (3)the name and address of the parent or legal guardian of the child; (4)a signature of the parent or legal guardian of the child that verifies the accuracy of the information supplied;
 (5)any other information that the Secretary considers necessary to provide an accurate program profile; and
 (6)all individual data collected will be protected by the local educational agencies and only aggregated data will be reported to the Secretary.
 (c)Statutory constructionNothing in this section shall be construed to affect a definition contained in section 5151. (d)Documentation and types of proof (1)Types of proofFor purposes of determining whether a child is eligible to be counted for the purpose of computing the amount of a grant award under section 5113, the membership of the child, or any parent or grandparent of the child, in a tribe or band of Indians (as so defined) may be established by proof other than an enrollment number, notwithstanding the availability of an enrollment number for a member of such tribe or band. Nothing in subsection (b) shall be construed to require the furnishing of an enrollment number.
 (2)No new or duplicative determinationsOnce a child is determined to be an Indian eligible to be counted for such grant award, the local education agency shall maintain a record of such determination and shall not require a new or duplicate determination to be made for such child for a subsequent application for a grant under this subpart.
 (3)Previously filed formsAn Indian student eligibility form that was on file as required by this section on the day before the date of the enactment of the Student Success Act and that met the requirements of this section, as this section was in effect on the day before the date of the enactment of such Act, shall remain valid for such Indian student.
										(e)Monitoring and evaluation review
										(1)In general
 (A)ReviewFor each fiscal year, in order to provide such information as is necessary to carry out the responsibility of the Secretary to provide technical assistance under this subpart, the Secretary shall conduct a monitoring and evaluation review of a sampling of the recipients of grants under this subpart. The sampling conducted under this subparagraph shall take into account the size of and the geographic location of each local educational agency.
 (B)ExceptionA local educational agency may not be held liable to the United States or be subject to any penalty, by reason of the findings of an audit that relates to the date of completion, or the date of submission, of any forms used to establish, before April 28, 1988, the eligibility of a child for an entitlement under the Indian Elementary and Secondary School Assistance Act.
 (2)False informationAny local educational agency that provides false information in an application for a grant under this subpart shall—
 (A)be ineligible to apply for any other grant under this subpart; and (B)be liable to the United States for any funds from the grant that have not been expended.
 (3)Excluded childrenA student who provides false information for the form required under subsection (a) shall not be counted for the purpose of computing the amount of a grant under section 5113.
 (f)Tribal grant and contract schoolsNotwithstanding any other provision of this section, in calculating the amount of a grant under this subpart to a tribal school that receives a grant or contract from the Bureau of Indian Education, the Secretary shall use only one of the following, as selected by the school:
 (1)A count of the number of students in the schools certified by the Bureau. (2)A count of the number of students for whom the school has eligibility forms that comply with this section.
 (g)Timing of child countsFor purposes of determining the number of children to be counted in calculating the amount of a local educational agency’s grant under this subpart (other than in the case described in subsection (f)(1)), the local educational agency shall—
 (1)establish a date on, or a period not longer than 31 consecutive days during, which the agency counts those children, if that date or period occurs before the deadline established by the Secretary for submitting an application under section 5114; and
 (2)determine that each such child was enrolled, and receiving a free public education, in a school of the agency on that date or during that period, as the case may be.
										5118.Payments
 (a)In generalSubject to subsection (b), the Secretary shall pay to each local educational agency that submits an application that is approved by the Secretary under this subpart the amount determined under section 5113. The Secretary shall notify the local educational agency of the amount of the payment not later than June 1 of the year for which the Secretary makes the payment.
 (b)Payments taken into account by the stateThe Secretary may not make a grant under this subpart to a local educational agency for a fiscal year if, for such fiscal year, the State in which the local educational agency is located takes into consideration payments made under this chapter in determining the eligibility of the local educational agency for State aid, or the amount of the State aid, with respect to the free public education of children during such fiscal year or the preceding fiscal year.
 (c)ReallocationsThe Secretary may reallocate, in a manner that the Secretary determines will best carry out the purpose of this subpart, any amounts that—
 (1)based on estimates made by local educational agencies or other information, the Secretary determines will not be needed by such agencies to carry out approved programs under this subpart; or
 (2)otherwise become available for reallocation under this subpart. 5119.State educational agency reviewBefore submitting an application to the Secretary under section 5114, a local educational agency shall submit the application to the State educational agency, which may comment on such application. If the State educational agency comments on the application, the agency shall comment on all applications submitted by local educational agencies in the State and shall provide those comments to the respective local educational agencies, with an opportunity to respond.
								2Special Programs and Projects To Improve Educational Opportunities for Indian Children and Youth
								5121.Special programs and projects to improve educational opportunities for Indian children and youth
									(a)Purpose
 (1)In generalIt is the purpose of this section to support projects to develop, test, and demonstrate the effectiveness of services and programs to improve educational opportunities and achievement of Indian children and youth.
 (2)CoordinationThe Secretary shall take the necessary actions to achieve the coordination of activities assisted under this subpart with—
 (A)other programs funded under this Act; and (B)other Federal programs operated for the benefit of American Indian and Alaska Native children and youth.
 (b)Eligible entitiesIn this section, the term eligible entity means a State educational agency, local educational agency, Indian tribe, Indian organization, federally supported elementary school or secondary school for Indian students, Indian institution (including an Indian institution of higher education), Alaska Native Organization, or a consortium of such entities.
									(c)Grants authorized
 (1)In generalThe Secretary shall award grants to eligible entities to enable such entities to carry out activities that meet the purpose of this section, including—
 (A)innovative programs related to the educational needs of educationally disadvantaged children and youth;
 (B)educational services that are not available to such children and youth in sufficient quantity or quality, including remedial instruction, to raise the achievement of Indian and Alaska Native children in one or more of the subjects of English, mathematics, science, foreign languages, art, history, and geography;
 (C)bilingual and bicultural programs and projects; (D)special health and nutrition services, and other related activities, that address the special health, social, emotional, and psychological problems of Indian children;
 (E)special compensatory and other programs and projects designed to assist and encourage Indian children to enter, remain in, or reenter school, and to increase the rate of high school graduation for Indian children;
 (F)comprehensive guidance, counseling, and testing services; (G)high quality early childhood education programs that are effective in preparing young children to make sufficient academic growth by the end of grade 3, including kindergarten and pre-kindergarten programs, family-based preschool programs that emphasize school readiness, screening and referral, and the provision of services to Indian children and youth with disabilities;
 (H)partnership projects between local educational agencies and institutions of higher education that allow secondary school students to enroll in courses at the postsecondary level to aid such students in the transition from secondary to postsecondary education;
 (I)partnership projects between schools and local businesses for career preparation programs designed to provide Indian youth with the knowledge and skills such youth need to make an effective transition from school to a high-skill, high-wage career;
 (J)programs designed to encourage and assist Indian students to work toward, and gain entrance into, an institution of higher education;
 (K)family literacy services; (L)activities that recognize and support the unique cultural and educational needs of Indian children, and incorporate appropriately qualified tribal elders and seniors;
 (M)high quality professional development of teaching professionals and paraprofessionals; or (N)other services that meet the purpose described in this section.
											(d)Grant requirements and Applications
										(1)Grant requirements
 (A)In generalThe Secretary may make multiyear grants under subsection (c) for the planning, development, pilot operation, or demonstration of any activity described in subsection (c) for a period not to exceed 5 years.
 (B)PriorityIn making multiyear grants described in this paragraph, the Secretary shall give priority to entities submitting applications that present a plan for combining two or more of the activities described in subsection (c) over a period of more than 1 year.
 (C)ProgressThe Secretary shall make a grant payment for a grant described in this paragraph to an eligible entity after the initial year of the multiyear grant only if the Secretary determines that the eligible entity has made substantial progress in carrying out the activities assisted under the grant in accordance with the application submitted under paragraph (3) and any subsequent modifications to such application.
											(2)Dissemination grants
 (A)In generalIn addition to awarding the multiyear grants described in paragraph (1), the Secretary may award grants under subsection (c) to eligible entities for the dissemination of exemplary materials or programs assisted under this section.
 (B)DeterminationThe Secretary may award a dissemination grant described in this paragraph if, prior to awarding the grant, the Secretary determines that the material or program to be disseminated—
 (i)has been adequately reviewed; (ii)has demonstrated educational merit; and
 (iii)can be replicated. (3)Application (A)In generalAny eligible entity that desires to receive a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require.
 (B)ContentsEach application submitted to the Secretary under subparagraph (A), other than an application for a dissemination grant under paragraph (2), shall contain—
 (i)a description of how parents of Indian children and representatives of Indian tribes have been, and will be, involved in developing and implementing the activities for which assistance is sought;
 (ii)assurances that the applicant will participate, at the request of the Secretary, in any national evaluation of activities assisted under this section;
 (iii)information demonstrating that the proposed program for the activities is a scientifically based research program, where applicable, which may include a program that has been modified to be culturally appropriate for students who will be served;
 (iv)a description of how the applicant will incorporate the proposed activities into the ongoing school program involved once the grant period is over; and
 (v)such other assurances and information as the Secretary may reasonably require. (e)Administrative costsNot more than 5 percent of the funds provided to a grantee under this subpart for any fiscal year may be used for administrative purposes.
									5122.Professional development for teachers and education professionals
 (a)PurposesThe purposes of this section are— (1)to increase the number of qualified Indian and Alaska Native teachers and administrators serving Indian and Alaska Native students;
 (2)to provide training to qualified Indian and Alaska Native individuals to become educators and education support service professionals; and
 (3)to improve the skills of qualified Indian individuals who serve in the capacities described in paragraph (2).
 (b)Eligible entitiesFor the purpose of this section, the term eligible entity means— (1)an institution of higher education, including an Indian institution of higher education;
 (2)a State educational agency or local educational agency, in consortium with an institution of higher education;
 (3)an Indian tribe or organization, in consortium with an institution of higher education; and (4)a Bureau-funded school (as defined in section 1146 of the Education Amendments of 1978).
 (c)Program authorizedThe Secretary is authorized to award grants to eligible entities having applications approved under this section to enable those entities to carry out the activities described in subsection (d).
									(d)Authorized activities
 (1)In generalGrant funds under this section shall be used for activities to provide support and training for Indian individuals in a manner consistent with the purposes of this section. Such activities may include continuing programs, symposia, workshops, conferences, and direct financial support, and may include programs designed to train tribal elders and seniors.
										(2)Special rules
 (A)Type of trainingFor education personnel, the training received pursuant to a grant under this section may be inservice or preservice training.
 (B)ProgramFor individuals who are being trained to enter any field other than teaching, the training received pursuant to a grant under this section shall be in a program that results in a graduate degree.
 (e)ApplicationEach eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information, as the Secretary may reasonably require.
 (f)Special ruleIn awarding grants under this section, the Secretary— (1)shall consider the prior performance of the eligible entity; and
 (2)may not limit eligibility to receive a grant under this section on the basis of— (A)the number of previous grants the Secretary has awarded such entity; or
 (B)the length of any period during which such entity received such grants. (g)Grant periodEach grant under this section shall be awarded for a period of not more than 5 years.
									(h)Service obligation
 (1)In generalThe Secretary shall require, by regulation, that an individual who receives training pursuant to a grant made under this section—
 (A)perform work— (i)related to the training received under this section; and
 (ii)that benefits Indian people; or (B)repay all or a prorated part of the assistance received.
 (2)ReportingThe Secretary shall establish, by regulation, a reporting procedure under which a grant recipient under this section shall, not later than 12 months after the date of completion of the training, and periodically thereafter, provide information concerning compliance with the work requirement under paragraph (1).
										5123.Tribal education agencies cooperative agreements
 (a)PurposeTribes may enter into written cooperative agreements with the State educational agency and the local educational agencies operating a school or schools within Indian lands. For purposes of this section, the term Indian land has the meaning given that term in section 8013.
 (b)Cooperative agreementIf requested by the Indian tribe, the State educational agency or the local educational agency may enter into a cooperative agreement with the Indian tribe. Such cooperative agreement—
 (1)may authorize the tribe or such tribe’s respective tribal education agency to plan, conduct, consolidate, and administer programs, services, functions, and activities, or portions thereof, administered by the State educational agency or the local educational agency;
 (2)may authorize the tribe or such tribe’s respective tribal education agency to reallocate funds for such programs, services, functions, and activities, or portions thereof as necessary; and
 (3)shall— (A)only confer the tribe or such tribe’s respective tribal education agency with responsibilities to conduct activities described in paragraph (1) such that the burden assumed by the tribe or the tribal education agency for conducting such is commensurate with the benefit that doing so conveys to all parties of the agreement; and
 (B)be based solely on terms of the written agreement decided upon by the Indian tribe and the State educational agency or local education agency.
 (c)DisagreementAgreements shall only be valid if the Indian tribe and State educational agency or local educational agency agree fully in writing to all of the terms of the written cooperative agreement.
 (d)Compliance with applicable lawNothing in this section shall be construed to relieve any party to a cooperative agreement from complying with all applicable Federal, State, local laws. State and local educational agencies are still the ultimate responsible, liable parties for complying with all laws and funding requirements for any functions that are conveyed to tribes and tribal education agencies through the cooperative agreements.
 (e)DefinitionFor the purposes of this subpart, the term Indian Tribe means any tribe or band that is officially recognized by the Secretary of the Interior. 3National Activities 5131.National research activities (a)Authorized activitiesThe Secretary may use funds made available to carry out this subpart for each fiscal year to—
 (1)conduct research related to effective approaches for improving the academic achievement and development of Indian and Alaska Native children and adults;
 (2)collect and analyze data on the educational status and needs of Indian and Alaska Native students; and
 (3)carry out other activities that are consistent with the purpose of this part. (b)EligibilityThe Secretary may carry out any of the activities described in subsection (a) directly or through grants to, or contracts or cooperative agreements with, Indian tribes, Indian organizations, State educational agencies, local educational agencies, institutions of higher education, including Indian institutions of higher education, and other public and private agencies and institutions.
 (c)CoordinationResearch activities supported under this section— (1)shall be coordinated with appropriate offices within the Department; and
 (2)may include collaborative research activities that are jointly funded and carried out by the Office of Indian Education Programs, the Office of Educational Research and Improvement, the Bureau of Indian Education, and the Institute of Education Sciences.
										5132.Improvement of academic success for students through Native American language
 (a)PurposeIt is the purpose of this section to improve educational opportunities and academic achievement of Indian and Alaska Native students through Native American language programs and to foster the acquisition of Native American language.
 (b)Definition of eligible entityIn this section, the term eligible entity means a State educational agency, local educational agency, Indian tribe, Indian organization, federally supported elementary school or secondary school for Indian students, Indian institution (including an Indian institution of higher education), or a consortium of such entities.
 (c)Grants authorizedThe Secretary shall award grants to eligible entities to enable such entities to carry out the following activities:
 (1)Native American language programs that— (A)provide instruction through the use of a Native American language for not less than 10 children for an average of not less than 500 hours per year per student;
 (B)provide for the involvement of parents, caregivers, and families of students enrolled in the program;
 (C)utilize, and may include the development of, instructional courses and materials for learning Native American languages and for instruction through the use of Native American languages;
 (D)provide support for professional development activities; and (E)include a goal of all students achieving—
 (i)fluency in a Native American language; and (ii)academic proficiency in mathematics, English, reading or language arts, and science.
 (2)Native American language restoration programs that— (A)provide instruction in not less than 1 Native American language;
 (B)provide support for professional development activities for teachers of Native American languages; (C)develop instructional materials for the programs; and
 (D)include the goal of increasing proficiency and fluency in not less than 1 Native American language. (d)Application (1)In generalAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (2)CertificationAn eligible entity that submits an application for a grant to carry out the activity specified in subsection (c)(1), shall include in such application a certification that assures that such entity has experience and a demonstrated record of effectiveness in operating and administering a Native American language program or any other educational program in which instruction is conducted in a Native American language.
 (e)Grant durationThe Secretary shall make grants under this section only on a multi-year basis. Each such grant shall be for a period not to exceed 5 years.
 (f)DefinitionIn this section, the term average means the aggregate number of hours of instruction through the use of a Native American language to all students enrolled in a Native American language program during a school year divided by the total number of students enrolled in the program.
									(g)Administrative costs
 (1)In generalExcept as provided in paragraph (2), not more than 5 percent of the funds provided to a grantee under this section for any fiscal year may be used for administrative purposes.
 (2)ExceptionAn elementary school or secondary school for Indian students that receives funds from a recipient of a grant under subsection (c) for any fiscal year may use not more than 10 percent of the funds for administrative purposes.
										5133.Grants to tribes for education administrative planning and development
 (a)In generalThe Secretary may make grants to Indian tribes, and tribal organizations approved by Indian tribes, to plan and develop a centralized tribal administrative entity to—
 (1)coordinate all education programs operated by the tribe or within the territorial jurisdiction of the tribe;
 (2)develop education codes for schools within the territorial jurisdiction of the tribe; (3)provide support services and technical assistance to schools serving children of the tribe; and
 (4)perform child-find screening services for the preschool-aged children of the tribe to— (A)ensure placement in appropriate educational facilities; and
 (B)coordinate the provision of any needed special services for conditions such as disabilities and English language skill deficiencies.
 (b)Period of grantEach grant awarded under this section may be awarded for a period of not more than 3 years. Such grant may be renewed upon the termination of the initial period of the grant if the grant recipient demonstrates to the satisfaction of the Secretary that renewing the grant for an additional 3-year period is necessary to carry out the objectives of the grant described in subsection (c)(2)(A).
									(c)Application for grant
 (1)In generalEach Indian tribe and tribal organization desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, containing such information, and consistent with such criteria, as the Secretary may prescribe in regulations.
 (2)ContentsEach application described in paragraph (1) shall contain— (A)a statement describing the activities to be conducted, and the objectives to be achieved, under the grant; and
 (B)a description of the method to be used for evaluating the effectiveness of the activities for which assistance is sought and for determining whether such objectives are achieved.
 (3)ApprovalThe Secretary may approve an application submitted by a tribe or tribal organization pursuant to this section only if the Secretary is satisfied that such application, including any documentation submitted with the application—
 (A)demonstrates that the applicant has consulted with other education entities, if any, within the territorial jurisdiction of the applicant who will be affected by the activities to be conducted under the grant;
 (B)provides for consultation with such other education entities in the operation and evaluation of the activities conducted under the grant; and
 (C)demonstrates that there will be adequate resources provided under this section or from other sources to complete the activities for which assistance is sought, except that the availability of such other resources shall not be a basis for disapproval of such application.
 (d)RestrictionA tribe may not receive funds under this section if such tribe receives funds under section 1144 of the Education Amendments of 1978.
									4Federal Administration
								5141.National Advisory Council on Indian Education
 (a)MembershipThere is established a National Advisory Council on Indian Education (hereafter in this section referred to as the Council), which shall—
 (1)consist of 15 Indian members, who shall be appointed by the President from lists of nominees furnished, from time to time, by Indian tribes and organizations; and
 (2)represent different geographic areas of the United States. (b)DutiesThe Council shall—
 (1)advise the Secretary concerning the funding and administration (including the development of regulations and administrative policies and practices) of any program, including any program established under this part—
 (A)with respect to which the Secretary has jurisdiction; and (B) (i)that includes Indian children or adults as participants; or
 (ii)that may benefit Indian children or adults; (2)make recommendations to the Secretary for filling the position of Director of Indian Education whenever a vacancy occurs; and
 (3)submit to Congress, not later than June 30 of each year, a report on the activities of the Council, including—
 (A)any recommendations that the Council considers appropriate for the improvement of Federal education programs that include Indian children or adults as participants, or that may benefit Indian children or adults; and
 (B)recommendations concerning the funding of any program described in subparagraph (A). 5142.Peer reviewThe Secretary may use a peer review process to review applications submitted to the Secretary under subpart 2 or subpart 3.
 5143.Preference for Indian applicantsIn making grants and entering into contracts or cooperative agreements under subpart 2 or subpart 3, the Secretary shall give a preference to Indian tribes, organizations, and institutions of higher education under any program with respect to which Indian tribes, organizations, and institutions are eligible to apply for grants, contracts, or cooperative agreements.
 5144.Minimum grant criteriaThe Secretary may not approve an application for a grant, contract, or cooperative agreement under subpart 2 or subpart 3 unless the application is for a grant, contract, or cooperative agreement that is—
 (1)of sufficient size, scope, and quality to achieve the purpose or objectives of such grant, contract, or cooperative agreement; and
 (2)based on relevant research findings. 5Definitions; Authorizations of Appropriations 5151.DefinitionsFor the purposes of this part:
 (1)AdultThe term adult means an individual who— (A)has attained the age of 16 years; or
 (B)has attained an age that is greater than the age of compulsory school attendance under an applicable State law.
 (2)Free public educationThe term free public education means education that is— (A)provided at public expense, under public supervision and direction, and without tuition charge; and
 (B)provided as elementary or secondary education in the applicable State or to preschool children. (3)IndianThe term Indian means an individual who is—
 (A)a member of an Indian tribe or band, as membership is defined by the tribe or band, including— (i)any tribe or band terminated since 1940; and
 (ii)any tribe or band recognized by the State in which the tribe or band resides; (B)a descendant, in the first or second degree, of an individual described in subparagraph (A);
 (C)considered by the Secretary of the Interior to be an Indian for any purpose; (D)an Alaska Native, as defined in section 5206(1); or
 (E)a member of an organized Indian group that received a grant under the Indian Education Act of 1988 as in effect the day preceding the date of the enactment of the Improving America’s Schools Act of 1994.
 (4)Alaska native organizationThe term Alaska Native Organization has the same meaning as defined in section 5206(2). 5152.Authorizations of appropriations (a)Subpart 1For the purpose of carrying out subpart 1, there are authorized to be appropriated $105,921,000 for each of fiscal years 2016 through 2019.
 (b)Subparts 2 and 3For the purpose of carrying out subparts 2 and 3, there are authorized to be appropriated $24,858,000 for each of fiscal years 2016 through 2019.
									BAlaska Native Education
 5201.Short titleThis part may be cited as the Alaska Native Educational Equity, Support, and Assistance Act. 5202.FindingsCongress finds and declares the following:
 (1)It is the policy of the Federal Government to maximize the leadership of and participation by Alaska Natives in the planning and the management of Alaska Native education programs and to support efforts developed by and undertaken within the Alaska Native community to improve educational opportunity for all students.
 (2)Many Alaska Native children enter and exit school with serious educational disadvantages. (3)Overcoming the magnitude of the geographic challenges, historical inequities, and other barriers to successfully improving educational outcomes for Alaska Native students in rural, village, and urban settings is challenging. Significant disparities between academic achievement of Alaska Native students and non-Native students continues, including lower graduation rates, increased school dropout rates, and lower achievement scores on standardized tests.
 (4)The preservation of Alaska Native cultures and languages and the integration of Alaska Native cultures and languages into education, positive identity development for Alaska Native students, and local, place-based, and culture-based programming are critical to the attainment of educational success and the long-term well-being of Alaska Native students.
 (5)Improving educational outcomes for Alaska Native students increases access to employment opportunities.
 (6)The programs and activities authorized under this part give priority to Alaska Native organizations as a means of increasing Alaska Native parents’ and community involvement in the promotion of academic success of Alaska Native students.
 (7)The Federal Government should lend support to efforts developed by and undertaken within the Alaska Native community to improve educational opportunity for Alaska Native students. In 1983, pursuant to Public Law 98–63, Alaska ceased to receive educational funding from the Bureau of Indian Affairs. The Bureau of Indian Education does not operate any schools in Alaska, nor operate or fund Alaska Native education programs. The program under this part supports the Federal trust responsibility of the United States to Alaska Natives.
 5203.PurposesThe purposes of this part are as follows: (1)To recognize and address the unique educational needs of Alaska Natives.
 (2)To recognize the role of Alaska Native languages and cultures in the educational success and long-term well-being of Alaska Native students.
 (3)To integrate Alaska Native cultures and languages into education, develop Alaska Native students’ positive identity, and support local place-based and culture-based curriculum and programming.
 (4)To authorize the development, management, and expansion of effective supplemental educational programs to benefit Alaska Natives.
 (5)To provide direction and guidance to appropriate Federal, State, and local agencies to focus resources, including resources made available under this part, on meeting the educational needs of Alaska Natives.
 (6)To ensure the maximum participation by Alaska Native educators and leaders in the planning, development, management, and evaluation of programs designed to serve Alaska Natives students, and to ensure Alaska Native organizations play a meaningful role in supplemental educational services provided to Alaska Native students.
								5204.Program authorized
								(a)General authority
 (1)Grants and contractsThe Secretary is authorized to make grants to, or enter into contracts with, Alaska Native organizations, State educational agencies, local educational agencies, educational entities with experience in developing or operating Alaska Native educational programs or programs of instruction conducted in Alaska Native languages, cultural and community-based organizations with experience in developing or operating programs to benefit the educational needs of Alaska Natives, and consortia of organizations and entities described in this paragraph, to carry out programs that meet the purposes of this part.
 (2)Additional requirementA State educational agency, local educational agency, educational entity with experience in developing or operating Alaska Native educational programs or programs of instruction conducted in Alaska Native languages, cultural and community-based organization with experience in developing or operating programs to benefit the educational needs of Alaska Natives, or consortium of such organizations and entities is eligible for an award under this part only as part of a partnership involving an Alaska Native organization.
 (3)Mandatory activitiesActivities provided through the programs carried out under this part shall include the following which shall only be provided specifically in the context of elementary and secondary education:
 (A)The development and implementation of plans, methods, and strategies to improve the educational outcomes of Alaska Native people.
 (B)The collection of data to assist in the evaluation of the programs carried out under this part. (4)Permissible activitiesActivities provided through programs carried out under this part may include the following which shall only be provided specifically in the context of elementary and secondary education:
 (A)The development of curricula and programs that address the educational needs of Alaska Native students, including the following:
 (i)Curriculum materials that reflect the cultural diversity, languages, history, or the contributions of Alaska Native people.
 (ii)Instructional programs that make use of Alaska Native languages and cultures. (iii)Networks that develop, test, and disseminate best practices and introduce successful programs, materials, and techniques to meet the educational needs of Alaska Native students in urban and rural schools.
 (B)Training and professional development activities for educators, including the following: (i)Pre-service and in-service training and professional development programs to prepare teachers to develop appreciation for, and understanding of, Alaska Native history, cultures, values, ways of knowing and learning in order to effectively address the cultural diversity and unique needs of Alaska Native students.
 (ii)Recruitment and preparation of teachers who are Alaska Native. (iii)Programs that will lead to the certification and licensing of Alaska Native teachers, principals, and superintendents.
 (C)The development and operation of student enrichment programs, including those in science, technology, engineering, and mathematics that—
 (i)are designed to prepare Alaska Native students to excel in such subjects; (ii)provide appropriate support services to enable such students to benefit from the programs; and
 (iii)include activities that recognize and support the unique cultural and educational needs of Alaska Native children, and incorporate appropriately qualified Alaska Native elders and other tradition bearers.
 (D)Research and data collection activities to determine the educational status and needs of Alaska Native children and other research and evaluation activities related to programs carried out under this part.
 (E)Activities designed to increase the graduation rates of Alaska Native students and prepare Alaska Native students to be college and career ready upon graduation from secondary school, such as—
 (i)remedial and enrichment programs; and (ii)culturally based education programs, such as—
 (I)programs of study and other instruction in Alaska Native history and way of living, to share the rich and diverse cultures of Alaska Native peoples among Alaska Native youth and elders, non-Native students, teachers, and the larger community;
 (II)instruction in leadership, communication, Native culture, arts, and languages to Alaska Native youth;
 (III)instruction in Alaska Native history and ways of living to students and teachers in the local school district;
 (IV)intergenerational learning and internship opportunities to Alaska Native youth and young adults; and
 (V)providing cultural immersion activities aimed at Alaska Native cultural preservation. (F)Statewide on-site exchange programs, for both students and teachers, that work to facilitate cultural relationships between urban and rural Alaskans to build mutual respect and understanding, and foster a statewide sense of common identity through host family, school, and community cross-cultural immersion.
 (G)Education programs for at-risk urban Alaska Native students in kindergarten through grade 12 that are designed to improve academic proficiency and graduation rates, utilize strategies otherwise permissible under this part, and incorporate a strong data collection and continuous evaluation component.
 (H)Statewide programs that provide technical assistance and support to schools and communities to engage adults in promoting the academic progress and overall well-being of Alaska Native people through child and youth development, positive youth-adult relationships, improved conditions for learning (school climate, student connection to school and community), and increased connections between schools and families.
 (I)Career preparation activities to enable Alaska Native children and adults to prepare for meaningful employment, including programs providing tech-prep, mentoring, training, and apprenticeship activities.
 (J)Support for the development and operational activities of regional vocational schools in rural areas of Alaska to provide students with necessary resources to prepare for skilled employment opportunities.
 (K)Regional leadership academies that demonstrate effectiveness in building respect, understanding, and fostering a sense of Alaska Native identity to promote their pursuit of and success in completing higher education or career training.
 (L)Strategies designed to increase the involvement of parents in their children’s education. (b)Limitation on administrative costsNot more than 5 percent of funds provided to an award recipient under this part for any fiscal year may be used for administrative purposes.
 (c)PrioritiesIn awarding grants or contracts to carry out activities described in this subpart, the Secretary shall give priority to applications from Alaska Native Organizations. Such priority shall be explicitly delineated in the Secretary’s process for evaluating applications and applied consistently and transparently to all applications from Alaska Native Organizations.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this part $33,185,000 for each of fiscal years 2016 through 2019.
								5205.Administrative provisions
								(a)Application required
 (1)In generalNo grant may be made under this part, and no contract may be entered into under this part, unless the Alaska Native organization or entity seeking the grant or contract submits an application to the Secretary in such form, in such manner, and containing such information as the Secretary may determine necessary to carry out the provisions of this part.
 (2)Requirement for certain applicantsAn applicant described in section 5204(a)(2) shall, in the application submitted under this paragraph—
 (A)demonstrate that an Alaska Native organization was directly involved in the development of the program for which the application seeks funds and explicitly delineate the meaningful role that the Alaska Native organization will play in the implementation and evaluation of the program for which funding is sought; and
 (B)provide a copy of the Alaska Native organization’s governing document. (b)Consultation requiredEach applicant for an award under this part shall provide for ongoing advice from and consultation with representatives of the Alaska Native community.
 (c)Local educational agency coordinationEach applicant for an award under this part shall inform each local educational agency serving students who would participate in the program to be carried out under the grant or contract about the application.
 (d)Continuation awardsAn applicant described in section 5204(a)(2) that receives funding under this part shall periodically demonstrate to the Secretary, during the term of the award, that the applicant is continuing to meet the requirements of subsection (a)(2)(A).
 5206.DefinitionsIn this part: (1)Alaska nativeThe term Alaska Native has the same meaning as the term Native has in section 3(b) of the Alaska Native Claims Settlement Act and their descendants.
 (2)Alaska native organizationThe term Alaska Native organization means a federally recognized tribe, consortium of tribes, regional nonprofit Native association, and an organization, that—
 (A)has or commits to acquire expertise in the education of Alaska Natives; and (B)has Alaska Native people in substantive and policymaking positions within the organization.
									CNative Hawaiian Education
 5301.FindingsCongress finds the following: (1)Native Hawaiians are a distinct and unique indigenous people with a historical continuity to the original inhabitants of the Hawaiian archipelago, whose society was organized as a nation and internationally recognized as a nation by the United States, and many other countries.
 (2)Native Hawaiians have a cultural, historic, and land-based link to the indigenous people who exercised sovereignty over the Hawaiian Islands.
 (3)The political status of Native Hawaiians is comparable to that of American Indians and Alaska Natives.
 (4)The political relationship between the United States and the Native Hawaiian people has been recognized and reaffirmed by the United States, as evidenced by the inclusion of Native Hawaiians in many Federal statutes, including—
 (A)the Native American Programs Act of 1974 (42 U.S.C. 2991 et seq.); (B)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act (42 U.S.C. 1996));
 (C)the National Museum of the American Indian Act (20 U.S.C. 80q et seq.); (D)the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);
 (E)the National Historic Preservation Act (16 U.S.C. 470 et seq.); (F)the Native American Languages Act (25 U.S.C. 2901 et seq.);
 (G)the American Indian, Alaska Native, and Native Hawaiian Culture and Art Development Act (20 U.S.C. 4401 et seq.);
 (H)the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.); and (I)the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.).
 (5)Many Native Hawaiian students lag behind other students in terms of— (A)school readiness factors;
 (B)scoring below national norms on education achievement tests at all grade levels; (C)underrepresentation in the uppermost achievement levels and in gifted and talented programs;
 (D)overrepresentation among students qualifying for special education programs; (E)underrepresentation in institutions of higher education and among adults who have completed 4 or more years of college.
 (6)The percentage of Native Hawaiian students served by the State of Hawaii Department of Education rose 30 percent from 1980 to 2008, and there are and will continue to be geographically rural, isolated areas with a high Native Hawaiian population density.
 (7)The Native Hawaiian people are determined to preserve, develop, and transmit to future generations their ancestral territory and their cultural identity in accordance with their own spiritual and traditional beliefs, customs, practices, language, and social institutions.
 5302.PurposesThe purposes of this part are— (1)to authorize, develop, implement, assess, and evaluate innovative educational programs, Native Hawaiian language medium programs, Native Hawaiian culture-based education programs, and other education programs to improve the academic achievement of Native Hawaiian students by meeting their unique cultural and language needs in order to help such students meet challenging State student academic achievement standards;
 (2)to provide guidance to appropriate Federal, State, and local agencies to more effectively and efficiently focus resources, including resources made available under this part, on the development and implementation of—
 (A)innovative educational programs for Native Hawaiians; (B)rigorous and substantive Native Hawaiian language programs; and
 (C)Native Hawaiian culture-based educational programs; and (3)to create a system by which information from programs funded under this part will be collected, analyzed, evaluated, reported, and used in decisionmaking activities regarding the types of grants awarded under this part.
								5303.Native Hawaiian Education Council Grant
 (a)Grant AuthorizedIn order to better effectuate the purposes of this part through the coordination of educational and related services and programs available to Native Hawaiians, including those programs that receive funding under this part, the Secretary shall award a grant to an education council, as described under subsection (b).
								(b)Education Council
 (1)EligibilityTo be eligible to receive the grant under subsection (a), the council shall be an education council (referred to in this section as the Education Council) that meets the requirements of this subsection.
 (2)CompositionThe Education Council shall consist of 15 members of whom— (A)one shall be the President of the University of Hawaii (or a designee);
 (B)one shall be the Governor of the State of Hawaii (or a designee); (C)one shall be the Superintendent of the State of Hawaii Department of Education (or a designee);
 (D)one shall be the chairperson of the Office of Hawaiian Affairs (or a designee); (E)one shall be the executive director of Hawaii’s Charter School Network (or a designee);
 (F)one shall be the chief executive officer of the Kamehameha Schools (or a designee); (G)one shall be the Chief Executive Officer of the Queen Liliuokalani Trust (or a designee);
 (H)one shall be a member, selected by the other members of the Education Council, who represents a private grant-making entity;
 (I)one shall be the Mayor of the County of Hawaii (or a designee); (J)one shall be the Mayor of Maui County (or a designee from the Island of Maui);
 (K)one shall be the Mayor of the County of Kauai (or a designee); (L)one shall be appointed by the Mayor of Maui County from the Island of either Molokai or Lanai;
 (M)one shall be the Mayor of the City and County of Honolulu (or a designee); (N)one shall be the chairperson of the Hawaiian Homes Commission (or a designee); and
 (O)one shall be the chairperson of the Hawaii Workforce Development Council (or a designee representing the private sector).
 (3)RequirementsAny designee serving on the Education Council shall demonstrate, as determined by the individual who appointed such designee with input from the Native Hawaiian community, not less than 5 years of experience as a consumer or provider of Native Hawaiian education or cultural activities, with traditional cultural experience given due consideration.
 (4)LimitationA member (including a designee), while serving on the Education Council, shall not be a recipient of grant funds that are awarded under this part.
 (5)Term of membersA member who is a designee shall serve for a term of not more than 4 years. (6)Chair, vice chair (A)SelectionThe Education Council shall select a Chair and a Vice Chair from among the members of the Education Council.
 (B)Term limitsThe Chair and Vice Chair shall each serve for a 2-year term. (7)Administrative provisions relating to education councilThe Education Council shall meet at the call of the Chair of the Council, or upon request by a majority of the members of the Education Council, but in any event not less often than every 120 days.
 (8)No compensationNone of the funds made available through the grant may be used to provide compensation to any member of the Education Council or member of a working group established by the Education Council, for functions described in this section.
 (c)Use of Funds for Coordination ActivitiesThe Education Council shall use funds made available through the grant to carry out each of the following activities:
 (1)Providing advice about the coordination, and serving as a clearinghouse for, the educational and related services and programs available to Native Hawaiians, including the programs assisted under this part.
 (2)Assessing the extent to which such services and programs meet the needs of Native Hawaiians, and collecting data on the status of Native Hawaiian education.
 (3)Providing direction and guidance, through the issuance of reports and recommendations, to appropriate Federal, State, and local agencies in order to focus and improve the use of resources, including resources made available under this part, relating to Native Hawaiian education, and serving, where appropriate, in an advisory capacity.
 (4)Awarding grants, if such grants enable the Education Council to carry out the activities described in paragraphs (1) through (3).
 (5)Hiring an executive director who shall assist in executing the duties and powers of the Education Council, as described in subsection (d).
 (d)Use of Funds for Technical AssistanceThe Education Council shall use funds made available through the grant to— (1)provide technical assistance to Native Hawaiian organizations that are grantees or potential grantees under this part;
 (2)obtain from such grantees information and data regarding grants awarded under this part, including information and data about—
 (A)the effectiveness of such grantees in meeting the educational priorities established by the Education Council, as described in paragraph (6)(D), using metrics related to these priorities; and
 (B)the effectiveness of such grantees in carrying out any of the activities described in section 5304(c) that are related to the specific goals and purposes of each grantee’s grant project, using metrics related to these priorities;
 (3)assess and define the educational needs of Native Hawaiians; (4)assess the programs and services available to address the educational needs of Native Hawaiians;
 (5)assess and evaluate the individual and aggregate impact achieved by grantees under this part in improving Native Hawaiian educational performance and meeting the goals of this part, using metrics related to these goals; and
 (6)prepare and submit to the Secretary, at the end of each calendar year, an annual report that contains—
 (A)a description of the activities of the Education Council during the calendar year; (B)a description of significant barriers to achieving the goals of this part;
 (C)a summary of each community consultation session described in subsection (e); and (D)recommendations to establish priorities for funding under this part, based on an assessment of—
 (i)the educational needs of Native Hawaiians; (ii)programs and services available to address such needs;
 (iii)the effectiveness of programs in improving the educational performance of Native Hawaiian students to help such students meet challenging State student academic achievement standards; and
 (iv)priorities for funding in specific geographic communities. (e)Use of Funds for Community consultationsThe Education Council shall use funds made available through the grant under subsection (a) to hold not less than one community consultation each year on each of the islands of Hawaii, Maui, Molokai, Lanai, Oahu, and Kauai, at which—
 (1)not less than three members of the Education Council shall be in attendance; (2)the Education Council shall gather community input regarding—
 (A)current grantees under this part, as of the date of the consultation; (B)priorities and needs of Native Hawaiians; and
 (C)other Native Hawaiian education issues; and (3)the Education Council shall report to the community on the outcomes of the activities supported by grants awarded under this part.
 (f)FundingFor each fiscal year, the Secretary shall use the amount described in section 5305(d)(2), to make a payment under the grant. Funds made available through the grant shall remain available until expended.
 (g)ReportBeginning not later than 2 years after the date of the enactment of the Student Success Act, and for each subsequent year, the Secretary shall prepare and submit to the Committee on Education and the Workforce of the House of Representatives, and the Committee on Indian Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate, a report that—
 (1)summarizes the annual reports of the Education Council; (2)describes the allocation and use of funds under this part and the information gathered since the first annual report submitted by the Education Council to the Secretary under this section; and
 (3)contains recommendations for changes in Federal, State, and local policy to advance the purposes of this part.
									5304.Grant Program authorized
 (a)Grants and contractsIn order to carry out programs that meet the purposes of this part, the Secretary is authorized to award grants to, or enter into contracts with—
 (1)Native Hawaiian educational organizations; (2)Native Hawaiian community-based organizations;
 (3)public and private nonprofit organizations, agencies, and institutions with experience in developing or operating Native Hawaiian education and workforce development programs or programs of instruction in the Native Hawaiian language;
 (4)charter schools; and (5)consortia of the organizations, agencies, and institutions described in paragraphs (1) through (4).
 (b)PriorityIn awarding grants and entering into contracts under this part, the Secretary shall give priority to—
 (1)programs that meet the educational priority recommendations of the Education Council, as described under section 5303(d)(6)(D);
 (2)the repair and renovation of public schools that serve high concentrations of Native Hawaiian students;
 (3)programs designed to improve the academic achievement of Native Hawaiian students by meeting their unique cultural and language needs in order to help such students meet challenging State student academic achievement standards, including activities relating to—
 (A)achieving competence in reading, literacy, mathematics, and science for students in preschool through grade 3;
 (B)the educational needs of at-risk children and youth; (C)professional development for teachers and administrators;
 (D)the use of Native Hawaiian language and preservation or reclamation of Native Hawaiian culture-based educational practices; and
 (E)other programs relating to the activities described in this part; and (4)programs in which a local educational agency, institution of higher education, or a State educational agency in partnership with a nonprofit entity serving underserved communities within the Native Hawaiian population apply for a grant or contract under this part as part of a partnership or consortium.
 (c)Authorized activitiesActivities provided through programs carried out under this part may include— (1)the development and maintenance of a statewide Native Hawaiian early education and care system to provide a continuum of high-quality early learning services for Native Hawaiian children from the prenatal period through the age of kindergarten entry;
 (2)the operation of family-based education centers that provide such services as— (A)early care and education programs for Native Hawaiians; and
 (B)research on, and development and assessment of, family-based, early childhood, and preschool programs for Native Hawaiians;
 (3)activities that enhance beginning reading and literacy in either the Hawaiian or the English language among Native Hawaiian students in kindergarten through grade 3 and assistance in addressing the distinct features of combined English and Hawaiian literacy for Hawaiian speakers in grades 5 and 6;
 (4)activities to meet the special needs of Native Hawaiian students with disabilities, including— (A)the identification of such students and their needs;
 (B)the provision of support services to the families of such students; and (C)other activities consistent with the requirements of the Individuals with Disabilities Education Act;
 (5)activities that address the special needs of Native Hawaiian students who are gifted and talented, including—
 (A)educational, psychological, and developmental activities designed to assist in the educational progress of such students; and
 (B)activities that involve the parents of such students in a manner designed to assist in the educational progress of such students;
 (6)the development of academic and vocational curricula to address the needs of Native Hawaiian students, including curricula materials in the Hawaiian language and mathematics and science curricula that incorporate Native Hawaiian tradition and culture;
 (7)professional development activities for educators, including— (A)the development of programs to prepare prospective teachers to address the unique needs of Native Hawaiian students within the context of Native Hawaiian culture, language, and traditions;
 (B)in-service programs to improve the ability of teachers who teach in schools with high concentrations of Native Hawaiian students to meet the unique needs of such students; and
 (C)the recruitment and preparation of Native Hawaiians, and other individuals who live in communities with a high concentration of Native Hawaiians, to become teachers;
 (8)the operation of community-based learning centers that address the needs of Native Hawaiian students, parents, families, and communities through the coordination of public and private programs and services, including—
 (A)early education programs; (B)before, after, and Summer school programs, expanded learning time, or weekend academies;
 (C)career and technical education programs; and (D)programs that recognize and support the unique cultural and educational needs of Native Hawaiian children, and incorporate appropriately qualified Native Hawaiian elders and seniors;
 (9)activities, including program co-location, that ensure Native Hawaiian students graduate college and career ready including—
 (A)family literacy services; (B)counseling, guidance, and support services for students; and
 (C)professional development activities designed to help educators improve the college and career readiness of Native Hawaiian students;
 (10)research and data collection activities to determine the educational status and needs of Native Hawaiian children and adults;
 (11)other research and evaluation activities related to programs carried out under this part; and (12)other activities, consistent with the purposes of this part, to meet the educational needs of Native Hawaiian children and adults.
 (d)Additional activitiesNotwithstanding any other provision of this part, funds made available to carry out this section as of the day before the date of the enactment of the Student Success Act shall remain available until expended. The Secretary shall use such funds to support the following:
 (1)The repair and renovation of public schools that serve high concentrations of Native Hawaiian students.
 (2)The perpetuation of, and expansion of access to, Hawaiian culture and history through digital archives.
 (3)Informal education programs that connect traditional Hawaiian knowledge, science, astronomy, and the environment through State museums or learning centers.
 (4)Public charter schools serving high concentrations of Native Hawaiian students. (e)Administrative costs (1)In generalExcept as provided in paragraph (2), not more than 5 percent of funds provided to a recipient of a grant or contract under this section for any fiscal year may be used for administrative purposes.
 (2)ExceptionThe Secretary may waive the requirement of paragraph (1) for a nonprofit entity that receives funding under this section and allow not more than 10 percent of funds provided to such nonprofit entity under this section for any fiscal year to be used for administrative purposes.
									5305.Administrative provisions
 (a)Application requiredNo grant may be made under this part, and no contract may be entered into under this part, unless the entity seeking the grant or contract submits an application to the Secretary at such time, in such manner, and containing such information as the Secretary may determine to be necessary to carry out the provisions of this part.
 (b)Direct grant applicationsThe Secretary shall provide a copy of all direct grant applications to the Education Council. (c)Supplement not supplant (1)In generalExcept as provided in paragraph (2), funds made available under this part shall be used to supplement, and not supplant, any State or local funds used to achieve the purposes of this part.
 (2)ExceptionParagraph (1) shall not apply to any nonprofit entity or Native Hawaiian community-based organization that receives a grant or other funds under this part.
									(d)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to carry out this part $34,181,000 for each of fiscal years 2016 through 2019.
 (2)ReservationOf the funds appropriated under this subsection, the Secretary shall reserve, for each fiscal year after the date of the enactment of the Student Success Act not less than $500,000 for the grant to the Education Council under section 5303.
 (3)AvailabilityFunds appropriated under this subsection shall remain available until expended.. VIGeneral provisions for the Act 601.General provisions for the Act (a)Amending title VITitle VI (20 U.S.C. 7301 et seq.) is amended to read as follows:
					
						VIGeneral Provisions
							ADefinitions
 6101.DefinitionsExcept as otherwise provided, in this Act: (1)Average daily attendance (A)In generalExcept as provided otherwise by State law or this paragraph, the term average daily attendance means—
 (i)the aggregate number of days of attendance of all students during a school year; divided by (ii)the number of days school is in session during that year.
 (B)ConversionThe Secretary shall permit the conversion of average daily membership (or other similar data) to average daily attendance for local educational agencies in States that provide State aid to local educational agencies on the basis of average daily membership (or other similar data).
 (C)Special ruleIf the local educational agency in which a child resides makes a tuition or other payment for the free public education of the child in a school located in another school district, the Secretary shall, for the purpose of this Act—
 (i)consider the child to be in attendance at a school of the agency making the payment; and (ii)not consider the child to be in attendance at a school of the agency receiving the payment.
 (D)Children with disabilitiesIf a local educational agency makes a tuition payment to a private school or to a public school of another local educational agency for a child with a disability, as defined in section 602 of the Individuals with Disabilities Education Act, the Secretary shall, for the purpose of this Act, consider the child to be in attendance at a school of the agency making the payment.
 (2)Average per-pupil expenditureThe term average per-pupil expenditure means, in the case of a State or of the United States— (A)without regard to the source of funds—
 (i)the aggregate current expenditures, during the third fiscal year preceding the fiscal year for which the determination is made (or, if satisfactory data for that year are not available, during the most recent preceding fiscal year for which satisfactory data are available) of all local educational agencies in the State or, in the case of the United States, for all States (which, for the purpose of this paragraph, means the 50 States and the District of Columbia); plus
 (ii)any direct current expenditures by the State for the operation of those agencies; divided by (B)the aggregate number of children in average daily attendance to whom those agencies provided free public education during that preceding year.
 (3)Charter schoolThe term charter school means a public school that— (A)in accordance with a specific State statute authorizing the granting of charters to schools, is exempt from significant State or local rules that inhibit the flexible operation and management of public schools, but not from any rules relating to the other requirements of this paragraph;
 (B)is created by a developer as a public school, or is adapted by a developer from an existing public school, and is operated under public supervision and direction;
 (C)operates in pursuit of a specific set of educational objectives determined by the school’s developer and agreed to by the authorized public chartering agency;
 (D)provides a program of elementary or secondary education, or both; (E)is nonsectarian in its programs, admissions policies, employment practices, and all other operations, and is not affiliated with a sectarian school or religious institution;
 (F)does not charge tuition; (G)complies with the Age Discrimination Act of 1975, title VI of the Civil Rights Act of 1964, title IX of the Education Amendments of 1972, section 504 of the Rehabilitation Act of 1973, part B of the Individuals with Disabilities Education Act, the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 444 of the General Education Provisions Act (20 U.S.C. 1232(g)) (commonly known as the Family Education Rights and Privacy Act of 1974);
 (H)is a school to which parents choose to send their children, and admits students on the basis of a lottery if more students apply for admission than can be accommodated, except that in cases in which students who are enrolled in a charter school affiliated (such as by sharing a network) with another charter school, those students may be automatically enrolled in the next grade level at such other charter school, so long as a lottery is used to fill seats created through regular attrition in student enrollment;
 (I)agrees to comply with the same Federal and State audit requirements as do other elementary schools and secondary schools in the State, unless such State audit requirements are waived by the State;
 (J)meets all applicable Federal, State, and local health and safety requirements; (K)operates in accordance with State law;
 (L)has a written performance contract with the authorized public chartering agency in the State that includes a description of how student performance will be measured in charter schools pursuant to State assessments that are required of other schools and pursuant to any other assessments mutually agreeable to the authorized public chartering agency and the charter school; and
 (M)may serve prekindergarten or postsecondary students. (4)ChildThe term child means any person within the age limits for which the State provides free public education.
 (5)Child with a disabilityThe term child with a disability has the same meaning given that term in section 602 of the Individuals with Disabilities Education Act.
 (6)Community-based organizationThe term community-based organization means a public or private nonprofit organization of demonstrated effectiveness that— (A)is representative of a community or significant segments of a community; and
 (B)provides educational or related services to individuals in the community. (7)Consolidated local applicationThe term consolidated local application means an application submitted by a local educational agency pursuant to section 6305.
 (8)Consolidated local planThe term consolidated local plan means a plan submitted by a local educational agency pursuant to section 6305. (9)Consolidated state applicationThe term consolidated State application means an application submitted by a State educational agency pursuant to section 6302.
 (10)Consolidated state planThe term consolidated State plan means a plan submitted by a State educational agency pursuant to section 6302. (11)CountyThe term county means one of the divisions of a State used by the Secretary of Commerce in compiling and reporting data regarding counties.
 (12)Covered programThe term covered program means each of the programs authorized by— (A)part A of title I;
 (B)title II; and (C)part B of title III.
 (13)Current expendituresThe term current expenditures means expenditures for free public education— (A)including expenditures for administration, instruction, attendance and health services, pupil transportation services, operation and maintenance of plant, fixed charges, and net expenditures to cover deficits for food services and student body activities; but
 (B)not including expenditures for community services, capital outlay, and debt service, or any expenditures made from funds received under title I.
 (14)DepartmentThe term Department means the Department of Education. (15)Direct student servicesThe term direct student services means public school choice or high-quality academic tutoring that are designed to help increase academic achievement for students.
 (16)Distance educationThe term distance education means the use of one or more technologies to deliver instruction to students who are separated from the instructor and to support regular and substantive interaction between the students and the instructor synchronously or nonsynchronously.
 (17)Educational service agencyThe term educational service agency means a regional public multiservice agency authorized by State statute to develop, manage, and provide services or programs to local educational agencies.
 (18)Elementary schoolThe term elementary school means a nonprofit institutional day or residential school, including a public elementary charter school, that provides elementary education, as determined under State law.
 (19)English learnerThe term English learner, when used with respect to an individual, means an individual— (A)who is aged 3 through 21;
 (B)who is enrolled or preparing to enroll in an elementary school or secondary school; (C) (i)who was not born in the United States or whose native language is a language other than English;
											(ii)
 (I)who is a Native American or Alaska Native, or a native resident of the outlying areas; and (II)who comes from an environment where a language other than English has had a significant impact on the individual’s level of English language proficiency; or
 (iii)who is migratory, whose native language is a language other than English, and who comes from an environment where a language other than English is dominant; and
 (D)whose difficulties in speaking, reading, writing, or understanding the English language may be sufficient to deny the individual—
 (i)the ability to meet the State’s academic standards described in section 1111; (ii)the ability to successfully achieve in classrooms where the language of instruction is English; or
 (iii)the opportunity to participate fully in society. (20)Extended-year adjusted cohort graduation rate (A)In generalThe term extended-year adjusted cohort graduation rate means the ratio where—
 (i)the denominator consists of the number of students who form the original cohort of entering first-time 9th grade students enrolled in the high school no later than the effective date for student membership data submitted annually by State educational agencies to the National Center for Education Statistics under section 153 of the Education Sciences Reform Act, adjusted by—
 (I)adding the students who joined that cohort, after the time of the determination of the original cohort; and
 (II)subtracting only those students who left that cohort, after the time of the determination of the original cohort, as described in subparagraph (B); and
 (ii)the numerator consists of the number of students in the cohort, as adjusted under clause (i), who earned a regular high school diploma before, during, or at the conclusion of—
 (I)one or more additional years beyond the fourth year of high school; or (II)a summer session immediately following the additional year of high school.
 (B)Cohort removalTo remove a student from a cohort, a school or local educational agency shall require documentation to confirm that the student has transferred out, emigrated to another country, transferred to a prison or juvenile facility, or is deceased.
										(C)Transferred out
 (i)In generalFor purposes of this paragraph, the term transferred out means a student who the high school or local educational agency has confirmed, according to clause (ii), has transferred—
 (I)to another school from which the student is expected to receive a regular high school diploma; or (II)to another educational program from which the student is expected to receive a regular high school diploma.
												(ii)Confirmation requirements
 (I)Documentation requiredThe confirmation of a student’s transfer to another school or educational program described in clause (i) requires documentation from the receiving school or program that the student enrolled in the receiving school or program.
 (II)Lack of confirmationA student who was enrolled, but for whom there is no confirmation of the student having transferred out, shall remain in the denominator of the extended-year adjusted cohort.
 (iii)Programs not providing creditA student who is retained in grade or who is enrolled in a GED or other alternative educational program that does not issue or provide credit toward the issuance of a regular high school diploma shall not be considered transferred out and shall remain in the extended-year adjusted cohort.
 (D)Special ruleFor those high schools that start after grade 9, the original cohort shall be calculated for the earliest high school grade students attend no later than the effective date for student membership data submitted annually by State educational agencies to the National Center for Education Statistics pursuant to section 153 of the Education Sciences Reform Act.
 (21)Family literacy servicesThe term family literacy services means services provided to participants on a voluntary basis that are of sufficient intensity in terms of hours, and of sufficient duration, to make sustainable changes in a family, and that integrate all of the following activities:
 (A)Interactive literacy activities between parents and their children. (B)Training for parents regarding how to be the primary teacher for their children and full partners in the education of their children.
 (C)Parent literacy training that leads to economic self-sufficiency. (D)An age-appropriate education to prepare children for success in school and life experiences.
										(22)Four-year adjusted cohort graduation rate
 (A)In generalThe term four-year adjusted cohort graduation rate means the ratio where— (i)the denominator consists of the number of students who form the original cohort of entering first-time 9th grade students enrolled in the high school no later than the effective date for student membership data submitted annually by State educational agencies to the National Center for Education Statistics pursuant to section 153 of the Education Sciences Reform Act, adjusted by—
 (I)adding the students who joined that cohort, after the time of the determination of the original cohort; and
 (II)subtracting only those students who left that cohort, after the time of the determination of the original cohort, as described in subparagraph (B); and
 (ii)the numerator consists of the number of students in the cohort, as adjusted under clause (i), who earned a regular high school diploma before, during, or at the conclusion of—
 (I)the fourth year of high school; or (II)a summer session immediately following the fourth year of high school.
 (B)Cohort removalTo remove a student from a cohort, a school or local educational agency shall require documentation to confirm that the student has transferred out, emigrated to another country, transferred to a prison or juvenile facility, or is deceased.
										(C)Transferred out
 (i)In generalFor purposes of this paragraph, the term transferred out means a student who the high school or local educational agency has confirmed, according to clause (ii), has transferred—
 (I)to another school from which the student is expected to receive a regular high school diploma; or (II)to another educational program from which the student is expected to receive a regular high school diploma.
												(ii)Confirmation requirements
 (I)Documentation requiredThe confirmation of a student’s transfer to another school or educational program described in clause (i) requires documentation from the receiving school or program that the student enrolled in the receiving school or program.
 (II)Lack of confirmationA student who was enrolled, but for whom there is no confirmation of the student having transferred out, shall remain in the adjusted cohort.
 (iii)Programs not providing creditA student who is retained in grade or who is enrolled in a GED or other alternative educational program that does not issue or provide credit toward the issuance of a regular high school diploma shall not be considered transferred out and shall remain in the adjusted cohort.
 (D)Special ruleFor those high schools that start after grade 9, the original cohort shall be calculated for the earliest high school grade students attend no later than the effective date for student membership data submitted annually by State educational agencies to the National Center for Education Statistics pursuant to section 153 of the Education Sciences Reform Act.
 (23)Free public educationThe term free public education means education that is provided— (A)at public expense, under public supervision and direction, and without tuition charge; and
 (B)as elementary school or secondary school education as determined under applicable State law, except that the term does not include any education provided beyond grade 12.
 (24)Gifted and talentedThe term gifted and talented, when used with respect to students, children, or youth, means students, children, or youth who give evidence of high achievement capability in areas such as intellectual, creative, artistic, or leadership capacity, or in specific academic fields, and who need services or activities not ordinarily provided by the school in order to fully develop those capabilities.
 (25)High-quality academic tutoringThe term ‘high-quality academic tutoring’ means supplemental academic services that— (A)are in addition to instruction provided during the school day;
 (B)are provided by a non-governmental entity or local educational agency that— (i)is included on a State educational agency approved provider list after demonstrating to the State educational agency that its program consistently improves the academic achievement of students; and
 (ii)agrees to provide parents of children receiving high-quality academic tutoring, the appropriate local educational agency, and school with information on participating students increases in academic achievement, in a format, and to the extent practicable, a language that such parent can understand, and in a manner that protects the privacy of individuals consistent with section 444 of the General Education Provisions Act (20 U.S.C. 1232g);
 (C)are selected by the parents of students who are identified by the local educational agency as being eligible for such services from among providers on the approved provider list described in subparagraph (B)(i);
 (D)meet all applicable Federal, State, and local health, safety, and civil rights laws; and (E)ensure that all instruction and content are secular, neutral, and non-ideological.
 (26)High schoolThe term high school means a secondary school that— (A)grants a diploma, as defined by the State; and
 (B)includes, at least, grade 12. (27)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965.
									(28)Local educational agency
 (A)In generalThe term local educational agency means a public board of education or other public authority legally constituted within a State for either administrative control or direction of, or to perform a service function for, public elementary schools or secondary schools in a city, county, township, school district, or other political subdivision of a State, or of or for a combination of school districts or counties that is recognized in a State as an administrative agency for its public elementary schools or secondary schools.
 (B)Administrative control and directionThe term includes any other public institution or agency having administrative control and direction of a public elementary school or secondary school.
 (C)BIE schoolsThe term includes an elementary school or secondary school funded by the Bureau of Indian Education but only to the extent that including the school makes the school eligible for programs for which specific eligibility is not provided to the school in another provision of law and the school does not have a student population that is smaller than the student population of the local educational agency receiving assistance under this Act with the smallest student population, except that the school shall not be subject to the jurisdiction of any State educational agency other than the Bureau of Indian Education.
 (D)Educational service agenciesThe term includes educational service agencies and consortia of those agencies. (E)State educational agencyThe term includes the State educational agency in a State in which the State educational agency is the sole educational agency for all public schools.
 (29)Native American and native American languageThe terms Native American and Native American language have the same meaning given those terms in section 103 of the Native American Languages Act of 1990.
 (30)Other staffThe term other staff means specialized instructional support personnel, librarians, career guidance and counseling personnel, education aides, and other instructional and administrative personnel.
 (31)Outlying areaThe term outlying area— (A)means American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands;
 (B)means the Republic of Palau, to the extent permitted under section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (Public Law 99–658; 117 Stat. 2751) and until an agreement for the extension of United States education assistance under the Compact of Free Association becomes effective for the Republic of Palau; and
 (C)for the purpose of any discretionary grant program under this Act, includes the Republic of the Marshall Islands and the Federated States of Micronesia, to the extent permitted under section 105(f)(1)(B)(viii) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2751).
 (32)ParentThe term parent includes a legal guardian or other person standing in loco parentis (such as a grandparent, stepparent, or foster parent with whom the child lives, or a person who is legally responsible for the child’s welfare).
 (33)Parental involvementThe term parental involvement means the participation of parents in regular, two-way, and meaningful communication involving student academic learning and other school activities, including ensuring—
 (A)that parents play an integral role in assisting in their child’s learning; (B)that parents are encouraged to be actively involved in their child’s education at school;
 (C)that parents are full partners in their child’s education and are included, as appropriate, in decisionmaking and on advisory committees to assist in the education of their child; and
 (D)the carrying out of other activities, such as those described in section 1118. (34)Pay for success initiativesThe term pay for success initiatives means initiatives—
 (A)that produce a measurable, clearly defined outcome that results in social benefit and direct cost savings to the local, State, or Federal Government;
 (B)except as provided in subparagraph (D)(i), that make payments only when agreed-upon outcomes are achieved;
 (C)for which a feasibility study is conducted on the initiative describing how the proposed intervention is based on strong or moderate evidence of effectiveness and how the initiative will meet the requirements of subparagraph (A); and
 (D)for which— (i)an evaluation, which may be paid for out of funding for the pay for success initiative without respect to a successful outcome, is included that uses experimental designs using random assignment or other research methodologies that allow for the strongest possible causal inferences when random assignment is not feasible by an independent evaluator to determine whether the initiative has met the outcomes described in subparagraph (A); and
 (ii)the State or local educational agency produces an annual, publicly available report on the progress of the initiative in meeting the requirements of subparagraph (A), as appropriate.
 (35)Poverty lineThe term poverty line means the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act) applicable to a family of the size involved.
 (36)Professional developmentThe term professional development— (A)includes evidence-based, job-embedded, continuous activities that—
 (i)improve and increase teachers’ knowledge of the academic subjects the teachers teach, and enable teachers to become effective educators;
 (ii)are an integral part of broad schoolwide and districtwide educational improvement plans; (iii)give teachers, school leaders, other staff, and administrators the knowledge and skills to provide students with the opportunity to meet State academic standards;
 (iv)improve classroom management skills; (v) (I)have a positive and lasting impact on classroom instruction and the teacher’s performance in the classroom; and
 (II)are not 1-day or short-term workshops or conferences; (vi)support the recruiting, hiring, and training of effective teachers, including teachers who became certified or licensed through State and local alternative routes to certification;
 (vii)advance teacher understanding of effective instructional strategies that are strategies for improving student academic achievement or substantially increasing the knowledge and teaching skills of teachers, including through addressing the social and emotional development needs of students;
 (viii)are aligned with and directly related to— (I)State academic standards and assessments; and
 (II)the curricula and programs tied to the standards described in subclause (I); (ix)are developed with extensive participation of teachers, school leaders, parents, and administrators of schools to be served under this Act;
 (x)are designed to give teachers of English learners and other teachers and instructional staff, the knowledge and skills to provide instruction and appropriate language and academic support services to those children, including the appropriate use of curricula and assessments;
 (xi)to the extent appropriate, provide training for teachers, other staff, and school leaders in the use of technology (including education about the harms of copyright piracy), so that technology and technology applications are effectively used to improve teaching and learning in the curricula and core academic subjects in which the students receive instruction;
 (xii)as a whole, are regularly evaluated for their impact on increased teacher effectiveness and improved student academic achievement, with the findings of the evaluations used to improve the quality of the professional development;
 (xiii)provide instruction in methods of teaching children with special needs; (xiv)include instruction in the use of data and assessments to inform and instruct classroom practice; and
 (xv)include instruction in ways that teachers, school leaders, specialized instructional support personnel, other staff, and school administrators may work more effectively with parents; and
 (B)may include evidence-based, job-embedded, continuous activities that— (i)involve the forming of partnerships with institutions of higher education to establish school-based teacher training programs that provide prospective teachers and new teachers with an opportunity to work under the guidance of experienced teachers and college faculty;
 (ii)create programs to enable paraprofessionals (assisting teachers employed by a local educational agency receiving assistance under subpart 1 of part A of title I) to obtain the education necessary for those paraprofessionals to become certified and licensed teachers; and
 (iii)provide follow-up training to individuals who have participated in activities described in subparagraph (A) or another clause of this subparagraph that are designed to ensure that the knowledge and skills learned by the teachers are implemented in the classroom.
											(37)Regular high school diploma
 (A)In generalThe term regular high school diploma means the standard high school diploma awarded to the preponderance of students in the State that is fully aligned with State standards, or a higher diploma. Such term shall not include a GED or other recognized equivalent of a diploma, a certificate of attendance, or any lesser diploma award.
 (B)Exception for students with significant cognitive disabilitiesFor a student who is assessed using an alternate assessment aligned to alternate academic standards under section 1111(b)(1)(D), receipt of a regular high school diploma as defined under subparagraph (A) or a State-defined alternate diploma obtained within the time period for which the State ensures the availability of a free appropriate public education and in accordance with section 612(a)(1) of the Individuals with Disabilities Education Act shall be counted as graduating with a regular high school diploma for the purposes of this Act.
 (38)School leaderThe term school leader means a principal, assistant principal, or other individual who is— (A)an employee or officer of a school, local educational agency, or other entity operating the school; and
 (B)responsible for— (i)the daily instructional leadership and managerial operations in the school building; and
 (ii)creating the optimum conditions for student learning. (39)Secondary schoolThe term secondary school means a nonprofit institutional day or residential school, including a public secondary charter school, that provides secondary education, as determined under State law, except that the term does not include any education beyond grade 12.
 (40)SecretaryThe term Secretary means the Secretary of Education. (41)Specialized instructional support personnel; specialized instructional support services (A)Specialized instructional support personnelThe term specialized instructional support personnel means school counselors, school social workers, school psychologists, and other qualified professional personnel involved in providing assessment, diagnosis, counseling, educational, therapeutic, and other necessary services (including related services as that term is defined in section 602 of the Individuals with Disabilities Education Act) as part of a comprehensive program to meet student needs.
 (B)Specialized instructional support servicesThe term specialized instructional support services means the services provided by specialized instructional support personnel. (42)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and each of the outlying areas.
 (43)State educational agencyThe term State educational agency means the agency primarily responsible for the State supervision of public elementary schools and secondary schools.
 (44)TechnologyThe term technology means modern information, computer and communication technology products, services, or tools, including, but not limited to, the Internet and other communications networks, computer devices and other computer and communications hardware, software applications, data systems, and other electronic content and data storage.
 6102.Applicability of titleParts B, C, D, and E of this title do not apply to title IV of this Act. 6103.Applicability to Bureau of Indian Education operated schoolsFor the purpose of any competitive program under this Act—
 (1)a consortium of schools operated by the Bureau of Indian Education; (2)a school operated under a contract or grant with the Bureau of Indian Education in consortium with another contract or grant school or a tribal or community organization; or
 (3)a Bureau of Indian Education school in consortium with an institution of higher education, a contract or grant school, or a tribal or community organization,
									shall be given the same consideration as a local educational agency.BFlexibility in the Use of Administrative and Other Funds
								6201.Consolidation of State administrative funds for elementary and secondary education programs
									(a)Consolidation of administrative funds
 (1)In generalA State educational agency may consolidate the amounts specifically made available to it for State administration under one or more of the programs under paragraph (2).
 (2)ApplicabilityThis section applies to any program under this Act under which funds are authorized to be used for administration, and such other programs as the Secretary may designate.
										(b)Use of funds
 (1)In generalA State educational agency shall use the amount available under this section for the administration of the programs included in the consolidation under subsection (a).
 (2)Additional usesA State educational agency may also use funds available under this section for administrative activities designed to enhance the effective and coordinated use of funds under programs included in the consolidation under subsection (a), such as—
 (A)the coordination of those programs with other Federal and non-Federal programs; (B)the establishment and operation of peer-review mechanisms under this Act;
 (C)the administration of this title; (D)the dissemination of information regarding model programs and practices;
 (E)technical assistance under any program under this Act; (F)State-level activities designed to carry out this title;
 (G)training personnel engaged in audit and other monitoring activities; and (H)implementation of the Cooperative Audit Resolution and Oversight Initiative of the Department.
 (c)RecordsA State educational agency that consolidates administrative funds under this section shall not be required to keep separate records, by individual program, to account for costs relating to the administration of programs included in the consolidation under subsection (a).
 (d)ReviewTo determine the effectiveness of State administration under this section, the Secretary may periodically review the performance of State educational agencies in using consolidated administrative funds under this section and take such steps as the Secretary finds appropriate to ensure the effectiveness of that administration.
 (e)Unused administrative fundsIf a State educational agency does not use all of the funds available to the agency under this section for administration, the agency may use those funds during the applicable period of availability as funds available under one or more programs included in the consolidation under subsection (a).
 (f)Consolidation of funds for standards and assessment developmentIn order to develop State academic standards and assessments, a State educational agency may consolidate the amounts described in subsection (a) for those purposes under title I.
 6202.Single local educational agency StatesA State educational agency that also serves as a local educational agency shall, in its applications or plans under this Act, describe how the agency will eliminate duplication in conducting administrative functions.
								6203.Consolidation of funds for local administration
 (a)General AuthorityIn accordance with regulations of the Secretary and for any fiscal year, a local educational agency, with the approval of its State educational agency, may consolidate and use for the administration of one or more programs under this Act (or such other programs as the Secretary shall designate) not more than the percentage, established in each program, of the total available for the local educational agency under those programs.
 (b)State ProceduresA State educational agency shall, in collaboration with local educational agencies in the State, establish procedures for responding to requests from local educational agencies to consolidate administrative funds under subsection (a) and for establishing limitations on the amount of funds under those programs that may be used for administration on a consolidated basis.
 (c)ConditionsA local educational agency that consolidates administrative funds under this section for any fiscal year shall not use any other funds under the programs included in the consolidation for administration for that fiscal year.
 (d)Uses of Administrative FundsA local educational agency that consolidates administrative funds under this section may use the consolidated funds for the administration of the programs and for uses, at the school district and school levels, comparable to those described in section 6201(b)(2).
 (e)RecordsA local educational agency that consolidates administrative funds under this section shall not be required to keep separate records, by individual program, to account for costs relating to the administration of the programs included in the consolidation.
									6204.Consolidated set-aside for Department of the Interior funds
									(a)General authority
 (1)TransferThe Secretary shall transfer to the Department of the Interior, as a consolidated amount for covered programs, the Indian education programs under part A of title V, and the education for homeless children and youth program under subtitle B of title VII of the McKinney-Vento Homeless Assistance Act, the amounts allotted to the Department of the Interior under those programs.
										(2)Agreement
 (A)In generalThe Secretary and the Secretary of the Interior shall enter into an agreement, consistent with the requirements of the programs specified in paragraph (1), for the distribution and use of those program funds under terms that the Secretary determines best meet the purposes of those programs.
 (B)ContentsThe agreement shall— (i)set forth the plans of the Secretary of the Interior for the use of the amount transferred and the achievement measures to assess program effectiveness; and
 (ii)be developed in consultation with Indian tribes. (b)AdministrationThe Department of the Interior may use not more than 1.5 percent of the funds consolidated under this section for its costs related to the administration of the funds transferred under this section.
									CCoordination of Programs; Consolidated State and Local Plans and Applications
 6301.PurposesThe purposes of this part are— (1)to improve teaching and learning by encouraging greater cross-program coordination, planning, and service delivery;
 (2)to provide greater flexibility to State and local authorities through consolidated plans, applications, and reporting; and
 (3)to enhance the integration of programs under this Act with State and local programs. 6302.Optional consolidated State plans or applications (a)General authority (1)SimplificationIn order to simplify application requirements and reduce the burden for State educational agencies under this Act, the Secretary, in accordance with subsection (b), shall establish procedures and criteria under which, after consultation with the Governor, a State educational agency may submit a consolidated State plan or a consolidated State application meeting the requirements of this section for—
 (A)each of the covered programs in which the State participates; and (B)such other programs as the Secretary may designate.
 (2)Consolidated applications and plansAfter consultation with the Governor, a State educational agency that submits a consolidated State plan or a consolidated State application under this section shall not be required to submit separate State plans or applications under any of the programs to which the consolidated State plan or consolidated State application under this section applies.
										(b)Collaboration
 (1)In generalIn establishing criteria and procedures under this section, the Secretary shall collaborate with State educational agencies and, as appropriate, with other State agencies, local educational agencies, public and private agencies, organizations, and institutions, private schools, and parents, students, and teachers.
 (2)ContentsThrough the collaborative process described in paragraph (1), the Secretary shall establish, for each program under this Act to which this section applies, the descriptions, information, assurances, and other material required to be included in a consolidated State plan or consolidated State application.
 (3)Necessary materialsThe Secretary shall require only descriptions, information, assurances (including assurances of compliance with applicable provisions regarding participation by private school children and teachers), and other materials that are absolutely necessary for the consideration of the consolidated State plan or consolidated State application.
										6303.Consolidated reporting
 (a)In generalIn order to simplify reporting requirements and reduce reporting burdens, the Secretary shall establish procedures and criteria under which a State educational agency, in consultation with the Governor of the State, may submit a consolidated State annual report.
 (b)ContentsThe report shall contain information about the programs included in the report, including the performance of the State under those programs, and other matters as the Secretary determines are necessary, such as monitoring activities.
 (c)ReplacementThe report shall replace separate individual annual reports for the programs included in the consolidated State annual report.
									6304.General applicability of State educational agency assurances
 (a)AssurancesA State educational agency, in consultation with the Governor of the State, that submits a consolidated State plan or consolidated State application under this Act, whether separately or under section 6302, shall have on file with the Secretary a single set of assurances, applicable to each program for which the plan or application is submitted, that provides that—
 (1)each such program will be administered in accordance with all applicable statutes, regulations, program plans, and applications;
										(2)
 (A)the control of funds provided under each such program and title to property acquired with program funds will be in a public agency, an eligible private agency, institution, or organization, or an Indian tribe, if the law authorizing the program provides for assistance to those entities; and
 (B)the public agency, eligible private agency, institution, or organization, or Indian tribe will administer those funds and property to the extent required by the authorizing law;
 (3)the State will adopt and use proper methods of administering each such program, including— (A)the enforcement of any obligations imposed by law on agencies, institutions, organizations, and other recipients responsible for carrying out each program;
 (B)the correction of deficiencies in program operations that are identified through audits, monitoring, or evaluation; and
 (C)the adoption of written procedures for the receipt and resolution of complaints alleging violations of law in the administration of the programs;
 (4)the State will cooperate in carrying out any evaluation of each such program conducted by or for the Secretary or other Federal officials;
 (5)the State will use such fiscal control and fund accounting procedures that will ensure proper disbursement of, and accounting for, Federal funds paid to the State under each such program;
 (6)the State will— (A)make reports to the Secretary as may be necessary to enable the Secretary to perform the Secretary’s duties under each such program; and
 (B)maintain such records, provide such information to the Secretary, and afford such access to the records as the Secretary may find necessary to carry out the Secretary’s duties; and
 (7)before the plan or application was submitted to the Secretary, the State afforded a reasonable opportunity for public comment on the plan or application and considered such comment.
 (b)GEPA provisionSection 441 of the General Education Provisions Act shall not apply to programs under this Act. 6305.Consolidated local plans or applications (a)General authority (1)Consolidated planA local educational agency receiving funds under more than one covered program may submit plans or applications to the State educational agency under those programs on a consolidated basis.
 (2)Availability to governorThe State educational agency shall make any consolidated local plans and applications available to the Governor.
 (b)Required consolidated plans or applicationsA State educational agency that has an approved consolidated State plan or application under section 6302 may require local educational agencies in the State receiving funds under more than one program included in the consolidated State plan or consolidated State application to submit consolidated local plans or applications under those programs, but may not require those agencies to submit separate plans.
 (c)CollaborationA State educational agency, in consultation with the Governor, shall collaborate with local educational agencies in the State in establishing procedures for the submission of the consolidated State plans or consolidated State applications under this section.
 (d)Necessary materialsThe State educational agency shall require only descriptions, information, assurances, and other material that are absolutely necessary for the consideration of the local educational agency plan or application.
									6306.Other general assurances
 (a)AssurancesAny applicant, other than a State educational agency that submits a plan or application under this Act, shall have on file with the State educational agency a single set of assurances, applicable to each program for which a plan or application is submitted, that provides that—
 (1)each such program will be administered in accordance with all applicable statutes, regulations, program plans, and applications;
										(2)
 (A)the control of funds provided under each such program and title to property acquired with program funds will be in a public agency or in an eligible private agency, institution, organization, or Indian tribe, if the law authorizing the program provides for assistance to those entities; and
 (B)the public agency, eligible private agency, institution, or organization, or Indian tribe will administer the funds and property to the extent required by the authorizing statutes;
 (3)the applicant will adopt and use proper methods of administering each such program, including— (A)the enforcement of any obligations imposed by law on agencies, institutions, organizations, and other recipients responsible for carrying out each program; and
 (B)the correction of deficiencies in program operations that are identified through audits, monitoring, or evaluation;
 (4)the applicant will cooperate in carrying out any evaluation of each such program conducted by or for the State educational agency, the Secretary, or other Federal officials;
 (5)the applicant will use such fiscal control and fund accounting procedures as will ensure proper disbursement of, and accounting for, Federal funds paid to the applicant under each such program;
 (6)the applicant will— (A)submit such reports to the State educational agency (which shall make the reports available to the Governor) and the Secretary as the State educational agency and Secretary may require to enable the State educational agency and the Secretary to perform their duties under each such program; and
 (B)maintain such records, provide such information, and afford such access to the records as the State educational agency (after consultation with the Governor) or the Secretary may reasonably require to carry out the State educational agency’s or the Secretary’s duties; and
 (7)before the application was submitted, the applicant afforded a reasonable opportunity for public comment on the application and considered such comment.
 (b)GEPA provisionSection 442 of the General Education Provisions Act shall not apply to programs under this Act. DWaivers 6401.Waivers of statutory and regulatory requirements (a)In general (1)Request for waiverA State educational agency, local educational agency, or Indian tribe that receives funds under a program authorized under this Act may submit a request to the Secretary to waive any statutory or regulatory requirement of this Act.
 (2)Receipt of waiverExcept as provided in subsection (c) and subject to the limits in subsection (b)(5)(A), the Secretary shall waive any statutory or regulatory requirement of this Act for a State educational agency, local educational agency, Indian tribe, or school (through a local educational agency), that submits a waiver request pursuant to this subsection.
										(b)Plan
 (1)In generalA State educational agency, local educational agency, or Indian tribe that desires a waiver under this section shall submit a waiver request to the Secretary, which shall include a plan that—
 (A)identifies the Federal programs affected by the requested waiver; (B)describes which Federal statutory or regulatory requirements are to be waived;
 (C)reasonably demonstrates that the waiver will improve instruction for students and advance student academic achievement;
 (D)describes the methods the State educational agency, local educational agency, or Indian tribe will use to monitor the effectiveness of the implementation of the plan; and
 (E)describes how schools will continue to provide assistance to the same populations served by programs for which the waiver is requested.
 (2)Additional informationA waiver request under this section— (A)may provide for waivers of requirements applicable to State educational agencies, local educational agencies, Indian tribes, and schools; and
 (B)shall be developed and submitted— (i) (I)by local educational agencies (on behalf of those agencies and schools) to State educational agencies; and
 (II)by State educational agencies (on their own behalf, or on behalf of, and based on the requests of, local educational agencies in the State) to the Secretary; or
 (ii)by Indian tribes (on behalf of schools operated by the tribes) to the Secretary. (3)General requirements (A)State educational agenciesIn the case of a waiver request submitted by a State educational agency acting on its own behalf, or on behalf of local educational agencies in the State, the State educational agency shall—
 (i)provide the public and local educational agencies in the State with notice and a reasonable opportunity to comment and provide input on the request;
 (ii)submit the comments and input to the Secretary, with a description of how the State addressed the comments and input; and
 (iii)provide notice and a reasonable time to comment to the public and local educational agencies in the manner in which the applying agency customarily provides similar notice and opportunity to comment to the public.
 (B)Local educational agenciesIn the case of a waiver request submitted by a local educational agency that receives funds under this Act—
 (i)the request shall be reviewed by the State educational agency and be accompanied by the comments, if any, of the State educational agency and the public; and
 (ii)notice and a reasonable opportunity to comment regarding the waiver request shall be provided to the State educational agency and the public by the agency requesting the waiver in the manner in which that agency customarily provides similar notice and opportunity to comment to the public.
												(4)Peer review
 (A)EstablishmentThe Secretary shall establish a multi-disciplinary peer review team, which shall meet the requirements of section 6543, to review waiver requests under this section.
 (B)ApplicabilityThe Secretary may approve a waiver request under this section without conducting a peer review of the request, but shall use the peer review process under this paragraph before disapproving such a request.
 (C)Standard and nature of reviewPeer reviewers shall conduct a good faith review of waiver requests submitted to them under this section. Peer reviewers shall review such waiver requests—
 (i)in their totality; (ii)in deference to State and local judgment; and
 (iii)with the goal of promoting State- and local-led innovation. (5)Waiver determination, demonstration, and revision (A)In generalThe Secretary shall approve a waiver request not more than 60 days after the date on which such request is submitted, unless the Secretary determines and demonstrates that—
 (i)the waiver request does not meet the requirements of this section; (ii)the waiver is not permitted under subsection (c);
 (iii)the plan that is required under paragraph (1)(C), and reviewed with deference to State and local judgment, provides no reasonable evidence to determine that a waiver will enhance student academic achievement; or
 (iv)the waiver request does not provide for adequate evaluation to ensure review and continuous improvement of the plan.
 (B)Waiver determination and revisionIf the Secretary determines and demonstrates that the waiver request does not meet the requirements of this section, the Secretary shall—
 (i)immediately— (I)notify the State educational agency, local educational agency, or Indian tribe of such determination; and
 (II)at the request of the State educational agency, local educational agency, or Indian tribe, provide detailed reasons for such determination in writing;
 (ii)offer the State educational agency, local educational agency, or Indian tribe an opportunity to revise and resubmit the waiver request not more than 60 days after the date of such determination; and
 (iii)if the Secretary determines that the resubmission does not meet the requirements of this section, at the request of the State educational agency, local educational agency, or Indian tribe, conduct a public hearing not more than 30 days after the date of such resubmission.
 (C)Waiver disapprovalThe Secretary may disapprove a waiver request if— (i)the State educational agency, local educational agency, or Indian tribe has been notified and offered an opportunity to revise and resubmit the waiver request, as described under clauses (i) and (ii) of subparagraph (B); and
 (ii)the State educational agency, local educational agency, or Indian tribe— (I)does not revise and resubmit the waiver request; or
 (II)revises and resubmits the waiver request, and the Secretary determines that such waiver request does not meet the requirements of this section after a hearing conducted under subparagraph (B)(iii), if requested.
 (D)External conditionsThe Secretary shall not, directly or indirectly, require or impose new or additional requirements in exchange for receipt of a waiver if such requirements are not specified in this Act.
 (c)RestrictionsThe Secretary shall not waive under this section any statutory or regulatory requirements relating to—
 (1)the allocation or distribution of funds to States, local educational agencies, Indian tribes, or other recipients of funds under this Act;
 (2)comparability of services; (3)use of Federal funds to supplement, not supplant, non-Federal funds;
 (4)equitable participation of private school students and teachers; (5)parental participation and involvement;
 (6)applicable civil rights requirements; (7)the prohibitions—
 (A)in subpart 2 of part E; (B)regarding use of funds for religious worship or instruction in section 6505; and
 (C)regarding activities in section 6524; or (8)the selection of a school attendance area or school under subsections (a) and (b) of section 1113, except that the Secretary may grant a waiver to allow a school attendance area or school to participate in activities under subpart 1 of part A of title I if the percentage of children from low-income families in the school attendance area or who attend the school is not more than 10 percentage points below the lowest percentage of those children for any school attendance area or school of the local educational agency that meets the requirements of subsections (a) and (b) of section 1113.
										(d)Duration and extension of waiver; limitations
 (1)In generalExcept as provided in paragraph (2), a waiver approved by the Secretary under this section may be for a period not to exceed 3 years.
 (2)ExtensionThe Secretary may extend the period described in paragraph (1) if the State demonstrates that— (A)the waiver has been effective in enabling the State or affected recipient to carry out the activities for which the waiver was requested and the waiver has contributed to improved student achievement; and
 (B)the extension is in the public interest. (3)Specific limitationsThe Secretary shall not require a State educational agency, local educational agency, or Indian tribe, as a condition of approval of a waiver request, to—
 (A)include in, or delete from, such request, specific academic standards, such as the Common Core State Standards developed under the Common Core State Standards Initiative or any other standards common to a significant number of States;
 (B)use specific academic assessment instruments or items, including assessments aligned to the standards described in subparagraph (A); or
 (C)include in, or delete from, such waiver request any criterion that specifies, defines, describes, or prescribes the standards or measures that a State or local educational agency or Indian tribe uses to establish, implement, or improve—
 (i)State academic standards; (ii)academic assessments;
 (iii)State accountability systems; or (iv)teacher and school leader evaluation systems.
												(e)Reports
 (1)Waiver reportsA State educational agency, local educational agency, or Indian tribe that receives a waiver under this section shall, at the end of the second year for which a waiver is received under this section and each subsequent year, submit a report to the Secretary that—
 (A)describes the uses of the waiver by the agency or by schools; (B)describes how schools continued to provide assistance to the same populations served by the programs for which waivers were granted; and
 (C)evaluates the progress of the agency and schools, or Indian tribe, in improving the quality of instruction or the academic achievement of students.
 (2)Report to CongressThe Secretary shall annually submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report—
 (A)summarizing the uses of waivers by State educational agencies, local educational agencies, Indian tribes, and schools; and
 (B)describing the status of the waivers in improving academic achievement. (f)Termination of waiversThe Secretary shall terminate a waiver under this section if the Secretary determines, after notice and an opportunity for a hearing, that the performance of the State or other recipient affected by the waiver has been inadequate to justify a continuation of the waiver and the recipient of the waiver has failed to make revisions needed to carry out the purpose of the waiver, or if the waiver is no longer necessary to achieve its original purpose.
 (g)PublicationA notice of the Secretary’s decision to grant each waiver under subsection (a) shall be published in the Federal Register and the Secretary shall provide for the dissemination of the notice to State educational agencies, interested parties, including educators, parents, students, advocacy and civil rights organizations, and the public.
									EUniform Provisions
								1Private Schools
									6501.Participation by private school children and teachers
										(a)Private school participation
 (1)In generalExcept as otherwise provided in this Act, to the extent consistent with the number of eligible children in areas served by a State educational agency, local educational agency, educational service agency, consortium of those agencies, or another entity receiving financial assistance under a program specified in subsection (b), who are enrolled in private elementary schools and secondary schools in areas served by such agency, consortium, or entity, the agency, consortium, or entity shall, after timely and meaningful consultation with appropriate private school officials or their representatives, provide to those children and their teachers or other educational personnel, on an equitable basis, special educational services or other benefits that address their needs under the program.
 (2)Secular, neutral, and nonideological services or benefitsEducational services or other benefits, including materials and equipment, provided under this section, shall be secular, neutral, and nonideological.
											(3)Special rule
 (A)In generalEducational services and other benefits provided under this section for private school children, teachers, and other educational personnel shall be equitable in comparison to services and other benefits for public school children, teachers, and other educational personnel participating in the program and shall be provided in a timely manner.
 (B)OmbudsmanTo help ensure equitable services are provided to private school children, teachers, and other educational personnel under this section, the State educational agency involved shall designate the ombudsman designated by the agency under section 1120(a)(3)(B) to monitor and enforce requirements of this section.
												(4)Expenditures
 (A)In generalExpenditures for educational services and other benefits to eligible private school children, teachers, and other service personnel shall be equal to the expenditures for participating public school children, taking into account the number and educational needs, of the children to be served.
 (B)Obligation of fundsFunds allocated to a local educational agency for educational services and other benefits to eligible private school children shall—
 (i)be obligated in the fiscal year for which the funds are received by the agency; and (ii)with respect to any such funds that cannot be so obligated, be used to serve such children in the following fiscal year.
 (C)Notice of allocationEach State educational agency shall— (i)determine, in a timely manner, the proportion of funds to be allocated to each local educational agency in the State for educational services and other benefits under this subpart to eligible private school children; and
 (ii)provide notice, simultaneously, to each such local educational agency and the appropriate private school officials or their representatives in the State of such allocation of funds.
 (5)Provision of servicesAn agency, consortium, or entity described in subsection (a)(1) of this section may provide those services directly or through contracts with public and private agencies, organizations, and institutions.
											(b)Applicability
 (1)In generalThis section applies to programs under— (A)subpart 2 of part A of title I;
 (B)subpart 4 of part A of title I; (C)part A of title II;
 (D)part B of title II; and (E)part B of title III.
 (2)DefinitionFor the purpose of this section, the term eligible children means children eligible for services under a program described in paragraph (1). (c)Consultation (1)In generalTo ensure timely and meaningful consultation, a State educational agency, local educational agency, educational service agency, consortium of those agencies, or entity shall consult, in order to reach an agreement, with appropriate private school officials or their representatives during the design and development of the programs under this Act, on issues such as—
 (A)how the children’s needs will be identified; (B)what services will be offered;
 (C)how, where, and by whom the services will be provided; (D)how the services will be assessed and how the results of the assessment will be used to improve those services;
 (E)the size and scope of the equitable services to be provided to the eligible private school children, teachers, and other educational personnel, the proportion of funds that are allocated for such services, how that proportion of funds is determined, and an itemization of the costs of the services to be provided;
 (F)how and when the agency, consortium, or entity will make decisions about the delivery of services, including a thorough consideration and analysis of the views of the private school officials or their representatives on the provision of services through potential third-party providers or contractors;
 (G)how, if the agency disagrees with the views of the private school officials or their representatives on the provision of services through a contract, the local educational agency will provide in writing to such private school officials or their representatives an analysis of the reasons why the local educational agency has chosen not to use a contractor;
 (H)whether the agency will provide services under this section directly or through contracts with public or private agencies, organizations, or institutions; and
 (I)whether to provide equitable services to eligible private school children— (i)by creating a pool or pools of funds with all of the funds allocated under subsection (a)(4) based on all the children from low-income families who attend private schools in a participating school attendance area from which the local educational agency will provide such services to all such children; or
 (ii)by providing such services to eligible children in each private school in the local educational agency’s participating school attendance area with the proportion of funds allocated under subsection (a)(4) based on the number of children from low-income families who attend such school.
 (2)DisagreementIf the agency, consortium, or entity disagrees with the views of the private school officials or their representatives with respect to an issue described in paragraph (1), the agency, consortium, or entity shall provide to the private school officials or their representatives a written explanation of the reasons why the local educational agency has chosen not to adopt the course of action requested by such officials or their representatives.
 (3)TimingThe consultation required by paragraph (1) shall occur before the agency, consortium, or entity makes any decision that affects the opportunities of eligible private school children, teachers, and other educational personnel to participate in programs under this Act, and shall continue throughout the implementation and assessment of activities under this section.
 (4)Discussion requiredThe consultation required by paragraph (1) shall include a discussion of service delivery mechanisms that the agency, consortium, or entity could use to provide equitable services to eligible private school children, teachers, administrators, and other staff.
 (5)DocumentationEach local educational agency shall maintain in the agency’s records and provide to the State educational agency involved a written affirmation signed by officials or their representatives of each participating private school that the meaningful consultation required by this section has occurred. The written affirmation shall provide the option for private school officials or their representatives to indicate that timely and meaningful consultation has not occurred or that the program design is not equitable with respect to eligible private school children. If such officials or their representatives do not provide such affirmation within a reasonable period of time, the local educational agency shall forward the documentation that such consultation has, or attempts at such consultation have, taken place to the State educational agency.
											(6)Compliance
 (A)In generalIf the consultation required under this section is with a local educational agency or educational service agency, a private school official or representative shall have the right to file a complaint with the State educational agency that the consultation required under this section was not meaningful and timely, did not give due consideration to the views of the private school official or representative, or did not treat the private school or its students equitably as required by this section.
 (B)ProcedureIf the private school official or representative wishes to file a complaint, the private school official or representative shall provide the basis of the noncompliance with this section and all parties shall provide the appropriate documentation to the appropriate officials or representatives.
 (C)ServicesA State educational agency shall provide services under this section directly or through contracts with public and private agencies, organizations, and institutions, if—
 (i)the appropriate private school officials or their representatives have— (I)requested that the State educational agency provide such services directly; and
 (II)demonstrated that the local educational agency or Education Service Agency involved has not met the requirements of this section; or
 (ii)in a case in which— (I)a local educational agency has more than 10,000 children from low-income families who attend private elementary schools or secondary schools in such agency’s school attendance areas, as defined in section 1113(a)(2)(A), that are not being served by the agency’s program under this section; or
 (II)90 percent of the eligible private school students in a school attendance area, as defined in section 1113(a)(2)(A), are not being served by the agency’s program under this section.
														(d)Public control of funds
 (1)In generalThe control of funds used to provide services under this section, and title to materials, equipment, and property purchased with those funds, shall be in a public agency for the uses and purposes provided in this Act, and a public agency shall administer the funds and property.
											(2)Provision of services
 (A)In generalThe provision of services under this section shall be provided— (i)by employees of a public agency; or
 (ii)through contract by the public agency with an individual, association, agency, organization, or other entity.
 (B)Independence; public agencyIn the provision of those services, the employee, person, association, agency, organization, or other entity shall be independent of the private school and of any religious organization, and the employment or contract shall be under the control and supervision of the public agency.
 (C)Commingling of funds prohibitedFunds used to provide services under this section shall not be commingled with non-Federal funds. 6502.Standards for by-pass (a)In generalIf, by reason of any provision of law, a State educational agency, local educational agency, educational service agency, consortium of those agencies, or other entity is prohibited from providing for the participation in programs of children enrolled in, or teachers or other educational personnel from, private elementary schools and secondary schools, on an equitable basis, or if the Secretary determines that the agency, consortium, or entity has substantially failed or is unwilling to provide for that participation, as required by section 6501, the Secretary shall—
 (1)waive the requirements of that section for the agency, consortium, or entity; and (2)arrange for the provision of equitable services to those children, teachers, or other educational personnel through arrangements that shall be subject to the requirements of this section and of sections 6501, 6503, and 6504.
 (b)DeterminationIn making the determination under subsection (a), the Secretary shall consider one or more factors, including the quality, size, scope, and location of the program, and the opportunity of private school children, teachers, and other educational personnel to participate in the program.
										6503.Complaint process for participation of private school children
 (a)Procedures for complaintsThe Secretary shall develop and implement written procedures for receiving, investigating, and resolving complaints from parents, teachers, or other individuals and organizations concerning violations of section 6501 by a State educational agency, local educational agency, educational service agency, consortium of those agencies, or entity. The individual or organization shall submit the complaint to the State educational agency for a written resolution by the State educational agency within 45 days.
 (b)Appeals to SecretaryThe resolution may be appealed by an interested party to the Secretary not later than 30 days after the State educational agency resolves the complaint or fails to resolve the complaint within the 45-day time limit. The appeal shall be accompanied by a copy of the State educational agency’s resolution, and, if there is one, a complete statement of the reasons supporting the appeal. The Secretary shall investigate and resolve the appeal not later than 90 days after receipt of the appeal.
										2Prohibitions
									6521.Prohibition against Federal mandates, direction, or control
 (a)In generalNo officer or employee of the Federal Government shall, directly or indirectly, through grants, contracts, or other cooperative agreements, mandate, direct, incentivize, or control a State, local educational agency, or school’s specific instructional content, academic standards and assessments, curricula, or program of instruction, (including any requirement, direction, incentive, or mandate to adopt the Common Core State Standards developed under the Common Core State Standards Initiative or any other academic standards common to a significant number of States), nor shall anything in this Act be construed to authorize such officer or employee to do so.
 (b)Financial supportNo officer or employee of the Federal Government shall, directly or indirectly, through grants, contracts, or other cooperative agreements, make financial support available in a manner that is conditioned upon a State, local educational agency, or school’s adoption of specific instructional content, academic standards and assessments, curriculum, or program of instruction, (including any requirement, direction, or mandate to adopt the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or any assessment, instructional content, or curriculum aligned to such standards), even if such requirements are specified in an Act other than this Act, nor shall anything in this Act be construed to authorize such officer or employee to do so.
										6522.Prohibitions on Federal Government and use of Federal funds
 (a)General prohibitionNothing in this Act shall be construed to authorize an officer or employee of the Federal Government directly or indirectly, whether through a grant, contract, or cooperative agreement, to mandate, direct, or control a State, local educational agency, or school’s curriculum, program of instruction, or allocation of State or local resources, or mandate a State or any subdivision thereof to spend any funds or incur any costs not paid for under this Act.
 (b)Prohibition on endorsement of curriculumNotwithstanding any other prohibition of Federal law, no funds provided to the Department under this Act may be used by the Department directly or indirectly—whether through a grant, contract, or cooperative agreement—to endorse, approve, develop, require, or sanction any curriculum, including any curriculum aligned to the Common Core State Standards developed under the Common Core State Standards Initiative or any other academic standards common to a significant number of States, designed to be used in an elementary school or secondary school.
 (c)Local controlNothing in this Act shall be construed to— (1)authorize an officer or employee of the Federal Government directly or indirectly—whether through a grant, contract, or cooperative agreement—to mandate, direct, review, or control a State, local educational agency, or school’s instructional content, curriculum, and related activities;
 (2)limit the application of the General Education Provisions Act; (3)require the distribution of scientifically or medically false or inaccurate materials or to prohibit the distribution of scientifically or medically true or accurate materials; or
 (4)create any legally enforceable right. (d)Prohibition on requiring Federal approval or certification of standardsNotwithstanding any other provision of Federal law, no State shall be required to have academic standards approved or certified by the Federal Government, in order to receive assistance under this Act.
 (e)Rule of construction on building standardsNothing in this Act shall be construed to mandate national school building standards for a State, local educational agency, or school.
										6523.Prohibition on federally sponsored testing
 (a)General prohibitionNotwithstanding any other provision of Federal law and except as provided in subsection (b), no funds provided under this Act to the Secretary or to the recipient of any award may be used to develop, pilot test, field test, implement, administer, or distribute any federally sponsored national test or testing materials in reading, mathematics, or any other subject, unless specifically and explicitly authorized by law.
 (b)ExceptionsSubsection (a) shall not apply to international comparative assessments developed under the authority of section 153(a)(5) of the Education Sciences Reform Act of 2002 and administered to only a representative sample of pupils in the United States and in foreign nations.
										6524.Limitations on national testing or certification for teachers
 (a)Mandatory national testing or certification of teachersNotwithstanding any other provision of this Act or any other provision of law, no funds available to the Department or otherwise available under this Act may be used for any purpose relating to a mandatory nationwide test or certification of teachers or education paraprofessionals, including any planning, development, implementation, or administration of such test or certification.
 (b)Prohibition on withholding fundsThe Secretary is prohibited from withholding funds from any State educational agency or local educational agency if the State educational agency or local educational agency fails to adopt a specific method of teacher or paraprofessional certification.
 6525.Prohibited uses of fundsNo funds under this Act may be used— (1)for construction, renovation, or repair of any school facility, except as authorized under title IV or otherwise authorized under this Act;
 (2)for medical services, drug treatment or rehabilitation, except for specialized instructional support services or referral to treatment for students who are victims of, or witnesses to, crime or who illegally use drugs;
 (3)for transportation unless otherwise authorized under this Act; (4)to develop or distribute materials, or operate programs or courses of instruction directed at youth, that are designed to promote or encourage sexual activity, or normalize teen sexual activity as an expected behavior, implicitly or explicitly, whether homosexual or heterosexual;
 (5)to distribute or to aid in the distribution on school grounds by any organization of legally obscene materials to minors or any instruction or materials that normalize teen sexual activity as an expected behavior;
 (6)to provide sex education or HIV-prevention education in schools unless that instruction is age appropriate and includes the health benefits of abstinence; or
 (7)to operate a program of contraceptive distribution in schools. 6529.Prohibition regarding State aidA State shall not take into consideration payments under this Act (other than under title IV) in determining the eligibility of any local educational agency in that State for State aid, or the amount of State aid, with respect to free public education of children.
 6530.Prohibition on requiring State participationAny State that opts out of receiving funds, or that has not been awarded funds, under one or more programs under this Act shall not be required to carry out any of the requirements of such program or programs, and nothing in this Act shall be construed to require a State to participate in any program under this Act.
 6531.Local controlThe Secretary shall not— (1)impose any requirements or exercise any governance or authority over school administration, including the development and expenditure of school budgets, unless explicitly authorized under this Act;
 (2)issue any regulations or non-regulatory guidance without first consulting with local stakeholders and fairly addressing their concerns; or
 (3)deny any local educational agency the right to object to any administrative requirement, including actions that place additional burdens or cost on the local educational agency.
										6532.Schoolchildren’s protection from abortion providers
 (a)Limitation on fundingNotwithstanding section 6102, no funds under this Act may be used by any State educational agency or local educational agency that enters into a contract or other agreement with a school-based health center relating to the provision of health services to students served by the agency unless such center certifies that—
 (1)the center will not perform an abortion; and (2)the center will not provide abortion-related materials, referrals, or directions for abortion services to any such student.
 (b)Rule of constructionNothing in this section shall be construed to prevent a school-based health center from providing non-abortion health services to pregnant students.
 (c)School-based health centerIn this section, the term school-based health center has the meaning given such term in section 2110(c)(9) of the Social Security Act (42 U.S.C. 1397jj(c)(9)).
										6533.State control over standards
 (a)In GeneralNothing in this Act shall be construed to prohibit a State from withdrawing from the Common Core State Standards or any other specific standards.
 (b)ProhibitionNo officer or employee of the Federal Government shall, directly or indirectly, through grants, contracts or other cooperative agreements, through waiver granted under section 6401 or through any other authority, take any action against a State that exercises its rights under subsection (a).
										3Other Provisions
									6541.Armed forces recruiter access to students and student recruiting information
										(a)Policy
 (1)Access to student recruiting informationNotwithstanding section 444(a)(5)(B) of the General Education Provisions Act, each local educational agency receiving assistance under this Act shall provide, upon a request made by a military recruiter or an institution of higher education, access to the name, address, and telephone listing of each secondary school student served by the local educational agency, unless the parent of such student has submitted the prior consent request under paragraph (2).
											(2)Consent
 (A)Opt-out processA parent of a secondary school student may submit a written request, to the local educational agency, that the student’s name, address, and telephone listing not be released for purposes of paragraph (1) without prior written consent of the parent. Upon receiving such request, the local educational agency may not release the student’s name, address, and telephone listing for such purposes without the prior written consent of the parent.
 (B)Notification of opt-out processEach local educational agency shall notify the parents of the students served by the agency of the option to make a request described in subparagraph (A).
 (3)Same access to studentsEach local educational agency receiving assistance under this Act shall provide military recruiters the same access to secondary school students as is provided generally to institutions of higher education or to prospective employers of those students.
 (4)Rule of construction prohibiting opt-in processesNothing in this subsection shall be construed to allow a local educational agency to withhold access to a student’s name, address, and telephone listing from a military recruiter or institution of higher education by implementing an opt-in process or any other process other than the written consent request process under paragraph (2)(A).
 (5)Parental consentFor purposes of this subsection, whenever a student has attained 18 years of age, the permission or consent required of and the rights accorded to the parents of the student shall only be required of and accorded to the student.
 (b)NotificationThe Secretary, in consultation with the Secretary of Defense, shall, not later than 120 days after the date of the enactment of the Student Success Act, notify school leaders, school administrators, and other educators about the requirements of this section.
 (c)ExceptionThe requirements of this section do not apply to a private secondary school that maintains a religious objection to service in the Armed Forces if the objection is verifiable through the corporate or other organizational documents or materials of that school.
 6542.RulemakingThe Secretary shall issue regulations under this Act as prescribed under section 1401 only to the extent that such regulations are necessary to ensure that there is compliance with the specific requirements and assurances required by this Act.
									6543.Peer review
 (a)In generalIf the Secretary uses a peer review panel to evaluate an application for any program required under this Act, the Secretary shall conduct the panel in accordance with this section.
 (b)MakeupThe Secretary shall— (1)solicit nominations for peers to serve on the panel from States that are—
 (A)practitioners in the subject matter; or (B)experts in the subject matter; and
 (2)select the peers from such nominees, except that there shall be at least 75 percent practitioners on each panel and in each group formed from the panel.
 (c)GuidanceThe Secretary shall issue the peer review guidance concurrently with the notice of the grant. (d)ReportingThe Secretary shall—
 (1)make the names of the peer reviewers available to the public before the final deadline for the application of the grant;
 (2)make the peer review notes publically available once the review has concluded; and (3)make any deviations from the peer reviewers’ recommendations available to the public with an explanation of the deviation.
 (e)Applicant reviewsAn applicant shall have an opportunity within 30 days to review the peer review notes and appeal the score to the Secretary prior to the Secretary making any final determination.
 (f)ProhibitionThe Secretary, and the Secretary’s staff, may not attempt to participate in, or influence, the peer review process. No Federal employee may participate in, or attempt to influence the peer review process, except to respond to questions of a technical nature, which shall be publicly reported.
 6544.Parental consentUpon receipt of written notification from the parents or legal guardians of a student, the local educational agency shall withdraw such student from any program funded under part B of title III. The local educational agency shall make reasonable efforts to inform parents or legal guardians of the content of such programs or activities funded under this Act, other than classroom instruction.
 6548.SeverabilityIf any provision of this Act is held invalid, the remainder of this Act shall be unaffected thereby.
 6549.Department staffThe Secretary shall— (1)not later than 60 days after the date of the enactment of the Student Success Act, identify the number of Department employees who worked on or administered each education program and project authorized under this Act, as such program or project was in effect on the day before such enactment date, and publish such information on the Department’s website;
 (2)not later than 60 days after such enactment date, identify the number of full-time equivalent employees who work on or administer programs or projects authorized under this Act, as in effect on the day before such enactment date, that have been eliminated or consolidated since such date;
 (3)not later than 1 year after such enactment date, reduce the workforce of the Department by the number of full-time equivalent employees the Department calculated under paragraph (2); and
 (4)not later than 1 year after such enactment date, report to the Congress on— (A)the number of employees associated with each program or project authorized under this Act administered by the Department;
 (B)the number of full-time equivalent employees who were determined to be associated with eliminated or consolidated programs or projects under paragraph (2);
 (C)how the Secretary reduced the number of employees at the Department under paragraph (3); (D)the average salary of the employees described in subparagraph (B) whose positions were eliminated; and
 (E)the average salary of the full-time equivalent employees who work on or administer a program or project authorized under this Act by the Department, disaggregated by employee function with each such program or project.
 6550.Reduction in Federal spendingTo ensure the reduced Federal role established under this Act is recognized when allocating spending amounts and appropriations for the programs under this Act, the Secretary, through the director of the Institute for Education Sciences, shall—
 (1)not later than 60 days after the date of the enactment of the Student Success Act, contract with an economist with an expertise in workforce and government efficiency;
 (2)not later than 1 year after the date of the enactment of the Student Success Act and before the Administration’s annual budget request for a fiscal year is submitted to Congress annually thereafter, require the economist to issue a report that—
 (A)examines the annual cost savings from the reduced Federal requirements under this Act, as amended by the Student Success Act, as compared to the requirements under this Act as in effect after fiscal year 2002 and prior to the date of the enactment of the Student Success Act and each year thereafter;
 (B)determines the reduced need for Federal funds to meet the Federal requirements under this Act, as amended by the Student Success Act, as compared to the requirements under this Act as in effect after fiscal year 2002 and prior to the date of the enactment of the Student Success Act; and
 (C)includes the specific reduced Federal funding amounts and reduced number of employees at the Department necessary for compliance with the provisions of this Act, as amended by the Student Success Act; and
 (3)not later than one week after Administration’s budget request is submitted to Congress for each fiscal year, submit the report to the Committees on Budget and the Committees on Appropriations of the House of Representatives and the Senate, and the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.
										6551.Sense of Congress on protecting student privacy
 (a)FindingsThe Congress finds as follows: (1)Students’ personally identifiable information is important to protect.
 (2)Students’ information should not be shared with individuals other than school officials in charge of educating those students without clear notice to parents.
 (3)With the use of more technology, and more research about student learning, the responsibility to protect students’ personally identifiable information is more important than ever.
 (4)Regulations allowing more access to students’ personal information could allow that information to be shared or sold by individuals who do not have the best interest of the students in mind.
 (5)The Secretary has the responsibility to ensure every entity that receives funding under this Act holds any personally identifiable information in strict confidence.
 (b)Sense of CongressIt is the sense of the Congress that the Secretary should review all regulations addressing issues of student privacy, including those under this Act, and ensure that students’ personally identifiable information is protected.
										4Restoration of State sovereignty over public education 
									6561.States to retain rights and authorities they do not expressly waive
 (a)Retention of rights and authoritiesIn order to ensure local control over the acceptance of Federal funds, no officer, employee, or other authority of the Secretary shall enforce against an authority of a State, nor shall any authority of a State have any obligation to obey, any requirement imposed as a condition of receiving assistance under a grant program established under this Act, nor shall such program operate within a State, unless the legislature of that State shall have by law expressly approved that program and, in doing so, have affirmatively agreed to abide by the conditions attached to the receipt of such funds.
 (b)Amendment of terms of receipt of Federal financial assistanceAn officer, employee, or other authority of the Secretary may release assistance under a grant program established under this Act to a State only after the legislature of the State has by law expressly approved the program (as described in subsection (a)). This approval may be accomplished by a vote to affirm a State budget that includes the use of such Federal funds and any such State budget must expressly include any requirement imposed as a condition of receiving assistance under a grant program established under this Act so that by approving the budget, the State legislature is expressly approving the grant program and, in doing so, has affirmatively agreed to abide by the conditions attached to the receipt of such funds.
 (c)Special rule for States with biennial legislaturesIn the case of a State with a biennial legislature— (1)during a year in which the State legislature does not meet, subsections (a) and (b) shall not apply; and
 (2)during a year in which the State legislature meets, subsections (a) and (b) shall apply, and, with respect to any grant program established under this Act during the most recent year in which the State legislature did not meet, the State may by law expressly disapprove the grant program, and, if such disapproval occurs, an officer, employee, or other authority of the Secretary may not release any additional assistance to the State under that grant program.
 (d)Definition of state authorityAs used in this section, the term authority of a State includes any administering agency of the State, any officer or employee of the State, and any local government authority of the State.
 (e)Rule of ConstructionNothing in this section shall be construed to allow the Secretary to condition the receipt of any grant funds under this Act on the adoption of any specific standards, including the Common Core State Standards, assessments, or curriculum.
 (f)Effective dateThis section applies in each State beginning on the 90th day after the end of the first regular session of the legislature of that State that begins 5 years after the date of the enactment of the Student Success Act and shall continue to apply in subsequent years until otherwise provided by law.
 6562.Dedication of savings to deficit reductionNotwithstanding any formula reallocations stipulated under the Student Success Act, any funds under such Act not allocated to a State because a State did not affirmatively agree to the receipt of such funds shall not be reallocated among the States.
 6563.Definition of State with biennial legislatureIn this Act, the term State with a biennial legislature means a State the legislature of which meets every other year. 6564.Intent of CongressIt is the intent of Congress that other than the terms and conditions expressly approved by State law under the terms of this subpart, control over public education and parental rights to control the education of their children are vested exclusively within the autonomous zone of independent authority reserved to the States and individual Americans by the United States Constitution, other than the Federal Government’s undiminishable obligation to enforce minimum Federal standards of equal protection and due process.
 6565.PrivacyThe Secretary shall ensure each grantee receiving funds under this Act understands the importance of privacy protections for students and is aware of their responsibilities under section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Education Rights and Privacy Act of 1974).
									FEvaluations
								6601.Evaluations
 (a)Reservation of fundsExcept as provided in subsections (c) and (d), the Secretary may reserve not more than 0.5 percent of the amount appropriated to carry out each categorical program authorized under this Act. The reserved amounts shall be used by the Secretary, acting through the Director of the Institute of Education Sciences—
 (1)to conduct— (A)comprehensive evaluations of the program or project;
 (B)studies of the effectiveness of the program or project and its administrative impact on schools and local educational agencies; and
 (C)the wide dissemination of evaluation findings under this section with respect to programs authorized under this Act—
 (i)in a timely fashion; (ii)in forms that are understandable, easily accessible, and usable or adaptable for use in the improvement of educational practice;
 (iii)through electronic transfer, and other means, such as posting, as available, to the websites of State educational agencies, local educational agencies, the Institute of Education Sciences, the Department, and other relevant places; and
 (iv)in a manner that promotes the utilization of such findings. (2)to evaluate the aggregate short- and long-term effects and cost efficiencies across Federal programs assisted or authorized under this Act and related Federal preschool, elementary, and secondary programs under any other Federal law; and
 (3)to increase the usefulness of evaluations of grant recipients in order to ensure the continuous progress of the program or project by improving the quality, timeliness, efficiency, and use of information relating to performance under the program or project.
 (b)Required planThe Secretary, acting through the Director of the Institute of Education Sciences, may use the reserved amount under subsection (a) only after completion of a comprehensive, multi-year plan—
 (1)for the periodic evaluation of each of the major categorical programs authorized under this Act, and as resources permit, the smaller categorical programs authorized under this Act;
 (2)that shall be developed and implemented with the involvement of other officials at the Department, as appropriate; and
 (3)that shall not be finalized until— (A)the publication of a notice in the Federal Register seeking public comment on such plan and after review by the Secretary of such comments; and
 (B)the plan is submitted for comment to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate and after review by the Secretary of such comments.
 (c)Title I excludedThe Secretary may not reserve under subsection (a) funds appropriated to carry out any program authorized under title I.
 (d)Evaluation activities authorized elsewhereIf, under any other provision of this Act (other than title I), funds are authorized to be reserved or used for evaluation activities with respect to a program or project, the Secretary may not reserve additional funds under this section for the evaluation of that program or project..
				(b)Technical amendments
					(1)Title IX
						(A)Subpart 1 of part E of title VI
 (i)Transfer and RedesignationSections 9504 through 9506 (20 U.S.C. 7884, 7885, and 7886) are— (I)transferred to title VI, as amended by subsection (a) of this section;
 (II)inserted after section 6503 of such title; and (III)redesignated as sections 6504 through 6506, respectively.
 (ii)AmendmentsSection 6504 (as so redesignated) is amended— (I)in subsection (a)(1)(A), by striking section 9502 and inserting section 6502;
 (II)in subsection (b), by striking section 9501 and inserting section 6501; and (III)in subsection (d), by striking No Child Left Behind Act of 2001 and inserting Student Success Act.
								(B)Subpart 2 of part E of title VI
 (i)Transfer and RedesignationSections 9531, 9533, and 9534 (20 U.S.C. 7911, 7913, and 7914) are— (I)transferred to title VI, as amended by subparagraph (A) of this paragraph;
 (II)inserted after section 6525 of such title; and (III)redesignated as sections 6526 through 6528, respectively.
 (ii)AmendmentsSection 6528 (as so redesignated) is amended— (I)by striking (a) In general.—Nothing and inserting Nothing; and
 (II)by striking subsection (b). (C)Subpart 3 of part E of title VISections 9523, 9524, and 9525 (20 U.S.C. 7903, 7904, and 7905) are—
 (i)transferred to title VI, as amended by subparagraph (B) of this paragraph; (ii)inserted after section 6544 of such title; and
 (iii)redesignated as sections 6545 through 6547, respectively. (2)Title IVSections 4141 and 4155 (20 U.S.C. 7151 and 7161) are—
 (A)transferred to title VI, as amended by this Act; (B)inserted after section 6551; and
 (C)redesignated as sections 6552 and 6553, respectively. 602.RepealTitle IX (20 U.S.C. 7801 et seq.), as amended by section 601(b)(1) of this title, is repealed.
 603.Other lawsBeginning on the date of the enactment of this Act, any reference in law to the term highly qualified as defined in section 9101 of the Elementary and Secondary Education Act of 1965 shall be treated as a reference to such term under section 9101 of the Elementary and Secondary Education Act of 1965 as in effect on the day before the date of the enactment of this Act.
 604.Amendment to IDEASection 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401) is amended by striking paragraph (10).
			VIIHomeless Education
 701.Statement of policySection 721 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431) is amended— (1)by amending paragraph (2) to read as follows:
					
 (2)In any State where compulsory residency requirements or other requirements, laws, regulations, practices, or policies may act as a barrier to the identification, enrollment, attendance, or success in school of homeless children and youths, the State and local educational agencies will review and undertake steps to revise such laws, regulations, practices, or policies to ensure that homeless children and youths are afforded the same free, appropriate public education as is provided to other children and youths.;
 (2)in paragraph (3), by striking alone; and (3)in paragraph (4), by striking challenging State student academic achievement and inserting State academic.
 702.Grants for State and local activities for the education of homeless children and youthsSection 722 of such Act (42 U.S.C. 11432) is amended— (1)in subsection (a), by striking (g). and inserting (h).;
 (2)by striking subsection (b); (3)in subsection (c)—
 (A)in paragraph (1)(A)— (i)in clause (i), by adding or at the end;
 (ii)in clause (ii), by striking ; or at the end and inserting a period; and (iii)by striking clause (iii); and
 (B)by striking paragraph (3); (4)in subsection (d)—
 (A)in the matter preceding paragraph (1), by striking Grants and inserting Grant funds from a grant made to a State; (B)by amending paragraph (2) to read as follows:
						
 (2)To provide services and activities to improve the identification of homeless children (including preschool-aged homeless children and youths) that enable such children and youths to enroll in, attend, and succeed in school, or, if appropriate, in preschool programs.;
 (C)in paragraph (3), by inserting before the period at the end the following: that can sufficiently carry out the duties described in this subtitle; and (D)by amending paragraph (5) to read as follows:
						
 (5)To develop and implement professional development programs for liaisons designated under subsection (g)(1)(J)(ii) and other local educational agency personnel—
 (A)to improve their identification of homeless children and youths; and (B)to heighten their awareness of, and capacity to respond to, specific needs in the education of homeless children and youths.;
 (5)in subsection (e)— (A)in paragraph (1)—
 (i)by striking sums and inserting grant funds; and (ii)by inserting a State under subsection (a) to after each year to;
 (B)in paragraph (2), by striking funds made available for State use under this subtitle and inserting the grant funds remaining after the State educational agency distributes subgrants under paragraph (1); and
 (C)in paragraph (3)— (i)in subparagraph (C)(iv)(II), by striking sections 1111 and 1116 and inserting section 1111; and
 (ii)in subparagraph (F)— (I)in clause (i)—
 (aa)in the matter preceding subclause (I), by striking a report and inserting an annual report; (bb)by striking and at the end of subclause (II);
 (cc)by striking the period at the end of subclause (III) and inserting ; and; and (dd)by adding at the end the following:
									
 (IV)the progress the separate schools are making in helping all students meet the State academic standards.; and
 (II)in clause (iii), by striking Not later than 2 years after the date of enactment of the McKinney-Vento Homeless Education Assistance Improvements Act of 2001, the and inserting The;
 (6)by amending subsection (f) to read as follows:  (f)Functions of the Office of CoordinatorThe Coordinator for Education of Homeless Children and Youths established in each State shall—
 (1)gather and make publically available reliable, valid, and comprehensive information on— (A)the number of homeless children and youths identified in the State, posted annually on the State educational agency’s website;
 (B)the nature and extent of the problems homeless children and youths have in gaining access to public preschool programs and to public elementary schools and secondary schools;
 (C)the difficulties in identifying the special needs and barriers to the participation and achievement of such children and youths;
 (D)any progress made by the State educational agency and local educational agencies in the State in addressing such problems and difficulties; and
 (E)the success of the programs under this subtitle in identifying homeless children and youths and allowing such children and youths to enroll in, attend, and succeed in, school;
 (2)develop and carry out the State plan described in subsection (g); (3)collect data for and transmit to the Secretary, at such time and in such manner as the Secretary may require, a report containing information necessary to assess the educational needs of homeless children and youths within the State, including data necessary for the Secretary to fulfill the responsibilities under section 724(h);
 (4)in order to improve the provision of comprehensive education and related support services to homeless children and youths and their families, coordinate and collaborate with—
 (A)educators, including teachers, special education personnel, administrators, and child development and preschool program personnel;
 (B)providers of services to homeless children and youths and their families, including services of public and private child welfare and social services agencies, law enforcement agencies, juvenile and family courts, agencies providing mental health services, domestic violence agencies, child care providers, runaway and homeless youth centers, and providers of services and programs funded under the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);
 (C)providers of emergency, transitional, and permanent housing to homeless children and youths, and their families, including public housing agencies, shelter operators, operators of transitional housing facilities, and providers of transitional living programs for homeless youths;
 (D)local educational agency liaisons designated under subsection (g)(1)(J)(ii) for homeless children and youths; and
 (E)community organizations and groups representing homeless children and youths and their families; (5)provide technical assistance to local educational agencies, in coordination with local educational agency liaisons designated under subsection (g)(1)(J)(ii), to ensure that local educational agencies comply with the requirements of subsection (e)(3), paragraphs (3) through (7) of subsection (g), and subsection (h);
 (6)provide professional development opportunities for local educational agency personnel and the homeless liaison designated under subsection (g)(1)(J)(ii) to assist such personnel in meeting the needs of homeless children and youths; and
 (7)respond to inquiries from parents and guardians of homeless children and youths and unaccompanied youths to ensure that each child or youth who is the subject of such an inquiry receives the full protections and services provided by this subtitle.; 
 (7)by amending subsection (g) to read as follows:  (g)State plan (1)In generalIn order to be eligible to receive a grant under this section, each State educational agency shall submit to the Secretary a plan to provide for the education of homeless children and youths within the State that includes the following:
 (A)A description of how such children and youths are (or will be) given the opportunity to meet the same State academic standards that all students are expected to meet.
 (B)A description of the procedures the State educational agency will use to identify such children and youths in the State and to assess their needs.
 (C)A description of procedures for the prompt resolution of disputes regarding the educational placement of homeless children and youths.
 (D)A description of programs for school personnel (including liaisons, school leaders, attendance officers, teachers, enrollment personnel, and specialized instructional support personnel) to heighten the awareness of such personnel of the specific needs of homeless adolescents, including runaway and homeless youths.
 (E)A description of procedures that ensure that homeless children and youths who meet the relevant eligibility criteria are able to participate in Federal, State, or local nutrition programs.
 (F)A description of procedures that ensure that— (i)homeless children have equal access to public preschool programs, administered by the State educational agency or local educational agency, as provided to other children in the State;
 (ii)homeless youths and youths separated from public schools are identified and accorded equal access to appropriate secondary education and support services; and
 (iii)homeless children and youths who meet the relevant eligibility criteria are able to participate in Federal, State, or local education programs.
 (G)Strategies to address problems identified in the report provided to the Secretary under subsection (f)(3).
 (H)Strategies to address other problems with respect to the education of homeless children and youths, including problems resulting from enrollment delays that are caused by—
 (i)immunization and other health records requirements; (ii)residency requirements;
 (iii)lack of birth certificates, school records, or other documentation; (iv)guardianship issues; or
 (v)uniform or dress code requirements. (I)A demonstration that the State educational agency and local educational agencies in the State have developed, and shall review and revise, policies to remove barriers to the identification, enrollment, and retention of homeless children and youths in schools in the State.
 (J)Assurances that the following will be carried out: (i)The State educational agency and local educational agencies in the State will adopt policies and practices to ensure that homeless children and youths are not stigmatized or segregated on the basis of their status as homeless.
 (ii)Local educational agencies will designate an appropriate staff person, who may also be a coordinator for other Federal programs, as a local educational agency liaison for homeless children and youths, to carry out the duties described in paragraph (6)(A).
 (iii)The State and its local educational agencies will adopt policies and practices to ensure that transportation is provided, at the request of the parent or guardian (or in the case of an unaccompanied youth, the liaison), to and from the school of origin, as determined in paragraph (3)(A), in accordance with the following, as applicable:
 (I)If the child or youth continues to live in the area served by the local educational agency in which the school of origin is located, the child's or youth's transportation to and from the school of origin shall be provided or arranged by the local educational agency in which the school of origin is located.
 (II)If the child’s or youth’s living arrangements in the area served by the local educational agency of origin terminate and the child or youth, though continuing his or her education in the school of origin, begins living in an area served by another local educational agency, the local educational agency of origin and the local educational agency in which the child or youth is living shall agree upon a method to apportion the responsibility and costs for providing the child with transportation to and from the school of origin. If the local educational agencies are unable to agree upon such method, the responsibility and costs for transportation shall be shared equally.
 (K)A description of how such youths will receive assistance from counselors to advise, prepare, and improve the readiness of such youths for college.
								(2)Compliance
 (A)In generalEach plan adopted under this subsection shall also describe how the State will ensure that local educational agencies in the State will comply with the requirements of paragraphs (3) through (7).
 (B)CoordinationSuch plan shall indicate what technical assistance the State will furnish to local educational agencies and how compliance efforts will be coordinated with the local educational agency liaisons designated under paragraph (1)(J)(ii).
								(3)Local educational agency requirements
 (A)In generalThe local educational agency serving each child or youth to be assisted under this subtitle shall, according to the child's or youth's best interest—
 (i)continue the child's or youth's education in the school of origin for the duration of homelessness— (I)in any case in which a family becomes homeless between academic years or during an academic year; or
 (II)for the remainder of the academic year, if the child or youth becomes permanently housed during an academic year; or
 (ii)enroll the child or youth in any public school that nonhomeless students who live in the attendance area in which the child or youth is actually living are eligible to attend.
 (B)School stabilityIn determining the best interest of the child or youth under subparagraph (A), the local educational agency shall—
 (i)presume that keeping the child or youth in the school of origin is in the child or youth’s best interest, except when doing so is contrary to the wishes of the child's or youth's parent or guardian, or the unaccompanied youth;
 (ii)consider student-centered factors related to the child’s or youth’s best interest, including factors related to the impact of mobility on achievement, education, health, and safety of homeless children and youth, giving priority to the wishes of the homeless child’s or youth’s parent of guardian or the unaccompanied youth involved;
 (iii)if, after conducting the best interest determination based on consideration of the presumption in clause (i) and the student-centered factors in clause (ii), the local educational agency determines that it is not in the child's or youth's best interest to attend the school of origin or the school requested by the parent, guardian, or unaccompanied youth, provide the child's or youth's parent or guardian or the unaccompanied youth with a written explanation of the reasons for its determination, in a manner and form understandable to such parent, guardian, or unaccompanied youth, including information regarding the right to appeal under subparagraph (E); and
 (iv)in the case of an unaccompanied youth, ensure that the homeless liaison designated under paragraph (1)(J)(ii) assists in placement or enrollment decisions under this subparagraph, gives priority to the views of such unaccompanied youth, and provides notice to such youth of the right to appeal under subparagraph (E).
									(C)Enrollment
 (i)In generalThe school selected in accordance with this paragraph shall immediately enroll the homeless child or youth, even if the child or youth—
 (I)is unable to produce records normally required for enrollment, such as previous academic records, records of immunization and other required health records, proof of residency, or other documentation; or
 (II)has missed application or enrollment deadlines during any period of homelessness. (ii)Relevant academic recordsThe enrolling school shall immediately contact the school last attended by the child or youth to obtain relevant academic and other records.
 (iii)Relevant health recordsIf the child or youth needs to obtain immunizations or other required health records, the enrolling school shall immediately refer the parent or guardian of the child or youth, or the unaccompanied child or youth, to the local educational agency liaison designated under paragraph (1)(J)(ii), who shall assist in obtaining necessary immunizations or screenings, or immunization or other required health records, in accordance with subparagraph (D).
 (D)RecordsAny record ordinarily kept by the school, including immunization or other required health records, academic records, birth certificates, guardianship records, and evaluations for special services or programs, regarding each homeless child or youth shall be maintained—
 (i)so that the records involved are available, in a timely fashion, when a child or youth enters a new school or school district; and
 (ii)in a manner consistent with section 444 of the General Education Provisions Act (20 U.S.C. 1232g). (E)Enrollment disputesIf a dispute arises over school selection or enrollment in a school—
 (i)the child or youth shall be immediately enrolled in the school in which enrollment is sought, pending final resolution of the dispute, including all available appeals;
 (ii)the parent, guardian, or unaccompanied youth shall be provided with a written explanation of any decisions made by the school, the local educational agency, or the State educational agency involved, including the rights of the parent, guardian, or youth to appeal such decisions;
 (iii)the parent, guardian, or unaccompanied youth shall be referred to the local educational agency liaison designated under paragraph (1)(J)(ii), who shall carry out the dispute resolution process as described in paragraph (1)(C) as expeditiously as possible after receiving notice of the dispute; and
 (iv)in the case of an unaccompanied youth, the liaison shall ensure that the youth is immediately enrolled in school in which the youth seeks enrollment pending resolution of such dispute.
 (F)Placement choiceThe choice regarding placement shall be made regardless of whether the child or youth lives with the homeless parents or has been temporarily placed elsewhere.
								(G)School of origin defined
 (i)In generalIn this paragraph, the term school of origin means the school that a child or youth attended when permanently housed or the school in which the child or youth was last enrolled.
 (ii)Receiving schoolWhen the child or youth completes the final grade level served by the school of origin, as described in clause (i), the term “school of origin” shall include the designated receiving school at the next grade level for all feeder schools.
 (H)Contact informationNothing in this subtitle shall prohibit a local educational agency from requiring a parent or guardian of a homeless child to submit contact information.
 (I)PrivacyInformation about a homeless child's or youth's living situation shall be treated as a student education record under section 444 of the General Education Provisions Act (20 U.S.C. 1232g) and shall not be released to housing providers, employers, law enforcement personnel, or other persons or agencies not authorized to have such information under section 99.31 of title 34, Code of Federal Regulations.
 (J)Academic achievementThe school selected in accordance with this paragraph shall ensure that homeless children and youths have opportunities to meet the same State academic standards to which other students are held.
 (4)Comparable servicesEach homeless child or youth to be assisted under this subtitle shall be provided services comparable to services offered to other students in the school selected under paragraph (3), including the following:
 (A)Transportation services. (B)Educational services for which the child or youth meets the eligibility criteria, such as services provided under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) or similar State or local programs, educational programs for children with disabilities, and educational programs for English learners.
 (C)Programs in career and technical education. (D)Programs for gifted and talented students.
 (E)School nutrition programs. (5)Coordination (A)In generalEach local educational agency serving homeless children and youths that receives assistance under this subtitle shall coordinate—
 (i)the provision of services under this subtitle with local social services agencies and other agencies or entities providing services to homeless children and youths and their families, including services and programs funded under the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.); and
 (ii)transportation, transfer of school records, and other interdistrict activities, with other local educational agencies.
 (B)Housing assistanceIf applicable, each State educational agency and local educational agency that receives assistance under this subtitle shall coordinate with State and local housing agencies responsible for developing the comprehensive housing affordability strategy described in section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) to minimize educational disruption for children and youths who become homeless.
 (C)Coordination purposeThe coordination required under subparagraphs (A) and (B) shall be designed to— (i)ensure that all homeless children and youths are promptly identified;
 (ii)ensure that homeless children and youths have access to, and are in reasonable proximity to, available education and related support services; and
 (iii)raise the awareness of school personnel and service providers of the effects of short-term stays in a shelter and other challenges associated with homelessness.
 (D)Homeless children and youths with disabilitiesFor children and youths who are to be assisted both under this subtitle, and under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) or section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), each local educational agency shall coordinate the provision of services under this subtitle with the provision of programs for children with disabilities served by that local educational agency and other involved local educational agencies.
								(6)Local educational agency liaison
 (A)DutiesEach local educational agency liaison for homeless children and youths, designated under paragraph (1)(J)(ii), shall ensure that—
 (i)homeless children and youths are identified by school personnel through outreach and coordination activities with other entities and agencies;
 (ii)homeless children and youths are enrolled in, and have a full and equal opportunity to succeed in, schools of that local educational agency;
 (iii)homeless families, children, and youths have access to and receive educational services for which such families, children, and youths are eligible, including services through Head Start, Early Head Start, early intervention, and preschool programs administered by the local educational agency;
 (iv)homeless families, children, and youths receive referrals to health care services, dental services, mental health and substances abuse services, housing services, and other appropriate services;
 (v)the parents or guardians of homeless children and youths are informed of the educational and related opportunities available to their children and are provided with meaningful opportunities to participate in the education of their children;
 (vi)public notice of the educational rights of homeless children and youths is disseminated in locations frequented by parents or guardians of such children and youths, and unaccompanied youths, including schools, shelters, public libraries, and soup kitchens in a manner and form understandable to the parents and guardians of homeless children and youths, and unaccompanied youths;
 (vii)enrollment disputes are mediated in accordance with paragraph (3)(E); (viii)the parent or guardian of a homeless child or youth, and any unaccompanied youth, is fully informed of all transportation services, including transportation to the school of origin, as described in paragraph (1)(J)(iii), and is assisted in accessing transportation to the school that is selected under paragraph (3)(A);
 (ix)school personnel providing services under this subtitle receive professional development and other support; and
 (x)unaccompanied youths— (I)are enrolled in school;
 (II)have opportunities to meet the same State academic standards to which other students are held, including through implementation of the policies and practices required by paragraph (1)(F)(ii); and
 (III)are informed of their status as independent students under section 480 of the Higher Education Act of 1965 (20 U.S.C. 1087vv) and receive verification of such status for purposes of the Free Application for Federal Student Aid described in section 483 of such Act (20 U.S.C. 1090).
 (B)NoticeState coordinators established under subsection (d)(3) and local educational agencies shall inform school personnel, service providers, advocates working with homeless families, parents and guardians of homeless children and youths, and homeless children and youths of the duties of the local educational agency liaisons, including publishing an annually updated list of the liaisons on the State educational agency’s website.
 (C)Local and State coordinationLocal educational agency liaisons for homeless children and youths shall, as a part of their duties, coordinate and collaborate with State coordinators and community and school personnel responsible for the provision of education and related services to homeless children and youths. Such coordination shall include collecting and providing to the State Coordinator the reliable, valid, and comprehensive data needed to meet the requirements of paragraphs (1) and (3) of subsection (f).
								(7)Review and revisions
 (A)In generalEach State educational agency and local educational agency that receives assistance under this subtitle shall review and revise any policies that may act as barriers to the enrollment of homeless children and youths in schools that are selected under paragraph (3).
 (B)ConsiderationIn reviewing and revising such policies, consideration shall be given to issues concerning transportation, immunization, residency, birth certificates, school records and other documentation, and guardianship.
 (C)Special attentionSpecial attention shall be given to ensuring the enrollment and attendance of homeless children and youths who are not currently attending school.; 
 (8)in subsection (h)(1)(A), by striking fiscal year 2009, and inserting fiscal years 2014 through 2019,; and (9)in subsection (h)(4), by striking fiscal year 2009 and inserting fiscal years 2014 through 2019.
 703.Local educational agency subgrants for the education of homeless children and youthsSection 723 of such Act (42 U.S.C. 11433) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking facilitating the enrollment, and inserting facilitating the identification, enrollment,; (B)in paragraph (2)(A)—
 (i)by adding and at the end of clause (i); (ii)by striking ; and and inserting a period at the end of clause (ii); and
 (iii)by striking clause (iii); and (C)by adding at the end the following:
						
 (4)Duration of grantsSubgrants awarded under this section shall be for terms of not to exceed 3 years.; (2)in subsection (b)—
 (A)by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
 (B)by adding at the end the following:  (5)An assurance that the local educational agency will collect and promptly provide data requested by the State Coordinator pursuant to paragraphs (1) and (3) of section 722(f).
 (6)An assurance that the local educational agency has removed barriers to complying with the requirements of section 722(g)(1)(I).;
 (3)in subsection (c)— (A)in paragraph (1), by striking 726 and inserting 722(a);
 (B)in paragraph (2)— (i)in subparagraph (A), by inserting identification, before enrollment;
 (ii)by amending subparagraph (B) to read as follows:  (B)The extent to which the application reflects coordination with other local and State agencies that serve homeless children and youths.; and
 (iii)in subparagraph (C), by inserting (as of the date of submission of the application) after current practice; (C)in paragraph (3)—
 (i)by amending subparagraph (C) to read as follows:  (C)The extent to which the applicant will promote meaningful involvement of parents or guardians of homeless children or youths in the education of their children.;
 (ii)in subparagraph (D), by striking within and inserting into; (iii)in subparagraph (G)—
 (I)by striking Such and inserting The extent to which the applicant’s program meets such; and (II)by striking case management or related;
 (iv)by redesignating subparagraph (G) as subparagraph (I) and inserting after subparagraph (F) the following:
							
 (G)The extent to which the local educational agency will use the subgrant to leverage resources, including by maximizing nonsubgrant funding for the position of the liaison described in section 722(g)(1)(J)(ii) and the provision of transportation.
 (H)How the local educational agency uses funds to serve homeless children and youths under section 1113(c)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(c)(3)).; and
 (v)by adding at the end the following:  (J)An assurance that the applicant will meet the requirements of section 722(g)(3).; and
 (D)by striking paragraph (4); and (4)in subsection (d)—
 (A)in paragraph (1)— (i)by striking challenging State academic content standards and inserting State academic standards; and
 (ii)by striking and challenging State student academic achievement standards; (B)in paragraph (2)—
 (i)by striking students with limited English proficiency, and inserting English learners,; and (ii)by striking vocational and inserting career;
 (C)in paragraph (3), by striking pupil services and inserting specialized instructional support; (D)in paragraph (7), by striking , and unaccompanied youths, and inserting , particularly homeless children and youths who are not enrolled in school,;
 (E)in paragraph (9) by striking medical and inserting other required health; (F)in paragraph (10), by inserting before the period at the end , and other activities designed to increase the meaningful involvement of parents or guardians of homeless children or youths in the education of their children;
 (G)in paragraph (12), by striking pupil and inserting specialized instructional support; and (H)in paragraph (13), by inserting before the period at the end and parental mental health or substance abuse problems.
 704.Secretarial responsibilitiesSection 724 of such Act (42 U.S.C. 11434) is amended— (1)by amending subsection (c) to read as follows:
					
						(c)Notice
 (1)In generalThe Secretary shall, before the next school year that begins after the date of the enactment of the Student Success Act, update and disseminate nationwide the public notice described in this subsection (as in effect prior to such date) of the educational rights of homeless children and youths.
 (2)DisseminationThe Secretary shall disseminate the notice nationally to all Federal agencies, program grantees, and grant recipients serving homeless families, children, and youths.;
 (2)in subsection (d), by striking and dissemination and inserting , dissemination, and technical assistance; (3)in subsection (e)—
 (A)by striking applications for grants under this subtitle and inserting plans for the use of grant funds under section 722; (B)by striking 60-day and inserting 120-day; and
 (C)by striking 120-day and inserting 180-day; (4)in subsection (f), by adding at the end the following: The Secretary shall provide support and technical assistance to State educational agencies in areas in which barriers to a free appropriate public education persist.;
 (5)by amending subsection (g) to read as follows:  (g)GuidelinesThe Secretary shall develop, issue, and publish in the Federal Register, not later than 60 days after the date of the enactment of the Student Success Act, strategies by which a State—
 (1)may assist local educational agencies to implement the provisions amended by the Act; and (2)can review and revise State policies and procedures that may present barriers to the identification, enrollment, attendance, and success of homeless children and youths in school.;
 (6)in subsection (h)(1)(A), by inserting in all areas served by local educational agencies before the semicolon at the end; and (7)in subsection (i), by striking McKinney-Vento Homeless Education Assistance Improvements Act of 2001 and inserting Student Success Act.
 705.DefinitionsSection 725 of such Act (42 U.S.C. 11434a) is amended— (1)in paragraph (2)(B)(iv), by striking 1309 and inserting 1139; and
 (2)in paragraph (3), by striking 9101 and inserting 6101. 706.Authorization of appropriationsSection 726 of such Act (42 U.S.C. 11435) is amended to read as follows:
				
 726.Authorization of appropriationsFor the purpose of carrying out this subtitle, there are authorized to be appropriated $65,042,000 for each of fiscal years 2016 through 2019..
			VIIIMiscellaneous provisions
			801.Findings; Sense of the Congress
 (a)FindingsThe Congress finds as follows: (1)To avoid negative attention and litigation, some local educational agencies have entered into agreements with employees who are suspected of abusing or are known to have abused students.
 (2)Instead of reporting sexual misconduct with minors to the proper authorities such as the police or child welfare services, under such agreements the local educational agencies, schools, and employees keep the information private and facilitate the employee’s transfer to another local educational agency.
 (b)Sense of the CongressIt is the sense of the Congress that— (1)confidentiality agreements between local educational agencies or schools and suspected child sex abusers should be prohibited;
 (2)the practice of employee transfers after suspected or proven sexual misconduct should be stopped, and States should require local educational agencies and schools to provide law enforcement with all information regarding sexual conduct between an employee and a minor; and
 (3)Congress should help protect children and help stop this unacceptable practice in our schools. 802.Preventing improper use of taxpayer fundsTo ensure any misuse of taxpayer funds is stopped or prevented before it occurs, the Secretary of Education—
 (1)shall ensure that each recipient of a grant or subgrant under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) prominently displays the Department of Education Office of Inspector General hotline contact information so any individual who observes, detects, or suspects improper use of taxpayer funds can easily report such improper use;
 (2)annually shall notify employees of the Department of Education of their responsibility to report fraud; and
 (3)shall ensure that applicants for grants or subgrants under such Act are aware of their requirement to submit truthful and accurate information when applying for grants or subgrants and responding to monitoring and compliance reviews.
 803.Accountability to taxpayers through monitoring and oversightTo ensure better monitoring and oversight of taxpayer funds authorized to be appropriated under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), and to deter and prohibit waste, fraud, and abuse of such funds, the Secretary of Education—
 (1)shall ensure that each recipient of a grant or subgrant under such Act is aware of— (A)their responsibility to comply with all monitoring requirements under the applicable program or programs;
 (B)their further responsibility to monitor properly any sub-grantee under the applicable program or programs; and
 (C)the Secretary’s schedule for monitoring and any other compliance reviews to ensure proper use of Federal funds;
 (2)shall review and analyze the results of monitoring and compliance reviews— (A)to understand trends and identify common issues; and
 (B)to issue guidance to help grantees address these issues before the loss or misuse of taxpayer funding occurs;
 (3)shall publically report the work undertaken by the Secretary to prevent fraud, waste, and abuse, including specific cases where the Secretary found and prevented the misuse of taxpayer funds; and
 (4)shall work with the Office of Inspector General in the Department of Education as needed to help ensure that employees of such department understand how to monitor grantees properly and to help grantees monitor any sub-grantees properly.
				804.Prohibition of using education funds for excess payments to certain retirement or pension systems
 (a)In generalNo State receiving funds authorized under this Act or the amendments made by this Act may require any local educational agency using funds authorized under this Act to hire or pay the salary of teachers to use such funds to make contributions to a teacher retirement or pension system for a plan year in excess of the normal cost of pension benefits for such plan year for which the employing local educational agency has responsibility.
 (b)Normal cost definedFor purposes of this section, the term normal cost means the portion of the cost of projected benefits allocated to the current plan year, not including any unfunded liabilities the teacher retirement or pension system has accrued.
 805.Sense of Congress on the free exercise of religionIt is the sense of Congress that— (1)a student, teacher, or school administrator retains their rights under the First Amendment, including the right to free exercise of religion, during the school day or while on elementary and secondary school grounds; and
 (2)elementary and secondary schools should examine their policies to ensure that, in a manner consistent with the Constitution, law, and court decisions, students, teachers, and school administrators are able to fully participate in activities on elementary and secondary school grounds related to their religious freedom.
				IXSchools of the Future Act
 901.Short titleThis title may be cited as the Schools of the Future Act. 902.FindingsThe Congress finds the following:
 (1)Digital learning technology holds the promise of transforming rural education by removing barriers of distance and increasing school capacity.
 (2)While many large urban local educational agencies are at the forefront of implementing new digital learning innovations, it is often harder for smaller and more rural local educational agencies to access these tools. Smaller local educational agencies with less capacity may also find it more difficult to provide the training needed to effectively implement new digital learning technologies.
 (3)Despite the potential of digital learning in rural areas, these advancements risk bypassing rural areas without support for their implementation. Rather than having schools and local educational agencies apply digital learning innovations designed for urban environments to rural areas, it is important that digital learning technologies be developed and implemented in ways that reflect the unique needs of rural areas.
 (4)Digital learning is rapidly expanding, and new tools for improving teaching and learning are being developed every day. A growing demand for digital learning tools and products has made rigorous evaluation of their effectiveness increasingly important, as this information would allow school and local educational agency leaders to make informed choices about how best to use these tools to improve student achievement and educational outcomes.
 (5)High-quality digital learning increases student access to courses that may not have been available to students in rural communities, increasing their college and career readiness.
				903.Program authorized
 (a)Grants to eligible partnershipsFrom the amounts appropriated to carry out this title, the Secretary of Education is authorized to award grants, on a competitive basis, to eligible partnerships to carry out the activities described in section 906.
 (b)Duration of grantA grant under subsection (a) shall be awarded for not less than a 3-year and not longer than a 5-year period.
 (c)Fiscal AgentIf an eligible partnership receives a grant under this title, a school partner in the partnership shall serve as the fiscal agent for the partnership.
 904.ApplicationAn eligible partnership desiring a grant under this title shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include the following:
 (1)A description of the eligible partnership, including the name of each of the partners and their respective roles and responsibilities.
 (2)A description of the technology-based learning practice, tool, strategy, or course that the eligible partnership proposes to develop or implement using the grant funds.
 (3)An assurance that all teachers of record hold the relevant license and are otherwise qualified to implement any technology-based practice, tool, strategy, or course using the grant funds.
 (4)An assurance that all students in a class or school implementing a practice, tool, strategy or course using the grant funds will have access to any equipment necessary to participate on a full and equitable basis.
 (5)An assurance that the proposed uses of smartphones, laptops, tablets, or other devices susceptible to inappropriate use have the informed consent of parents or guardians and are not inconsistent with any policies of the local educational agency on the use of such devices.
 (6)Information relevant to the selection criteria under section 905(c). (7)A description of the evaluation to be undertaken by the eligible partnership, including—
 (A)how the school partner and the evaluation partner will work together to implement the practice, tool, strategy, or course in such a way that permits the use of a rigorous, independent evaluation design that meets the standards of the What Works Clearinghouse of the Institute of Education Sciences; and
 (B)a description of the evaluation design that meets such standards, which will be used to measure any significant effects on the outcomes described in paragraphs (1) through (3) of section 907(a).
 (8)An estimate of the number of students to be reached through the grant and evidence of its capacity to reach the proposed number of students during the course of the grant.
 (9)Any other information the Secretary may require. 905.Application review and award basis (a)Peer ReviewThe Secretary shall use a peer review process to review applications for grants under this title. The Secretary shall appoint individuals to the peer review process who have relevant expertise in digital learning, research and evaluation, standards quality and alignment, and rural education.
 (b)Award BasisIn awarding grants under this title, the Secretary shall ensure, to the extent practicable, diversity in the type of activities funded under the grants.
 (c)Selection CriteriaIn evaluating an eligible partnership’s application for a grant under this title, the Secretary shall consider—
 (1)the need for the proposed technology-based learning practice, tool, strategy, or course; (2)the quality of the design of the proposed practice, tool, strategy, or course;
 (3)the strength of the existing research evidence with respect to such practice, tool, strategy, or course;
 (4)the experience of the eligible partnership; and (5)the quality of the evaluation proposed by the eligible partnership.
 (d)Dedicated funding for Fringe Rural, Distant Rural, and Remote Rural schoolsNot less than 50 percent of the grant funds awarded under this title shall be awarded to eligible partnerships that provides assurances that the school partners in the eligible partnership will ensure that each school to be served by the grant is designated with a school locale code of Fringe Rural, Distant Rural, or Remote Rural, as determined by the Secretary.
				906.Use of funds
				(a)Required use of funds
 (1)In generalAn eligible partnership receiving a grant under this title shall use such funds to implement and evaluate the results of technology-based learning practices, strategies, tools, or courses, including the practices, strategies, tools, or courses identified under paragraphs (2) through (6).
 (2)Tools and courses designed to personalize the learning experienceTechnology-based tools and courses identified under this paragraph include the following types of tools and courses designed to personalize the learning experience:
 (A)Technology-based personalized instructional systems. (B)Adaptive software, games, or tools, that can be used to personalize learning.
 (C)Computer-based tutoring courses to help struggling students. (D)Games, digital tools, and smartphone or tablet applications to improve students’ engagement, focus, and time on task.
 (E)Other tools and courses designed to personalize the learning experience. (3)Practices and strategies designed to aid and inform instructionTechnology-based practices and strategies identified under this paragraph include the following types of practices and strategies designed to aid and inform instruction:
 (A)Adaptive software, games, or tools that can be used for the purpose of formative assessment. (B)Web resources that provide teachers and their students access to instructional and curricular materials that are—
 (i)aligned with high-quality standards; and (ii)designed to prepare students for college and a career, such as a repository of primary historical sources for use in history and civics courses or examples of developmentally appropriate science experiments.
 (C)Online professional development opportunities, teacher mentoring opportunities, and professional learning communities.
 (D)Tools or web resources designed to address specific instructional problems. (E)Other practices and strategies designed to personalize the learning experience.
						(4)Tools, courses, and strategies designed to improve the achievement of students with specific
 educational needsTechnology-based tools, courses, and strategies identified under this paragraph include the following types of tools, courses, and strategies designed to meet the needs of students with specific educational needs:
 (A)Digital tools specifically designed to meet the needs of students with a particular disability. (B)Online courses that give students who are not on track to graduate or have already dropped out of school the opportunity for accelerated credit recovery.
 (C)Language instruction courses, games, or software designed to meet the needs of English language learners.
 (D)Other tools, courses, and strategies designed to personalize the learning experience. (5)Tools, courses, and strategies designed to help students develop 21st Century skillsTechnology-based tools, courses, and strategies identified under this paragraph include peer-to-peer virtual learning opportunities to be used for the purposes of project-based learning, deeper learning, and collaborative learning, and other tools, courses, and strategies designed to help students develop 21st century skills, such as the ability to think critically and solve problems, be effective communicators, collaborate with others, and learn to create and innovate.
					(6)Technology-based or online courses that allow students to take courses that they would not
 otherwise have access toTechnology-based or online courses identified under this paragraph include courses or collections of courses approved by the applicable local educational agency or State educational agency that provide students with access to courses that they would not otherwise have access to, such as the following:
 (A)An online repository of elective courses. (B)Online or software-based courses in foreign languages, especially in languages identified as critical or in schools where a teacher is not available to teach the language or course level a student requires.
 (C)Online advanced or college-level courses that can be taken for credit. (b)Authorized use of fundsAn eligible partnership receiving a grant under this title may use grant funds to—
 (1)develop or implement the technology for technology-based learning strategies, practices, courses, or tools to be carried out under the grant;
 (2)purchase hardware or software needed to carry out such strategies, practices, courses, or tools under the grant, except that such purchases may not exceed 50 percent of total grant funds;
 (3)address the particular needs of student subgroups, including students with disabilities and English-language learners;
 (4)provide technology-based professional development or professional development on how to maximize the utility of technology; and
 (5)address issues of cost and capacity in rural areas and shortage subjects. (c)SupplementationAn eligible partnership that receives a grant under this title shall use the grant funds to supplement, not supplant, the work of teachers with students, and may not use such funds to reduce staffing levels for the school partners in the eligible partnership.
 (d)Teacher of recordFor each student in a class or school implementing a practice, tool, strategy, or course using grant funds provided under this title, there shall be a teacher of record, holding the relevant certification or license, and otherwise qualified to implement any digitally-based practice, tool, strategy or course using the grant funds. An eligible partnership shall use grant funds provided under this title, and shall determine the extent and nature of pedagogical uses of digital tools, in a manner that is consistent with the judgments of teachers of record about what is developmentally appropriate for students.
				907.Data collection and evaluation
 (a)In generalEach eligible partnership receiving a grant under this title shall require its evaluation partner to complete an independent, comprehensive, well-designed, and well-implemented evaluation that meets the standards of the What Works Clearinghouse after the third year of implementation of the grant to measure the effect of the practice, tool, strategy, or course on—
 (1)growth in student achievement, as measured by high quality assessments that provide objective, valid, reliable measures of student academic growth and information on whether a student is on-track to graduate ready for college and career;
 (2)costs and savings to the school partner; and (3)at least one of the following:
 (A)Student achievement gaps. (B)Graduation and dropout rates.
 (C)College enrollment. (D)College persistence.
 (E)College completion. (F)Placement in a living-wage job.
 (G)Enhanced teacher or principal effectiveness as measured by valid, reliable, and multiple measures of student achievement and other appropriate measures.
 (b)EvaluationThe Secretary shall— (1)acting through the Director of the Institute of Education Sciences—
 (A)evaluate the implementation and impact of the activities supported under the grant program authorized under this section; and
 (B)identify best practices; and (2)disseminate, in consultation with the regional educational laboratories established under part D of the Education Sciences Reform Act of 2002 and comprehensive centers established under the Educational Technical Assistance Act of 2002, research on best practices in school leadership.
 (c)Implementation evaluationAn evaluation partner may use funds under this title to carry out an implementation evaluation designed to provide information that may be useful for schools, local educational agencies, States, consortia of schools, and charter school networks seeking to implement similar practices, tools, strategies, or courses in the future.
 (d)Publication of resultsUpon completion of an evaluation described in subsection (a), (b), or (c) the evaluation partner shall—
 (1)submit a report of the results of the evaluation to the Secretary; and (2)make publicly available such results.
 908.DefinitionsIn this title: (1)Eligible partnershipThe term eligible partnership means a partnership that includes a school partner and not less than 1—
 (A)digital learning partner, except that in a case in which a school partner or evaluation partner demonstrates expertise in digital learning to the Secretary; and
 (B)evaluation partner. (2)School partnerThe term school partner means a—
 (A)local educational agency; (B)a charter school network that does not include virtual schools;
 (C)a consortium of public elementary schools or secondary schools; (D)a regional educational service agency or similar regional educational service provider; or
 (E)a consortium of the entities described in subparagraphs (A) through (D). (3)Digital Learning partnerThe term digital learning partner means an organization with expertise in the technology required to develop or implement the digital learning practices, tools, strategies, or courses proposed by the school partner with which the digital learning partner will partner or has partnered under this title, such as—
 (A)an institution of higher education; (B)a nonprofit organization; or
 (C)an organization with school development or turnaround experience. (4)Evaluation partnerThe term evaluation partner means a partner that has the expertise and ability to carry out the evaluation of a grant received under this title, such as—
 (A)an institution of higher education; (B)a nonprofit organization with expertise in evaluation; or
 (C)an evaluation firm. (5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (6)Local educational agencyThe term local educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (7)SecretaryThe term Secretary means the Secretary of Education.  Passed the House of Representatives July 8, 2015.Karen L. Haas,Clerk July 13, 2015Received; read twice and placed on the calendar 